Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

among

CDRSVM ACQUISITION CO., INC.
(the Rights and Obligations of which Hereunder are to be Assumed by
THE SERVICEMASTER COMPANY),

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

CITIBANK, N.A.,
as Administrative Agent, Collateral Agent and LC Facility Issuing Bank,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

Dated as of July 24, 2007

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
GOLDMAN SACHS CREDIT PARTNERS L.P.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

2

 

 

 

 

 

1.1

 

Defined Terms

 

2

1.2

 

Other Definitional Provisions

 

56

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

 

56

 

 

 

 

 

2.1

 

Term Loans and LC Facility Deposits

 

56

2.2

 

Term Loan Notes

 

57

2.3

 

Procedure for Term Loan Borrowing

 

58

2.4

 

Record of Loans

 

58

2.5

 

[Reserved]

 

59

2.6

 

LC Facility Letters of Credit

 

59

 

 

 

 

 

SECTION 3.

 

GENERAL PROVISIONS

 

64

 

 

 

 

 

3.1

 

Interest Rates and Payment Dates

 

64

3.2

 

Conversion and Continuation Options

 

65

3.3

 

Minimum Amounts of Sets

 

66

3.4

 

Optional and Mandatory Prepayments

 

66

3.5

 

Administrative Agent’s Fee; Other Fees; LC Facility Fees

 

68

3.6

 

Computation of Interest and Fees

 

69

3.7

 

Inability to Determine Interest Rate

 

70

3.8

 

Pro Rata Treatment and Payments

 

70

3.9

 

Illegality

 

72

3.10

 

Requirements of Law

 

72

3.11

 

Taxes

 

74

3.12

 

Indemnity

 

77

3.13

 

Certain Rules Relating to the Payment of Additional Amounts

 

78

3.14

 

Credit-Linked Deposit Account

 

80

3.15

 

Termination and Reduction of Commitments and LC Facility Deposits

 

81

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

82

 

 

 

 

 

4.1

 

Financial Condition

 

82

4.2

 

No Change; Solvent

 

82

4.3

 

Corporate Existence; Compliance with Law

 

83

4.4

 

Corporate Power; Authorization; Enforceable Obligations

 

83

4.5

 

No Legal Bar

 

83

4.6

 

No Material Litigation

 

84

4.7

 

No Default

 

84

4.8

 

Ownership of Property; Liens

 

84

4.9

 

Intellectual Property

 

84

4.10

 

No Burdensome Restrictions

 

84

 

i


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

4.11

 

Taxes

 

84

4.12

 

Federal Regulations

 

85

4.13

 

ERISA

 

85

4.14

 

Collateral

 

86

4.15

 

Investment Company Act; Other Regulations

 

86

4.16

 

Subsidiaries

 

86

4.17

 

Purpose of Loans

 

86

4.18

 

Environmental Matters

 

86

4.19

 

No Material Misstatements

 

87

4.20

 

Labor Matters

 

88

4.21

 

Insurance

 

88

4.22

 

Anti-Terrorism

 

88

 

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

 

88

 

 

 

 

 

5.1

 

Conditions to Initial Extension of Credit

 

88

5.2

 

Conditions Precedent to Each LC Facility Letter of Credit and Delayed Draw Term
Loan

 

92

 

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

93

 

 

 

 

 

6.1

 

Financial Statements

 

93

6.2

 

Certificates; Other Information

 

94

6.3

 

Payment of Taxes

 

95

6.4

 

Maintenance of Existence

 

96

6.5

 

Maintenance of Property; Insurance

 

96

6.6

 

Inspection of Property; Books and Records; Discussions

 

97

6.7

 

Notices

 

97

6.8

 

Environmental Laws

 

99

6.9

 

After-Acquired Real Property and Fixtures and Future Subsidiaries

 

99

6.10

 

Interest Rate Protection

 

102

6.11

 

Post-Closing Security Perfection

 

102

 

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

 

102

 

 

 

 

 

7.1

 

Limitation on Indebtedness

 

102

7.2

 

Limitation on Liens

 

106

7.3

 

Limitation on Fundamental Changes

 

109

7.4

 

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

 

111

7.5

 

Limitation on Dividends and Other Restricted Payments

 

113

7.6

 

Limitation on Transactions with Affiliates

 

118

7.7

 

Limitation on Dispositions of Collateral

 

120

7.8

 

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

 

120

7.9

 

Limitation on Restrictions on Distributions from Restricted Subsidiaries

 

122

 

ii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT.

 

123

 

 

 

 

 

SECTION 9.

 

THE AGENTS AND THE OTHER REPRESENTATIVES.

 

127

 

 

 

 

 

9.1

 

Appointment

 

127

9.2

 

Delegation of Duties

 

128

9.3

 

Exculpatory Provisions

 

128

9.4

 

Reliance by the Administrative Agent

 

128

9.5

 

Notice of Default

 

129

9.6

 

Acknowledgements and Representations by Lenders

 

129

9.7

 

Indemnification

 

130

9.8

 

The Agents and Other Representatives in Their Individual Capacity

 

131

9.9

 

Collateral Matters

 

131

9.10

 

Successor Agent

 

132

9.11

 

Other Representatives

 

133

9.12

 

Withholding Tax

 

133

9.13

 

Approved Electronic Communications

 

133

 

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

133

 

 

 

 

 

10.1

 

Amendments and Waivers

 

133

10.2

 

Notices

 

136

10.3

 

No Waiver; Cumulative Remedies

 

138

10.4

 

Survival of Representations and Warranties

 

138

10.5

 

Payment of Expenses and Taxes

 

138

10.6

 

Successors and Assigns; Participations and Assignments

 

140

10.7

 

Adjustments; Set-off; Calculations; Computations

 

145

10.8

 

Judgment

 

145

10.9

 

Counterparts

 

146

10.10

 

Severability

 

146

10.11

 

Integration

 

146

10.12

 

GOVERNING LAW

 

146

10.13

 

Submission to Jurisdiction; Waivers

 

147

10.14

 

Acknowledgements

 

147

10.15

 

WAIVER OF JURY TRIAL

 

148

10.16

 

Confidentiality.

 

148

10.17

 

Additional Indebtedness

 

149

10.18

 

USA Patriot Act Notice

 

149

10.19

 

Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the U.S.

 

149

 

SCHEDULES

 

 

 

A-1

 

Closing Date Term Loan Commitments and LC Facility Commitments and Addresses

A-2

 

Delayed Draw Term Loan Commitments and Addresses

B

 

Existing Indebtedness

 

iii


--------------------------------------------------------------------------------


 

C

 

Existing Specified Indebtedness

4.4

 

Consents Required

4.6

 

Litigation

4.8

 

Real Property

4.16

 

Subsidiaries

4.18

 

Environmental Matters

4.21

 

Insurance

5.1(e)

 

Lien Searches

6.11

 

Post-Closing Security

7.2

 

Existing Liens

 

 

 

EXHIBITS

 

 

 

A

 

Form of Term Loan Note

B

 

Form of Guarantee and Collateral Agreement

C

 

Form of Intercreditor Agreement

D

 

Form of Mortgage

E-1

 

Form of Opinion of Debevoise & Plimpton LLP, Special New York Counsel to the
Loan Parties

E-2

 

Form of Opinion of Richards, Layton & Finger P.A., Special Delaware Counsel to
the Loan Parties

F

 

Form of U.S. Tax Compliance Certificate

G

 

Form of Assignment and Acceptance

H

 

Form of Officer’s Certificate

I

 

Form of Secretary’s Certificate

J

 

Form of LC Facility Letter of Credit Request

K

 

Form of Security Agreement

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of July 24, 2007, among CDRSVM ACQUISITION CO., INC.,
a Delaware corporation (“Acquisition Co.” and, together with any assignee of, or
successor by merger to, Acquisition Co.’s rights and obligations hereunder
(including The ServiceMaster Company as a result of the Merger) as provided
herein, the “Borrower”), the several banks and other financial institutions from
time to time party to this Agreement (as further defined in subsection 1.1, the
“Lenders”), CITIBANK, N.A., as administrative agent, collateral agent and LC
Facility issuing bank for the Lenders hereunder (in such capacities,
respectively, the “Administrative Agent”, “Collateral Agent” and, as further
defined in subsection 1.1, “LC Facility Issuing Bank”, respectively), and
JPMORGAN CHASE BANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”).

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, CDRSVM Topco, Inc., a Delaware corporation (“Holding Parent”), and
Acquisition Co., each newly formed companies organized by Clayton, Dubilier &
Rice, Inc. (“Sponsor”) or its Affiliates, entered into an Agreement and Plan of
Merger with The ServiceMaster Company, a Delaware corporation (“ServiceMaster”),
dated March 18, 2007 (the “Merger Agreement”), pursuant to which Acquisition Co.
has agreed to merge with and into ServiceMaster, with ServiceMaster as the
surviving corporation (the “Merger”).

WHEREAS, on the Closing Date the Sponsor will make an equity contribution of
$1,431.1 million (the “Equity Contribution”) to Holding Parent, Holding Parent
will make an equity contribution of the same amount to CDRSVM Investment
Holding, Inc., a Delaware corporation (“Investment Holding”), Investment Holding
will make an equity contribution of the same amount to CDRSVM Holding, Inc., a
Delaware corporation (“Holding”), and Holding will make an equity contribution
of the same amount to Acquisition Co.

WHEREAS, on the Closing Date the Borrower will enter into (i) the Revolving
Credit Agreement, under which the Borrower and certain other borrowers party
thereto shall obtain commitments in respect of senior secured revolving loans in
an aggregate principal amount at any time outstanding of up to $500.0 million
and (ii) a Senior Interim Loan Agreement (as defined below) pursuant to which
the Borrower will obtain a senior unsecured interim term loan facility in an
aggregate principal amount of up to $1,150.0 million.

WHEREAS, in order to (i) fund, in part, the Transactions and (ii) pay certain
fees and expenses related to the Transactions, the Borrower has requested that
the Lenders extend credit in the form of Term Loans in an aggregate principal
amount of $2,650.0 million.

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of a pre-funded letter of credit facility in an aggregate principal amount of
$150.0 million.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:


--------------------------------------------------------------------------------



SECTION 1.                                          DEFINITIONS.


1.1                                 DEFINED TERMS.  AS USED IN THIS AGREEMENT,
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“2007 Notes”:  the Borrower’s 6.95% Notes due August 15, 2007 issued under the
Existing Notes Indenture.

“2009 Notes”:  the Borrower’s 7.875% Notes due August 15, 2009 issued under the
Existing Notes Indenture.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%.  “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by Citibank, N.A. (or another bank of recognized standing
reasonably selected by the Administrative Agent and reasonably satisfactory to
the Borrower) as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by Citibank, N.A. or such other bank in connection with extensions of
credit to debtors).  “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Acceleration”:  as defined in subsection 8(e).

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation

2


--------------------------------------------------------------------------------


of, such Person becoming a Subsidiary or such acquisition.  Acquired
Indebtedness shall be deemed to be Incurred on the date of the related
acquisition of assets from any Person or the date the acquired Person becomes a
Subsidiary.

“Acquisition Co.”:  as defined in the Preamble hereto.

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures on any property or assets already so used); (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

“Additional Indebtedness”:  as defined in the Intercreditor Agreement.

“Adjustment Date”:  each date on or after the last day of the Borrower’s first
full fiscal quarter ended at least three months after the Closing Date that is
the second Business Day following receipt by the Lenders of both (a) the
financial statements required to be delivered pursuant to subsection 6.1(a) or
6.1(b), as applicable, for the most recently completed fiscal period and (b) the
related compliance certificate required to be delivered pursuant to subsection
6.2(b) with respect to such fiscal period.

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

“Affected Loans”:  as defined in subsection 3.9.

“Affected Rate”:  as defined in subsection 3.7.

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Affiliate Transaction”:  as defined in subsection 7.6(a).

“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agent and the Collateral Agent.

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

3


--------------------------------------------------------------------------------


“Amendment Letter”:  means that certain letter agreement dated as of the Closing
Date among Borrower, the Administrative Agent, the LC Facility Issuing Bank and
the lenders party hereto as of the Closing Date.

“Applicable Margin”:  (i) with respect to ABR Loans, 1.75% per annum and
(ii) with respect to Eurocurrency Loans, 2.75% per annum.

The Applicable Margins with respect to the Term Loans will be adjusted on each
Adjustment Date to the applicable rate per annum set forth under the heading
“Applicable Margin for ABR Loans” or “Applicable Margin for Eurocurrency Loans”
on the Pricing Grid which corresponds to the Consolidated Secured Leverage Ratio
determined from the financial statements and compliance certificate relating to
the end of the fiscal quarter immediately preceding such Adjustment Date;
provided that in the event that the financial statements required to be
delivered pursuant to subsection 6.1(a) or 6.1(b), as applicable, and the
related compliance certificate required to be delivered pursuant to subsection
6.2(b) are not delivered when due, then:

(1)                                  if such financial statements and compliance
certificate are delivered after the date such financial statements and
compliance certificate were required to be delivered (without giving effect to
any applicable cure period) and the Applicable Margin increases from that
previously in effect as a result of the delivery of such financial statements,
then the Applicable Margin in respect of Term Loans during the period from the
date upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (3) below,
be the Applicable Margin as so increased;

(2)                                  if such financial statements and compliance
certificate are delivered after the date such financial statements and
compliance certificate were required to be delivered and the Applicable Margin
decreases from that previously in effect as a result of the delivery of such
financial statements, then such decrease in the Applicable Margin shall not
become applicable until the date upon which the financial statements and
compliance certificate are delivered; and

(3)                                  if such financial statements and compliance
certificate are not delivered prior to the expiration of the applicable cure
period, then, effective upon such expiration, for the period from the date upon
which such financial statements and compliance certificate were required to be
delivered (after the expiration of the applicable cure period) until two
Business Days following the date upon which they actually are delivered, the
Applicable Margin with respect to Term Loans shall be 2.00% per annum, in the
case of ABR Loans, and 3.00% per annum, in the case of Eurocurrency Loans (it
being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Section 8).

“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security

4


--------------------------------------------------------------------------------


Documents and any other written communication delivered or required to be
delivered in respect of any Loan Document or the transactions contemplated
therein and (b) any financial statement, financial and other report, notice,
request, certificate and other information material; provided that “Approved
Electronic Communications” shall exclude (i) any notice pursuant to
subsection 3.4 and (ii) all notices of any Default.

“Approved Electronic Platform”:  as defined in subsection 9.13.

“Approved Fund”:  as defined in subsection 10.6(b).

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction), other than (i) a disposition to the Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments, (iv) the sale or discount (with or without recourse,
and on customary or commercially reasonable terms) of accounts receivable or
notes receivable arising in the ordinary course of business, or the conversion
or exchange of accounts receivable for notes receivable, (v) any Restricted
Payment Transaction, (vi) a disposition that is governed by the provisions of
subsection 7.3, (vii) any Financing Disposition, (viii) any “fee in lieu” or
other disposition of assets to any governmental authority or agency that
continue in use by the Borrower or any Restricted Subsidiary, so long as the
Borrower or any Restricted Subsidiary may obtain title to such assets upon
reasonable notice by paying a nominal fee, (ix) any exchange of property
pursuant to or intended to qualify under Section 1031 (or any successor section)
of the Code, or any exchange of equipment to be leased, rented or otherwise used
in a Related Business, (x) any financing transaction with respect to property
built or acquired by the Borrower or any Restricted Subsidiary after the Closing
Date, including without limitation any sale/leaseback transaction or asset
securitization, (xi) any disposition arising from foreclosure, condemnation or
similar action with respect to any property or other assets, or exercise of
termination rights under any lease, license, concession or other agreement, or
pursuant to buy/sell arrangements under any joint venture or similar agreement
or arrangement, (xii) any disposition of Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary, (xiii) a disposition of Capital Stock
of a Restricted Subsidiary pursuant to an agreement or other obligation with or
to a Person (other than the Borrower or a Restricted Subsidiary) from whom such
Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), entered into in connection with such acquisition, (xiv) a
disposition of not more than 5% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed $30.0 million, (xvi) any Exempt Sale and Leaseback Transaction,
(xvii) the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole or (xviii)
dispositions for Net Available Cash not exceeding in the aggregate in any fiscal
year (A) $15.0 million minus (B) the Net Available Cash in

5


--------------------------------------------------------------------------------


such fiscal year from Recovery Events classified by the Borrower pursuant to
clause (y) of the definition of “Recovery Event.”

“Assignee”:  as defined in subsection 10.6(b).

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit G.

“BAB”:  Banc of America Bridge LLC.

“Bank Indebtedness”:  any and all amounts, whether outstanding on the Closing
Date or thereafter incurred, payable under or in respect of any Credit Facility,
including without limitation any principal, premium, interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Restricted Subsidiary, whether or
not a claim for post-filing interest is allowed in such proceedings), fees,
charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.

“BAS”:  Banc of America Securities LLC.

“Benefited Lender”:  as defined in subsection 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System.

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

“Borrower”:  as defined in the Preamble hereto.

“Borrowing”:  the borrowing of one Type of Term Loan from all the Lenders having
Term Loan Commitments (or resulting from a conversion or conversions on such
date) having in the case of Eurocurrency Loans the same Interest Period.

“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.3 or 2.6(b) as a date on which the Borrower requests the Lenders to make Term
Loans hereunder or the LC Facility Issuing Bank to issue an LC Facility Letter
of Credit hereunder.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with a Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive

6


--------------------------------------------------------------------------------


of expenditures made for Investments permitted by subsection 7.5) which, in
accordance with GAAP, are or should be included in “capital expenditures”.

“Capital Stock”:  of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

“Captive Insurance Subsidiary”:  any of (a) Steward Insurance Company, a Vermont
corporation, and any successor in interest thereto, so long as such Person
either (x) satisfies the requirements of clause (c) below or (y) does not enter
into any new insurance policies after the Closing Date insuring risks of any
Persons other than the Borrower and its Subsidiaries, (b) any Subsidiary of any
Captive Insurance Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Borrower that is subject to regulation as an insurance company
(or any Subsidiary thereof).

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
The European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any lender
under any Senior Credit Facility or any affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500.0 million and the commercial
paper of the holding company of which is rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (d) money market instruments, commercial
paper or other short-term obligations rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (e) investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 or any successor rule of
the SEC under the Investment Company Act of 1940, as amended and (f) investments
similar to any of the foregoing denominated in foreign currencies approved by
the Board of Directors.

“CDR”:  Clayton, Dubilier & Rice, Inc.

“CDR Investors”:  collectively, (i) Clayton, Dubilier & Rice Fund VII, L.P., or
any successor thereto, (ii) Clayton, Dubilier & Rice Fund VII (Co-Investment),
L.P., or any successor thereto, (iii) CDR SVM Co-Investor L.P., or any successor
thereto, (iv) CD&R Parallel Fund VII, L.P., or any successor thereto, and
(v) any Affiliate of any CDR Investor.

“CGMI”:  Citigroup Global Markets Inc. in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.

7


--------------------------------------------------------------------------------


“Change in Consolidated Working Capital”:  for any period, a positive or
negative number equal to the amount of Consolidated Working Capital at the
beginning of such period minus the amount of Consolidated Working Capital at the
end of such period.

“Change in Law”:  as defined in subsection 3.11(a).

“Change of Control”:  (i) (x) the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of (A) so long as the Borrower is a Subsidiary of any Parent, shares of
Voting Stock having less than 35% of the total voting power of all outstanding
shares of such Parent (other than a Parent that is a Subsidiary of another
Parent) and (B) if the Borrower is not a Subsidiary of any Parent, shares of
Voting Stock having less than 35% of the total voting power of all outstanding
shares of the Borrower and (y) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, shall be the “beneficial owner” of (A) so long as the
Borrower is a Subsidiary of any Parent, shares of Voting Stock having more than
35% of the total voting power of all outstanding shares of such Parent (other
than a Parent that is a Subsidiary of another Parent) and (B) if the Borrower is
not a Subsidiary of any Parent, shares of Voting Stock having more than 35% of
the total voting power of all outstanding shares of the Borrower; (ii) the
Continuing Directors shall cease to constitute a majority of the members of the
Board of Directors of the Borrower; (iii) Holding shall cease to own, directly
or indirectly, 100% of the Capital Stock of the Borrower (or any successor to
the Borrower permitted pursuant to subsection 7.3); or (iv) a “Change of
Control” as defined in the Revolving Credit Agreement or the Senior Interim Loan
Agreement; as used in this paragraph “Voting Stock” shall mean shares of Capital
Stock entitled to vote generally in the election of directors. Notwithstanding
anything to the contrary in the foregoing, the Transactions shall not constitute
or give rise to a Change of Control.

“Closing Date”:  the date on which all the conditions precedent set forth in
subsection 5.1 shall be satisfied or waived.

“Closing Date Term Loan”:  as defined in subsection 2.1(a)(i)(x).  It is
understood and agreed that the Closing Date Term Loans shall be Term Loans for
all purposes of this Agreement, unless specifically indicated to the contrary.

“Closing Date Term Loan Commitment”:  the commitment of a Lender to make or
otherwise fund a Closing Date Term Loan pursuant to subsection 2.1(a)(i)(x) in
an aggregate amount not to exceed at any one time outstanding the amount set
forth opposite such Lender’s name on Schedule A-1 under the heading “Closing
Date Term Loan Commitment” or, in the case of any Lender that is an Assignee,
the amount of the assigning Lender’s Closing Date Term Loan Commitment assigned
to such Assignee pursuant to subsection 10.6(b) (as such amount may be adjusted
from time to time as provided herein); collectively, as to all the Term Loan
Lenders, the “Closing Date Term Loan Commitments.”  The aggregate amount of the
Closing Date Term Loan Commitments as of the Closing Date is $2,410.0 million

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

8


--------------------------------------------------------------------------------


“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”:  as defined in the Preamble hereto.

“Commitment”:  as to any Lender, the sum of the Term Loan Commitments and LC
Facility Commitments of such Lender.

 “Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Term Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
any provision of this Agreement, including without limitation subsection 3.10,
3.11, 3.12 or 10.5, than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder;
provided, however, this clause (a) shall not apply to any greater payment of
additional amounts under subsection 3.11 in respect of any United States
withholding Taxes imposed pursuant to Section 1441 or 1442 of the Code in
connection with the payment of any LC Facility Fees, (b) be deemed to have any
Term Loan Commitment or (c) be designated if such designation would otherwise
increase the costs of any Facility to the Borrower.

“Confidential Information Memorandum”:  that certain Confidential Information
Memorandum (Public Version) dated June 14, 2007 and furnished to the Lenders.

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available, to (ii) Consolidated Interest Expense for such four fiscal quarters
(in each of the foregoing clauses (i) and (ii), determined for each fiscal
quarter (or portion thereof) of the four fiscal quarters ending prior to the
Closing Date, on a pro forma

9


--------------------------------------------------------------------------------


basis to give effect to the Merger as if it had occurred at the beginning of
such four-quarter period); provided that

(1)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary has Incurred any Indebtedness that remains
outstanding on such date of determination or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio is an Incurrence of
Indebtedness, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving effect on a pro forma basis to such
Indebtedness as if such Indebtedness had been Incurred on the first day of such
period (except that in making such computation, the amount of Indebtedness under
any revolving credit facility outstanding on the date of such calculation shall
be computed based on (A) the average daily balance of such Indebtedness during
such four fiscal quarters or such shorter period for which such facility was
outstanding or (B) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation),

(2)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary has repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged any Indebtedness that is
no longer outstanding on such date of determination (each, a “Discharge”) or if
the transaction giving rise to the need to calculate the Consolidated Coverage
Ratio involves a Discharge of Indebtedness (in each case other than Indebtedness
Incurred under any revolving credit facility unless such Indebtedness has been
permanently repaid), Consolidated EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving effect on a pro forma basis to such
Discharge of such Indebtedness, including with the proceeds of such new
Indebtedness, as if such Discharge had occurred on the first day of such period,

(3)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have disposed of any company, any
business or any group of assets constituting an operating unit of a business
(any such disposition, a “Sale”), the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to (A) the Consolidated Interest
Expense attributable to any Indebtedness of the Borrower or any Restricted
Subsidiary repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged with respect to the Borrower and its continuing Restricted
Subsidiaries in connection with such Sale for such period (including but not
limited to through the assumption of such Indebtedness by another Person) plus
(B) if the Capital Stock of any Restricted Subsidiary is sold, the Consolidated
Interest Expense for such period attributable to the Indebtedness of such
Restricted Subsidiary to the extent the Borrower and its continuing Restricted
Subsidiaries are no longer liable for such Indebtedness after such Sale,

(4)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made an Investment in any

10


--------------------------------------------------------------------------------


Person that thereby becomes a Restricted Subsidiary, or otherwise acquired any
company, any business or any group of assets constituting an operating unit of a
business, including any such Investment or acquisition occurring in connection
with a transaction causing a calculation to be made hereunder (any such
Investment or acquisition, a “Purchase”), Consolidated EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving pro forma
effect thereto (including the Incurrence of any related Indebtedness) as if such
Purchase occurred on the first day of such period, and

(5)                                  if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have Discharged any Indebtedness or made any Sale or
Purchase that would have required an adjustment pursuant to clause (2), (3) or
(4) above if made by the Borrower or a Restricted Subsidiary since the beginning
of such period, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto as if such
Discharge, Sale or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or another Responsible Officer of the Borrower.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Interest Rate Agreement applicable to such
Indebtedness). If any Indebtedness bears, at the option of the Borrower or a
Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate. If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
determined in good faith by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Current Portion of Long Term Debt”:  as of any date of
determination, the current portion of Consolidated Long Term Debt that is
included in Consolidated Short Term Debt on such date.

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:  (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest

11


--------------------------------------------------------------------------------


Expense, all items excluded from the definition of Consolidated Interest Expense
pursuant to clause (iii) thereof (other than Special Purpose Financing Expense),
any Special Purpose Financing Fees and (for purposes of calculating the
Consolidated Total Leverage Ratio) any Special Purpose Financing Expense,
(iii) depreciation, amortization (including but not limited to amortization of
goodwill and intangibles and amortization and write-off of financing costs) and
all other non-cash charges or non-cash losses, (iv) any expenses or charges
related to any Equity Offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or incurred, and including any sale of
Capital Stock to the extent the proceeds thereof were intended to be contributed
to the equity capital of the Borrower or any of its Restricted Subsidiaries),
(v) the amount of any minority interest expense, (vi) any management,
monitoring, consulting and advisory fees and related expenses paid to any of CDR
or any of its Affiliates, (vii) interest and investment income, (viii) the
amount of net cost savings projected by the Borrower in good faith to be
realized as a result of actions taken or to be taken (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) such cost savings are reasonably identifiable
and factually supportable, (y) such actions have been taken or are to be taken
within 12 months after the date of determination to take such action and (z) the
aggregate amount of cost savings added pursuant to this clause (viii) shall not
exceed $35.0 million for any four consecutive quarter period (which adjustments
may be incremental to (but not duplicative of) pro forma adjustments made
pursuant to the proviso to the definition of “Consolidated Coverage Ratio”,
“Consolidated Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”),
(ix) the amount of loss on any Financing Disposition, and (x) any costs or
expenses pursuant to any management or employee stock option or other
equity-related plan, program or arrangement, or other benefit plan, program or
arrangement, or any stock subscription or shareholder agreement, to the extent
funded with cash proceeds contributed to the capital of the Borrower or an
issuance of Capital Stock of the Borrower (other than Disqualified Stock) and
excluded from the calculation set forth in subsection 7.5(a)(3).

“Consolidated Funded Indebtedness”:  at the date of determination under
subsection 6.10, all long term debt (including the current portion thereof) of
the Borrower and its consolidated Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet.

“Consolidated Indebtedness”:  at the date of determination thereof, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations), minus (ii) the amount of
such Indebtedness consisting of Indebtedness of a type referred to in, or
Incurred pursuant to, subsection 7.1(b)(ix).

“Consolidated Interest Expense”:  for any period,

(i)                                     the total interest expense of the
Borrower and its Restricted Subsidiaries to the extent deducted in calculating
Consolidated Net Income, net of any interest income of

12


--------------------------------------------------------------------------------


the Borrower and its Restricted Subsidiaries, including without limitation any
such interest expense consisting of (a) interest expense attributable to
Capitalized Lease Obligations, (b) amortization of debt discount, (c) interest
in respect of Indebtedness of any other Person that has been Guaranteed by the
Borrower or any Restricted Subsidiary, but only to the extent that such interest
is actually paid by the Borrower or any Restricted Subsidiary, (d) non-cash
interest expense, (e) the interest portion of any deferred payment obligation
and (f) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus

(ii)                                  Preferred Stock dividends paid in cash in
respect of Disqualified Stock of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary, minus

(iii)                               to the extent otherwise included in such
interest expense referred to in clause (i) above, amortization or write-off of
financing costs, Special Purpose Financing Expense, accretion or accrual of
discounted liabilities not constituting Indebtedness, expense resulting from
discounting of Indebtedness in conjunction with recapitalization or purchase
accounting, and any “additional interest” in respect of registration rights
arrangements for any securities, plus

(iv)                              dividends paid in cash on Designated Preferred
Stock pursuant to subsection 7.5(b)(xv)(A) or (B),

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

“Consolidated Long Term Debt”:  at the date of determination thereof, all long
term debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

(i)                                     any net income (loss) of any Person that
is not the Borrower or a Restricted Subsidiary, except that the Borrower’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount actually distributed by
such Person during such period to the Borrower or a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in
clause (ii) below),

(ii)                                  solely for purposes of determining the
amount available for Restricted Payments under subsection 7.5(a)(3)(A) or
determining Excess Cash Flow, any net income (loss) of any Restricted Subsidiary
that is not a Subsidiary Guarantor if such

13


--------------------------------------------------------------------------------


Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of similar distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower by operation of the terms of
such Restricted Subsidiary’s charter or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Restricted Subsidiary or its stockholders (other than (x) restrictions that have
been waived or otherwise released, (y) restrictions pursuant to the Loan
Documents, the Revolving Loan Documents, the Senior Interim Loan Documents, the
Existing Notes or the Existing Notes Indenture and (z) restrictions in effect on
the Closing Date with respect to a Restricted Subsidiary and other restrictions
with respect to such Restricted Subsidiary that taken as a whole are not
materially less favorable to the Lenders than such restrictions in effect on the
Closing Date), except that the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of any dividend or distribution that was or
that could have been made by such Restricted Subsidiary during such period to
the Borrower or another Restricted Subsidiary (subject, in the case of a
dividend that could have been made to another Restricted Subsidiary, to the
limitation contained in this clause),

(iii)                               any gain or loss realized upon (x) the sale,
abandonment or other disposition of any asset of the Borrower or any Restricted
Subsidiary (including pursuant to any sale/leaseback transaction) that is not
sold, abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Board of Directors) or (y) the disposal,
abandonment or discontinuation of operations of the Borrower or any Restricted
Subsidiary, and any income (loss) from disposed, abandoned or discontinued
operations,

(iv)                              any item classified as an extraordinary,
unusual or nonrecurring gain, loss or charge (including fees, expenses and
charges associated with the Transactions and any acquisition, merger or
consolidation after the Closing Date),

(v)                                 the cumulative effect of a change in
accounting principles,

(vi)                              all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments,

(vii)                           any unrealized gains or losses in respect of
Currency Agreements,

(viii)                        any unrealized foreign currency transaction gains
or losses in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person,

(ix)                                any non-cash compensation charge arising
from any grant of stock, stock options or other equity based awards,

(x)                                   to the extent otherwise included in
Consolidated Net Income, any unrealized foreign currency translation or
transaction gains or losses in respect of Indebtedness

14


--------------------------------------------------------------------------------


or other obligations of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary,

(xi)                                any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase accounting adjustments),

(xii)                             any impairment charge or asset write-off,
including any charge or write-off related to intangible assets, long-lived
assets or investments in debt and equity securities, and any amortization of
intangibles,

(xiii)                          any fees and expenses (or amortization thereof),
and any charges or costs, in connection with any acquisition, Investment, Asset
Disposition, issuance of Capital Stock, issuance, repayment or refinancing of
Indebtedness, or amendment or modification of any agreement or instrument
relating to any Indebtedness (in each case, whether or not completed, and
including any such transaction consummated prior to the Closing Date),

(xiv)                         any accruals and reserves established or adjusted
within twelve months after the Closing Date that are established as a result of
the Transactions, and any changes as a result of adoption or modification of
accounting policies, and

(xv)                            to the extent covered by insurance and actually
reimbursed (or the Borrower has determined that there exists reasonable evidence
that such amount will be reimbursed by the insurer and such amount is not denied
by the applicable insurer in writing within 180 days and is reimbursed within
365 days of the date of such evidence (with a deduction in any future
calculation of Consolidated Net Income for any amount so added back to the
extent not so reimbursed within such 365 day period)), any expenses with respect
to liability or casualty events or business interruption.

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under such covenant pursuant to
subsection 7.5(a)(3)(C) or (D).

In addition, for purposes of subsection 7.5(a)(3)(A), Consolidated Net Income
for any period ending on or prior to the Closing Date shall be determined based
upon the net income (loss) reflected in the consolidated financial statements of
the Borrower for such period; and each Person that is a Restricted Subsidiary
upon giving effect to the Transactions shall be deemed to be a Restricted
Subsidiary, and the Transactions shall not constitute a sale or disposition
under clause (iii) above, for purposes of such determination.

15


--------------------------------------------------------------------------------


“Consolidated Secured Indebtedness”:  as of any date of determination, an amount
equal to (a) the Consolidated Indebtedness as of such date that in each case is
then secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(b) the aggregate amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries included in the cash accounts disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

“Consolidated Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available
(determined for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date, on a pro forma basis to give effect
to the Merger as if it had occurred at the beginning of such four-quarter
period), provided that:

(1)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have made a Sale, the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

(2)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made a Purchase (including any Purchase occurring in connection with
a transaction causing a calculation to be made hereunder), Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Purchase occurred on the first day of such period; and

(3)                                  if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have made any Sale or Purchase that would have required
an adjustment pursuant to clause (1) or (2) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower.

“Consolidated Short Term Debt”:  at the date of determination thereof, all short
term debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

16


--------------------------------------------------------------------------------


“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

“Consolidated Total Indebtedness”:  at the date of determination thereof, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations) minus (ii) the amount of
Unrestricted Cash held by the Borrower and its Restricted Subsidiaries as of the
end of the most recent four consecutive fiscal quarters ending prior to the date
of such determination for which consolidated financial statements of the
Borrower are available.

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available (determined for
each fiscal quarter (or portion thereof) of the four fiscal quarters ending
prior to the Closing Date, on a pro forma basis to give effect to the Merger as
if it had occurred at the beginning of such four-quarter period), provided that:

(1)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have made a Sale, the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

(2)                                  if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made a Purchase (including any Purchase occurring in connection with
a transaction causing a calculation to be made hereunder), Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Purchase occurred on the first day of such period; and

(3)                                  if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have made any Sale or Purchase that would have required
an adjustment pursuant to clause (1) or (2) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period,

17


--------------------------------------------------------------------------------


Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower.

“Consolidated Working Capital”:  at the date of determination thereof, the
aggregate amount of all current assets (excluding cash, Cash Equivalents and
deferred taxes recorded as assets) minus the aggregate amount of all current
liabilities (excluding, without duplication, Indebtedness under the Revolving
Facility, Consolidated Current Portion of Long Term Debt, any Indebtedness
described in subsections 7.1(b)(ix) and (xi), working capital debt of Foreign
Subsidiaries and deferred taxes recorded as liabilities), in each case
determined on a Consolidated basis for the Borrower and its Restricted
Subsidiaries.

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.  For periods
ending on or prior to the Closing Date, references to the consolidated financial
statements of the Borrower shall be to the consolidated financial statements of
ServiceMaster (with Subsidiaries of ServiceMaster being deemed Subsidiaries of
the Borrower), as the context may require.

“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Continuing Directors”:  the directors of the Board of Directors of the Borrower
on the Closing Date, after giving effect to the Transactions and the other
transactions contemplated thereby, and each other director if, in each case,
such other director’s nomination for election to the Board of Directors of the
Borrower is recommended by at least a majority of the then Continuing Directors
or the election of such other director is approved by one or more Permitted
Holders.

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

18


--------------------------------------------------------------------------------


“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to subsection 7.1(b)(xii).

“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Borrower or such Restricted Subsidiary after the Closing Date
(whether through the issuance or sale of Capital Stock or otherwise); provided
that such Contribution Indebtedness (a) is incurred within 180 days after the
making of the related cash contribution and (b) is so designated as Contribution
Indebtedness pursuant to a certificate signed by a Responsible Officer on the
date of Incurrence thereof.

“Credit Facilities”:  one or more of (i) the Term Loan Facility, (ii) the
Revolving Facility and (iii) any other facilities or arrangements designated by
the Borrower, in each case with one or more banks or other lenders or
institutions providing for revolving credit loans, term loans, receivables
financings (including without limitation through the sale of receivables to such
institutions or to special purpose entities formed to borrow from such
institutions against such receivables or the creation of any Liens in respect of
such receivables in favor of such institutions), letters of credit or other
Indebtedness, in each case, including all agreements, instruments and documents
executed and delivered pursuant to or in connection with any of the foregoing,
including but not limited to any notes and letters of credit issued pursuant
thereto and any guarantee and collateral agreement, patent and trademark
security agreement, mortgages or letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time, or refunded, refinanced, restructured, replaced, renewed,
repaid, increased or extended from time to time (whether in whole or in part,
whether with the original banks, lenders or institutions or other banks, lenders
or institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

“Credit-Linked Deposit Account”:  the account established by the Administrative
Agent under its sole and exclusive control maintained at the principal New York
City office of Citibank, N.A. or another branch of Citibank, N.A. designated as
the “ServiceMaster Credit-Linked Deposit Account”, which shall be used solely to
hold LC Facility Deposits.

“Cumulative Excess Cash Flow”:  the amount equal to the sum of Excess Cash Flow
(but not less than zero) for the fiscal year ending on December 31, 2008 and
Excess Cash Flow (but not less than zero in any fiscal year) for each succeeding
and completed fiscal year.  For purposes of determining Cumulative Excess Cash
Flow, Excess Cash Flow shall be calculated without reduction for any amount
applied to permit a Restricted Payment.

19


--------------------------------------------------------------------------------


“Cumulative Retained Excess Cash Flow”:  the amount (if any) of Cumulative
Excess Cash Flow that (a) was not required to be applied to prepay the Term
Loans pursuant to subsection 3.4(c), and (b) was not previously applied to
permit a Restricted Payment (to the extent of the amount of such Restricted
Payment that then remains outstanding).  The Borrower shall promptly notify the
Administrative Agent of any application of such amount as contemplated by clause
(b) above.

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“Debt Financing”:  the debt financing transactions contemplated under (a) the
Loan Documents, (b) the Revolving Loan Documents and (c) the Senior Interim Loan
Agreement, in each case including any Interest Rate Protection Agreements
related thereto.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of subsection
8(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 8, has been satisfied.

“Default Notice”:  as defined in subsection 8(e).

“Defaulting Lender”:  as defined in subsection 3.8(c).

“Delayed Draw Commitment Fee Rate”:  0.75% per annum.

“Delayed Draw Term Loan”:  as defined in subsection 2.1(a)(i)(y).  It is
understood and agreed that the Delayed Draw Term Loans shall be Term Loans for
all purposes of this Agreement, unless specifically indicated to the contrary.

“Delayed Draw Term Loan Commitment”:  the commitment of a Lender to make or
otherwise fund a Delayed Draw Term Loan pursuant to subsection 2.1(a)(i)(y) in
an aggregate amount not to exceed at any one time outstanding the amount set
forth opposite such Lender’s name on Schedule A-2 under the heading “Delayed
Draw Term Loan Commitment” or, in the case of any Lender that is an Assignee,
the amount of the assigning Lender’s Delayed Draw Term Loan Commitment assigned
to such Assignee pursuant to subsection 10.6(b) (as such amount may be adjusted
from time to time as provided herein); collectively, as to all the Lenders, the
“Delayed Draw Term Loan Commitments.”  The aggregate amount of the Delayed Draw
Term Loan Commitments as of the Closing Date is $240.0 million.

“Delayed Draw Term Loan Commitment Period”:  the time period commencing on the
Closing Date through and including the Delayed Draw Term Loan Commitment
Termination Date.

“Delayed Draw Term Loan Commitment Termination Date”:  the earliest to occur of
(i) the date the Delayed Draw Term Loan Commitments are permanently reduced to
zero pursuant to subsection 3.4, (ii) the date of the termination of all of the
Delayed Draw Term Loan Commitments pursuant to Section 8 and (iii) October 17,
2007.

20


--------------------------------------------------------------------------------


“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate signed by a Responsible Officer and
delivered to the Administrative Agent, setting forth the basis of such
valuation.

“Designated Preferred Stock”:  Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Borrower or
the applicable Parent, as the case may be, on the date of issuance thereof.

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction. A member of
any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or “Asset Disposition” as defined in the
Senior Interim Loan Agreement or any Senior Notes Indenture) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is convertible or exchangeable for Indebtedness or Disqualified Stock or (iii)
is redeemable at the option of the holder thereof (other than following the
occurrence of a Change of Control or other similar event described under such
terms as a “change of control,” or an Asset Disposition or “Asset Disposition”
as defined in the Senior Interim Loan Agreement or any Senior Notes Indenture),
in whole or in part, in each case on or prior to the Term Loan Maturity Date;
provided that Capital Stock issued to any employee benefit plan, or by any such
plan to any employees of the Borrower or any Subsidiary, shall not constitute
Disqualified Stock solely because it may be required to be repurchased or
otherwise acquired or retired in order to satisfy applicable statutory or
regulatory obligations.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

“Dormant Subsidiary”:  any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $2.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower and has
total assets of less than $2.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries

21


--------------------------------------------------------------------------------


shall at no time exceed $10.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $10.0 million in the aggregate.

“ECF Payment Date”:  as defined in subsection 3.4(c).

“ECF Percentage”:  50%, provided that with respect to any fiscal year (i) the
ECF Percentage shall be reduced to 25% if the Consolidated Secured Leverage
Ratio as of the last day of such fiscal year is less than 4.5 to 1.0 and greater
than or equal to 3.75 to 1.0 and (ii) the ECF Percentage shall be reduced to
zero if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is less than 3.75 to 1.0 and, in each case, so long as no Default or
Event of Default has occurred and is continuing as of such date.

“ECF Prepayment Amount”:  as defined in subsection 3.4(c).

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“Equity Contribution”:  as defined in the Recitals hereto.

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock), or (y) proceeds of which are
(or are intended to be) contributed to the equity capital of the Borrower or any
of its Restricted Subsidiaries.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period that appears on the BBA LIBOR Rates

22


--------------------------------------------------------------------------------


Page (as defined below) at approximately 11:00 A.M., London time, on the second
full Business Day preceding the first day of such Interest Period; provided,
however, that if there shall at any time no longer exist a BBA LIBOR Rates Page,
“Eurocurrency Base Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum equal to
the rate at which the principal London office of the Administrative Agent is
offered deposits in Dollars at or about 10:00 A.M., New York City time, two
Business Days prior to the beginning of such Interest Period in the interbank
eurocurrency market where the eurocurrency and foreign currency and exchange
operations in respect of Dollars are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein and
in an amount comparable to the amount of its Eurocurrency Loan to be outstanding
during such Interest Period.  “BBA LIBOR Rates Page” shall mean the display
designated as Reuters Screen LIBOR01 Page (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market).

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excess Cash Flow”:  for any period, Consolidated EBITDA for such period minus

(a)                                  (i) any Capital Expenditures made during
such period (or to be made for which binding agreements exist so long as to the
extent not consummated within 90 days after such period, such amount is added
back to Excess Cash Flow for the subsequent period) in cash (excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvested Amount
(as determined at the end of such period) unless and to the extent such proceeds
are included in Consolidated EBITDA), and (ii) to the extent not deducted in

23


--------------------------------------------------------------------------------


calculating Consolidated EBITDA, any acquisitions made during such period (or to
be made for which binding agreements exist) not prohibited by this Agreement and
financed with cash, minus

(b)                                 any principal payments of the Term Loans
made during such period (other than (x) any principal payment made during such
period pursuant to subsection 3.4(c) and (y) any principal payment subtracted
from the ECF Prepayment Amount pursuant to subsection 3.4(c)(A)(y) in
calculating the amount of any principal payment made during such period pursuant
to subsection 3.4(c)), minus

(c)                                  any principal payments resulting in a
permanent reduction of any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries made during such period (other than any principal
payment of Additional Indebtedness subtracted from the ECF Prepayment Amount
pursuant to subsection 3.4(c)(B) in calculating the amount of any principal
payment made during such period pursuant to subsection 3.4(c)), minus

(d)                                 Consolidated Interest Expense for such
period, minus

(e)                                  any taxes paid or payable in cash during
such period, minus

(f)                                    the Net Available Cash from any Asset
Disposition or Recovery Event to the extent that an amount equal to such Net
Available Cash (i) (without duplication of clause (a) or (g) of this definition)
consists of any Reinvested Amount or is otherwise applied (or not required to be
applied) in accordance with subsection 7.4 and (ii) is included in the
calculation of Consolidated EBITDA, minus

(g)                                 any Investment made in accordance with
subsection 7.5(a) or (b)(vii) or clause (i)(z), (ii), (x), (xiv), (xv), (xvi) or
(xvii) of the definition of “Permitted Investment”, minus

(h)                                 (without duplication of clause (b) or (c) of
this definition) the proceeds of any Sale and Leaseback Transactions entered
into by the Borrower or any of its Restricted Subsidiaries in accordance with
subsection 7.4 during such period in the ordinary course of its business to the
extent included in Consolidated EBITDA, minus

(i)                                     to the extent not otherwise subtracted
from Consolidated EBITDA in this definition of “Excess Cash Flow”, any Permitted
Payments made in cash during such period of the type described in subsection
7.5(b)(v), (vi), (vii) or (viii), minus

(j)                                     to the extent included in Consolidated
EBITDA, the amount of any cash contributions required by law to be made by the
Borrower or any of its Restricted Subsidiaries to any Plan, minus

(k)                                  to the extent included in Consolidated
EBITDA, any cash expenses relating to the Transactions, minus

(l)                                     any earnings of a Foreign Subsidiary or
a Special Purpose Subsidiary included in Consolidated EBITDA for such period
(except to the extent such earnings are

24


--------------------------------------------------------------------------------


used for any purposes described in clauses (a) through (k) above) to the extent
the terms of any Indebtedness of any Foreign Subsidiary or any Special Purpose
Subsidiary prohibit the distribution thereof, minus

(m)                               any expenses or charges related to any Equity
Offering, Investment or Indebtedness permitted by this Agreement including
without limitation acquisitions permitted hereunder (whether or not consummated
or incurred), and any management, monitoring, consulting and advisory fees and
related expenses paid to any of CDR and its Affiliates, plus

(n)                                 the Change in Consolidated Working Capital
for such period.

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Borrower as capital contributions to the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower, in each case to the extent
designated as an Excluded Contribution pursuant to a certificate signed by a
Responsible Officer of the Borrower and not previously included in the
calculation set forth in subsection 7.5(a)(3)(B)(x) for purposes of determining
whether a Restricted Payment may be made.

“Excluded Subsidiary”:  any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such prohibition
or any replacement or renewal thereof is in effect), (h) Home Warranty
Subsidiary or (i) ServiceMaster BSC L.L.C.; provided that, notwithstanding the
foregoing, any Restricted Subsidiary that Guarantees the payment of the Senior
Interim Loan Facility Indebtedness (including any Senior Notes) shall not be an
Excluded Subsidiary.

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent, LC Facility Issuing Bank or Lender or its applicable lending office,
or any branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on
doing business or Taxes measured by or imposed upon the overall capital or net
worth of any Agent, LC Facility Issuing Bank or Lender or its applicable lending
office, or any branch or affiliate thereof, in each case imposed by the
jurisdiction under the laws of which such Agent, LC Facility Issuing Bank or
Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof
and (c) Taxes imposed by reason of any connection between the jurisdiction
imposing such Tax and any Agent, LC Facility Issuing Bank or Lender, applicable
lending office, branch or affiliate other than a connection arising solely from
such Agent, LC Facility Issuing Bank or Lender having executed, delivered or
performed its obligations under, or received payment under or enforced, this
Agreement or any other Loan Document.

25


--------------------------------------------------------------------------------


“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction (a)
in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or (b)
that involves property with a book value of $15.0 million or less, and is not
part of a series of related Sale and Leaseback Transactions involving property
with an aggregate value in excess of such amount and entered into with a single
Person or group of Persons.

“Existing Indebtedness”:  Indebtedness of the Borrower and its Subsidiaries
outstanding on the Closing Date and disclosed on Schedule B.

“Existing Notes” means the Company’s 7.10% Notes due March 1, 2018, 7.45% Notes
due August 15, 2027 and 7.25% Notes due March 1, 2038, in each case issued under
the Existing Notes Indenture.

“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between The
ServiceMaster Company Limited Partnership, as issuer, and ServiceMaster Limited
Partnership, as guarantor, dated as of August 15, 1997, the Second Supplemental
Indenture thereto, between the Borrower, as successor by merger to The
ServiceMaster Company Limited Partnership and ServiceMaster Limited Partnership,
and the Existing Notes Trustee, dated as of January 1, 1998, the Third
Supplemental Indenture thereto, between the Borrower and the Existing Notes
Trustee, dated as of March 2, 1998 and the Fourth Supplemental Indenture,
between the Borrower and the Existing Notes Trustee, dated as of August 10,
1999.

“Existing Notes Trustee”:  The Bank of New York Trust Company, N.A., successor
to Harris Trust and Savings Bank, as trustee under the Existing Notes Indenture.

“Existing Specified Indebtedness”:  all Indebtedness listed on Schedule C.

“Extension of Credit”:  as to any Lender, the making of a Term Loan by such
Lender.

“Facility”:  the (i) Term Loan Commitments and the Term Loans made thereunder
and (ii) the LC Facility Commitments and LC Facility Letters of Credit issued
thereunder.

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this subsection 1.1.

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (i) by the
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or

26


--------------------------------------------------------------------------------


obligations to make payments to the obligor on Indebtedness, which may be
secured by a Lien in respect of such property or assets or (ii) by the Borrower
or any Subsidiary thereof to or in favor of any Special Purpose Entity that is
not a Special Purpose Subsidiary.

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“Foreign Borrowing Base”:  the sum of (1) 80% of the book value of Inventory of
Foreign Subsidiaries, (2) 85% of the book value of Receivables of Foreign
Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash Investments of
Foreign Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating to
an ownership interest in any such securities, Indebtedness, intellectual
property or Subsidiaries.

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Closing Date (for purposes of the definitions of the
terms “Capital Expenditures,” “Consolidated Coverage Ratio,” “Consolidated
EBITDA,” “Consolidated Funded Indebtedness,” “Consolidated Indebtedness,”
“Consolidated Interest Expense,” “Consolidated Long Term Debt,” “Consolidated
Net Income,” “Consolidated Secured Leverage Ratio,” “Consolidated Secured
Indebtedness,” “Consolidated Short Term Debt,” “Consolidated Tangible Assets,”
“Consolidated Total Indebtedness,” “Consolidated Total Leverage Ratio,”
“Consolidated Working Capital,” “Excess Cash Flow” and “Foreign Borrowing Base,”
all defined terms in this Agreement to the extent used in or relating to any of
the foregoing definitions, and all ratios and

27


--------------------------------------------------------------------------------


computations based on any of the foregoing definitions) and as in effect from
time to time (for all other purposes of this Agreement), including those set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“GSCP”:  Goldman Sachs Credit Partners L.P.

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit B, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

“Guarantors”:  the collective reference to Holding and each Subsidiary Guarantor
that is from time to time party to the Guarantee and Collateral Agreement;
individually, a “Guarantor”.

“Hedging Obligations”:  of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.

“Holding”:  as defined in the Recitals hereto.

“Holding Parent”:  as defined in the Recitals hereto.

“Home Warranty Subsidiary”:  any of (a) American Home Shield Corporation, a
Delaware corporation, and any successor in interest thereto, (b) any Subsidiary
of any Home Warranty Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Borrower that is subject to regulation as a home warranty,
service contract or similar company (or any Subsidiary thereof).

“Immaterial Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower to the Administrative Agent in writing that had (a) total consolidated
revenues of less than 2.5% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Borrower and (b) total consolidated

28


--------------------------------------------------------------------------------


assets of less than 2.5% of the total consolidated assets of the Borrower and
its Subsidiaries as of the last day of such period; provided that (x) for
purposes of subsection 6.9, any Special Purpose Subsidiary shall be deemed to be
an “Immaterial Subsidiary”, and (y) Immaterial Subsidiaries (other than any
Special Purpose Subsidiary) shall not, in the aggregate, (1) have had revenues
in excess of 10% of the total consolidated revenues of the Borrower and its
Subsidiaries during the most recently completed period of four consecutive
fiscal quarters or (2) have had total assets in excess of 10% of the total
consolidated assets of the Borrower and its Subsidiaries as of the last day of
such period.  Any Subsidiary so designated as an Immaterial Subsidiary that
fails to meet the foregoing as of the last day of any such four consecutive
fiscal quarter period shall continue to be deemed an “Immaterial Subsidiary”
hereunder until the date that is 60 days following the delivery of annual or
quarterly financial statements pursuant to subsection 6.1 with respect to the
last quarter of such four consecutive fiscal quarter period.

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness will not be deemed to be an Incurrence of Indebtedness.
Any Indebtedness issued at a discount (including Indebtedness on which interest
is payable through the issuance of additional Indebtedness) shall be deemed
Incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):  (i) the principal of indebtedness of such Person for
borrowed money, (ii) the principal of obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all reimbursement
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments (the amount of such obligations being equal at any
time to the aggregate then undrawn and unexpired amount of such letters of
credit, bankers’ acceptances or other instruments plus the aggregate amount of
drawings thereunder that have not then been reimbursed), (iv) all obligations of
such Person to pay the deferred and unpaid purchase price of property (except
Trade Payables), which purchase price is due more than one year after the date
of placing such property in final service or taking final delivery and title
thereto, (v) all Capitalized Lease Obligations of such Person, (vi) the
redemption, repayment or other repurchase amount of such Person with respect to
any Disqualified Stock of such Person or (if such Person is a Subsidiary of the
Borrower other than a Subsidiary Guarantor) any Preferred Stock of such
Subsidiary, but excluding, in each case, any accrued dividends (the amount of
such obligation to be equal at any time to the maximum fixed involuntary
redemption, repayment or repurchase price for such Capital Stock, or if less (or
if such Capital Stock has no such fixed price), to the involuntary redemption,
repayment or repurchase price therefor calculated in accordance with the terms
thereof as if then redeemed, repaid or repurchased, and if such price is based
upon or measured by the fair market value of such Capital Stock, such fair
market value shall be as determined in good faith by the Board of Directors or
the board of directors or other governing body of the issuer of such Capital
Stock), (vii) all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market

29


--------------------------------------------------------------------------------


value of such asset at such date of determination (as determined in good faith
by the Borrower) and (B) the amount of such Indebtedness of such other Persons,
(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person, and (ix) to the extent not otherwise
included in this definition, net Hedging Obligations of such Person (the amount
of any such obligation to be equal at any time to the termination value of such
agreement or arrangement giving rise to such Hedging Obligation that would be
payable by such Person at such time); provided that Indebtedness shall not
include Contingent Obligations Incurred in the ordinary course of business.  The
amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement or otherwise shall equal the
amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

“Indemnified Liabilities”:  as defined in subsection 10.5.

“Indemnitee”:  as defined in subsection 10.5.

“Individual Lender Exposure”:  as to any Lender, the sum of such Lender’s Term
Loan Exposure or such Lender’s LC Facility Exposure, as the case may be.

“Initial Agreement”:  as defined in subsection 7.9(c).

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”:  as defined in subsection 4.9.

“Intercreditor Agreement”:  the Intercreditor Agreement dated as of the date
hereof among the Administrative Agent, the Collateral Agent, the Revolving
Administrative Agent and the Revolving Collateral Agent, and acknowledged by
certain of the Loan Parties, substantially in the form of Exhibit C, as amended,
restated, supplemented or otherwise modified from time to time in accordance
therewith and herewith.

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Term Loan is outstanding, and
the final maturity date of such Term Loan, (b) as to any Eurocurrency Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any Eurocurrency Loan having an Interest Period longer
than three months, (i) each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period.

“Interest Period”:  with respect to any Eurocurrency Loan or LC Facility
Deposit:

(a)                                  initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurocurrency Loan and ending one, two, three or six months, or, if available to
all relevant Lenders, one week or 9 or 12 months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and

30


--------------------------------------------------------------------------------


(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending one, two, three or six months, or, if available to all relevant
Lenders, one week or 9 or 12 months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)                                  any Interest Period that would otherwise
extend beyond the Term Loan Maturity Date shall end on the Term Loan Maturity
Date;

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(iv)                              the Borrower shall select Interest Periods so
as not to require a scheduled payment of any Eurocurrency Loan during an
Interest Period for such Term Loan.

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Interest Rate Protection Agreement”:  any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent (or otherwise complying with
subsection 6.10) to or under which the Borrower or any of its Subsidiaries is or
becomes a party or a beneficiary.

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

“Investment”:  in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person. For

31


--------------------------------------------------------------------------------


purposes of the definition of “Unrestricted Subsidiary” and subsection 7.5 only,
(i) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary, provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (y) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation, (ii) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its fair
market value (as determined in good faith by the Borrower) at the time of such
transfer and (iii) for purposes of subsection 7.5(a)(3)(C) the amount resulting
from the redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall be the Fair Market Value of the Investment in such Unrestricted Subsidiary
at the time of such redesignation (excluding the amount of such Investment then
outstanding pursuant to clause (xv) or (xviii) of the definition of the term
“Permitted Investments” or subsections 7.5(b)(vii) or (xvi)).  Guarantees shall
not be deemed to be Investments.  The amount of any Investment outstanding at
any time shall be the original cost of such Investment, reduced (at the
Borrower’s option) by any dividend, distribution, interest payment, return of
capital, repayment or other amount or value received in respect of such
Investment; provided that, to the extent that the amount of Restricted Payments
outstanding at any time pursuant to subsection 7.5(a) is so reduced by any
portion of any such amount or value that would otherwise be included in the
calculation of Consolidated Net Income, such portion of such amount or value
shall not be so included for purposes of calculating the amount of Restricted
Payments that may be made pursuant to subsection 7.5(a).

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii), which fund may also
hold immaterial amounts of cash pending investment or distribution; and (iv)
corresponding instruments in countries other than the United States customarily
utilized for high quality investments.

“Investment Holding”:  as defined in the Recitals hereto.

“Investors”:  (i) the CDR Investors, BAS Capital Funding Corporation, Banc of
America Capital Investors V, L.P., Citigroup Capital Partners II 2007 Citigroup
Investment, L.P., Citigroup Capital Partners II Employee Master Fund, L.P.,
Citigroup Capital Partners II Onshore, L.P., Citigroup Capital Partners II
Cayman Holdings, L.P., CPE Co-Investment (ServiceMaster)

32


--------------------------------------------------------------------------------


LLC and J.P. Morgan Ventures Corporation, (ii) any Person that acquires Voting
Stock of Holding on or prior to the Closing Date and any Affiliate of such
Person, and (iii) any of their respective legal successors.

“JPMorgan”:  JP Morgan Chase Bank, N.A.

“JPMSI”:  J.P. Morgan Securities Inc.

“Judgment Conversion Date”:  as defined in subsection 10.8(a).

“Judgment Currency”:  as defined in subsection 10.8(a).

“LC Facility”:  the LC Facility Commitments, the LC Facility Deposits and the
provisions hereof relating to LC Facility Letters of Credit.

“LC Facility Agent”:  Citibank, N.A., in its capacity as the holder of the LC
Facility Deposits and its successors.

“LC Facility Availability Period”:  the period from and including the Closing
Date to but excluding the earlier of (i) three Business Days prior to the LC
Facility Maturity Date and (ii) the date on which all of the LC Facility
Deposits are returned to the LC Facility Lenders.

“LC Facility Commitment”:  as to any LC Facility Lender, its obligation to make
an LC Facility Deposit pursuant to subsection 2.1(b) in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name in Schedule A-1 under
the heading “LC Facility Commitment,” and collectively, as to all LC Facility
Lenders, the “LC Facility Commitments”.  The original aggregate amount of the LC
Facility Commitments on the Closing Date is $150.0 million.

“LC Facility Deposits”:  the cash deposits made by the LC Facility Lenders with
the LC Facility Agent pursuant to subsection 2.1(b), as such deposits may be
reduced from time to time pursuant to the terms of this Agreement.

“LC Facility Disbursement”:  any payment made by the LC Facility Issuing Bank
pursuant to an LC Facility Letter of Credit.

“LC Facility Exposure”:  at any time, the sum of (a) the aggregate undrawn
amount of the outstanding LC Facility Letters of Credit at such time plus
(b) the aggregate amount of all LC Facility Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time or by the conversion or
deemed conversion of such LC Facility Disbursement into an LC Facility Term
Loan.  The LC Facility Exposure of any LC Facility Lender at any time shall be
its LC Facility Percentage of the total LC Facility Exposure at such time.

“LC Facility Fees”:  as defined in subsection 3.5(b).

“LC Facility Issuing Bank”:  as the context may require, (i) Citibank, N.A.
and/or (ii) any LC Facility Lender that, at the request of the Borrower and upon
notice to the Administrative

33


--------------------------------------------------------------------------------


Agent, agrees, in such LC Facility Lender’s sole discretion, to also become a LC
Facility Issuing Bank in accordance with subsection 2.6(i)(ii).

“LC Facility Lender”:  a Lender having an LC Facility Participation.

“LC Facility Letter of Credit”:  at any time, an LC Facility Letter of Credit
issued by the LC Facility Issuing Bank pursuant to subsection 2.6(a).  All LC
Facility Letters of Credit shall at the option of the Borrower be standby
letters of credit or commercial letters of credit.

“LC Facility Letter of Credit Request”:  a letter of credit request
substantially in the form of Exhibit J or in such form as the LC Facility
Issuing Bank may specify from time to time, requesting the LC Facility Lenders
to open an LC Facility Letter of Credit, and accompanied by an application and
agreement for the issuance or amendment of an LC Facility Letter of Credit in
such form as the LC Facility Issuing Bank may reasonably specify from time to
time consistent with the terms hereof (it being understood that in the event of
any express conflict, the terms hereof shall control).

“LC Facility Maturity Date”:  July 24, 2014.

“LC Facility Participations”:  the obligations and agreements of the LC Facility
Lenders under subsection 2.6(d).  The amount of the LC Facility Participation of
each LC Facility Lender shall initially be its LC Facility Commitment, as such
amount may be (a) reduced from time to time pursuant to subsection 3.15 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to subsection 10.6.

 “LC Facility Percentage”:  as to any LC Facility Lender at any time, the
percentage which (a) such LC Facility Lender’s LC Facility Participation then
outstanding constitutes of (b) the sum of all of the LC Facility Participations
then outstanding.

“LC Facility Term Loan”:  as defined in Section 2.6(e).  It is understood and
agreed that the LC Facility Term Loans shall be Term Loans for all purposes of
this Agreement, unless specifically indicated to the contrary.

“Lead Arrangers”:  CGMI, JPMSI, BAS, GSCP and Morgan Stanley as Joint Lead
Arrangers and Joint Bookrunners.

“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and the Borrower, to make any Term Loans available to the
Borrower or make LC Facility Deposits; provided that for all purposes of voting
or consenting with respect to (a) any amendment, supplementation or modification
of any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to subsection
10.1, the bank or financial institution making such election shall be deemed the
“Lender” rather than such affiliate, which shall not be entitled to so vote or
consent.

34


--------------------------------------------------------------------------------


“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

“Loan Documents”:  this Agreement, any Notes, the Intercreditor Agreement, the
Guarantee and Collateral Agreement and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.

“Loan Parties”:  Holding, the Borrower and each Subsidiary Guarantor that is a
party to a Loan Document as a Guarantor or a pledgor under any of the Security
Documents; individually, a “Loan Party”.  No Excluded Subsidiary shall be a Loan
Party.

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

“Management Agreements”:  collectively, (i) the Stock Subscription Agreements,
each dated as of the Closing Date, between Holding Parent and each of the
Investors party thereto, (ii) the Transaction Fee Agreement, dated as of the
Closing Date, among Holding Parent and ServiceMaster and each of CDR, Banc of
America Capital Investors V, L.P., Citigroup Alternative Investments LLC and JP
Morgan Ventures Corporation, (iii) the Consulting Agreement, dated as of the
Closing Date, among Holding Parent, ServiceMaster and CDR, (iv) the
Indemnification Agreements, each dated as of the Closing Date, among Holding
Parent and ServiceMaster and each of (a) CDR and each CDR Investor, (b) BAS
Capital Funding Corporation and Banc of America Capital Investors V, L.P.,
(c) Citigroup Capital Partners II 2007 Citigroup Investment, L.P., Citigroup
Capital Partners II Employee Master Fund, L.P., Citigroup Capital Partners II
Onshore, L.P., Citigroup Capital Partners II Cayman Holdings, L.P. and CPE
Co-Investment (ServiceMaster) LLC and (d) J.P. Morgan Ventures Corporation, or
Affiliates thereof, respectively, (v) the Registration Rights Agreement, dated
as of the Closing Date, among Holding Parent and the Investors party thereto,
and any other Person party thereto from time to time, (vi) the Stockholders
Agreement, dated as of the Closing Date, by and among Holding Parent and the
Investors party thereto, and any other Person party thereto from time to time
and (vii) any other agreement primarily providing for indemnification and/or
contribution for the

35


--------------------------------------------------------------------------------


benefit of any Permitted Holder in respect of Liabilities resulting from,
arising out of or in connection with, based upon or relating to (a) any
management consulting, financial advisory, financing, underwriting or placement
services or other investment banking activities, (b) any offering of securities
or other financing activity or arrangement of or by any Parent or any of its
Subsidiaries or (c) any action or failure to act of or by any Parent or any of
its Subsidiaries (or any of their respective predecessors); in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof and of this Agreement.

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving-related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

“Management Indebtedness”:  Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Borrower or
any Parent (including any options, warrants or other rights in respect thereof)
from any Management Investor, which repurchase or other acquisition of Capital
Stock is permitted by subsection 7.5.

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for inheritance from other Management Investors, as determined
in good faith by the Borrower, which determination shall be conclusive) or
trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower or any Parent.

“Management Stock”:  Capital Stock of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) held by any of the
Management Investors.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party thereto of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent, the Collateral Agent, the LC
Facility Issuing Bank and the Lenders under the Loan Documents, in each case
taken as a whole.

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.

36


--------------------------------------------------------------------------------


“Material Subsidiaries”:  Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Merger”:  the merger of Acquisition Co. with and into ServiceMaster, with
ServiceMaster as the surviving corporation.

“Merger Agreement”:  as defined in the Recitals hereto.

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

“Morgan Stanley”:  Morgan Stanley Senior Funding, Inc.

“Mortgaged Properties”:  the collective reference to real properties, if any,
acquired after the Closing Date and owned in fee by the Loan Parties on which
the Loan Parties are required to grant a mortgage pursuant to subsection 6.9(a).

“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Collateral Agent, substantially in the form
of Exhibit D, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Available Cash”:  with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
incurred, and all Federal, state, provincial, foreign and local taxes required
to be paid or to be accrued as a liability under GAAP, as a consequence of such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
subsection 7.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (x) that is secured by any assets subject to
such Asset Disposition or involved in such Recovery Event, in accordance with
the terms of any Lien upon such assets, or (y) that must by its terms, or, in
the case of an Asset Disposition, in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition or Recovery Event, including but not limited to any payments
required to be made to increase borrowing availability under any revolving
credit facility, (iii) all distributions and other payments

37


--------------------------------------------------------------------------------


required to be made to minority interest holders in Subsidiaries or joint
ventures as a result of such Asset Disposition or Recovery Event, or to any
other Person (other than the Borrower or a Restricted Subsidiary) owning a
beneficial interest in the assets disposed of in such Asset Disposition or
Recovery Event, (iv) any liabilities or obligations associated with the assets
disposed of in such Asset Disposition or involved in such Recovery Event and
retained, indemnified or insured by the Borrower or any Restricted Subsidiary
after such Asset Disposition, including without limitation pension and other
post-employment benefit liabilities, liabilities related to environmental
matters, and liabilities relating to any indemnification obligations associated
with such Asset Disposition, (v) in the case of an Asset Disposition the amount
of any purchase price or similar adjustment (x) claimed by any Person to be owed
by the Borrower or any Restricted Subsidiary, until such time as such claim
shall have been settled or otherwise finally resolved, or (y) paid or payable by
the Borrower or any Restricted Subsidiary, in either case in respect of such
Asset Disposition, (vi) in the case of any Recovery Event, any amount thereof
that constitutes or represents reimbursement or compensation for any amount
previously paid by Borrower or any of its Subsidiaries and (vii) in the case of
any Asset Disposition by, or Recovery Event relating to any asset of, the
Borrower or any Restricted Subsidiary that is not a Subsidiary Guarantor, any
amount of proceeds from such Asset Disposition or Recovery Event to the extent
(x) subject to any restriction on the transfer thereof directly or indirectly to
the Borrower, including by reason of applicable law or agreement (other than any
agreement entered into primarily for the purpose of imposing such a restriction)
or (y) in the good faith determination of the Borrower (which determination
shall be conclusive), the transfer thereof directly or indirectly to the
Borrower could reasonably be expected to give rise to or result in (A) any
violation of applicable law, (B) any liability (criminal, civil, administrative
or other) for any of the officers, directors or shareholders of the Borrower,
any Restricted Subsidiary or any Parent, (C) any violation of the provisions of
any joint venture or other material agreement governing or binding upon the
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any adverse tax consequence for the Borrower, any Restricted Subsidiary
or any Parent, or (F) any cost, expense, liability or obligation (including,
without limitation, any Tax) other than routine and immaterial out-of-pocket
expenses.

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities or
Indebtedness of the Borrower or any Subsidiary by the Borrower or any
Subsidiary, or any capital contribution, means the cash proceeds of such
issuance, sale or contribution net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually incurred in connection with such issuance,
sale or contribution and net of taxes paid or payable as a result thereof.

“Non-Consenting Lender”:  as defined in subsection 10.1(e).

“Non-Defaulting Lender”:  Any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for

38


--------------------------------------------------------------------------------


post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, Guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any nature and all other amounts
payable thereunder or in respect thereof.

“Obligation Currency”:  as defined in subsection 10.8.

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

“Original Lenders”:  Citibank, N.A., JPMorgan Chase Bank, N.A., Bank of America,
N.A., Goldman Sachs Credit Partners L.P. and Morgan Stanley Senior
Funding, Inc., and any Conduit Lender designated by any such Original Lender for
purposes of this Agreement.

“Other Representatives”:  each of CGMI, JPMSI, BAS, GSCP and Morgan Stanley, in
their collective capacity as Joint Bookrunners and Joint Lead Arrangers of the
Commitments hereunder.

“Parent”:  any of Holding Parent, Holding, Investment Holding and any Other
Parent and any other Person that is a Subsidiary of Holding Parent, Holding,
Investment Holding or any Other Parent and of which the Borrower is a
Subsidiary.  As used herein, “Other Parent” means a Person of which the Borrower
becomes a Subsidiary after the Closing Date, provided that either
(x) immediately after the Borrower first becomes a Subsidiary of such Person,
more than 50% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50% of the Voting Stock of a Parent of the Borrower
immediately prior to the Borrower first becoming such Subsidiary or (y) such
Person shall be deemed not to be an Other Parent for the purpose of determining
whether a Change of Control shall have occurred by reason of the Borrower first
becoming a Subsidiary of such Person.

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement, the Revolving Facility, the Senior Interim Loan Facility or any other
agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent in connection with
the acquisition, development, maintenance, ownership, prosecution, protection
and defense of its intellectual property and associated rights (including but
not limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in respect thereof; inventions, processes, designs,
formulae, trade secrets, know-how, confidential information, computer software,
data and documentation, and any other intellectual property rights; and licenses
of any of the foregoing) to the extent such intellectual property and associated
rights relate to the business or businesses of the Borrower or any Subsidiary
thereof, (iii) indemnification obligations of any Parent owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with any such Person, or obligations in respect of director
and officer insurance (including premiums therefor), (iv) other operational
expenses of any Parent incurred in the ordinary course of business, and (v) fees
and expenses incurred by any Parent in connection with any offering of Capital
Stock or Indebtedness, (w) which offering is not completed, or (x) where the net
proceeds of such offering are intended to be received by or contributed or
loaned to the Borrower or a Restricted Subsidiary, or

39


--------------------------------------------------------------------------------


(y) in a prorated amount of such expenses in proportion to the amount of such
net proceeds intended to be so received, contributed or loaned, or (z) otherwise
on an interim basis prior to completion of such offering so long as any Parent
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary out of the proceeds of such offering promptly if
completed.

“Participant”:  as defined in subsection 10.6(c).

“Patriot Act”:  as defined in subsection 10.18.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Holders”:  any of the following:  (i) any of the Investors or
Management Investors, and any of their respective Affiliates; (ii) any
investment fund or vehicle managed or sponsored by CDR, BAS Capital Funding
Corporation, Banc of America Capital Investors V, L.P., Citigroup Private Equity
LP, J.P. Morgan Ventures Corporation or any Affiliate thereof, and any Affiliate
of or successor to any such investment fund or vehicle; (iii) any limited or
general partners of, or other investors in, any Investor, BAS Capital Funding
Corporation, Banc of America Capital Investors V, L.P., Citigroup Private Equity
LP, J.P. Morgan Ventures Corporation or any Affiliate thereof, or any such
investment fund or vehicle (as to any such limited partner or other investor,
solely to the extent of any Capital Stock of the Borrower or any Parent actually
received by way of dividend or distribution from any such Investor, Affiliate,
or investment fund or vehicle); and (iv) any Person acting in the capacity of an
underwriter in connection with a public or private offering of Capital Stock of
any Parent or the Borrower.  In addition, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) whose status as a “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) constitutes
or results in a Change of Control in respect of which the Borrower makes all
payments of Term Loans and other amounts required by subsection 7.8(a), together
with its Affiliates, shall thereafter constitute Permitted Holders.

“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

(i) (x)                     a Restricted Subsidiary, (y) the Borrower, or (z) a
Person that will, upon the making of such Investment, become a Restricted
Subsidiary (and any Investment held by such Person that was not acquired by such
Person in contemplation of so becoming a Restricted Subsidiary);

(ii)                                  another Person if as a result of such
Investment such other Person is merged or consolidated with or into, or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary (and, in each case, any Investment
held by such other Person that was not acquired by such Person in contemplation
of such merger, consolidation or transfer);

40


--------------------------------------------------------------------------------


(iii)                               Temporary Cash Investments, Investment Grade
Securities or Cash Equivalents;

(iv)                              receivables owing to the Borrower or any
Restricted Subsidiary, if created or acquired in the ordinary course of
business;

(v)                                 any securities or other Investments received
as consideration in, or retained in connection with, sales or other dispositions
of property or assets, including Asset Dispositions made in compliance with
subsection 7.4;

(vi)                              securities or other Investments received in
settlement of debts created in the ordinary course of business and owing to, or
of other claims asserted by, the Borrower or any Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

(vii)                           Investments in existence or made pursuant to
legally binding written commitments in existence on the Closing Date;

(viii)                        Currency Agreements, Interest Rate Agreements,
Commodities Agreements and related Hedging Obligations, which obligations are
Incurred in compliance with subsection 7.1;

(ix)                                pledges or deposits (x) with respect to
leases or utilities provided to third parties in the ordinary course of business
or (y) otherwise described in the definition of “Permitted Liens” or made in
connection with Liens permitted under subsection 7.2;

(x)                                   (1) Investments in or by any Special
Purpose Subsidiary, or in connection with a Financing Disposition (described in
clause (i) of the definition thereof) by or to or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower, or any Parent,
provided that if such Parent receives cash from the relevant Special Purpose
Entity in exchange for such note, an equal cash amount is contributed by any
Parent to the Borrower;

(xi)                                bonds secured by assets leased to and
operated by the Borrower or any Restricted Subsidiary that were issued in
connection with the financing of such assets so long as the Borrower or any
Restricted Subsidiary may obtain title to such assets at any time by paying a
nominal fee, canceling such bonds and terminating the transaction;

(xii)                             any Indebtedness under the Senior Interim Loan
Facility (including, without limitation, any Senior Notes);

(xiii)                          any Investment to the extent made using Capital
Stock of the Borrower (other than Disqualified Stock), or Capital Stock of any
Parent, as consideration;

(xiv)                         Management Advances;

41


--------------------------------------------------------------------------------


(xv)                            Investments in Related Businesses in an
aggregate amount outstanding at any time not to exceed the greater of $75.0
million and 5.0% of Consolidated Tangible Assets;

(xvi)                         any transaction to the extent it constitutes an
Investment that is permitted by and made in accordance with the provisions of
subsection 7.6(b) (except transactions described in clauses (i), (v) and
(vi) thereof), including any Investment pursuant to any transaction described in
clause (ii) of such subsection (whether or not any Person party thereto is at
any time an Affiliate of the Borrower);

(xvii)                      any Investment (1) by any Captive Insurance
Subsidiary in connection with its provision of insurance to the Borrower or its
Subsidiaries or (2) by any Home Warranty Subsidiary in connection with its
provision of home warranty, service contract or similar contracts or policies on
behalf of the Borrower or its Subsidiaries, in each case which Investment is
made in the ordinary course of business of such Captive Insurance Subsidiary or
such Home Warranty Subsidiary, as the case may be, or by reason of applicable
law, rule, regulation or order, or is required or approved by any regulatory
authority having jurisdiction over such Captive Insurance Subsidiary or such
Home Warranty Subsidiary or their respective businesses, as applicable; and

(xviii)                   other Investments in an aggregate amount outstanding
at any time not to exceed the greater of $100.0 million and 7.5% of Consolidated
Tangible Assets.

If any Investment pursuant to clause (xv) or (xviii) above, or subsection
7.5(b)(vii), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter becomes a Restricted Subsidiary, such
Investment shall thereafter be deemed to have been made pursuant to clause (i)
above and not clause (xv) or (xviii) above or subsection 7.5(b)(vii) for so long
as such Person continues to be a Restricted Subsidiary.

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 or
described in any of the clauses of such subsection 7.2.

“Permitted Payment”:  as defined in subsection 7.5(b).

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

42


--------------------------------------------------------------------------------


“Prepayment Date”:  as defined in subsection 3.4(f).

“Pricing Grid”: 

Consolidated Secured
Leverage Ratio

 

Applicable Margin
for ABR Loans

 

Applicable Margin
for Eurocurrency
Loans

 

Greater than 6.50 to 1.00

 

2.00

%

3.00

%

 

 

 

 

 

 

Equal to or less than 6.50 to 1.00, but greater than 4.50 to 1.00

 

1.75

%

2.75

%

 

 

 

 

 

 

Equal to or less than 4.50 to 1.00

 

1.50

%

2.50

%

 

“Prime Rate”:  as defined in the definition of the term “ABR” in this
subsection 1.1.

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio”.

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Rating Agencies”:  collectively, Moody’s and S&P, or, if Moody’s or S&P or both
shall not make a rating on the Credit Facilities publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Borrower which shall be substituted for Moody’s or S&P or both,
as the case may be.

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower and its Restricted Subsidiaries constituting Collateral giving rise
to Net Available Cash to such Loan Party in excess of (x) $2.5 million in any
one case and (y) $20.0 million in the aggregate in any fiscal year minus the Net
Available Cash in such fiscal year from dispositions classified by the Borrower
pursuant to clause (xviii) of the definition of “Asset Disposition”.

“Redeemed Notes”:  the Borrower’s 6.95% Notes due August 15, 2007 and 7.875%
Notes due August 15, 2009, each issued under the Existing Notes Indenture and
each

43


--------------------------------------------------------------------------------


expected to be repaid or redeemed from the proceeds of Borrowings of Delayed
Draw Term Loans.

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

“Refinancing Agreement”:  as defined in subsection 7.9(c).

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of another Restricted Subsidiary) including Indebtedness
that refinances Refinancing Indebtedness; provided that (1) (x) if the
Indebtedness being refinanced is Subordinated Obligations or Guarantor
Subordinated Obligations, the Refinancing Indebtedness has a final Stated
Maturity at the time such Refinancing Indebtedness is Incurred that is equal to
or greater than the final Stated Maturity of the Indebtedness being refinanced
(or if shorter, the Term Loans) or (y) if the Indebtedness being refinanced is
Existing Notes, the Refinancing Indebtedness has a final Stated Maturity at the
time such Refinancing Indebtedness is Incurred that is equal to or greater than
the final Stated Maturity of the Indebtedness being refinanced (or if shorter,
the Term Loans) and, if such Refinancing Indebtedness is Guaranteed by any
Restricted Subsidiary of the Borrower, each such Guarantee shall be subordinated
to the prior payment in full of the Term Loans on terms consistent with those
for senior subordinated debt securities issued by companies sponsored by CD&R or
otherwise customary (in each case, determined in good faith by the Borrower),
(2) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced, plus (y) fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such Refinancing Indebtedness and (3) Refinancing Indebtedness shall not include
(x) Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor
that refinances Indebtedness of the Borrower or a Subsidiary Guarantor that
could not have been initially Incurred by such Restricted Subsidiary pursuant to
subsection 7.1 or (y) Indebtedness of the Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.  Any Refinancing
Indebtedness Incurred pursuant to subsection 7.1(b)(iii) to refinance the Senior
Interim Loan Facility shall not have a Stated Maturity that is earlier than
seven and one half years after the Closing Date.

“Register”:  as defined in subsection 10.6(b).

“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

44


--------------------------------------------------------------------------------


“Regulation X”:  Regulation X of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the LC
Facility Issuing Bank pursuant to subsection 2.6(e) for amounts drawn on the LC
Facility Letters of Credit.

“Reinvested Amount”:  with respect to any Asset Disposition permitted by
subsection 7.4 or any Recovery Event, an amount equal to that portion of the Net
Available Cash thereof as shall, according to a certificate signed by a
Responsible Officer of the Borrower delivered to the Administrative Agent at the
end of the applicable reinvestment period provided for in subsection
7.4(b)(i), be reinvested or committed to be reinvested in the business of the
Borrower and its Restricted Subsidiaries in a manner consistent with the
requirements of subsection 7.4 and the other provisions hereof within 450 days
from the later of the date of such Asset Disposition or Recovery Event, as the
case may be, and the date of receipt of such Net Available Cash (or, if such
reinvestment is a project authorized by the Board of Directors that will take
longer than 15 months to complete, the period of time necessary to complete such
project).

“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent, or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under subsection
7.5, or acquiring, developing, maintaining, owning, prosecuting, protecting or
defending its intellectual property and associated rights (including but not
limited to receiving or paying royalties for the use thereof) relating to the
business or businesses of the Borrower or any Subsidiary thereof, (y) any taxes
of a Parent attributable (1) to any taxable period (or portion thereof) ending
on or prior to the Closing Date and incurred in connection with the
Transactions, or (2) to any Parent’s receipt of (or entitlement to) any payment
in connection with the Transactions, including any payment received after the
Closing Date pursuant to any agreement related to the Transactions or (z) any
other federal, state, foreign, provincial or local taxes measured by income for
which any Parent is liable, up to an amount not to exceed, with respect to
federal taxes, the amount of any such taxes that the Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Borrower had filed a consolidated return on
behalf of an affiliated group (as defined in Section 1504 of the Code or an
analogous provision

45


--------------------------------------------------------------------------------


of state, local or foreign law) of which it were the common parent, or with
respect to state, foreign, provincial or local taxes, the amount of any such
taxes that the Borrower and its Subsidiaries would have been required to pay on
a separate company basis, or on a combined basis as if the Borrower had filed a
combined return on behalf of an affiliated group consisting only of the Borrower
and its Subsidiaries (in each case, reduced by any such taxes paid directly by
the Borrower or its Subsidiaries).

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Intercreditor Agreement”:  as defined in subsection 7.8(c).

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

“Repricing”:  as defined in subsection 3.4(i).

“Required Interim Loan Refinancing”:  any offering or issuance of indebtedness
or securities of the Borrower or any of its Subsidiaries pursuant to Section
4(a) of the Fee Letter, dated April 9, 2007, among Acquisition Co., CGMI, JPMSI,
JPMorgan, BAS, BAB, Bank of America, N.A., Blue Ridge Investments, L.L.C., GSCP
and Morgan Stanley.

“Required Lenders”:  Non-Defaulting Lenders the sum of whose outstanding
Individual Lender Exposures represent at least a majority of the sum of the
aggregate amount of all outstanding Term Loans and LC Facility Exposures of
Non-Defaulting Lenders.

“Required Non-Original Lenders”:  Non-Defaulting Lenders (other than Original
Lenders) the sum of whose outstanding Individual Lender Exposures represent at
least a majority of the sum of the aggregate amount of all outstanding Term
Loans and LC Facility Exposures of Non-Defaulting Lenders (other than Original
Lenders).

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.

46


--------------------------------------------------------------------------------


“Restricted Payment”:  as defined in subsection 7.5(a).

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Administrative Agent”:  Citibank, N.A., in its capacity as
administrative agent under the Revolving Credit Agreement, and its successors
and assigns.

“Revolving Collateral Agent”:  Citibank, N.A., in its capacity as collateral
agent under the Revolving Credit Agreement, and its successors and assigns.

“Revolving Credit Agreement”:  that Revolving Credit Agreement, dated as of the
date hereof, among the Borrower, certain Subsidiaries of the Borrower party
thereto, the lenders party thereto, JPMorgan, as syndication agent and Citibank,
N.A., as administrative agent and as collateral agent for the Revolving Secured
Parties, as such agreement may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original administrative agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Revolving
Credit Agreement or other credit agreements or otherwise, unless such agreement
or instrument expressly provides that it is not intended to be and is not a
Revolving Credit Agreement hereunder).  Any reference to the Revolving Credit
Agreement hereunder shall be deemed a reference to any Revolving Credit
Agreement then in existence.

“Revolving Facility”:  the collective reference to the Revolving Credit
Agreement, any Revolving Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Revolving Credit Agreement or one or more other credit agreements,
indentures or financing agreements or otherwise, unless such agreement expressly
provides that it is not intended to be and is not a Revolving Facility
hereunder).  Without limiting the generality of the foregoing, the term
“Revolving Facility” shall include any agreement (i) changing the maturity of
any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of Holding as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

47


--------------------------------------------------------------------------------


“Revolving Loan”:  a loan made pursuant to the Revolving Credit Agreement.

“Revolving Loan Documents”:  the Loan Documents as defined in the Revolving
Credit Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

“Revolving Secured Parties”:  the Revolving Administrative Agent, the Revolving
Collateral Agent and each Person that is a lender under the Revolving Credit
Agreement.

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio”.

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

“SEC”:  the Securities and Exchange Commission.

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

“Security Agreement”:  the Security Agreement delivered to the Collateral Agent
as of the date hereof substantially in the form of Exhibit K, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Property (if any), the Guarantee and Collateral Agreement, the
Security Agreement and all other similar security documents hereafter delivered
to the Collateral Agent granting a Lien on any asset or assets of any Person to
secure the obligations and liabilities of the Loan Parties hereunder and/or
under any of the other Loan Documents or to secure any guarantee of any such
obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the Collateral Agent pursuant to
subsection 6.9(b)
or 6.9(c), in each case, as amended, supplemented, waived or otherwise modified
from time to time.

“Senior Credit Facilities”:  collectively, the Revolving Facility, the Term Loan
Facility and the LC Facility.

“Senior Interim Loan Agreement”:  the Senior Interim Loan Credit Agreement,
dated as of the Closing Date, among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, as such agreement may be
amended, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and

48


--------------------------------------------------------------------------------


whether provided under the original Senior Interim Loan Agreement or other
credit agreements, indentures or otherwise, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Senior Interim
Loan Agreement hereunder).

“Senior Interim Loan Documents”:  the Loan Documents as defined in the Senior
Interim Loan Agreement, as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced from time to time.

“Senior Interim Loan Facility”:  the collective reference to the Senior Interim
Loan Agreement, any Senior Interim Loan Documents, any notes issued pursuant
thereto and any guarantee agreement, and other guarantees and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Senior Interim
Loan Agreement or other credit agreements, indentures (including any Senior
Notes Indenture) or otherwise, unless such agreement expressly provides that it
is not intended to be and is not a Senior Interim Loan Facility hereunder). 
Without limiting the generality of the foregoing, the term “Senior Interim Loan
Facility” shall include (x) any Senior Notes Indenture and (y) any agreement (i)
changing the maturity of any Indebtedness Incurred thereunder or contemplated
thereby, (ii) adding Subsidiaries of the Borrower as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder, (iv) otherwise altering the
terms and conditions thereof or (v) evidencing or governing any Indebtedness
Incurred pursuant to any Required Interim Loan Refinancing.

“Senior Interim Loan Facility Indebtedness”:  any Senior Interim Loans, and any
Indebtedness incurred under the Senior Interim Loan Facility pursuant to
subsection 7.1(b)(iii), including any Senior Notes so incurred to refinance any
Senior Interim Loans.  Notwithstanding the foregoing, the Stated Maturity of the
Senior Interim Loan Facility Indebtedness (including, without limitation, any
Senior Notes) shall not be earlier than seven and one half years after the
Closing Date.

“Senior Interim Loans”:  any loans made pursuant to the Senior Interim Loan
Agreement on the Closing Date.

“Senior Notes”:  (a) any Senior Notes of the Borrower to be issued after the
Closing Date upon the conversion or exchange of the Senior Interim Loans for
such Senior Notes, or to refinance in whole or in part the Senior Interim Loans
or any notes issued to refinance or upon the conversion or exchange of any
Senior Interim Loans, and (b) any substantially similar Senior Notes (whether
registered under the Securities Act or otherwise) that have been exchanged for
any such other Senior Notes; in each case as any such Senior Notes may be
amended, supplemented, waived or otherwise modified from time to time.

“Senior Notes Indenture”:  any indenture governing any Senior Notes, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

49


--------------------------------------------------------------------------------


“ServiceMaster”:  as defined in the Recitals hereto.

“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Term Loans shall
originally have been made on the same day).

“Settlement Service”:  as defined in subsection 10.6(b)(vi).

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”:  with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets.

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and (b)
Special Purpose Financing Fees.

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose

50


--------------------------------------------------------------------------------


Financing Undertakings may consist of or include (i) reimbursement and other
obligations in respect of notes, letters of credit, surety bonds and similar
instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

“Special Purpose Subsidiary”:  a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and/or all rights
(contractual and other), collateral and/or other assets relating thereto and (y)
any business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

“Sponsor”:  as defined in the Recitals.

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Subordinated Obligations”:  any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Term Loans pursuant to a written
agreement.

“Subsidiary”:  of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantee”:  the guarantee of the obligations of the Borrower under
the Loan Document provided pursuant to the Guarantee and Collateral Agreement.

“Subsidiary Guarantor”:  each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower that executes and delivers a Subsidiary Guarantee,
in each case, unless and until such time as the respective Subsidiary Guarantor
ceases to constitute a Domestic Subsidiary of the Borrower or is released from
all of its obligations under the Subsidiary Guarantee in accordance with the
terms and provisions thereof.

“Successor Company”:  as defined in subsection 7.3(a)(i).

51


--------------------------------------------------------------------------------


“Supermajority Lenders”:  Non-Defaulting Lenders the sum of whose outstanding
Individual Lender Exposures represent at least 66 2/3% of the sum of the
aggregate amount of all outstanding Term Loans and LC Facility Exposures of
Non-Defaulting Lenders.

“Supermajority Termination Date”:  as defined in subsection 10.1(a)(vii).

“Supervisory Review Process”:  as defined in subsection 3.10(c).

“Syndication Agent”:  as defined in the Preamble hereto.

“Syndication Date”:  the date on which the Administrative Agent, in its
reasonable discretion, advises the Borrower that the primary syndication of the
Term Loan Commitments and Term Loans has been completed.

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of the Closing
Date, among the Borrower, Holding, Investment Holding and Holding Parent, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, a member state of The
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof or obligations Guaranteed by the United
States of America or a member state of The European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Borrower or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any of
the foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Borrower or any of its Subsidiaries), with a rating at the time
as of which any

52


--------------------------------------------------------------------------------


Investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P (or, in either case, the equivalent of such rating
by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization), (v)
Investments in securities maturing not more than 24 months after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “BBB-” by S&P or “Baa3” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Indebtedness or Preferred Stock (other
than of the Borrower or any of its Subsidiaries) having a rating of “A” or
higher by S&P or “A2” or higher by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization), (vii) investment funds investing 95% of their assets in
securities of the type described in clauses (i)-(vi) above (which funds may also
hold reasonable amounts of cash pending investment and/or distribution), (viii)
any money market deposit accounts issued or offered by a domestic commercial
bank or a commercial bank organized and located in a country recognized by the
United States of America, in each case, having capital and surplus in excess of
$250.0 million (or the foreign currency equivalent thereof), or investments in
money market funds subject to the risk limiting conditions of Rule 2a-7 (or any
successor rule) of the SEC under the Investment Company Act of 1940, as amended,
and (ix) similar investments approved by the Board of Directors in the ordinary
course of business.

“Term Loan”:  each Closing Date Term Loan, Delayed Draw Term Loan and LC
Facility Term Loan, collectively, the “Term Loans”.

“Term Loan Commitment”:  as to any Lender, its Closing Date Term Loan Commitment
and Delayed Draw Term Loan Commitment; collectively, as to all the Term Lenders,
the “Term Loan Commitments”.  The original aggregate amount of the Term Loan
Commitments on the Closing Date is $2,650,000,000.

“Term Loan Exposure”:  as to any Lender, at any time, the amount of (x) unpaid
Term Loans made by such Lender pursuant to subsection 2.1(a) and (y) outstanding
Delayed Draw Term Loan Commitments.

“Term Loan Facility”:  the collective reference to this Agreement, any Loan
Documents, any notes and letters of credit (including any LC Facility Letter of
Credit) issued pursuant hereto and any guarantee and collateral agreement,
patent and trademark security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under this Agreement or one or more other credit
agreements, indentures or financing agreements or otherwise, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Term Loan Facility hereunder).  Without limiting the generality of the
foregoing, the term “Term Loan Facility” shall include any

53


--------------------------------------------------------------------------------


agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

“Term Loan Lender”:  any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders”.

“Term Loan Maturity Date”:  July 24, 2014.

“Term Loan Note”:  each Term Loan Note as defined in subsection 2.2(a), and
collectively, the “Term Loan Notes”.

“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which (a) such Lender’s Term Loans then outstanding constitutes of (b) the sum
of all of the Term Loans then outstanding.

“Total LC Facility Deposit”:  at any time, the sum of all LC Facility Deposits
at such time, as the same may be reduced from time to time pursuant to
subsection 3.15.

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Tranche”:  each Tranche of Term Loans available hereunder, with there being one
on the Closing Date.

“Transaction Documents”:  (i) the Loan Documents, (ii) the Merger Agreement,
(iii) the Revolving Loan Documents and (iv) the Senior Interim Loan Documents.

“Transactions”:  collectively, any or all of the following:  (i) the Merger,
(ii) the repayment at maturity or redemption of the 2007 Notes, the redemption
of the 2009 Notes, (iii) the repayment or refinancing of Existing Specified
Indebtedness, (iv) the entry into the Senior Interim Loan Facility and
Incurrence of Indebtedness thereunder by one or more of the Borrower and its
Subsidiaries, including any Required Interim Loan Refinancing, (v) the entry
into this Agreement and the Incurrence of Indebtedness hereunder by one or more
of the Borrower and its Subsidiaries, (vi) the execution, delivery and
performance of the Revolving Loan Documents and the borrowings on the Closing
Date thereunder, and (vii) all other transactions relating to any of the
foregoing (including payment of fees and expenses related to any of the
foregoing).

“Transferee”:  any Participant or Assignee.

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

54


--------------------------------------------------------------------------------


“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“Unrestricted Cash”:  as of any date of determination, cash, Cash Equivalents
and Temporary Cash Investments, other than (i) as disclosed in the consolidated
financial statements of the Borrower as a line item on the balance sheet as
“restricted cash” and (ii) cash, Cash Equivalents and Temporary Cash Investments
of a Captive Insurance Subsidiary or Home Warranty Subsidiary to the extent such
cash, Cash Equivalents and Temporary Cash Investments are not permitted by
applicable law or regulation to be dividended, distributed or otherwise
transferred to the Borrower or any Restricted Subsidiary that is not either a
Captive Insurance Subsidiary or a Home Warranty Subsidiary.

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided that (A) such designation was made at or prior to the Closing Date, or
(B) the Subsidiary to be so designated has total consolidated assets of $1,000
or less or (C) if such Subsidiary has consolidated assets greater than $1,000,
then such designation would be permitted under subsection 7.5.  The Board of
Directors may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that immediately after giving effect to such designation
(x) the Borrower could Incur at least $1.00 of additional Indebtedness under
subsection 7.1(a) or (y) the Consolidated Coverage Ratio would be greater than
it was immediately prior to giving effect to such designation or (z) such
Subsidiary shall be a Special Purpose Subsidiary with no Indebtedness
outstanding other than Indebtedness that can be Incurred (and upon such
designation shall be deemed to be Incurred and outstanding) pursuant to
subsection 7.1(b).  Any such designation by the Board of Directors shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Borrower certifying that such designation complied with the foregoing
provisions.

“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).

“Voting Stock”:  as defined in the definition of “Change of Control”.

55


--------------------------------------------------------------------------------



1.2                                 OTHER DEFINITIONAL PROVISIONS.


(A)                                  UNLESS OTHERWISE SPECIFIED THEREIN, ALL
TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN ANY
TERM LOAN NOTES, ANY OTHER LOAN DOCUMENT OR ANY CERTIFICATE OR OTHER DOCUMENT
MADE OR DELIVERED PURSUANT HERETO.


(B)                                 AS USED HEREIN AND IN ANY TERM LOAN NOTES
AND ANY OTHER LOAN DOCUMENT, AND ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS RELATING TO THE BORROWER
AND ITS SUBSIDIARIES NOT DEFINED IN SUBSECTION 1.1 AND ACCOUNTING TERMS PARTLY
DEFINED IN SUBSECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO THEM UNDER GAAP.


(C)                                  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE WORDS “INCLUDE,” “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION,”
IF NOT EXPRESSLY FOLLOWED BY SUCH PHRASE OR THE PHRASE “BUT NOT LIMITED TO.”


(D)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(E)                                  FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES: 
(I) ”OR” IS NOT EXCLUSIVE; (II) ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GAAP; AND
(III) REFERENCES TO SECTIONS OF, OR RULES UNDER, THE SECURITIES ACT SHALL BE
DEEMED TO INCLUDE SUBSTITUTE, REPLACEMENT OR SUCCESSOR SECTIONS OR RULES ADOPTED
BY THE SEC FROM TIME TO TIME.


SECTION 2.                                          AMOUNT AND TERMS OF
COMMITMENTS.


2.1                                 TERM LOANS AND LC FACILITY DEPOSITS.


(A)                                  TERM LOANS.

(i)                                     Subject to the terms and conditions
hereof, (x) each Lender holding a Closing Date Term Loan Commitment severally
agrees to make, in Dollars, in a single draw on the Closing Date, one or more
term loans (each, a “Closing Date Term Loan”) to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
in Schedule A-1 under the heading “Closing Date Term Loan Commitment”, as such
amount may be adjusted or reduced pursuant to the terms hereof and (y) each
Lender holding a Delayed Draw Term Loan Commitment severally agrees to make, in
Dollars, from time to time during the Delayed Draw Term Loan Commitment Period,
subject to the terms and conditions hereof, delayed draw term loans on no more
than two occasions (each, a “Delayed Draw Term Loan”) to the Borrower in an
aggregate principal amount not to exceed the amount set forth opposite such
lender’s name in Schedule A-2 under the heading “Delayed Draw Term Loan
Commitment”, as such amount may be adjusted or reduced pursuant to the terms and
conditions hereof.

56


--------------------------------------------------------------------------------


(ii)                                  The Term Loans, except as hereinafter
provided, shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, ABR Loans or Eurocurrency Loans; provided that unless the
Administrative Agent either otherwise agrees in its sole discretion or has
determined that the Syndication Date has occurred, all Closing Date Term Loans
shall be maintained during (A) the first week following the Closing Date as ABR
Loans and (B) thereafter, until the date that is 90 days following the Closing
Date, shall be maintained as (x) ABR Loans or (y) Eurocurrency Loans with an
Interest Period of one month, with the first such Interest Period commencing on
the first day of the period described in this clause (B).

(iii)                               The Term Loans shall be made by each such
Lender in an aggregate principal amount which (x) in the case of Closing Date
Term Loans, does not exceed the Closing Date Term Loan Commitment of such Lender
and (y) in the case of Delayed Draw Term Loans made on the Closing Date, when
aggregated with all Delayed Draw Term Loans made under subsection 2.1(a)(i)(y),
does not exceed the Delayed Draw Term Loan Commitment of such Lender on the
Closing Date and (C) in the case of Delayed Draw Term Loans made in any
borrowing after the Closing Date, does not exceed the unused and available
Delayed Draw Term Loan Commitment of such Lender at such time.  Once repaid,
Term Loans incurred hereunder may not be reborrowed.


(B)                                 LC FACILITY DEPOSITS.  ON THE TERMS AND
SUBJECT TO THE CONDITIONS CONTAINED IN THIS AGREEMENT, EACH LC FACILITY LENDER
SEVERALLY AGREES TO MAKE AN LC FACILITY DEPOSIT ON THE CLOSING DATE IN AN AMOUNT
EQUAL TO SUCH LC FACILITY LENDER’S LC FACILITY COMMITMENT.


2.2                                 TERM LOAN NOTES.


(A)                                  THE BORROWER AGREES THAT, UPON THE REQUEST
TO THE ADMINISTRATIVE AGENT BY ANY TERM LOAN LENDER MADE ON OR PRIOR TO THE
CLOSING DATE OR IN CONNECTION WITH ANY ASSIGNMENT PURSUANT TO SUBSECTION
10.6(B), IN ORDER TO EVIDENCE SUCH TERM LOAN LENDER’S TERM LOAN, THE BORROWER
WILL EXECUTE AND DELIVER TO SUCH TERM LOAN LENDER A PROMISSORY NOTE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A (EACH, AS AMENDED, SUPPLEMENTED, REPLACED
OR OTHERWISE MODIFIED FROM TIME TO TIME, A “TERM LOAN NOTE”), WITH APPROPRIATE
INSERTIONS THEREIN AS TO PAYEE, DATE AND PRINCIPAL AMOUNT, PAYABLE TO SUCH TERM
LOAN LENDER AND IN A PRINCIPAL AMOUNT EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF
THE APPLICABLE TERM LOANS MADE (OR ACQUIRED BY ASSIGNMENT PURSUANT TO SUBSECTION
10.6(B)) BY SUCH TERM LOAN LENDER TO THE BORROWER.  EACH TERM LOAN NOTE SHALL BE
DATED THE CLOSING DATE AND SHALL BE PAYABLE AS PROVIDED IN SUBSECTION 2.2(B)
AND PROVIDE FOR THE PAYMENT OF INTEREST IN ACCORDANCE WITH SUBSECTION 3.1.


(B)                                 THE AGGREGATE TERM LOANS OF ALL THE TERM
LOAN LENDERS SHALL BE PAYABLE IN CONSECUTIVE QUARTERLY INSTALLMENTS UP TO AND
INCLUDING THE TERM LOAN MATURITY DATE (SUBJECT TO REDUCTION AS PROVIDED IN
SUBSECTION 3.4), ON THE DATES AND IN THE PRINCIPAL AMOUNTS, SUBJECT TO
ADJUSTMENT AS SET FORTH BELOW, EQUAL TO THE RESPECTIVE AMOUNTS SET FORTH BELOW
(TOGETHER WITH ALL ACCRUED INTEREST THEREON) OPPOSITE THE APPLICABLE INSTALLMENT
DATES (OR, IF LESS, THE AGGREGATE AMOUNT OF SUCH TERM LOANS THEN OUTSTANDING):

57


--------------------------------------------------------------------------------


 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the Term
Loan Maturity Date

 

0.25% of the original aggregate principal amount of the Term Loans (as such
amount may be increased by the funding of Delayed Draw Term Loans)

 

 

 

Term Loan Maturity Date

 

all unpaid aggregate principal amounts of any outstanding Term Loans

 


2.3                                 PROCEDURE FOR TERM LOAN BORROWING.  THE
BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT NOTICE SPECIFYING THE AMOUNT OF THE
TERM LOANS TO BE BORROWED AND THE PROPOSED BORROWING DATE (WHICH NOTICE MUST
HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 9:30 A.M., NEW YORK CITY
TIME, AND SHALL BE IRREVOCABLE AFTER FUNDING) (I) IN THE CASE OF CLOSING DATE
TERM LOANS, ON THE CLOSING DATE, AND (II) IN THE CASE OF DELAYED DRAW TERM LOANS
TO BE MADE FOLLOWING THE CLOSING DATE, THREE BUSINESS DAYS, PRIOR TO THE DATE OF
BORROWING SPECIFYING THE AMOUNT TO BE BORROWED. UPON RECEIPT OF SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH APPLICABLE LENDER THEREOF.  EACH
LENDER HAVING A TERM LOAN COMMITMENT WILL MAKE THE AMOUNT OF ITS PRO RATA SHARE
OF THE TERM LOAN COMMITMENTS AVAILABLE, IN EACH CASE FOR THE ACCOUNT OF THE
BORROWER AT THE OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED IN SUBSECTION 10.2
PRIOR TO 12:00 P.M., NEW YORK CITY TIME, (X) ON THE CLOSING DATE, IN THE CASE OF
A BORROWING OF CLOSING DATE TERM LOANS, AND (Y) ON THE BORROWING DATE SPECIFIED
IN THE NOTICE DELIVERED PURSUANT TO THIS SUBSECTION 2.3, IN THE CASE OF DELAYED
DRAW TERM LOANS, IN EACH CASE IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL ON SUCH DATE CREDIT THE
ACCOUNT OF THE BORROWER ON THE BOOKS OF THE ADMINISTRATIVE AGENT WITH THE
AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
LENDERS AND IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


2.4                                 RECORD OF LOANS.


(A)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH TERM LOAN OF SUCH LENDER FROM TIME
TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO
SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


(B)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE
REGISTER PURSUANT TO SUBSECTION 10.6(B), AND A SUBACCOUNT THEREIN FOR EACH
LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH TERM LOAN MADE
HEREUNDER, THE TYPE THEREOF AND EACH INTEREST PERIOD, IF ANY, APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER, (III) THE
AMOUNT OF EACH LC FACILITY PARTICIPATION AND (IV) BOTH THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH
LENDER’S SHARE THEREOF.

58


--------------------------------------------------------------------------------



(C)                                  THE ENTRIES MADE IN THE REGISTER AND THE
ACCOUNTS OF EACH LENDER MAINTAINED PURSUANT TO SUBSECTION 2.4(B) SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE
REGISTER OR ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE
TERM LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


2.5                                 [RESERVED].


2.6                                 LC FACILITY LETTERS OF CREDIT.


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST, INCLUDING ON BEHALF OF
ANY RESTRICTED SUBSIDIARY, THE ISSUANCE OF (AND THE APPLICABLE LC FACILITY
ISSUING BANK SHALL ISSUE) LC FACILITY LETTERS OF CREDIT, AT ANY TIME AND FROM
TIME TO TIME DURING THE LC FACILITY AVAILABILITY PERIOD, IN EACH CASE FOR THE
ACCOUNT OF THE BORROWER AND DENOMINATED IN DOLLARS, IN A FORM REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE APPLICABLE LC FACILITY ISSUING
BANK.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY LC FACILITY LETTER OF CREDIT
REQUEST, ANY OTHER FORM OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT
SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH ANY LC
FACILITY ISSUING BANK RELATING TO ANY LC FACILITY LETTER OF CREDIT, THE TERMS
AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.  UNLESS OTHERWISE AGREED BY THE
APPLICABLE LC FACILITY ISSUING BANK AND THE BORROWER AT THE TIME OF ISSUANCE,
EACH LC FACILITY LETTER OF CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND,
TO THE EXTENT NOT INCONSISTENT THEREWITH, THE LAWS OF THE STATE OF NEW YORK.


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF AN LC FACILITY LETTER
OF CREDIT (OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LC FACILITY
LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY
ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE
APPLICABLE LC FACILITY ISSUING BANK) TO THE APPLICABLE LC FACILITY ISSUING BANK
AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) AN LC FACILITY LETTER OF CREDIT
REQUEST REQUESTING THE ISSUANCE OF AN LC FACILITY LETTER OF CREDIT, OR
IDENTIFYING THE OUTSTANDING LC FACILITY LETTER OF CREDIT TO BE AMENDED, RENEWED
OR EXTENDED, AND SPECIFYING (A) THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (WHICH SHALL BE A BUSINESS DAY), (B) THE DATE ON WHICH SUCH LC
FACILITY LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH SUBSECTION
2.6(C)), (C) THE AMOUNT OF SUCH LC FACILITY LETTER OF CREDIT, (D) THE NAME AND
ADDRESS OF THE BENEFICIARY THEREOF AND (E) SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO ISSUE, AMEND, RENEW OR EXTEND SUCH LC FACILITY LETTER OF CREDIT. 
UPON RECEIPT OF ANY LC FACILITY LETTER OF CREDIT REQUEST, THE APPLICABLE LC
FACILITY ISSUING BANK SHALL (I) CONFIRM WITH THE ADMINISTRATIVE AGENT (BY
TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF
SUCH LC FACILITY LETTER OF CREDIT REQUEST FROM THE BORROWER AND, IF NOT SO
RECEIVED, SUCH LC FACILITY ISSUING BANK SHALL PROVIDE THE ADMINISTRATIVE AGENT
WITH A COPY THEREOF AND (II) PROCESS SUCH LC FACILITY LETTER OF CREDIT REQUEST
AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION DELIVERED TO IT
IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND SHALL
PROMPTLY ISSUE THE LC FACILITY LETTER OF CREDIT REQUESTED THEREBY (BUT IN NO
EVENT SHALL ANY LC FACILITY ISSUING BANK BE REQUIRED TO ISSUE ANY

59


--------------------------------------------------------------------------------



LC FACILITY LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT
OF THE LC FACILITY LETTER OF CREDIT REQUEST THEREFOR AND ALL SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION RELATING THERETO) BY
ISSUING THE ORIGINAL OF SUCH LC FACILITY LETTER OF CREDIT TO THE BENEFICIARY
THEREOF OR AS OTHERWISE MAY BE AGREED BY SUCH LC FACILITY ISSUING BANK AND THE
BORROWER.  PROMPTLY AFTER THE ISSUANCE OR AMENDMENT OF ANY LC FACILITY LETTER OF
CREDIT, THE APPLICABLE LC FACILITY ISSUING BANK SHALL NOTIFY THE BORROWER AND
THE ADMINISTRATIVE AGENT, IN WRITING, OF SUCH ISSUANCE OR AMENDMENT AND SUCH
NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH ISSUANCE OR AMENDMENT.  UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE LC
FACILITY LENDERS, IN WRITING, OF SUCH ISSUANCE OR AMENDMENT, AND IF SO REQUESTED
BY ANY LC FACILITY LENDER THE ADMINISTRATIVE AGENT SHALL PROVIDE TO SUCH LC
FACILITY LENDER COPIES OF SUCH ISSUANCE OR AMENDMENT.  AN LC FACILITY LETTER OF
CREDIT SHALL NOT BE ISSUED, AMENDED, RENEWED OR EXTENDED IF (AND UPON ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF EACH LC FACILITY LETTER OF CREDIT THE
BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO
SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, THE LC FACILITY EXPOSURE WOULD
EXCEED THE TOTAL LC FACILITY DEPOSIT.


(C)                                  EXPIRATION DATE.  EACH LC FACILITY LETTER
OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF
(I) THE DATE TWELVE MONTHS AFTER THE DATE OF THE ISSUANCE OF SUCH LC FACILITY
LETTER OF CREDIT OR, IN THE CASE OF ANY RENEWAL OR EXTENSION THEREOF, TWELVE
MONTHS (OR SUCH LONGER TERM AS MAY BE AGREED BY THE APPLICABLE LC FACILITY
ISSUING BANK, SUBJECT TO CLAUSE (II) BELOW) AFTER SUCH RENEWAL OR EXTENSION;
PROVIDED THAT, IF THE BORROWER AND THE APPLICABLE LC FACILITY ISSUING BANK SO
AGREE, ANY LC FACILITY LETTER OF CREDIT (EACH, AN “AUTO-EXTENSION LETTER OF
CREDIT”) MAY PROVIDE FOR THE AUTOMATIC RENEWAL OF SUCH LC FACILITY LETTER OF
CREDIT FOR SUCCESSIVE TWELVE MONTH TERMS (OR SUCH LONGER TERMS AS MAY BE AGREED)
(SUBJECT IN ANY EVENT TO CLAUSE (II) BELOW) AND (II) THE DATE THAT IS FIVE
BUSINESS DAYS PRIOR TO THE LC FACILITY MATURITY DATE (EXCEPT TO THE EXTENT SUCH
LC FACILITY LETTER OF CREDIT IS CASH COLLATERALIZED OR BACKSTOPPED PURSUANT TO
ARRANGEMENTS REASONABLY ACCEPTABLE TO THE APPLICABLE LC FACILITY ISSUING BANK). 
ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LC FACILITY LENDERS
SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE LC FACILITY ISSUING
BANK TO PERMIT THE EXTENSION OF SUCH LC FACILITY LETTER OF CREDIT AT ANY TIME TO
AN EXPIRY DATE NOT LATER THAN THE LC FACILITY MATURITY DATE (EXCEPT TO THE
EXTENT SUCH LC FACILITY LETTER OF CREDIT IS CASH COLLATERALIZED OR BACKSTOPPED
PURSUANT TO ARRANGEMENTS REASONABLY ACCEPTABLE TO THE APPLICABLE LC FACILITY
ISSUING BANK).


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF AN LC
FACILITY LETTER OF CREDIT (OR AN AMENDMENT TO AN LC FACILITY LETTER OF CREDIT
INCREASING THE AMOUNT THEREOF), WITHOUT ANY FURTHER ACTION ON THE PART OF THE
APPLICABLE LC FACILITY ISSUING BANK OR THE LC FACILITY LENDERS, SUCH LC FACILITY
ISSUING BANK HEREBY GRANTS TO EACH LC FACILITY LENDER, AND EACH LC FACILITY
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY ACQUIRES FROM SUCH LC FACILITY
ISSUING BANK, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED PARTICIPATION IN EACH
LC FACILITY LETTER OF CREDIT EQUAL TO SUCH LC FACILITY LENDER’S LC FACILITY
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LC FACILITY
LETTER OF CREDIT.  THE AGGREGATE PURCHASE PRICE FOR THE PARTICIPATIONS OF EACH
LC FACILITY LENDER IN LC FACILITY LETTERS OF CREDIT SHALL NOT EXCEED THE AMOUNT
OF THE LC FACILITY DEPOSIT OF SUCH LC FACILITY LENDER AND SHALL BE PAYABLE
SOLELY FROM SUCH LC FACILITY DEPOSIT.  EACH LC FACILITY LENDER HEREBY ABSOLUTELY
AND UNCONDITIONALLY AGREES THAT IF THE APPLICABLE LC FACILITY ISSUING BANK MAKES
AN LC FACILITY DISBURSEMENT WHICH IS NOT REIMBURSED BY THE BORROWER ON THE DATE
DUE AS PROVIDED IN SUBSECTION 2.6(E), OR IS REQUIRED TO REFUND ANY REIMBURSEMENT

60


--------------------------------------------------------------------------------



PAYMENT IN RESPECT OF AN LC FACILITY DISBURSEMENT TO THE BORROWER FOR ANY
REASON, THE ADMINISTRATIVE AGENT SHALL REIMBURSE SUCH LC FACILITY ISSUING BANK
FOR THE AMOUNT OF SUCH LC FACILITY DISBURSEMENT FROM THE CREDIT-LINKED DEPOSIT
ACCOUNT IN ACCORDANCE WITH SUBSECTION 2.6(E)(II).  EACH LC FACILITY LENDER
ACKNOWLEDGES AND AGREES THAT ITS AUTHORIZATION GRANTED HEREBY AND OBLIGATIONS
HEREUNDER ARE UNCONDITIONAL AND IRREVOCABLE AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LC
FACILITY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR THE
RETURN OF THE LC FACILITY DEPOSITS.  WITHOUT LIMITING THE FOREGOING, THE LC
FACILITY LENDERS IRREVOCABLY AUTHORIZE THE LC FACILITY AGENT TO APPLY THE LC
FACILITY DEPOSITS AS PROVIDED IN THIS SUBSECTION 2.6(D).


(E)                                  REIMBURSEMENT.

(I)                                     IF ANY LC FACILITY ISSUING BANK SHALL
MAKE ANY LC FACILITY DISBURSEMENT IN RESPECT OF ANY LC FACILITY LETTER OF CREDIT
ISSUED BY IT, THE BORROWER SHALL EITHER (1) REIMBURSE SUCH LC FACILITY
DISBURSEMENT IN ACCORDANCE WITH THIS SUBSECTION 2.6(E)(I) BY PAYING TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LC FACILITY ISSUING BANK AN AMOUNT
EQUAL TO SUCH LC FACILITY DISBURSEMENT ON OR BEFORE 5:00 P.M., NEW YORK CITY
TIME, ON THE DATE WHICH IS TWO BUSINESS DAYS AFTER THE BORROWER RECEIVES NOTICE
FROM SUCH LC FACILITY ISSUING BANK THAT AN LC FACILITY DISBURSEMENT HAS BEEN
MADE, OR (2) ELECT TO CONVERT SUCH LC FACILITY DISBURSEMENT INTO AN LC FACILITY
TERM LOAN IN ACCORDANCE WITH SUBSECTION 2.6(E)(III).

(II)                                  IF THE BORROWER SHALL NOT HAVE MADE ANY
PAYMENT UNDER SUBSECTION 2.6(E)(I) WITH RESPECT TO AN LC FACILITY DISBURSEMENT
(OR IF ANY LC FACILITY ISSUING BANK WOULD BE REQUIRED TO MAKE AN LC FACILITY
DISBURSEMENT AND SO REQUESTS), THE LC FACILITY ISSUING BANK SHALL NOTIFY THE
ADMINISTRATIVE AGENT, AND THEN THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LC
FACILITY LENDER OF THE APPLICABLE LC FACILITY DISBURSEMENT, THE PAYMENT THEN DUE
FROM THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S LC FACILITY PERCENTAGE
THEREOF, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE APPLICABLE LC
FACILITY ISSUING BANK EACH LC FACILITY LENDER’S LC FACILITY PERCENTAGE OF SUCH
LC FACILITY DISBURSEMENT FROM THE LC FACILITY DEPOSITS.  IN THE EVENT THE
ADMINISTRATIVE AGENT APPLIES LC FACILITY DEPOSITS HELD IN THE CREDIT-LINKED
DEPOSIT ACCOUNT TO AN UNREIMBURSED DISBURSEMENT UNDER AN LC FACILITY LETTER OF
CREDIT PURSUANT TO THE PRECEDING SENTENCE, THE BORROWER SHALL HAVE THE RIGHT,
WITHIN 5 BUSINESS DAYS OF THE DATE OF REIMBURSEMENT FROM THE CREDIT-LINKED
DEPOSIT ACCOUNT, TO PAY OVER TO THE ADMINISTRATIVE AGENT IN REIMBURSEMENT
THEREOF AN AMOUNT EQUAL TO THE FULL AMOUNT OF THE DISBURSEMENT MADE BY SUCH LC
FACILITY ISSUING BANK, AND SUCH PAYMENT SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH CLAUSE (II) OF THE IMMEDIATELY FOLLOWING SENTENCE. 
PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT BY OR ON
BEHALF OF THE BORROWER IN RESPECT OF ANY LC FACILITY DISBURSEMENT, THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO (I) THE APPLICABLE LC
FACILITY ISSUING BANK OR, (II) TO THE EXTENT PAYMENTS HAVE BEEN MADE FROM THE LC
FACILITY DEPOSITS, TO THE LC FACILITY AGENT TO BE ADDED RATABLY TO THE LC
FACILITY DEPOSITS OF THE LC FACILITY LENDERS IN THE CREDIT-LINKED DEPOSIT
ACCOUNT IN ACCORDANCE WITH THEIR RESPECTIVE LC FACILITY PERCENTAGES.  THE
BORROWER ACKNOWLEDGES THAT EACH PAYMENT MADE PURSUANT TO THIS
SUBSECTION 2.6(E)(II) IN RESPECT OF ANY LC FACILITY DISBURSEMENT IS REQUIRED TO
BE MADE FOR THE BENEFIT OF THE DISTRIBUTEES IDENTIFIED IN THE IMMEDIATELY
PRECEDING SENTENCE.  ANY PAYMENT MADE FROM THE CREDIT-LINKED DEPOSIT ACCOUNT, OR
FROM FUNDS OF THE ADMINISTRATIVE AGENT, PURSUANT TO THIS PARAGRAPH OR SUBSECTION
3.14(C) TO PAY ANY LC FACILITY ISSUING BANK FOR ANY LC FACILITY DISBURSEMENT
SHALL NOT CONSTITUTE A LOAN EXCEPT AS EXPRESSLY SET FORTH IN CLAUSE

61


--------------------------------------------------------------------------------


(III) BELOW AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE
SUCH LC FACILITY DISBURSEMENT.

(III)                               ANY PAYMENT MADE FROM THE CREDIT-LINKED
DEPOSIT ACCOUNT (EXCEPT TO THE EXTENT REPAID BY THE BORROWER AS SET FORTH IN
SUBSECTIONS 2.6(E)(I) AND (E)(II)) TO REIMBURSE THE LC FACILITY ISSUING BANK FOR
ANY UNREIMBURSED PAYMENT SHALL BE DEEMED TO BE AN EXTENSION OF A TERM LOAN (SUCH
DEEMED TERM LOAN, AN “LC FACILITY TERM LOAN”) MADE ON SUCH DATE BY THE LC
FACILITY LENDERS RATABLY IN ACCORDANCE WITH THEIR LC FACILITY PERCENTAGE;
PROVIDED THAT NO EVENT OF DEFAULT UNDER SUBSECTION 8(F) SHALL HAVE OCCURRED AND
BE CONTINUING; PROVIDED, FURTHER, THAT THE LC FACILITY TERM LOAN SO FUNDED SHALL
REDUCE THE TOTAL LC FACILITY DEPOSIT BY AN EQUIVALENT AMOUNT UNTIL THE DATE
WHICH IS TWO BUSINESS DAYS AFTER SUCH AMOUNT IS REPAID BY OR ON BEHALF OF THE
BORROWER (AT SUCH TIME, THE AMOUNT SHALL AGAIN BE AVAILABLE FOR THE ISSUANCE OF
LC FACILITY LETTERS OF CREDIT) IN ACCORDANCE WITH SUBSECTION 2.6(E)(II)).  ANY
AMOUNT SO FUNDED PURSUANT TO THIS SUBSECTION 2.6(E)(III) SHALL BE DEEMED, ON AND
AFTER THE FUNDING DATE THEREOF, TO BE A “TERM LOAN” FOR ALL PURPOSES HEREUNDER
AND HAVE THE SAME TERMS AS OTHER TERMS LOANS HEREUNDER.  ANY LC FACILITY TERM
LOANS DEEMED MADE ON THE SAME DAY SHALL BE DESIGNATED A SEPARATE SET OF TERM
LOANS FOR ALL PURPOSES OF THIS AGREEMENT.  ALL LC FACILITY TERM LOANS SHALL BE
DUE AND PAYABLE IN CASH, IF NOT EARLIER IN ACCORDANCE WITH THIS AGREEMENT, NO
LATER THAN THE LC FACILITY MATURITY DATE.  ANY LC FACILITY TERM LOAN MADE BY A
LC FACILITY LENDER SHALL NOT BE DEEMED MADE UNDER A TERM LOAN COMMITMENT.


(F)                                    OBLIGATIONS ABSOLUTE.

(i)                                     The Borrower’s obligations under this
subsection 2.6 shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment which any of them may have or have had against any LC Facility Issuing
Bank, any LC Facility Lender or any beneficiary of an LC Facility Letter of
Credit; provided that this paragraph shall not relieve any LC Facility Issuing
Bank or any LC Facility Lender of any liability resulting from the gross
negligence or willful misconduct of such LC Facility Issuing Bank or such LC
Facility Lender, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

(ii)                                  The Borrower agrees with each LC Facility
Issuing Bank that such LC Facility Issuing Bank shall not be responsible for,
and the Borrower’s reimbursement obligations under subsection 2.6(e) shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between the Borrower and any
beneficiary of any LC Facility Letter of Credit or any other party to which such
LC Facility Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such LC Facility Letter of Credit or any
such transferee; provided that this paragraph shall not relieve any LC Facility
Issuing Bank or any LC Facility Lender of any liability resulting from the gross
negligence or willful misconduct of such LC Facility Issuing Bank or such LC
Facility Lender, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

(iii)                               Neither any LC Facility Issuing Bank nor any
LC Facility Lender shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any

62


--------------------------------------------------------------------------------


message or advice, however transmitted, in connection with any LC Facility
Letter of Credit, except with respect to errors or omissions caused by such
Person’s gross negligence or willful misconduct.

(iv)                              The Borrower agrees that any action taken or
omitted by any LC Facility Issuing Bank under or in connection with any LC
Facility Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the UCC, shall be binding on the Borrower and
shall not result in any liability of such LC Facility Issuing Bank or any LC
Facility Lender to the Borrower.


(G)                                 DISBURSEMENT PROCEDURES.  IF ANY DRAFT SHALL
BE PRESENTED FOR PAYMENT UNDER ANY LC FACILITY LETTER OF CREDIT, THE APPLICABLE
LC FACILITY ISSUING BANK SHALL PROMPTLY NOTIFY THE BORROWER OF THE DATE AND
AMOUNT THEREOF.  THE RESPONSIBILITY OF AN LC FACILITY ISSUING BANK TO THE
BORROWER IN RESPECT OF ANY LC FACILITY LETTER OF CREDIT IN CONNECTION WITH ANY
DRAFT PRESENTED FOR PAYMENT UNDER SUCH LC FACILITY LETTER OF CREDIT SHALL, IN
ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LC FACILITY
LETTER OF CREDIT, BE LIMITED TO DETERMINING THAT THE DOCUMENTS (INCLUDING EACH
DRAFT) DELIVERED UNDER SUCH LC FACILITY LETTER OF CREDIT IN CONNECTION WITH SUCH
PRESENTMENT ARE IN CONFORMITY WITH SUCH LC FACILITY LETTER OF CREDIT, PROVIDED
THAT THIS PARAGRAPH SHALL NOT RELIEVE ANY LC FACILITY ISSUING BANK OF ANY
LIABILITY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH LC
FACILITY ISSUING BANK, OR OTHERWISE AFFECT ANY DEFENSE OR OTHER RIGHT THAT THE
BORROWER MAY HAVE AS A RESULT OF ANY SUCH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


(H)                                 INTERIM INTEREST.  IF THE LC FACILITY
ISSUING BANK SHALL MAKE ANY LC FACILITY DISBURSEMENT, THEN, UNLESS THE BORROWER
SHALL REIMBURSE SUCH LC FACILITY DISBURSEMENT IN FULL ON THE DATE SUCH LC
FACILITY DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC FACILITY DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE BORROWER (OR ANY OTHER ACCOUNT PARTY) REIMBURSES SUCH
LC FACILITY DISBURSEMENT OR SUCH LC FACILITY DISBURSEMENT IS DEEMED TO HAVE
CONVERTED INTO AN LC FACILITY TERM LOAN PURSUANT TO SUBSECTION 2.6(E)(III), AT
THE RATE PER ANNUM THAT WOULD BE APPLICABLE TO TERM LOANS HEREUNDER THAT ARE
EUROCURRENCY LOANS WITH A ONE MONTH INTEREST PERIOD COMMENCING ON THE DATE OF
SUCH LC FACILITY DISBURSEMENT; PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE
(OR CAUSE ANOTHER ACCOUNT PARTY TO REIMBURSE) SUCH LC FACILITY DISBURSEMENT WHEN
DUE PURSUANT TO SUBSECTION 2.6(E), THEN, UNLESS SUCH LC FACILITY DISBURSEMENT IS
CONVERTED INTO AN LC FACILITY TERM LOAN PURSUANT TO SUBSECTION 2.6(E)(III),
SUBSECTION 3.1(C) SHALL APPLY FROM SUCH DUE DATE UNTIL SUCH REIMBURSEMENT IS
MADE.  INTEREST ACCRUED PURSUANT TO THIS SUBSECTION 2.6(H) SHALL BE FOR THE
ACCOUNT OF THE LC FACILITY ISSUING BANK EXCEPT THAT INTEREST ACCRUED ON AND
AFTER THE DATE OF PAYMENT BY ANY LC FACILITY LENDER PURSUANT TO
SUBSECTION 2.6(E)(II) TO REIMBURSE THE LC FACILITY ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH LC FACILITY LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)                                     REPLACEMENT OF THE LC FACILITY ISSUING
BANK; ADDITIONAL LC FACILITY ISSUING BANK.

(i)                                     Replacement of the LC Facility Issuing
Bank.  Any LC Facility Issuing Bank may be replaced at any time (x) by written
agreement among the Borrower, the Administrative Agent, the replaced LC Facility
Issuing Bank and the successor LC Facility Issuing Bank

63


--------------------------------------------------------------------------------


or (y) by the Borrower, for any reason, with the consent of the Administrative
Agent (not to be unreasonably withheld).  The Administrative Agent shall notify
the LC Facility Lenders of any such replacement of such LC Facility Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of such replaced LC Facility
Issuing Bank pursuant to subsection 3.5(b).  From and after the effective date
of any such replacement, (1) the successor LC Facility Issuing Bank shall have
all the rights and obligations of such replaced LC Facility Issuing Bank under
this Agreement with respect to LC Facility Letters of Credit to be issued
thereafter and (2) references herein to the term “LC Facility Issuing Bank”
shall be deemed to refer to such successor or to any previous LC Facility
Issuing Bank, or to such successor and all previous LC Facility Issuing Banks,
as the context shall require.  After the replacement of any LC Facility Issuing
Bank hereunder, the replaced LC Facility Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of any LC
Facility Issuing Bank under this Agreement with respect to LC Facility Letters
of Credit issued by it prior to such replacement, but shall not be required to
issue additional LC Facility Letters of Credit or to amend or extend any
previously issued LC Facility Letters of Credit.

(ii)                                  Additional LC Facility Issuing Bank.  The
Borrower may, at any time and from time to time upon written notice to the
Administrative Agent and with the consent of such Lender, designate one or more
additional Lenders to act as an LC Facility Issuing Bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this subsection
2.6(i)(ii) shall be deemed to be an “LC Facility Issuing Bank” (in addition to
being a Lender) in respect of LC Facility Letters of Credit issued or to be
issued by such Lender, and, with respect to such LC Facility Letters of Credit,
such term shall thereafter apply to the other LC Facility Issuing Bank or LC
Facility Issuing Banks and such Lender.


SECTION 3.                                          GENERAL PROVISIONS.


3.1                                 INTEREST RATES AND PAYMENT DATES.


(A)                                  EACH EUROCURRENCY LOAN SHALL BEAR INTEREST
FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER
ANNUM EQUAL TO THE EUROCURRENCY RATE DETERMINED FOR SUCH DAY PLUS THE APPLICABLE
MARGIN IN EFFECT FOR SUCH DAY.


(B)                                 EACH ABR LOAN SHALL BEAR INTEREST FOR EACH
DAY THAT IT IS OUTSTANDING AT A RATE PER ANNUM EQUAL TO THE ABR FOR SUCH DAY
PLUS THE APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.


(C)                                  IF ALL OR A PORTION OF (I) THE PRINCIPAL
AMOUNT OF ANY TERM LOAN, (II) ANY INTEREST PAYABLE THEREON OR (III) ANY LETTER
OF CREDIT COMMISSION, LETTER OF CREDIT FEE OR OTHER AMOUNT PAYABLE HEREUNDER
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM WHICH IS
(W) IN THE CASE OF OVERDUE PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE
APPLICABLE THERETO PURSUANT TO THE RELEVANT FOREGOING PROVISIONS OF THIS
SUBSECTION PLUS 2.00%, (X) IN THE CASE OF ANY REIMBURSEMENT OBLIGATION, AT THE
RATE APPLICABLE UNDER THE FIRST SENTENCE OF SUBSECTION 2.6(H) WITHOUT GIVING
EFFECT TO THE PROVISO THERETO PLUS 2.00%, (Y) IN THE CASE OF OVERDUE INTEREST OR
LC FEES, THE RATE THAT WOULD BE OTHERWISE APPLICABLE TO PRINCIPAL OF THE RELATED
TERM LOAN OR REIMBURSEMENT OBLIGATION PURSUANT TO THE RELEVANT FOREGOING
PROVISIONS OF THIS SUBSECTION 3.1 (OTHER THAN CLAUSE (W) AND (X) ABOVE) PLUS
2.00% AND (Z) IN THE CASE OF OTHER AMOUNTS, THE RATE DESCRIBED IN PARAGRAPH (B)
OF

64


--------------------------------------------------------------------------------



THIS SUBSECTION 3.1 FOR ABR LOANS PLUS 2.00%, IN EACH CASE FROM THE DATE OF SUCH
NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE
JUDGMENT).


(D)                                 INTEREST SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C)
OF THIS SUBSECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


(E)                                  IT IS THE INTENTION OF THE PARTIES HERETO
TO COMPLY STRICTLY WITH APPLICABLE USURY LAWS; ACCORDINGLY, IT IS STIPULATED AND
AGREED THAT THE AGGREGATE OF ALL AMOUNTS WHICH CONSTITUTE INTEREST UNDER
APPLICABLE USURY LAWS, WHETHER CONTRACTED FOR, CHARGED, TAKEN, RESERVED, OR
RECEIVED, IN CONNECTION WITH THE INDEBTEDNESS EVIDENCED BY THIS AGREEMENT OR ANY
TERM LOAN NOTES, OR ANY OTHER DOCUMENT RELATING OR REFERRING HERETO OR THERETO,
NOW OR HEREAFTER EXISTING, SHALL NEVER EXCEED UNDER ANY CIRCUMSTANCE WHATSOEVER
THE MAXIMUM AMOUNT OF INTEREST ALLOWED BY APPLICABLE USURY LAWS.


3.2                                 CONVERSION AND CONTINUATION OPTIONS.


(A)                                  THE BORROWER MAY ELECT FROM TIME TO TIME TO
CONVERT OUTSTANDING TERM LOANS FROM EUROCURRENCY LOANS TO ABR LOANS BY GIVING
THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF
SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF EUROCURRENCY LOANS MAY ONLY
BE MADE ON THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO.  THE
BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT OUTSTANDING TERM LOANS FROM ABR
LOANS TO EUROCURRENCY LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE
BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION.  ANY SUCH NOTICE OF
CONVERSION TO EUROCURRENCY LOANS SHALL SPECIFY THE LENGTH OF THE INITIAL
INTEREST PERIOD OR INTEREST PERIODS THEREFOR.  UPON RECEIPT OF ANY SUCH NOTICE
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER THEREOF. 
ALL OR ANY PART OF OUTSTANDING EUROCURRENCY LOANS AND ABR LOANS MAY BE CONVERTED
AS PROVIDED HEREIN, PROVIDED THAT (I) (UNLESS THE REQUIRED LENDERS OTHERWISE
CONSENT) NO TERM LOAN MAY BE CONVERTED INTO A EUROCURRENCY LOAN WHEN ANY DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT
HAS GIVEN NOTICE TO THE BORROWER THAT NO SUCH CONVERSIONS MAY BE MADE AND (II)
NO TERM LOAN MAY BE CONVERTED INTO A EUROCURRENCY LOAN AFTER THE DATE THAT IS
ONE MONTH PRIOR TO THE TERM LOAN MATURITY DATE (IN THE CASE OF CONVERSION OF
TERM LOANS).


(B)                                 ANY EUROCURRENCY LOAN MAY BE CONTINUED AS
SUCH UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO BY THE BORROWER GIVING NOTICE TO THE ADMINISTRATIVE AGENT OF THE LENGTH
OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH TERM LOAN, DETERMINED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SUBSECTION 1.1, PROVIDED THAT NO EUROCURRENCY LOAN MAY BE CONTINUED AS
SUCH (I) (UNLESS THE REQUIRED LENDERS OTHERWISE CONSENT) WHEN ANY DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS
GIVEN NOTICE TO THE BORROWER THAT NO SUCH CONTINUATIONS MAY BE MADE OR (II)
AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE TERM LOAN MATURITY DATE (IN THE
CASE OF CONTINUATIONS OF TERM LOANS), AND PROVIDED FURTHER, THAT IF THE BORROWER
SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS SUBSECTION
3.2(B) OR IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING
PROVISO SUCH EUROCURRENCY LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS ON
THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON RECEIPT OF

65


--------------------------------------------------------------------------------



ANY SUCH NOTICE OF CONTINUATION PURSUANT TO THIS SUBSECTION 3.2(B), THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER THEREOF.


3.3                                 MINIMUM AMOUNTS OF SETS.  ALL BORROWINGS,
CONVERSIONS AND CONTINUATIONS OF LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST
PERIODS HEREUNDER SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH
ELECTIONS SO THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT
OF THE EUROCURRENCY LOANS COMPRISING EACH SET SHALL BE EQUAL TO $5.0 MILLION OR
A WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF, AND SO THAT THERE SHALL NOT
BE MORE THAN 15 SETS AT ANY ONE TIME OUTSTANDING.


3.4                                 OPTIONAL AND MANDATORY PREPAYMENTS.


(A)                                  THE BORROWER MAY AT ANY TIME AND FROM TIME
TO TIME PREPAY THE TERM LOANS MADE TO IT IN WHOLE OR IN PART, SUBJECT TO
SUBSECTION 3.12, WITHOUT PREMIUM OR PENALTY, UPON AT LEAST THREE BUSINESS DAYS’
IRREVOCABLE NOTICE BY THE BORROWER TO THE ADMINISTRATIVE AGENT (IN THE CASE OF
EUROCURRENCY LOANS), AND AT LEAST ONE BUSINESS DAY’S IRREVOCABLE NOTICE BY THE
BORROWER TO THE ADMINISTRATIVE AGENT (IN THE CASE OF ABR LOANS).  SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF PREPAYMENT AND WHETHER THE PREPAYMENT IS OF
EUROCURRENCY LOANS, ABR LOANS OR A COMBINATION THEREOF, AND, IF A COMBINATION
THEREOF, THE PRINCIPAL AMOUNT ALLOCABLE TO EACH.  UPON THE RECEIPT OF ANY SUCH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER
THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL
BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (IF A
EUROCURRENCY LOAN IS PREPAID OTHER THAN AT THE END OF THE INTEREST PERIOD
APPLICABLE THERETO) ANY AMOUNTS PAYABLE PURSUANT TO SUBSECTION 3.12 AND ACCRUED
INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF TERM LOANS
PURSUANT TO THIS SUBSECTION 3.4(A) SHALL BE APPLIED TO THE RESPECTIVE
INSTALLMENTS OF PRINCIPAL OF SUCH TERM LOANS IN SUCH ORDER AS THE BORROWER MAY
DIRECT.  PARTIAL PREPAYMENTS PURSUANT TO THIS SUBSECTION 3.4(A) SHALL BE IN
MULTIPLES OF $1.0 MILLION; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE
TERM LOANS MAY BE PREPAID IN THEIR ENTIRETY.


(B)                                 IF ON OR AFTER THE CLOSING DATE THE BORROWER
OR ANY RESTRICTED SUBSIDIARY SHALL INCUR INDEBTEDNESS FOR BORROWED MONEY (OTHER
THAN INDEBTEDNESS PERMITTED PURSUANT TO SUBSECTION 7.1), THEN, IN EACH CASE, THE
BORROWER SHALL PREPAY, IN ACCORDANCE WITH SUBSECTIONS 3.4(E) AND (F), THE TERM
LOANS IN AN AMOUNT EQUAL TO (I) 100% OF THE NET CASH PROCEEDS THEREOF MINUS (II)
THE PORTION OF SUCH NET CASH PROCEEDS APPLIED (TO THE EXTENT THE BORROWER OR ANY
RESTRICTED SUBSIDIARY IS REQUIRED BY THE TERMS THEREOF) TO PREPAY, REPAY OR
PURCHASE OTHER ADDITIONAL INDEBTEDNESS ON A PRO RATA BASIS WITH THE TERM LOANS,
IN EACH CASE WITH SUCH PREPAYMENT TO BE MADE ON OR BEFORE THE BUSINESS DAY
FOLLOWING THE DATE OF RECEIPT OF ANY SUCH NET CASH PROCEEDS.  NOTHING IN THIS
SUBSECTION 3.4(B) SHALL LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE
LENDERS SET FORTH IN SECTION 8, EXCEPT THAT IN THE CASE OF A TRANSACTION
RESULTING IN A PREPAYMENT PURSUANT TO THIS SUBSECTION 3.4(B) OF ALL OF THE TERM
LOANS, TERMINATION OF ALL COMMITMENTS HEREUNDER AND TERMINATION OF THE LC
FACILITY, THE ADMINISTRATIVE AGENT AND THE LENDERS AGREE THAT THE INCURRENCE OF
SUCH INDEBTEDNESS WILL NOT CONSTITUTE A DEFAULT OR EVENT OF DEFAULT.


(C)                                  ON OR BEFORE THE DATE THAT IS FIFTEEN
BUSINESS DAYS FOLLOWING THE 90TH DAY AFTER THE END OF EACH FISCAL YEAR OF THE
BORROWER ENDING ON OR AFTER DECEMBER 31, 2008 (EACH, AN “ECF PAYMENT DATE”), THE
BORROWER SHALL, IN ACCORDANCE WITH SUBSECTIONS 3.4(E) AND (F), PREPAY THE TERM
LOANS IN AN AMOUNT EQUAL TO (A) (X) THE ECF PERCENTAGE OF (I) THE BORROWER’S
EXCESS

66


--------------------------------------------------------------------------------



CASH FLOW FOR THE IMMEDIATELY PRECEDING FISCAL YEAR MINUS (II) THE AGGREGATE
PRINCIPAL AMOUNT OF TERM LOANS PREPAID PURSUANT TO SUBSECTION 3.4(A), AND ANY
REVOLVING LOANS PREPAID TO THE EXTENT ACCOMPANIED BY A CORRESPONDING PERMANENT
COMMITMENT REDUCTION UNDER THE REVOLVING FACILITY, IN EACH CASE DURING SUCH
FISCAL YEAR EXCLUDING PREPAYMENTS FUNDED WITH PROCEEDS FROM THE INCURRENCE OF
LONG-TERM INDEBTEDNESS, MINUS (Y) THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS
PREPAID PURSUANT TO SUBSECTION 3.4(A), AND ANY REVOLVING LOANS PREPAID TO THE
EXTENT ACCOMPANIED BY A CORRESPONDING PERMANENT COMMITMENT REDUCTION UNDER THE
REVOLVING FACILITY, IN EACH CASE SINCE THE END OF SUCH FISCAL YEAR AND ON OR
PRIOR TO SUCH ECF PAYMENT DATE, EXCLUDING PREPAYMENTS FUNDED WITH PROCEEDS FROM
THE INCURRENCE OF LONG-TERM INDEBTEDNESS (IN THE CASE OF THIS CLAUSE (Y),
WITHOUT DUPLICATION OF ANY AMOUNT THEREOF PREVIOUSLY DEDUCTED IN ANY CALCULATION
PURSUANT TO THIS SUBSECTION 3.4(C) FOR ANY PRIOR ECF PAYMENT DATE) (THE AMOUNT
DESCRIBED IN THIS CLAUSE (A), THE “ECF PREPAYMENT AMOUNT”) MINUS (B) THE PORTION
OF SUCH ECF PREPAYMENT AMOUNT APPLIED (TO THE EXTENT THE BORROWER OR ANY
RESTRICTED SUBSIDIARY IS REQUIRED BY THE TERMS THEREOF) TO PREPAY, REPAY OR
PURCHASE OTHER ADDITIONAL INDEBTEDNESS ON A PRO RATA BASIS WITH THE TERM LOANS. 
FOR THE AVOIDANCE OF DOUBT, FOR PURPOSES OF THIS SUBSECTION 3.4(C), PROCEEDS
FROM THE INCURRENCE OF LONG-TERM INDEBTEDNESS SHALL NOT BE DEEMED TO INCLUDE
PROCEEDS FROM THE INCURRENCE OF INDEBTEDNESS UNDER THE REVOLVING FACILITY, ANY
SPECIAL PURPOSE FINANCING OR ANY OTHER REVOLVING CREDIT OR WORKING CAPITAL
FINANCING.


(D)                                 THE BORROWER SHALL, IN ACCORDANCE WITH
SUBSECTIONS 3.4(E) AND 3.4(F), PREPAY THE TERM LOANS TO THE EXTENT REQUIRED BY
SUBSECTION 7.4(B)(II) (SUBJECT TO SUBSECTION 7.4(C)).


(E)                                  PREPAYMENTS OF TERM LOANS PURSUANT TO
SUBSECTIONS 3.4(B), (C) AND (D) SHALL BE APPLIED TO INSTALLMENTS OF PRINCIPAL
THEREOF PURSUANT TO SUBSECTION 2.2(B) IN FORWARD ORDER OF MATURITY.


(F)                                    THE BORROWER SHALL GIVE NOTICE TO THE
ADMINISTRATIVE AGENT OF ANY MANDATORY PREPAYMENT OF THE TERM LOANS (X) PURSUANT
TO SUBSECTION 3.4(C), TEN BUSINESS DAYS PRIOR TO THE DATE ON WHICH SUCH PAYMENT
IS DUE AND (Y) PURSUANT TO SUBSECTION 3.4(B) OR (D), PROMPTLY WITHIN FIVE
BUSINESS DAYS UPON BECOMING OBLIGATED TO MAKE SUCH PREPAYMENT.  SUCH NOTICE
SHALL STATE THAT THE BORROWER IS OFFERING TO MAKE SUCH MANDATORY PREPAYMENT (X)
ON A DATE THAT IS TEN BUSINESS DAYS AFTER THE DATE OF SUCH NOTICE IN THE CASE OF
ANY PREPAYMENT PURSUANT TO SUBSECTION 3.4(C), OR (Y) ON OR BEFORE THE DATE
SPECIFIED IN SUBSECTION 3.4(B) OR 3.4(D), IN THE CASE OF A PREPAYMENT PURSUANT
TO SUBSECTION 3.4(B) OR 3.4(D) (ANY SUCH DATE OF PREPAYMENT, A “PREPAYMENT
DATE”).  ONCE GIVEN, SUCH NOTICE SHALL BE IRREVOCABLE AND ALL AMOUNTS SUBJECT TO
SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE RELEVANT PREPAYMENT DATE AS REQUIRED
BY SUBSECTION 3.4 (EXCEPT AS OTHERWISE PROVIDED IN THE LAST SENTENCE OF THIS
SUBSECTION 3.4(F)).  UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF SUCH NOTICE,
THE ADMINISTRATIVE AGENT SHALL IMMEDIATELY GIVE NOTICE TO EACH LENDER OF THE
PREPAYMENT AND THE RELEVANT PREPAYMENT DATE.  IN THE CASE OF ANY PREPAYMENT
PURSUANT TO SUBSECTION 3.4(B), THE BORROWER (IN ITS SOLE DISCRETION) MAY GIVE
EACH LENDER THE OPTION (IN ITS SOLE DISCRETION) TO ELECT TO DECLINE ANY SUCH
PREPAYMENT BY GIVING NOTICE OF SUCH ELECTION IN WRITING TO THE ADMINISTRATIVE
AGENT BY 11:00 A.M., NEW YORK CITY TIME, ON THE DATE THAT IS THREE BUSINESS DAYS
PRIOR TO THE PREPAYMENT DATE.  IN THE CASE OF ANY PREPAYMENT PURSUANT TO
SUBSECTIONS 3.4(C) OR (D), EACH LENDER MAY (IN ITS SOLE DISCRETION) ELECT TO
DECLINE ANY SUCH PREPAYMENT BY GIVING NOTICE OF SUCH ELECTION IN WRITING TO THE
ADMINISTRATIVE AGENT BY 11:00 A.M., NEW YORK CITY TIME, ON THE DATE THAT IS
THREE BUSINESS DAYS PRIOR TO THE PREPAYMENT DATE.  UPON RECEIPT BY THE
ADMINISTRATIVE AGENT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL IMMEDIATELY

67


--------------------------------------------------------------------------------



NOTIFY THE BORROWER OF SUCH ELECTION.  ANY AMOUNT SO DECLINED BY ANY LENDER MAY,
AT THE OPTION OF THE BORROWER, BE APPLIED TO PAY OR PREPAY THE TERM LOANS OF
LENDERS NOT DECLINING SUCH PREPAYMENT, IN THE MANNER DESCRIBED IN SUBSECTION
3.4(E), OR OTHER OBLIGATIONS UNDER THE OTHER CREDIT FACILITIES, OR OTHERWISE BE
RETAINED BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES OR APPLIED BY THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IN ANY MANNER NOT INCONSISTENT
WITH THIS AGREEMENT, INCLUDING SUBSECTION 7.4(B).


(G)                                 AMOUNTS PREPAID ON ACCOUNT OF TERM LOANS
PURSUANT TO SUBSECTION 3.4(A), (B), (C) OR (D) MAY NOT BE REBORROWED.


(H)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SUBSECTION 3.4, IF AT ANY TIME ANY PREPAYMENT OF THE TERM LOANS PURSUANT TO
SUBSECTION 3.4(A), (B), (C) OR (D) WOULD RESULT, AFTER GIVING EFFECT TO THE
PROCEDURES SET FORTH IN THIS AGREEMENT, IN THE BORROWER INCURRING BREAKAGE COSTS
UNDER SUBSECTION 3.12 AS A RESULT OF EUROCURRENCY LOANS BEING PREPAID OTHER THAN
ON THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO, THEN, THE BORROWER
MAY, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, IN ITS SOLE DISCRETION, INITIALLY DEPOSIT A PORTION (UP TO 100%) OF
THE AMOUNTS THAT OTHERWISE WOULD HAVE BEEN PAID IN RESPECT OF SUCH EUROCURRENCY
LOANS WITH THE ADMINISTRATIVE AGENT (WHICH DEPOSIT MUST BE EQUAL IN AMOUNT TO
THE AMOUNT OF SUCH EUROCURRENCY LOANS NOT IMMEDIATELY PREPAID), TO BE HELD AS
SECURITY FOR THE OBLIGATIONS OF THE BORROWER TO MAKE SUCH PREPAYMENT PURSUANT TO
A CASH COLLATERAL AGREEMENT TO BE ENTERED INTO ON TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT WITH SUCH CASH COLLATERAL TO BE DIRECTLY APPLIED
UPON THE FIRST OCCURRENCE THEREAFTER OF THE LAST DAY OF AN INTEREST PERIOD WITH
RESPECT TO SUCH EUROCURRENCY LOANS (OR SUCH EARLIER DATE OR DATES AS SHALL BE
REQUESTED BY THE BORROWER); PROVIDED THAT SUCH UNPAID EUROCURRENCY LOANS SHALL
CONTINUE TO BEAR INTEREST IN ACCORDANCE WITH SUBSECTION 3.1 UNTIL SUCH UNPAID
EUROCURRENCY LOANS OR THE RELATED PORTION OF SUCH EUROCURRENCY LOANS HAVE OR HAS
BEEN PREPAID.


(I)                                     NOTWITHSTANDING THE FOREGOING, (A) ANY
VOLUNTARY PREPAYMENT OF THE TERM LOANS THAT RESULTS IN THE PREPAYMENT OF ALL,
BUT NOT LESS THAN ALL, OF THE OUTSTANDING TERM LOANS AND (B) ANY VOLUNTARY
REDUCTION OF LC FACILITY DEPOSITS RESULTING IN THE RETURN OF ALL LC FACILITY
DEPOSITS TO THE LENDERS, IN EACH CASE PRIOR TO THE ONE YEAR ANNIVERSARY OF THE
CLOSING DATE WITH THE PROCEEDS OF, IN THE CASE OF CLAUSE (A), NEW TERM LOANS
UNDER THIS AGREEMENT THAT HAVE AN APPLICABLE MARGIN THAT IS LESS THAN THE
APPLICABLE MARGIN WITH RESPECT TO ABR LOANS OR EUROCURRENCY LOANS, AS THE CASE
MAY BE, OR, IN THE CASE OF CLAUSE (B), NEW SYNTHETIC LETTER OF CREDIT DEPOSITS
UNDER THIS AGREEMENT THAT RESULT IN LETTER OF CREDIT FEES THAT, TAKEN AS A
WHOLE, ARE LESS THAN THE LC FACILITY FEES APPLICABLE UNDER THIS AGREEMENT, IN
EACH CASE AS OF THE CLOSING DATE MAY ONLY BE MADE IF EACH LENDER IS PAID A
PREPAYMENT PREMIUM OF 1.0% OF THE PRINCIPAL AMOUNT OF, IN THE CASE OF CLAUSE (A)
SUCH LENDER’S TERM LOANS OR, IN THE CASE OF CLAUSE (B), SUCH LENDER’S LC
FACILITY DEPOSITS.


3.5                                 ADMINISTRATIVE AGENT’S FEE; OTHER FEES; LC
FACILITY FEES.


(A)                                  THE BORROWER AGREES TO PAY, OR CAUSE TO BE
PAID, TO THE ADMINISTRATIVE AGENT AND THE OTHER REPRESENTATIVES ANY FEES IN THE
AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY INVESTOR, THE OTHER
REPRESENTATIVES AND THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AGREEMENT.

68


--------------------------------------------------------------------------------



(B)                                 LC FACILITY FEES.  THE BORROWER AGREES TO
PAY OR CAUSE TO BE PAID:

(I)                                     TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LC FACILITY LENDER A PARTICIPATION FEE (AN “LC FACILITY FEE”)
WITH RESPECT TO ITS LC FACILITY DEPOSIT, WHICH SHALL ACCRUE AT (A) 0.10% PER
ANNUM (OR SUCH LESSER RATE AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT, THE
APPLICABLE LC FACILITY ISSUING BANK AND THE BORROWER), PLUS (B) THE APPLICABLE
MARGIN FOR EUROCURRENCY LOANS, FROM TIME TO TIME IN EFFECT ON THE AVERAGE DAILY
AMOUNT OF SUCH LC FACILITY LENDER’S LC FACILITY DEPOSIT DURING THE PERIOD FROM
AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE DATE ON WHICH THE ENTIRE
AMOUNT OF SUCH LC FACILITY LENDER’S FACILITY DEPOSIT IS RETURNED TO IT;

(II)                                  TO THE LC FACILITY ISSUING BANK, WITH
RESPECT TO EACH LC FACILITY LETTER OF CREDIT, AN ISSUANCE FEE EQUAL TO 0.125%
PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE MAXIMUM UNDRAWN FACE AMOUNT OF SUCH
LC FACILITY LETTER OF CREDIT, PAYABLE IN ARREARS (A) NO LATER THAN THE TENTH
BUSINESS DAY OF EACH CALENDAR QUARTER, COMMENCING ON THE FIRST SUCH BUSINESS DAY
FOLLOWING THE ISSUANCE OF SUCH LC FACILITY LETTER OF CREDIT, AND (B) ON THE LC
FACILITY MATURITY DATE; AND

(III)                               THE LC FACILITY ISSUING BANK’S STANDARD AND
CUSTOMARY FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LC FACILITY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.

LC Facility Fees on LC Facility Letters of Credit accrued through and including
the last day of March, June, September and December of each calendar year shall
be payable on the tenth Business Day following such last day, commencing on the
first such date to occur after the Closing Date, and on the LC Facility Maturity
Date or such earlier date as the LC Facility may terminate.  Any other fees
payable to the LC Facility Issuing Bank pursuant to this subsection 3.5 shall be
payable within ten days after demand.  All LC Facility Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


(C)                                  THE BORROWER AGREES TO PAY, OR CAUSE TO BE
PAID, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH APPLICABLE LENDER
(OTHER THAN A DEFAULTING LENDER), A COMMITMENT FEE FOR THE PERIOD FROM AND
INCLUDING THE FIRST DAY OF THE DELAYED DRAW TERM LOAN COMMITMENT PERIOD TO THE
DELAYED DRAW COMMITMENT TERMINATION DATE, COMPUTED AT THE DELAYED DRAW
COMMITMENT FEE RATE ON THE AVERAGE DAILY AMOUNT OF THE UNUTILIZED DELAYED DRAW
TERM LOAN COMMITMENT OF SUCH LENDER DURING THE PERIOD FOR WHICH PAYMENT IS MADE,
PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER AND ON THE DELAYED DRAW COMMITMENT TERMINATION DATE OR SUCH EARLIER
DATE AS THE DELAYED DRAW TERM LOAN COMMITMENTS SHALL TERMINATE AS PROVIDED
HEREIN, COMMENCING ON SEPTEMBER 30, 2007.


3.6                                 COMPUTATION OF INTEREST AND FEES.


(A)                                  INTEREST (OTHER THAN INTEREST BASED ON THE
PRIME RATE) SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL
DAYS ELAPSED; AND COMMITMENT FEES AND ANY OTHER FEES AND INTEREST BASED ON THE
PRIME RATE SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-DAY YEAR, AS THE
CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT
SHALL AS SOON

69


--------------------------------------------------------------------------------



AS PRACTICABLE NOTIFY THE BORROWER AND THE AFFECTED LENDERS OF EACH
DETERMINATION OF A EUROCURRENCY RATE.  ANY CHANGE IN THE INTEREST RATE ON A TERM
LOAN RESULTING FROM A CHANGE IN THE ABR OR THE EUROCURRENCY RESERVE REQUIREMENTS
SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH
CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE
NOTIFY THE BORROWER AND THE AFFECTED LENDERS OF THE EFFECTIVE DATE AND THE
AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.


(B)                                 EACH DETERMINATION OF AN INTEREST RATE BY
THE ADMINISTRATIVE AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWER AND THE LENDERS IN THE ABSENCE OF
MANIFEST ERROR.  THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER
OR ANY LENDER, DELIVER TO THE BORROWER OR SUCH LENDER A STATEMENT SHOWING IN
REASONABLE DETAIL THE CALCULATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SUBSECTION 3.1, EXCLUDING ANY
EUROCURRENCY BASE RATE WHICH IS BASED UPON THE BBA LIBOR RATES PAGE AND ANY ABR
LOAN WHICH IS BASED UPON THE PRIME RATE.


3.7                                 INABILITY TO DETERMINE INTEREST RATE.  IF
PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL
HAVE DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
BORROWER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET,
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY
RATE WITH RESPECT TO ANY EUROCURRENCY LOAN (THE “AFFECTED RATE”) FOR SUCH
INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC
NOTICE THEREOF TO THE BORROWER AND THE LENDERS AS SOON AS PRACTICABLE
THEREAFTER.  IF SUCH NOTICE IS GIVEN (A) ANY EUROCURRENCY LOANS THE RATE OF
INTEREST APPLICABLE TO WHICH IS BASED ON THE AFFECTED RATE REQUESTED TO BE MADE
ON THE FIRST DAY OF SUCH INTEREST PERIOD SHALL BE MADE AS ABR LOANS AND (B) ANY
TERM LOANS THAT WERE TO HAVE BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST
PERIOD TO OR CONTINUED AS EUROCURRENCY LOANS THE RATE OF INTEREST APPLICABLE TO
WHICH IS BASED UPON THE AFFECTED RATE SHALL BE CONVERTED TO OR CONTINUED AS ABR
LOANS.


3.8                                 PRO RATA TREATMENT AND PAYMENTS.


(A)                                  EACH PAYMENT BY THE BORROWER ON ACCOUNT OF
ANY COMMITMENT FEE IN RESPECT OF THE DELAYED DRAW TERM COMMITMENTS HEREUNDER AND
ANY REDUCTION OF THE DELAYED DRAW TERM LOAN COMMITMENTS OF THE LENDERS SHALL IN
EACH CASE BE ALLOCATED BY THE ADMINISTRATIVE AGENT PRO RATA ACCORDING TO THE
RESPECTIVE OUTSTANDING DELAYED DRAW TERM LOAN COMMITMENTS THEN HELD BY THE
RESPECTIVE LENDERS.  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON ANY TERM LOANS SHALL BE ALLOCATED BY THE
ADMINISTRATIVE AGENT PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL
AMOUNTS OF THE TERM LOANS THEN HELD BY THE RESPECTIVE LENDERS.  ALL PAYMENTS
(INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER, WHETHER ON ACCOUNT
OF PRINCIPAL, INTEREST, FEES, OR OTHERWISE, SHALL BE MADE WITHOUT SET-OFF OR
COUNTERCLAIM AND SHALL BE MADE PRIOR TO 1:00 P.M., NEW YORK CITY TIME, ON THE
DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS AT
THE ADMINISTRATIVE AGENT’S OFFICE SPECIFIED IN SUBSECTION 10.2, AND SHALL BE
MADE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER SUCH TIME SHALL BE DEEMED TO HAVE BEEN RECEIVED ON
THE NEXT BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS
TO SUCH LENDERS, IF ANY SUCH PAYMENT IS RECEIVED PRIOR TO 1:00 P.M., NEW YORK
CITY TIME, ON A BUSINESS DAY, IN LIKE FUNDS AS RECEIVED PRIOR TO THE END OF SUCH
BUSINESS DAY, AND OTHERWISE THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENT TO SUCH

70


--------------------------------------------------------------------------------



LENDERS ON THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT HEREUNDER (OTHER
THAN PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER
THAN A BUSINESS DAY, THE MATURITY OF SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  IF
ANY PAYMENT ON A EUROCURRENCY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, THE MATURITY OF SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY (AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION)
UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER
CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER
WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS TERM LOAN PERCENTAGE OF SUCH
BORROWING AVAILABLE TO SUCH AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER IN RESPECT OF SUCH BORROWING A CORRESPONDING AMOUNT.  IF SUCH
AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON
THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT
ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE DAILY
AVERAGE FEDERAL FUNDS EFFECTIVE RATE AS QUOTED BY THE ADMINISTRATIVE AGENT, OR
ANOTHER BANK OF RECOGNIZED STANDING REASONABLY SELECTED BY THE ADMINISTRATIVE
AGENT, FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE
TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT
SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION
3.8(B) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S
TERM LOAN PERCENTAGE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF SUCH BORROWING
DATE, (X) THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF THE FAILURE OF
SUCH LENDER TO MAKE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST
THEREON AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS HEREUNDER ON DEMAND, FROM
THE BORROWER AND (Y) THEN THE BORROWER MAY, WITHOUT WAIVING OR LIMITING ANY
RIGHTS OR REMEDIES IT MAY HAVE AGAINST SUCH LENDER HEREUNDER OR UNDER APPLICABLE
LAW OR OTHERWISE, BORROW A LIKE AMOUNT ON AN UNSECURED BASIS FROM ANY COMMERCIAL
BANK FOR A PERIOD ENDING ON THE DATE UPON WHICH SUCH LENDER DOES IN FACT MAKE
SUCH BORROWING AVAILABLE.


(C)                                  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT:

(I)                                     IF AT ANY TIME A LENDER SHALL NOT MAKE A
DELAYED DRAW TERM LOAN REQUIRED TO BE MADE BY IT HEREUNDER (ANY SUCH LENDER, A
“DEFAULTING LENDER”), THE BORROWER SHALL HAVE THE RIGHT TO SEEK ONE OR MORE
PERSONS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BORROWER TO
EACH BECOME A SUBSTITUTE LENDER AND ASSUME ALL OR PART OF THE DELAYED DRAW TERM
LOAN COMMITMENT OF SUCH DEFAULTING LENDER.  IN SUCH EVENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND ANY SUCH SUBSTITUTE LENDER SHALL EXECUTE AND DELIVER,
AND SUCH DEFAULTING LENDER SHALL THEREUPON BE DEEMED TO HAVE EXECUTED AND
DELIVERED, AN APPROPRIATELY COMPLETED ASSIGNMENT AND ACCEPTANCE TO EFFECT SUCH
SUBSTITUTION.

71


--------------------------------------------------------------------------------


(II)                                  IN DETERMINING THE REQUIRED LENDERS, ANY
LENDER THAT AT THE TIME IS A DEFAULTING LENDER (AND THE DELAYED DRAW TERM LOAN
AND/OR DELAYED DRAW TERM LOAN COMMITMENT OF SUCH DEFAULTING LENDER) SHALL BE
EXCLUDED AND DISREGARDED.  NO COMMITMENT FEE SHALL ACCRUE FOR THE ACCOUNT OF A
DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER.


3.9                                 ILLEGALITY.  NOTWITHSTANDING ANY OTHER
PROVISION HEREIN, IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR
IN THE INTERPRETATION OR APPLICATION THEREOF OCCURRING AFTER THE CLOSING DATE
SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN ANY EUROCURRENCY LOANS
AS CONTEMPLATED BY THIS AGREEMENT (“AFFECTED LOANS”), (A) SUCH LENDER SHALL
PROMPTLY GIVE WRITTEN NOTICE OF SUCH CIRCUMSTANCES TO THE BORROWER AND THE
ADMINISTRATIVE AGENT (WHICH NOTICE SHALL BE WITHDRAWN WHENEVER SUCH
CIRCUMSTANCES NO LONGER EXIST), (B) THE COMMITMENT OF SUCH LENDER HEREUNDER TO
MAKE AFFECTED LOANS, CONTINUE AFFECTED LOANS AS SUCH AND CONVERT AN ABR LOAN TO
AN AFFECTED LOAN SHALL FORTHWITH BE CANCELLED AND, UNTIL SUCH TIME AS IT SHALL
NO LONGER BE UNLAWFUL FOR SUCH LENDER TO MAKE OR MAINTAIN SUCH AFFECTED LOANS,
SUCH LENDER SHALL THEN HAVE A COMMITMENT ONLY TO MAKE AN ABR LOAN WHEN AN
AFFECTED LOAN IS REQUESTED AND (C) SUCH LENDER’S LOANS THEN OUTSTANDING AS
AFFECTED LOANS, IF ANY, SHALL BE CONVERTED AUTOMATICALLY TO ABR LOANS ON THE
RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH
LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION
OF AN AFFECTED LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO SUCH
LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SUBSECTION 3.12.


3.10                           REQUIREMENTS OF LAW.


(A)                                  IF THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF APPLICABLE TO
ANY LENDER OR LC FACILITY ISSUING BANK, OR COMPLIANCE BY ANY LENDER OR LC
FACILITY ISSUING BANK WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY, IN EACH
CASE MADE SUBSEQUENT TO THE CLOSING DATE (OR, IF LATER, THE DATE ON WHICH SUCH
LENDER BECOMES A LENDER OR SUCH LC FACILITY ISSUING BANK BECOMES A LC FACILITY
ISSUING BANK):

(I)                                     SHALL SUBJECT SUCH LENDER OR LC FACILITY
ISSUING BANK TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO ANY EUROCURRENCY
LOAN OR LC FACILITY LETTER OF CREDIT MADE OR MAINTAINED OR, IN THE CASE OF LC
FACILITY LETTERS OF CREDIT, PARTICIPATED IN, BY IT OR ANY LC FACILITY LETTER OF
CREDIT ISSUED BY IT AS APPLICABLE OR ITS OBLIGATION TO MAKE OR MAINTAIN
EUROCURRENCY LOANS OR ISSUE OR PARTICIPATE IN ANY LC FACILITY LETTERS OF CREDIT,
OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR LC FACILITY
ISSUING BANK IN RESPECT THEREOF IN EACH CASE, EXCEPT FOR NON-EXCLUDED TAXES AND
TAXES MEASURED BY OR IMPOSED UPON THE NET INCOME, OR FRANCHISE TAXES, OR TAXES
MEASURED BY OR IMPOSED UPON OVERALL CAPITAL OR NET WORTH, OR BRANCH TAXES (IN
THE CASE OF SUCH CAPITAL, NET WORTH OR BRANCH TAXES, IMPOSED IN LIEU OF SUCH NET
INCOME TAX), OF SUCH LENDER OR LC FACILITY ISSUING BANK OR ITS APPLICABLE
LENDING OFFICE, BRANCH, OR ANY AFFILIATE THEREOF;

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION

72


--------------------------------------------------------------------------------


OF FUNDS BY, ANY OFFICE OF SUCH LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE EUROCURRENCY RATE HEREUNDER; OR

(III)                               SHALL IMPOSE ON SUCH LENDER OR LC FACILITY
ISSUING BANK ANY OTHER CONDITION (EXCLUDING ANY TAX OF ANY KIND WHATSOEVER);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or participating in LC Facility
Letters of Credit (or any Loan described in clause (i) above) or LC Facility
Deposits or the cost to an LC Facility Issuing Bank of issuing or maintaining LC
Facility Letters of Credit or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, upon notice to the Borrower from such
Lender or LC Facility Issuing Bank, through the Administrative Agent, in
accordance herewith, the Borrower shall promptly pay such Lender or LC Facility
Issuing Bank, upon its demand, any additional amounts necessary to compensate
such Lender or LC Facility Issuing Bank for such increased cost or reduced
amount receivable with respect to such Eurocurrency Loans (or any Loan described
in clause (i) above), LC Facility Deposit or LC Facility Letters of Credit,
provided that, in any such case, the Borrower may elect to convert the
Eurocurrency Loans made by such Lender hereunder to ABR Loans by giving the
Administrative Agent at least one Business Day’s notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this subsection 3.10(a) and such amounts, if any, as may be required pursuant to
subsection 3.12.  If any Lender or LC Facility Issuing Bank becomes entitled to
claim any additional amounts pursuant to this subsection, it shall provide
prompt notice thereof to the Borrower, through the Administrative Agent,
certifying (x) that one of the events described in this paragraph (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender or LC Facility Issuing Bank and a
reasonably detailed explanation of the calculation thereof.  Such a certificate
as to any additional amounts payable pursuant to this subsection submitted by
such Lender or LC Facility Issuing Bank, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error.  This
subsection 3.10 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.


(B)                                 IF ANY LENDER OR LC FACILITY ISSUING BANK
SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF
LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR APPLICATION THEREOF
OR COMPLIANCE BY SUCH LENDER OR LC FACILITY ISSUING BANK OR ANY CORPORATION
CONTROLLING SUCH LENDER OR LC FACILITY ISSUING BANK WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
FROM ANY GOVERNMENTAL AUTHORITY, IN EACH CASE, MADE SUBSEQUENT TO THE CLOSING
DATE, DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S, LC FACILITY ISSUING BANK’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF SUCH LENDER’S, LC FACILITY ISSUING BANK’S OBLIGATIONS OR
HEREUNDER OR IN RESPECT OF ANY LC FACILITY LETTER OF CREDIT TO A LEVEL BELOW
THAT WHICH SUCH LENDER, LC FACILITY ISSUING BANK OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH
LENDER’S, LC FACILITY ISSUING BANK’S OR SUCH CORPORATION’S POLICIES WITH RESPECT
TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR LC FACILITY ISSUING
BANK TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN TEN BUSINESS DAYS AFTER
SUBMISSION BY SUCH LENDER

73


--------------------------------------------------------------------------------



OR LC FACILITY ISSUING BANK TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF A WRITTEN REQUEST THEREFOR CERTIFYING (X) THAT ONE OF THE EVENTS
DESCRIBED IN THIS PARAGRAPH (B) HAS OCCURRED AND DESCRIBING IN REASONABLE DETAIL
THE NATURE OF SUCH EVENT, (Y) AS TO THE REDUCTION OF THE RATE OF RETURN ON
CAPITAL RESULTING FROM SUCH EVENT AND (Z) AS TO THE ADDITIONAL AMOUNT OR AMOUNTS
DEMANDED BY SUCH LENDER, LC FACILITY ISSUING BANK OR CORPORATION AND A
REASONABLY DETAILED EXPLANATION OF THE CALCULATION THEREOF, THE BORROWER SHALL
PAY TO SUCH LENDER OR LC FACILITY ISSUING BANK SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER, LC FACILITY ISSUING BANK OR CORPORATION FOR SUCH
REDUCTION.  SUCH A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SUBSECTION SUBMITTED BY SUCH LENDER OR LC FACILITY ISSUING BANK, THROUGH
THE ADMINISTRATIVE AGENT, TO THE BORROWER SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  THIS SUBSECTION 3.10 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE TERM LOANS, LC FACILITY PARTICIPATIONS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SUBSECTION 3.10, THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY AMOUNT WITH
RESPECT TO ANY ADDITIONAL COST OR REDUCTION SPECIFIED IN PARAGRAPH (A) OR
PARAGRAPH (B) ABOVE, TO THE EXTENT SUCH ADDITIONAL COST OR REDUCTION IS
ATTRIBUTABLE, DIRECTLY OR INDIRECTLY, TO THE APPLICATION OF, COMPLIANCE WITH OR
IMPLEMENTATION OF SPECIFIC CAPITAL ADEQUACY REQUIREMENTS OR NEW METHODS OF
CALCULATING CAPITAL ADEQUACY, INCLUDING ANY PART OR “PILLAR” (INCLUDING PILLAR 2
(“SUPERVISORY REVIEW PROCESS”)), OF THE INTERNATIONAL CONVERGENCE OF CAPITAL
MEASUREMENT STANDARDS:  A REVISED FRAMEWORK, PUBLISHED BY THE BASEL COMMITTEE ON
BANKING SUPERVISION IN JUNE 2004, OR ANY IMPLEMENTATION, ADOPTION (WHETHER
VOLUNTARY OR COMPULSORY) THEREOF, WHETHER BY AN EC DIRECTIVE OR THE FSA
INTEGRATED PRUDENTIAL SOURCEBOOK OR ANY OTHER LAW OR REGULATION, OR OTHERWISE.


3.11                           TAXES.


(A)                                  EXCEPT AS PROVIDED BELOW IN THIS SUBSECTION
OR AS REQUIRED BY LAW, ALL PAYMENTS MADE BY THE BORROWER UNDER THIS AGREEMENT
AND ANY TERM LOAN NOTES SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION
OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES; PROVIDED THAT IF ANY NON-EXCLUDED
TAXES ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE BY THE BORROWER OR
THE ADMINISTRATIVE AGENT TO THE ADMINISTRATIVE AGENT, LC FACILITY ISSUING BANK
OR ANY LENDER HEREUNDER OR UNDER ANY TERM LOAN NOTES, THE AMOUNTS SO PAYABLE BY
THE BORROWER SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO SUCH AGENT,
SUCH LENDER OR THE LC FACILITY ISSUING BANK (AFTER PAYMENT OF ALL NON-EXCLUDED
TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN
THE AMOUNTS SPECIFIED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE BORROWER
SHALL BE ENTITLED TO DEDUCT AND WITHHOLD, AND THE BORROWER SHALL NOT BE REQUIRED
TO INDEMNIFY FOR, ANY NON-EXCLUDED TAXES, AND ANY SUCH AMOUNTS PAYABLE BY THE
BORROWER OR THE ADMINISTRATIVE AGENT TO OR FOR THE ACCOUNT OF ANY AGENT, LENDER
OR LC FACILITY ISSUING BANK SHALL NOT BE INCREASED (X) IF SUCH AGENT, LENDER OR
LC FACILITY ISSUING BANK FAILS TO COMPLY WITH THE REQUIREMENTS OF PARAGRAPH (B)
OR (C) OF THIS SUBSECTION, (Y) WITH RESPECT TO ANY NON-EXCLUDED TAXES IMPOSED IN
CONNECTION WITH THE PAYMENT OF ANY FEES PAID UNDER THIS AGREEMENT, OTHER THAN
ANY UNITED STATES WITHHOLDING TAXES IMPOSED PURSUANT TO SECTION 1441 OR 1442 OF
THE CODE IN CONNECTION WITH THE PAYMENT OF THE LC FACILITY FEES, UNLESS SUCH
NON-EXCLUDED TAXES ARE IMPOSED (1) AS A RESULT OF A CHANGE IN TREATY, LAW OR
REGULATION THAT OCCURRED AFTER SUCH AGENT BECAME AN AGENT HEREUNDER OR SUCH
LENDER BECAME A LENDER HEREUNDER OR SUCH LC FACILITY ISSUING BANK BECOMES AN LC
FACILITY ISSUING BANK HEREUNDER (OR, IF SUCH AGENT, LENDER OR LC FACILITY
ISSUING BANK IS A NON-U.S. INTERMEDIARY OR FLOW-THROUGH ENTITY FOR U.S.

74


--------------------------------------------------------------------------------



FEDERAL INCOME TAX PURPOSES, AFTER THE RELEVANT BENEFICIARY OR MEMBER OF SUCH
AGENT, LENDER OR LC FACILITY ISSUING BANK BECAME SUCH A BENEFICIARY OR MEMBER,
IF LATER) (ANY SUCH CHANGE, AT SUCH TIME, A “CHANGE IN LAW”) OR (2) ON A PERSON
THAT IS AN ASSIGNEE WHOSE ASSIGNOR WAS ENTITLED TO RECEIVE ADDITIONAL AMOUNTS
WITH RESPECT TO PAYMENTS MADE BY THE BORROWER, AT THE TIME SUCH ASSIGNMENT WAS
EFFECTIVE, AS A RESULT OF CHANGE IN LAW THAT OCCURRED AFTER THE CLOSING DATE AND
SUCH ASSIGNEE (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY REPLACEMENT OF THE LC
FACILITY ISSUING BANK) IS SUBJECT TO THE SAME CHANGE IN LAW WITH RESPECT TO
PAYMENTS FROM THE BORROWER, PROVIDED THAT IN NO EVENT SHALL SUCH ADDITIONAL
AMOUNTS UNDER THIS CLAUSE (2) EXCEED THE ADDITIONAL AMOUNTS THAT THE ASSIGNOR
WAS ENTITLED TO RECEIVE AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE, OR (Z) WITH
RESPECT TO ANY NON-EXCLUDED TAXES IMPOSED BY THE UNITED STATES OR ANY STATE OR
POLITICAL SUBDIVISION THEREOF, OTHER THAN ANY UNITED STATES WITHHOLDING TAXES
IMPOSED PURSUANT TO SECTION 1441 OR 1442 OF THE CODE IN CONNECTION WITH THE
PAYMENT OF THE LC FACILITY FEES, UNLESS SUCH NON-EXCLUDED TAXES ARE IMPOSED (1)
AS A RESULT OF A CHANGE IN LAW OR (2) ON A PERSON THAT IS AN ASSIGNEE WHOSE
ASSIGNOR WAS ENTITLED TO RECEIVE ADDITIONAL AMOUNTS WITH RESPECT TO PAYMENTS
MADE BY THE BORROWER, AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE, AS A RESULT OF
CHANGE IN LAW THAT OCCURRED AFTER THE CLOSING DATE AND SUCH ASSIGNEE (INCLUDING,
FOR THE AVOIDANCE OF DOUBT, ANY REPLACEMENT OF THE LC FACILITY ISSUING BANK) IS
SUBJECT TO THE SAME CHANGE IN LAW WITH RESPECT TO PAYMENTS FROM THE BORROWER,
PROVIDED THAT IN NO EVENT SHALL SUCH ADDITIONAL AMOUNTS UNDER THIS CLAUSE (2)
EXCEED THE ADDITIONAL AMOUNTS THAT THE ASSIGNOR WAS ENTITLED TO RECEIVE AT THE
TIME SUCH ASSIGNMENT WAS EFFECTIVE.  WHENEVER ANY NON-EXCLUDED TAXES ARE PAYABLE
BY THE BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO
THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH LC
FACILITY ISSUING BANK, LENDER OR AGENT, AS THE CASE MAY BE, A CERTIFIED COPY OF
AN ORIGINAL OFFICIAL RECEIPT (OR OTHER DOCUMENTARY EVIDENCE OF SUCH PAYMENT
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) RECEIVED BY THE BORROWER
SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES
WHEN DUE TO THE APPROPRIATE GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE LENDERS, LC FACILITY ISSUING BANK AND THE AGENTS FOR ANY INCREMENTAL
TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT
OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.  THE AGREEMENTS IN THIS
SUBSECTION 3.11 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT
OF THE TERM LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


(B)                                 EACH AGENT, LC FACILITY ISSUING BANK AND
EACH LENDER THAT IS A “UNITED STATES PERSON” (WITHIN THE MEANING OF SECTION
7701(A)(30) OF THE CODE) SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE CLOSING DATE OR, IN THE CASE OF AN AGENT, LC FACILITY
ISSUING BANK OR LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN INTEREST UNDER
THIS AGREEMENT PURSUANT TO SUBSECTION 10.6, ON THE DATE OF SUCH ASSIGNMENT OR
TRANSFER TO SUCH AGENT, LC FACILITY ISSUING BANK OR LENDER, TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-9 (OR
SUCCESSOR FORM), IN EACH CASE CERTIFYING THAT SUCH AGENT, LC FACILITY ISSUING
BANK OR LENDER IS A “UNITED STATES PERSON” (WITHIN THE MEANING OF SECTION
7701(A)(30) OF THE CODE) AND TO SUCH AGENT’S, LC FACILITY ISSUING BANK’S OR
LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES
FEDERAL BACKUP WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS
AGREEMENT AND UNDER ANY TERM LOAN NOTE.  EACH AGENT, LC FACILITY ISSUING BANK
AND EACH LENDER THAT IS NOT A “UNITED STATES PERSON” (WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE) SHALL DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE OR, IN THE CASE OF AN
AGENT, LC FACILITY ISSUING

75


--------------------------------------------------------------------------------



BANK OR LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN INTEREST UNDER THIS
AGREEMENT PURSUANT TO SUBSECTION 10.6, ON THE DATE OF SUCH ASSIGNMENT OR
TRANSFER TO SUCH AGENT, LC FACILITY ISSUING BANK OR LENDER, (I) TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI OR FORM
W-8BEN (CLAIMING THE BENEFITS OF AN INCOME TAX TREATY) (OR SUCCESSOR FORMS), IN
EACH CASE CERTIFYING TO SUCH AGENT’S, LC FACILITY ISSUING BANK’S OR LENDER’S
ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES FEDERAL
WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND
UNDER ANY TERM LOAN NOTE, OTHER THAN ANY LC FACILITY FEES, (II) IF SUCH AGENT,
LC FACILITY ISSUING BANK OR LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION
881(C)(3)(A) OF THE CODE AND CANNOT DELIVER EITHER INTERNAL REVENUE SERVICE FORM
W-8ECI OR FORM W-8BEN (CLAIMING THE BENEFITS OF AN INCOME TAX TREATY) (OR
SUCCESSOR FORM) PURSUANT TO CLAUSE (I) ABOVE, (X) TWO CERTIFICATES SUBSTANTIALLY
IN THE FORM OF EXHIBIT D (ANY SUCH CERTIFICATE, A “U.S. TAX COMPLIANCE
CERTIFICATE”) AND (Y) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF
INTERNAL REVENUE SERVICE FORM W-8BEN (CLAIMING THE BENEFITS OF THE PORTFOLIO
INTEREST EXEMPTION) (OR SUCCESSOR FORM) CERTIFYING TO SUCH AGENT’S, LC FACILITY
ISSUING BANK’S OR LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION
FROM UNITED STATES FEDERAL WITHHOLDING TAX WITH RESPECT TO PAYMENTS OF INTEREST
TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY TERM LOAN NOTE OR (III) IF SUCH
AGENT, LC FACILITY ISSUING BANK OR LENDER IS A NON-U.S. INTERMEDIARY OR
FLOW-THROUGH ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES, TWO ACCURATE AND
COMPLETE SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8IMY (AND ALL
NECESSARY ATTACHMENTS, INCLUDING TO THE EXTENT APPLICABLE, U.S. TAX COMPLIANCE
CERTIFICATES) CERTIFYING TO SUCH AGENT’S, LC FACILITY ISSUING BANK’S OR LENDER’S
ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES FEDERAL
WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND
UNDER ANY TERM LOAN NOTE (OR, TO THE EXTENT THE BENEFICIAL OWNERS OF SUCH
NON-U.S. INTERMEDIARY OR FLOW THROUGH ENTITY ARE (I) NON-U.S. PERSONS CLAIMING
PORTFOLIO INTEREST TREATMENT, A COMPLETE EXEMPTION FROM UNITED STATES
WITHHOLDING TAX WITH RESPECT TO INTEREST PAYMENTS OR (II) UNITED STATES PERSONS,
A COMPLETE EXEMPTION FROM UNITED STATES FEDERAL BACKUP WITHHOLDING TAX), OTHER
THAN ANY LC FACILITY FEES, UNLESS, IN EACH CASE, SUCH PERSON IS AN ASSIGNEE
WHOSE ASSIGNOR WAS ENTITLED TO RECEIVE ADDITIONAL AMOUNTS WITH RESPECT TO
PAYMENTS MADE BY THE BORROWER, AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE, AS A
RESULT OF CHANGE IN LAW THAT OCCURRED AFTER THE CLOSING DATE AND SUCH ASSIGNEE
IS SUBJECT TO THE SAME CHANGE IN LAW WITH RESPECT TO PAYMENTS FROM THE BORROWER,
PROVIDED THAT IN NO EVENT SHALL SUCH ADDITIONAL AMOUNTS EXCEED THE ADDITIONAL
AMOUNTS THAT THE ASSIGNOR WAS ENTITLED TO RECEIVE AT THE TIME SUCH ASSIGNMENT
WAS EFFECTIVE.  IN ADDITION, EACH AGENT, LC FACILITY ISSUING BANK AND LENDER
AGREES THAT FROM TIME TO TIME AFTER THE CLOSING DATE, WHEN THE PASSAGE OF TIME
OR A CHANGE IN CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION OBSOLETE OR
INACCURATE, SUCH AGENT, LC FACILITY ISSUING BANK OR LENDER SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-9, INTERNAL REVENUE SERVICE
FORM W-8ECI, FORM W-8BEN (CLAIMING THE BENEFITS OF AN INCOME TAX TREATY), OR
FORM W-8BEN (CLAIMING THE BENEFITS OF THE PORTFOLIO INTEREST EXEMPTION) AND A
U.S. TAX COMPLIANCE CERTIFICATE, OR FORM W-8IMY (WITH RESPECT TO A NON-U.S.
INTERMEDIARY OR FLOW-THROUGH ENTITY), AS THE CASE MAY BE, AND SUCH OTHER FORMS
AS MAY BE REQUIRED IN ORDER TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH
AGENT, LC FACILITY ISSUING BANK OR LENDER TO A CONTINUED EXEMPTION FROM UNITED
STATES FEDERAL WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT AND
ANY TERM LOAN NOTE (OR, TO THE EXTENT THE BENEFICIAL OWNERS OF SUCH NON-U.S.
INTERMEDIARY OR FLOW THROUGH ENTITY ARE (I) NON-U.S. PERSONS CLAIMING PORTFOLIO
INTEREST TREATMENT, A COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH
RESPECT TO INTEREST PAYMENTS OR (II) UNITED STATES

76


--------------------------------------------------------------------------------



PERSONS, A COMPLETE EXEMPTION FROM UNITED STATES FEDERAL BACKUP WITHHOLDING
TAX), OTHER THAN ANY LC FACILITY FEES, UNLESS, IN EACH CASE, (1) THERE HAS BEEN
A CHANGE IN LAW THAT OCCURS AFTER THE DATE SUCH AGENT, LC FACILITY ISSUING BANK
OR LENDER BECOMES AN AGENT, LC FACILITY ISSUING BANK OR LENDER HEREUNDER (OR
AFTER THE DATE THE RELEVANT BENEFICIARY OR MEMBER IN THE CASE OF A LENDER THAT
IS A NON-U.S. INTERMEDIARY OR FLOW THROUGH ENTITY FOR U.S. FEDERAL INCOME TAX
PURPOSES BECOMES A BENEFICIARY OR MEMBER, IF LATER) WHICH RENDERS ALL SUCH FORMS
INAPPLICABLE OR WHICH WOULD PREVENT SUCH AGENT, LC FACILITY ISSUING BANK OR
LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM WITH RESPECT TO IT, IN
WHICH CASE SUCH AGENT, LC FACILITY ISSUING BANK OR LENDER SHALL PROMPTLY NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT OF ITS INABILITY TO DELIVER ANY SUCH
FORM OR (2) SUCH PERSON IS AN ASSIGNEE WHOSE ASSIGNOR WAS ENTITLED TO RECEIVE
ADDITIONAL AMOUNTS WITH RESPECT TO PAYMENTS MADE BY THE BORROWER, AT THE TIME
SUCH ASSIGNMENT WAS EFFECTIVE, AS A RESULT OF CHANGE IN LAW THAT OCCURRED AFTER
THE CLOSING DATE AND SUCH ASSIGNEE IS SUBJECT TO THE SAME CHANGE IN LAW WITH
RESPECT TO PAYMENTS FROM THE BORROWER, PROVIDED THAT IN NO EVENT SHALL SUCH
ADDITIONAL AMOUNTS UNDER THIS CLAUSE (2) EXCEED THE ADDITIONAL AMOUNTS THAT THE
ASSIGNOR WAS ENTITLED TO RECEIVE AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE.


(C)                                  EACH AGENT, LC FACILITY ISSUING BANK AND
LENDER SHALL, UPON REQUEST BY THE BORROWER OR THE ADMINISTRATIVE AGENT, DELIVER
TO THE BORROWER, THE ADMINISTRATIVE AGENT AND/OR THE APPLICABLE GOVERNMENTAL
AUTHORITY, AS THE CASE MAY BE, ANY FORM OR CERTIFICATE REQUIRED IN ORDER THAT
ANY PAYMENT BY THE BORROWER OR THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY TERM LOAN NOTE TO SUCH AGENT, LC FACILITY ISSUING BANK OR LENDER MAY BE MADE
FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY
NON-EXCLUDED TAXES (OR TO ALLOW ANY SUCH DEDUCTION OR WITHHOLDING TO BE AT A
REDUCED RATE), PROVIDED THAT SUCH AGENT, LC FACILITY ISSUING BANK OR LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH FORM OR CERTIFICATE. 
EACH PERSON THAT SHALL BECOME A LENDER OR A PARTICIPANT PURSUANT TO SUBSECTION
10.6 SHALL, UPON THE EFFECTIVENESS OF THE RELATED TRANSFER, BE REQUIRED TO
PROVIDE ALL OF THE FORMS, CERTIFICATIONS AND STATEMENTS PURSUANT TO PARAGRAPHS
(B) AND (C) OF THIS SUBSECTION 3.11 (SUBJECT TO THE REQUIREMENTS AND LIMITATIONS
THEREIN), PROVIDED THAT IN THE CASE OF A PARTICIPANT THE OBLIGATIONS OF SUCH
PARTICIPANT PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SUBSECTION 3.11 SHALL BE
DETERMINED AS IF SUCH PARTICIPANT WERE A LENDER EXCEPT THAT SUCH PARTICIPANT
SHALL FURNISH ALL SUCH REQUIRED FORMS, CERTIFICATIONS AND STATEMENTS TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED.


3.12                           INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH
LENDER AND TO HOLD EACH SUCH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH SUCH
LENDER MAY SUSTAIN OR INCUR (OTHER THAN THROUGH SUCH LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT) AS A CONSEQUENCE OF (A) DEFAULT BY THE BORROWER IN MAKING
A BORROWING OF, CONVERSION INTO OR CONTINUATION OF EUROCURRENCY LOANS AFTER THE
BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (B) DEFAULT BY THE BORROWER IN MAKING ANY
PREPAYMENT OR CONVERSION OF EUROCURRENCY LOANS AFTER THE BORROWER HAS GIVEN A
NOTICE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (C) THE
MAKING OF A PAYMENT OR PREPAYMENT OF EUROCURRENCY LOANS OR THE CONVERSION OF
EUROCURRENCY LOANS ON A DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH
RESPECT THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE
AMOUNT SO PREPAID, OR CONVERTED, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR
THE PERIOD FROM THE DATE OF SUCH PREPAYMENT OR CONVERSION OR OF SUCH FAILURE TO
BORROW, CONVERT OR CONTINUE TO THE LAST DAY OF THE APPLICABLE INTEREST PERIOD
(OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST

77


--------------------------------------------------------------------------------


Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans, as applicable,
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market.  If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 3.12, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof.  Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error.  This subsection 3.12 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.


3.13                           CERTAIN RULES RELATING TO THE PAYMENT OF
ADDITIONAL AMOUNTS.


(A)                                  UPON THE REQUEST, AND AT THE EXPENSE, OF
THE BORROWER, EACH AGENT, LENDER AND LC FACILITY ISSUING BANK TO WHICH THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT PURSUANT TO SUBSECTION 3.10 OR
3.11, AND ANY PARTICIPANT IN RESPECT OF WHOSE PARTICIPATION SUCH PAYMENT IS
REQUIRED, SHALL REASONABLY AFFORD THE BORROWER THE OPPORTUNITY TO CONTEST, AND
REASONABLY COOPERATE WITH THE BORROWER IN CONTESTING, THE IMPOSITION OF ANY
NON-EXCLUDED TAX GIVING RISE TO SUCH PAYMENT; PROVIDED THAT (I) SUCH AGENT,
LENDER OR LC FACILITY ISSUING BANK SHALL NOT BE REQUIRED TO AFFORD THE BORROWER
THE OPPORTUNITY TO SO CONTEST UNLESS THE BORROWER SHALL HAVE CONFIRMED IN
WRITING TO SUCH AGENT, LENDER OR LC FACILITY ISSUING BANK ITS OBLIGATION TO PAY
SUCH AMOUNTS PURSUANT TO THIS AGREEMENT AND (II) THE BORROWER SHALL REIMBURSE
SUCH AGENT, LENDER OR LC FACILITY ISSUING BANK FOR ITS REASONABLE ATTORNEYS’ AND
ACCOUNTANTS’ FEES AND DISBURSEMENTS INCURRED IN SO COOPERATING WITH THE BORROWER
IN CONTESTING THE IMPOSITION OF SUCH NON-EXCLUDED TAX; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING NO AGENT, LENDER OR LC FACILITY ISSUING BANK SHALL
BE REQUIRED TO AFFORD THE BORROWER THE OPPORTUNITY TO CONTEST, OR COOPERATE WITH
THE BORROWER IN CONTESTING, THE IMPOSITION OF ANY NON-EXCLUDED TAXES, IF SUCH
AGENT, LENDER OR LC FACILITY ISSUING BANK IN ITS SOLE DISCRETION IN GOOD FAITH
DETERMINES THAT TO DO SO WOULD HAVE AN ADVERSE EFFECT ON IT.


(B)                                 IF A LENDER OR LC FACILITY ISSUING BANK
CHANGES ITS APPLICABLE LENDING OFFICE (OTHER THAN (I) PURSUANT TO PARAGRAPH (C)
BELOW OR (II) AFTER AN EVENT OF DEFAULT UNDER SUBSECTION 8(A) OR (F) HAS
OCCURRED AND IS CONTINUING) AND THE EFFECT OF SUCH CHANGE, AS OF THE DATE OF
SUCH CHANGE, WOULD BE TO CAUSE THE BORROWER TO BECOME OBLIGATED TO PAY ANY
ADDITIONAL AMOUNT UNDER SUBSECTION 3.10 OR 3.11, OTHER THAN ANY ADDITIONAL
AMOUNT UNDER SUBSECTION 3.11 IN RESPECT OF ANY UNITED STATES WITHHOLDING TAXES
IMPOSED PURSUANT TO SECTION 1441 OR 1442 OF THE CODE IN CONNECTION WITH THE
PAYMENT OF THE LC FACILITY FEES, THE BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH
ADDITIONAL AMOUNT.


(C)                                  IF A CONDITION OR AN EVENT OCCURS WHICH
WOULD, OR WOULD UPON THE PASSAGE OF TIME OR GIVING OF NOTICE, RESULT IN THE
PAYMENT OF ANY ADDITIONAL AMOUNT TO ANY LENDER OR LC FACILITY ISSUING BANK BY
THE BORROWER PURSUANT TO SUBSECTION 3.10 OR 3.11, OTHER THAN ANY ADDITIONAL

78


--------------------------------------------------------------------------------



AMOUNT UNDER SUBSECTION 3.11 IN RESPECT OF ANY UNITED STATES WITHHOLDING TAXES
IMPOSED PURSUANT TO SECTION 1441 OR 1442 OF THE CODE IN CONNECTION WITH THE
PAYMENT OF THE LC FACILITY FEES, SUCH LENDER OR LC FACILITY ISSUING BANK SHALL
PROMPTLY AFTER BECOMING AWARE OF SUCH EVENT OR CONDITION NOTIFY THE BORROWER AND
THE ADMINISTRATIVE AGENT AND SHALL TAKE SUCH STEPS AS MAY REASONABLY BE
AVAILABLE TO IT TO MITIGATE THE EFFECTS OF SUCH CONDITION OR EVENT (WHICH SHALL
INCLUDE EFFORTS TO REBOOK THE TERM LOANS HELD BY SUCH LENDER OR LC FACILITY
DEPOSITS OF SUCH LENDER OR LC FACILITY ISSUING BANK, AT ANOTHER LENDING OFFICE,
OR THROUGH ANOTHER BRANCH OR AN AFFILIATE, OF SUCH LENDER); PROVIDED THAT SUCH
LENDER OR LC FACILITY ISSUING BANK SHALL NOT BE REQUIRED TO TAKE ANY STEP THAT,
IN ITS REASONABLE JUDGMENT, WOULD BE MATERIALLY DISADVANTAGEOUS TO ITS BUSINESS
OR OPERATIONS OR WOULD REQUIRE IT TO INCUR ADDITIONAL COSTS (UNLESS THE BORROWER
AGREES TO REIMBURSE SUCH LENDER OR LC FACILITY ISSUING BANK FOR THE REASONABLE
INCREMENTAL OUT-OF-POCKET COSTS THEREOF).


(D)                                 IF THE BORROWER SHALL BECOME OBLIGATED TO
PAY ADDITIONAL AMOUNTS PURSUANT TO SUBSECTION 3.10 OR 3.11 AND ANY AFFECTED
LENDER SHALL NOT HAVE PROMPTLY TAKEN STEPS NECESSARY TO AVOID THE NEED FOR SUCH
PAYMENTS UNDER SUBSECTION 3.10 OR 3.11, THE BORROWER SHALL HAVE THE RIGHT, FOR
SO LONG AS SUCH OBLIGATION REMAINS, (I) WITH THE ASSISTANCE OF THE
ADMINISTRATIVE AGENT, TO SEEK ONE OR MORE SUBSTITUTE LENDERS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BORROWER TO PURCHASE THE
AFFECTED TERM LOAN OR LC FACILITY PARTICIPATION, IN WHOLE OR IN PART, AT AN
AGGREGATE PRICE NO LESS THAN SUCH TERM LOAN’S OR LC FACILITY PARTICIPATION’S
PRINCIPAL AMOUNT PLUS ACCRUED INTEREST, AND ASSUME THE AFFECTED OBLIGATIONS
UNDER THIS AGREEMENT, OR (II) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS OR WILL EXIST IMMEDIATELY AFTER GIVING EFFECT TO THE RESPECTIVE
PREPAYMENT, UPON AT LEAST FOUR BUSINESS DAYS’ IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT, TO PREPAY THE AFFECTED TERM LOAN, IN WHOLE OR IN PART,
SUBJECT TO SUBSECTION 3.12, WITHOUT PREMIUM OR PENALTY.  IN THE CASE OF THE
SUBSTITUTION OF A LENDER, THE BORROWER, THE ADMINISTRATIVE AGENT, THE AFFECTED
LENDER, AND ANY SUBSTITUTE LENDER SHALL EXECUTE AND DELIVER AN APPROPRIATELY
COMPLETED ASSIGNMENT AND ACCEPTANCE PURSUANT TO SUBSECTION 10.6(B) TO EFFECT THE
ASSIGNMENT OF RIGHTS TO, AND THE ASSUMPTION OF OBLIGATIONS BY, THE SUBSTITUTE
LENDER; PROVIDED THAT ANY FEES REQUIRED TO BE PAID BY SUBSECTION 10.6(B) IN
CONNECTION WITH SUCH ASSIGNMENT SHALL BE PAID BY THE BORROWER OR THE SUBSTITUTE
LENDER.  IN THE CASE OF A PREPAYMENT OF AN AFFECTED TERM LOAN, THE AMOUNT
SPECIFIED IN THE NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN,
TOGETHER WITH ANY ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  IN THE
CASE OF EACH OF THE SUBSTITUTION OF A LENDER AND OF THE PREPAYMENT OF AN
AFFECTED TERM LOAN, THE BORROWER SHALL FIRST PAY THE AFFECTED LENDER ANY
ADDITIONAL AMOUNTS OWING UNDER SUBSECTIONS 3.10 AND 3.11 (AS WELL AS ANY
COMMITMENT FEES AND OTHER AMOUNTS THEN DUE AND OWING TO SUCH LENDER, INCLUDING
ANY AMOUNTS UNDER SUBSECTION 3.13) PRIOR TO SUCH SUBSTITUTION OR PREPAYMENT.


(E)                                  IF ANY AGENT, LENDER OR ANY LC FACILITY
ISSUING BANK RECEIVES A REFUND DIRECTLY ATTRIBUTABLE TO TAXES FOR WHICH THE
BORROWER HAS MADE ADDITIONAL PAYMENTS PURSUANT TO SUBSECTION 3.10(A) OR 3.11(A),
SUCH AGENT, SUCH LENDER OR SUCH LC FACILITY ISSUING BANK, AS THE CASE MAY BE,
SHALL PROMPTLY PAY SUCH REFUND (TOGETHER WITH ANY INTEREST WITH RESPECT THERETO
RECEIVED FROM THE RELEVANT TAXING AUTHORITY, BUT NET OF ANY REASONABLE COST
INCURRED IN CONNECTION THEREWITH) TO THE BORROWER; PROVIDED, HOWEVER, THAT THE
BORROWER AGREES PROMPTLY TO RETURN SUCH REFUND (TOGETHER WITH ANY INTEREST WITH
RESPECT THERETO DUE TO THE RELEVANT TAXING AUTHORITY) (FREE OF ALL NON-EXCLUDED
TAXES) TO SUCH AGENT, LC FACILITY ISSUING BANK OR THE APPLICABLE LENDER, AS THE
CASE MAY BE, UPON RECEIPT OF A NOTICE THAT SUCH REFUND IS REQUIRED TO BE REPAID
TO THE RELEVANT TAXING AUTHORITY.

79


--------------------------------------------------------------------------------



(F)                                    THE OBLIGATIONS OF ANY AGENT, LENDER, LC
FACILITY ISSUING BANK OR PARTICIPANT UNDER THIS SUBSECTION 3.13 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE TERM LOANS, LC FACILITY
PARTICIPATIONS AND ALL AMOUNTS PAYABLE HEREUNDER.


3.14                           CREDIT-LINKED DEPOSIT ACCOUNT.


(A)                                  ON THE CLOSING DATE, EACH LC FACILITY
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR DEPOSIT IN THE CREDIT-LINKED
DEPOSIT ACCOUNT AN AMOUNT EQUAL TO ITS LC FACILITY COMMITMENT IN ACCORDANCE WITH
SUBSECTION 2.1(B).  THE LC FACILITY DEPOSITS SHALL BE HELD BY THE ADMINISTRATIVE
AGENT IN THE CREDIT-LINKED DEPOSIT ACCOUNT, AND NO PARTY OTHER THAN THE
ADMINISTRATIVE AGENT SHALL HAVE A RIGHT OF WITHDRAWAL FROM THE CREDIT-LINKED
DEPOSIT ACCOUNT OR ANY OTHER RIGHT OR POWER WITH RESPECT TO THE LC FACILITY
DEPOSITS.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE FUNDING
OBLIGATION OF EACH LC FACILITY LENDER IN RESPECT OF ITS PARTICIPATION IN LC
FACILITY LETTERS OF CREDIT PURSUANT TO SUBSECTION 2.1(B) OR OTHERWISE AS
PROVIDED IN THIS AGREEMENT SHALL BE SATISFIED IN FULL UPON THE FUNDING OF ITS LC
FACILITY DEPOSIT IN THE AMOUNT OF ITS LC FACILITY COMMITMENT AND (II) EACH LC
FACILITY LENDER HEREBY GRANTS A SECURITY INTEREST IN ITS LC FACILITY DEPOSIT TO
THE ADMINISTRATIVE AGENT AS SECURITY FOR THE OBLIGATIONS OF EACH LC FACILITY
ISSUING BANK IN RESPECT OF THE LC FACILITY (IT BEING UNDERSTOOD THAT THIS CLAUSE
(II) SHALL NOT RELIEVE THE BORROWER OF ITS REIMBURSEMENT OBLIGATIONS HEREUNDER).


(B)                                 EACH OF THE ADMINISTRATIVE AGENT, EACH LC
FACILITY ISSUING BANK AND EACH LC FACILITY LENDER HEREBY ACKNOWLEDGES AND AGREES
THAT EACH LC FACILITY LENDER IS FUNDING ITS LC FACILITY DEPOSIT TO THE
ADMINISTRATIVE AGENT FOR APPLICATION IN THE MANNER CONTEMPLATED BY SUBSECTION
2.6 AND THAT THE ADMINISTRATIVE AGENT HAS AGREED TO INVEST THE LC FACILITY
DEPOSITS SO AS TO EARN A RETURN ON THE PRINCIPAL OUTSTANDING AMOUNT OF THE LC
FACILITY DEPOSITS FROM TIME TO TIME (AS THEY MAY BE REDUCED AND SUBSEQUENTLY
INCREASED BY WITHDRAWALS AND DEPOSITS MADE WITH RESPECT TO THE CREDIT-LINKED
DEPOSIT ACCOUNT PURSUANT TO THE OTHER PROVISIONS OF THIS AGREEMENT) FOR THE LC
FACILITY LENDERS EQUAL TO A RATE PER ANNUM, RESET DAILY ON EACH BUSINESS DAY FOR
THE PERIOD UNTIL THE NEXT FOLLOWING BUSINESS DAY, EQUAL TO (I) SUCH DAY’S RATE
FOR ONE MONTH LIBOR DEPOSITS (THE “BENCHMARK LIBOR RATE”) MINUS (II) 0.10% (OR
SUCH LESSER RATE AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT, THE APPLICABLE
LC FACILITY ISSUING BANK AND THE BORROWER) PER ANNUM (CALCULATED ON THE BASIS OF
A 365-DAY OR 366-DAY YEAR, AS APPLICABLE).  SUCH AMOUNT (OR THE AMOUNT
DETERMINED IN ACCORDANCE WITH SUBSECTIONS 3.7 OR 3.10) WILL BE PAID BY THE
ADMINISTRATIVE AGENT TO THE LC FACILITY LENDERS QUARTERLY IN ARREARS WHEN LC
FACILITY FEES ARE PAYABLE.


(C)                                  IN THE EVENT FUNDS FROM THE CREDIT-LINKED
DEPOSIT ACCOUNT ARE WITHDRAWN BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE LC
FACILITY ISSUING BANK FOR AN UNREIMBURSED LC FACILITY DISBURSEMENT, THE BORROWER
SHALL HAVE THE RIGHT, AT ANY TIME PRIOR TO THE LC FACILITY MATURITY DATE, TO PAY
OVER TO THE ADMINISTRATIVE AGENT IN REIMBURSEMENT THEREOF AN AMOUNT EQUAL TO THE
AMOUNT SO WITHDRAWN FOR DEPOSIT IN THE CREDIT-LINKED DEPOSIT ACCOUNT.  UNTIL THE
BORROWER SHALL REPAY ANY AMOUNT WITHDRAWN FROM THE CREDIT-LINKED DEPOSIT ACCOUNT
TO REIMBURSE THE LC FACILITY ISSUING BANK FOR AN UNREIMBURSED LC FACILITY
DISBURSEMENT, THE INTEREST PAYABLE TO THE LC FACILITY LENDERS ON THEIR LC
FACILITY DEPOSITS UNDER SUBSECTION 3.14(B) SHALL BE CORRESPONDINGLY REDUCED AND
THE LC FACILITY LENDERS SHALL WITHOUT FURTHER ACT SUCCEED, RATABLY IN ACCORDANCE
WITH THEIR RESPECTIVE LC FACILITY PERCENTAGES, TO THE RIGHTS OF THE
ADMINISTRATIVE AGENT WITH RESPECT TO SUCH AMOUNT.

80


--------------------------------------------------------------------------------



(D)                                 NEITHER THE BORROWER NOR ANY OTHER LOAN
PARTY SHALL HAVE ANY RIGHT, TITLE OR INTEREST IN OR TO THE LC FACILITY DEPOSITS
OR ANY OBLIGATIONS WITH RESPECT THERETO (INCLUDING ANY OBLIGATION TO PAY
INTEREST THEREON) (EXCEPT TO REFUND PORTIONS THEREOF USED TO REIMBURSE THE LC
FACILITY ISSUING BANK WITH RESPECT TO LC FACILITY DISBURSEMENTS AS PROVIDED IN
SUBSECTION 2.6), IT BEING ACKNOWLEDGED AND AGREED BY THE PARTIES HERETO THAT THE
MAKING OF THE LC FACILITY DEPOSITS BY THE LC FACILITY LENDERS, THE PROVISIONS OF
THIS SUBSECTION 3.14 AND THE APPLICATION OF THE LC FACILITY DEPOSITS IN THE
MANNER CONTEMPLATED BY SUBSECTION 2.6(E) CONSTITUTE AGREEMENTS AMONG THE
ADMINISTRATIVE AGENT, THE LC FACILITY ISSUING BANK AND EACH LC FACILITY LENDER
WITH RESPECT TO THE FUNDING OBLIGATIONS OF EACH LC FACILITY LENDER IN RESPECT OF
ITS PARTICIPATION IN LC FACILITY LETTERS OF CREDIT AND DO NOT CONSTITUTE ANY
LOAN OR EXTENSION OF CREDIT TO THE BORROWER.


(E)                                  PROVIDED, IN EACH CASE, THAT THE BORROWER
HAS COMPLIED WITH SUBSECTIONS 2.6(E)(I) AND 3.15(C), THE ADMINISTRATIVE AGENT
SHALL RETURN ANY REMAINING LC FACILITY DEPOSITS TO THE LC FACILITY LENDERS ON
THE LC FACILITY MATURITY DATE OR THEREAFTER ONCE THE BORROWER HAS COMPLIED WITH
SUBSECTIONS 2.6(E)(I) AND 3.15(C) AND, IN ANY EVENT, SHALL RETURN TO THE LC
FACILITY LENDERS ON THE LC FACILITY MATURITY DATE ANY EXCESS OF THE LC FACILITY
DEPOSITS OVER THE LC FACILITY EXPOSURE.


(F)                                    IF THE ADMINISTRATIVE AGENT IS NOT
OFFERING DOLLAR DEPOSITS (IN THE APPLICABLE AMOUNTS) IN THE LONDON INTERBANK
MARKET, OR THE ADMINISTRATIVE AGENT DETERMINES THAT ADEQUATE AND FAIR MEANS DO
NOT OTHERWISE EXIST FOR ASCERTAINING THE BENCHMARK LIBOR RATE FOR THE LC
FACILITY DEPOSITS (OR ANY PART THEREOF), THEN THE LC FACILITY DEPOSITS (OR SUCH
PARTS, AS APPLICABLE) SHALL BE INVESTED SO AS TO EARN A RETURN EQUAL TO THE
GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


3.15                           TERMINATION AND REDUCTION OF COMMITMENTS AND LC
FACILITY DEPOSITS.


(A)                                  THE BORROWER MAY AT ANY TIME OR FROM TIME
TO TIME, UPON NOT LESS THAN THREE BUSINESS DAYS’ PRIOR NOTICE TO THE
ADMINISTRATIVE AGENT, DIRECT THE ADMINISTRATIVE AGENT TO TERMINATE THE DELAYED
DRAW TERM LOAN COMMITMENTS OR, FROM TIME TO TIME, TO REDUCE THE AMOUNT OF THE
DELAYED DRAW TERM LOAN COMMITMENTS.  ANY SUCH REDUCTION SHALL BE IN AN AMOUNT
EQUAL TO $5.0 MILLION OR A WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF AND
SHALL REDUCE PERMANENTLY THE DELAYED DRAW TERM LOAN COMMITMENTS THEN IN EFFECT.


(B)                                 THE BORROWER MAY AT ANY TIME OR FROM TIME TO
TIME, UPON NOT LESS THAN THREE BUSINESS DAYS’ PRIOR NOTICE TO THE ADMINISTRATIVE
AGENT, DIRECT THE ADMINISTRATIVE AGENT TO REDUCE THE TOTAL LC FACILITY DEPOSIT;
PROVIDED THAT (I) EACH PARTIAL REDUCTION OF THE LC FACILITY DEPOSITS SHALL BE IN
AN INTEGRAL MULTIPLE OF $1.0 MILLION AND (II) THE LC FACILITY DEPOSITS SHALL NOT
BE REDUCED TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH REDUCTION, THE LC
FACILITY EXPOSURE (EXCLUDING ANY AMOUNTS THEREOF ATTRIBUTABLE TO UNDRAWN LC
FACILITY LETTERS OF CREDIT PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A BACKSTOP LETTER OF CREDIT REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO EACH SUCH UNDRAWN LC FACILITY LETTER OF
CREDIT) WOULD EXCEED THE TOTAL LC FACILITY DEPOSIT.  IN THE EVENT THE TOTAL LC
FACILITY DEPOSIT SHALL BE REDUCED AS PROVIDED IN THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT WILL RETURN THE AMOUNT IN THE CREDIT-LINKED DEPOSIT ACCOUNT
IN EXCESS OF THE REDUCED TOTAL LC FACILITY DEPOSIT TO THE LC FACILITY LENDERS,
RATABLY IN ACCORDANCE WITH THEIR LC FACILITY PERCENTAGE OF THE TOTAL LC FACILITY
DEPOSIT (AS DETERMINED IMMEDIATELY PRIOR TO SUCH REDUCTION).  IF THE TOTAL LC
FACILITY

81


--------------------------------------------------------------------------------



DEPOSIT SHALL HAVE BEEN REDUCED TO ZERO, THE BORROWER MAY AT ITS OPTION
TERMINATE THE LC FACILITY BY NOTICE TO THE ADMINISTRATIVE AGENT.


(C)                                  IF ANY LC FACILITY LETTER OF CREDIT REMAINS
OUTSTANDING ON THE LC FACILITY MATURITY DATE, THE BORROWER WILL DEPOSIT WITH THE
ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE PENULTIMATE PARAGRAPH OF SECTION 8,
AN AMOUNT IN CASH EQUAL TO THE AGGREGATE UNDRAWN AMOUNT OF ALL OUTSTANDING LC
FACILITY LETTERS OF CREDIT IN ORDER TO SECURE THE BORROWER’S REIMBURSEMENT
OBLIGATIONS WITH RESPECT TO ANY DRAWINGS THAT MAY OCCUR.  SUBJECT ONLY TO THE
BORROWER’S COMPLIANCE WITH ITS OBLIGATIONS UNDER THE PRECEDING SENTENCE, ANY
AMOUNT OF THE LC FACILITY DEPOSITS IN THE CREDIT-LINKED DEPOSIT ACCOUNT WILL BE
RETURNED BY THE ADMINISTRATIVE AGENT AND DISTRIBUTED TO THE LC FACILITY LENDERS
ON THE LC FACILITY MATURITY DATE.


SECTION 4.                                          REPRESENTATIONS AND
WARRANTIES.  TO INDUCE THE ADMINISTRATIVE AGENT, THE LC FACILITY ISSUING BANK
AND EACH LENDER TO MAKE THE EXTENSIONS OF CREDIT REQUESTED TO BE MADE BY IT ON
THE CLOSING DATE AND ON EACH BORROWING DATE THEREAFTER, THE BORROWER HEREBY
REPRESENTS AND WARRANTS, ON THE CLOSING DATE, AFTER GIVING EFFECT TO THE
TRANSACTIONS, AND ON EACH BORROWING DATE THEREAFTER, TO THE ADMINISTRATIVE AGENT
AND EACH LENDER THAT:


4.1                                 FINANCIAL CONDITION.  THE AUDITED
CONSOLIDATED BALANCE SHEETS OF SERVICEMASTER AND ITS CONSOLIDATED SUBSIDIARIES
AS OF DECEMBER 31, 2005 AND DECEMBER 31, 2006 AND THE CONSOLIDATED STATEMENTS OF
INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL YEARS ENDED DECEMBER
31, 2004, DECEMBER 31, 2005 AND DECEMBER 31, 2006, REPORTED ON BY AND
ACCOMPANIED BY UNQUALIFIED REPORTS FROM DELOITTE & TOUCHE LLP, PRESENT FAIRLY,
IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION AS AT SUCH DATE,
AND THE CONSOLIDATED RESULTS OF OPERATIONS AND CONSOLIDATED CASH FLOWS FOR THE
RESPECTIVE FISCAL YEARS THEN ENDED, OF SERVICEMASTER AND ITS CONSOLIDATED
SUBSIDIARIES. ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND
NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
THROUGHOUT THE PERIODS COVERED THEREBY (EXCEPT AS APPROVED BY A RESPONSIBLE
OFFICER OF SERVICEMASTER, AND DISCLOSED IN ANY SUCH SCHEDULES AND NOTES, AND
SUBJECT TO THE OMISSION OF FOOTNOTES FROM SUCH UNAUDITED FINANCIAL STATEMENTS).


4.2                                 NO CHANGE; SOLVENT.


(A)                                  EXCEPT FOR CHANGES (X) CONTEMPLATED OR
PERMITTED BY THE MERGER AGREEMENT OR (Y) RESULTING FROM THE ANNOUNCEMENT OF THE
MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY, FROM MARCH
18, 2007 THROUGH THE CLOSING DATE, THERE HAS NOT BEEN ANY EVENT, CHANGE,
CIRCUMSTANCE OR DEVELOPMENT (INCLUDING ANY DAMAGE, DESTRUCTION OR LOSS WHETHER
OR NOT COVERED BY INSURANCE) WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD,
OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE CHANGE (AS DEFINED
IN THE MERGER AGREEMENT) ON SERVICEMASTER.  AS OF THE CLOSING DATE, AFTER GIVING
EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS OCCURRING ON THE CLOSING DATE,
THE BORROWER IS SOLVENT.


(B)                                 SINCE THE CLOSING DATE, THERE HAS NOT BEEN
ANY EVENT, CHANGE, CIRCUMSTANCE OR DEVELOPMENT WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT.

82


--------------------------------------------------------------------------------



4.3                                 CORPORATE EXISTENCE; COMPLIANCE WITH LAW. 
EACH OF THE LOAN PARTIES (A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR FORMATION,
(B) HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY, AND THE LEGAL
RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT OPERATES AS
LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, EXCEPT TO
THE EXTENT THAT THE FAILURE TO HAVE SUCH LEGAL RIGHT WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (C) IS DULY QUALIFIED AS A FOREIGN
CORPORATION OR A LIMITED LIABILITY COMPANY AND IN GOOD STANDING UNDER THE LAWS
OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, OTHER THAN IN SUCH
JURISDICTIONS WHERE THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS IN
COMPLIANCE WITH ALL REQUIREMENTS OF LAW, EXCEPT TO THE EXTENT THAT THE FAILURE
TO COMPLY THEREWITH WOULD NOT, IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


4.4                                 CORPORATE POWER; AUTHORIZATION; ENFORCEABLE
OBLIGATIONS.  EACH LOAN PARTY HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER
AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO OBTAIN
EXTENSIONS OF CREDIT HEREUNDER, AND EACH SUCH LOAN PARTY HAS TAKEN ALL NECESSARY
CORPORATE OR OTHER ORGANIZATIONAL ACTION TO AUTHORIZE THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF
THE BORROWER, TO AUTHORIZE THE EXTENSIONS OF CREDIT TO IT, IF ANY, ON THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND ANY TERM LOAN NOTES.  NO CONSENT OR
AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER SIMILAR ACT BY OR IN RESPECT
OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED TO BE OBTAINED OR
MADE BY OR ON BEHALF OF ANY LOAN PARTY IN CONNECTION WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY OR, IN THE CASE OF THE BORROWER, WITH THE EXTENSIONS OF CREDIT TO
IT, IF ANY, HEREUNDER, EXCEPT FOR (A) CONSENTS, AUTHORIZATIONS, NOTICES AND
FILINGS DESCRIBED IN SCHEDULE 4.4, ALL OF WHICH HAVE BEEN OBTAINED OR MADE PRIOR
TO OR ON THE CLOSING DATE, (B) FILINGS TO PERFECT THE LIENS CREATED BY THE
SECURITY DOCUMENTS, (C) FILINGS PURSUANT TO THE ASSIGNMENT OF CLAIMS ACT OF
1940, AS AMENDED (31 U.S.C. § 3727 ET SEQ.), IN RESPECT OF ACCOUNTS OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES THE OBLIGOR IN RESPECT OF WHICH IS THE
UNITED STATES OF AMERICA OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF
AND (D) CONSENTS, AUTHORIZATIONS, NOTICES AND FILINGS WHICH THE FAILURE TO
OBTAIN OR MAKE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER,
AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY WILL BE DULY
EXECUTED AND DELIVERED ON BEHALF OF SUCH LOAN PARTY.  THIS AGREEMENT CONSTITUTES
A LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER AND EACH OTHER LOAN
DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY WHEN EXECUTED AND DELIVERED WILL
CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE
AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE DOMESTIC OR FOREIGN BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


4.5                                 NO LEGAL BAR.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS BY ANY OF THE LOAN PARTIES, THE EXTENSIONS OF
CREDIT HEREUNDER AND THE USE OF THE PROCEEDS THEREOF (A) WILL NOT VIOLATE ANY
REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION OF SUCH LOAN PARTY IN ANY RESPECT
THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT

83


--------------------------------------------------------------------------------



AND (B) WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN
(OTHER THAN PERMITTED LIENS) ON ANY OF ITS PROPERTIES OR REVENUES PURSUANT TO
ANY SUCH REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION.


4.6                                 NO MATERIAL LITIGATION.  NO LITIGATION,
INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED BY OR
AGAINST THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR AGAINST ANY OF
THEIR RESPECTIVE PROPERTIES OR REVENUES, (A) EXCEPT AS DESCRIBED ON SCHEDULE
4.6, WHICH IS SO PENDING OR THREATENED AT ANY TIME ON OR PRIOR TO THE CLOSING
DATE AND RELATES TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR (B) WHICH WOULD BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


4.7                                 NO DEFAULT.  NEITHER THE BORROWER, NOR ANY
OF ITS RESTRICTED SUBSIDIARIES IS IN DEFAULT UNDER OR WITH RESPECT TO ANY OF ITS
CONTRACTUAL OBLIGATIONS IN ANY RESPECT THAT WOULD BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


4.8                                 OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES HAS GOOD TITLE IN FEE SIMPLE TO, OR A
VALID LEASEHOLD INTEREST IN, ALL ITS MATERIAL REAL PROPERTY, AND GOOD TITLE TO,
OR A VALID LEASEHOLD INTEREST IN, ALL ITS OTHER MATERIAL PROPERTY, EXCEPT WHERE
THE FAILURE TO HAVE SUCH TITLE WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND NONE OF SUCH PROPERTY IS SUBJECT TO ANY LIEN,
EXCEPT FOR PERMITTED LIENS.


4.9                                 INTELLECTUAL PROPERTY.  THE BORROWER AND
EACH OF ITS RESTRICTED SUBSIDIARIES OWNS, OR HAS THE LEGAL RIGHT TO USE, ALL
UNITED STATES PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS,
TRADE NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND PROCESSES NECESSARY FOR EACH
OF THEM TO CONDUCT ITS BUSINESS SUBSTANTIALLY AS CURRENTLY CONDUCTED (THE
“INTELLECTUAL PROPERTY”) EXCEPT FOR THOSE THE FAILURE TO OWN OR HAVE SUCH LEGAL
RIGHT TO USE WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.10                           NO BURDENSOME RESTRICTIONS.  NEITHER THE BORROWER
NOR ANY OF ITS RESTRICTED SUBSIDIARIES IS IN VIOLATION OF ANY REQUIREMENT OF LAW
APPLICABLE TO THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT WOULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.11                           TAXES.  TO THE KNOWLEDGE OF THE BORROWER, EACH OF
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES HAS FILED OR CAUSED TO BE FILED ALL
UNITED STATES FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT
ARE REQUIRED TO BE FILED BY IT AND HAS PAID (A) ALL TAXES SHOWN TO BE DUE AND
PAYABLE ON SUCH RETURNS AND (B) ALL TAXES SHOWN TO BE DUE AND PAYABLE ON ANY
ASSESSMENTS OF WHICH IT HAS RECEIVED NOTICE MADE AGAINST IT OR ANY OF ITS
PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS
PROPERTY BY ANY GOVERNMENTAL AUTHORITY, AND NO TAX LIEN HAS BEEN FILED, AND NO
CLAIM IS BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE
(OTHER THAN, FOR PURPOSES OF THIS SUBSECTION 4.11, ANY (I) TAXES, FEES, OTHER
CHARGES OR LIENS WITH RESPECT TO WHICH THE FAILURE TO PAY, OR THE EXISTENCE
THEREOF, IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT OR (II)
TAXES, FEES OR OTHER CHARGES THE AMOUNT OR VALIDITY OF WHICH ARE CURRENTLY BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN

84


--------------------------------------------------------------------------------



PROVIDED ON THE BOOKS OF HOLDING, THE BORROWER OR ONE OR MORE OF ITS RESTRICTED
SUBSIDIARIES, AS THE CASE MAY BE).


4.12                           FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF
ANY EXTENSIONS OF CREDIT WILL BE USED FOR ANY PURPOSE THAT VIOLATES THE
PROVISIONS OF THE REGULATIONS OF THE BOARD, INCLUDING WITHOUT LIMITATION,
REGULATION T, REGULATION U OR REGULATION X OF THE BOARD.


4.13                           ERISA.


(A)                                  DURING THE FIVE YEAR PERIOD PRIOR TO EACH
DATE AS OF WHICH THIS REPRESENTATION IS MADE, OR DEEMED MADE, WITH RESPECT TO
ANY PLAN (OR, WITH RESPECT TO (F) OR (H) BELOW, AS OF THE DATE SUCH
REPRESENTATION IS MADE OR DEEMED MADE), NONE OF THE FOLLOWING EVENTS OR
CONDITIONS, EITHER INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED OR IS
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT:  (A) A REPORTABLE
EVENT; (B) AN “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION
412 OF THE CODE OR SECTION 302 OF ERISA); (C) ANY NONCOMPLIANCE WITH THE
APPLICABLE PROVISIONS OF ERISA OR THE CODE; (D) A TERMINATION OF A SINGLE
EMPLOYER PLAN (OTHER THAN A STANDARD TERMINATION PURSUANT TO SECTION 4041(B) OF
ERISA); (E) A LIEN ON THE PROPERTY OF THE BORROWER OR ITS RESTRICTED
SUBSIDIARIES IN FAVOR OF THE PBGC OR A PLAN; (F) ANY UNDERFUNDING WITH RESPECT
TO ANY SINGLE EMPLOYER PLAN; (G) A COMPLETE OR PARTIAL WITHDRAWAL FROM ANY
MULTIEMPLOYER PLAN BY THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY; (H) ANY
LIABILITY OF THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY UNDER ERISA IF THE
BORROWER OR ANY SUCH COMMONLY CONTROLLED ENTITY WERE TO WITHDRAW COMPLETELY FROM
ALL MULTIEMPLOYER PLANS AS OF THE ANNUAL VALUATION DATE MOST CLOSELY PRECEDING
THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE; (I) THE
REORGANIZATION OR INSOLVENCY OF ANY MULTIEMPLOYER PLAN; OR (J) ANY TRANSACTIONS
THAT RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY TO THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY UNDER SECTION 4069 OF ERISA OR
SECTION 4212(C) OF ERISA; PROVIDED THAT THE REPRESENTATION MADE IN CLAUSES (B)
AND (I) OF THIS SUBSECTION 4.13(A) WITH RESPECT TO A MULTIEMPLOYER PLAN IS BASED
ON KNOWLEDGE OF THE BORROWER.


(B)                                 WITH RESPECT TO ANY FOREIGN PLAN, NONE OF
THE FOLLOWING EVENTS OR CONDITIONS EXISTS AND IS CONTINUING THAT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT:  (A) SUBSTANTIAL NON-COMPLIANCE WITH ITS TERMS AND WITH
THE REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS
AND ORDERS; (B) FAILURE TO BE MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH
APPLICABLE REGULATORY AUTHORITIES; (C) ANY OBLIGATION OF THE BORROWER OR ITS
RESTRICTED SUBSIDIARIES IN CONNECTION WITH THE TERMINATION OR PARTIAL
TERMINATION OF, OR WITHDRAWAL FROM, ANY FOREIGN PLAN; (D) ANY LIEN ON THE
PROPERTY OF THE BORROWER OR ITS RESTRICTED SUBSIDIARIES IN FAVOR OF A
GOVERNMENTAL AUTHORITY AS A RESULT OF ANY ACTION OR INACTION REGARDING A FOREIGN
PLAN; (E) FOR EACH FOREIGN PLAN THAT IS A FUNDED OR INSURED PLAN, FAILURE TO BE
FUNDED OR INSURED ON AN ONGOING BASIS TO THE EXTENT REQUIRED BY APPLICABLE
NON-U.S. LAW (USING ACTUARIAL METHODS AND ASSUMPTIONS WHICH ARE CONSISTENT WITH
THE VALUATIONS LAST FILED WITH THE APPLICABLE GOVERNMENTAL AUTHORITIES); (F) ANY
FACTS THAT, TO THE BEST KNOWLEDGE OF THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES, EXIST THAT WOULD REASONABLY BE EXPECTED TO GIVE RISE TO A DISPUTE
AND ANY PENDING OR THREATENED DISPUTES THAT, TO THE BEST KNOWLEDGE OF THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL LIABILITY TO THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES CONCERNING THE ASSETS OF ANY FOREIGN PLAN (OTHER THAN INDIVIDUAL
CLAIMS FOR THE PAYMENT OF BENEFITS); AND

85


--------------------------------------------------------------------------------



(G) FAILURE TO MAKE ALL CONTRIBUTIONS IN A TIMELY MANNER TO THE EXTENT REQUIRED
BY APPLICABLE NON-U.S. LAW.


4.14                           COLLATERAL.  UPON EXECUTION AND DELIVERY THEREOF
BY THE PARTIES THERETO, THE GUARANTEE AND COLLATERAL AGREEMENT, THE SECURITY
AGREEMENT AND THE MORTGAGES, IF ANY, WILL BE EFFECTIVE TO CREATE (TO THE EXTENT
DESCRIBED THEREIN) IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE
COLLATERAL DESCRIBED THEREIN, EXCEPT AS MAY BE LIMITED BY APPLICABLE DOMESTIC OR
FOREIGN BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.  WHEN
(A) THE ACTIONS SPECIFIED IN SCHEDULE 3 TO THE GUARANTEE AND COLLATERAL
AGREEMENT HAVE BEEN DULY TAKEN, (B) ALL APPLICABLE INSTRUMENTS, CHATTEL PAPER
AND DOCUMENTS (EACH AS DESCRIBED THEREIN) A SECURITY INTEREST IN WHICH IS
PERFECTED BY POSSESSION HAVE BEEN DELIVERED TO, AND/OR ARE IN THE CONTINUED
POSSESSION OF, THE COLLATERAL AGENT, (C) ALL ELECTRONIC CHATTEL PAPER AND
PLEDGED STOCK (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT) A SECURITY
INTEREST IN WHICH IS REQUIRED TO BE OR IS PERFECTED BY “CONTROL” (AS DESCRIBED
IN THE UCC) ARE UNDER THE “CONTROL” OF THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT, AS AGENT FOR THE COLLATERAL AGENT AND AS DIRECTED BY THE
COLLATERAL AGENT AND (D) THE MORTGAGES, IF ANY, HAVE BEEN DULY RECORDED, THE
SECURITY INTERESTS GRANTED PURSUANT THERETO SHALL CONSTITUTE (TO THE EXTENT
DESCRIBED THEREIN) A PERFECTED SECURITY INTEREST IN, ALL RIGHT, TITLE AND
INTEREST OF EACH PLEDGOR OR MORTGAGOR (AS APPLICABLE) PARTY THERETO IN THE
COLLATERAL DESCRIBED THEREIN (EXCLUDING COMMERCIAL TORT CLAIMS, AS DEFINED IN
THE GUARANTEE AND COLLATERAL AGREEMENT, OTHER THAN SUCH COMMERCIAL TORT CLAIMS
SET FORTH ON SCHEDULE 7 THERETO (IF ANY)) WITH RESPECT TO SUCH PLEDGOR. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, CAPITALIZED TERMS THAT
ARE USED IN THIS SUBSECTION 4.14 AND NOT DEFINED IN THIS AGREEMENT ARE SO USED
AS DEFINED IN THE APPLICABLE SECURITY DOCUMENT.


4.15                           INVESTMENT COMPANY ACT; OTHER REGULATIONS.  THE
BORROWER IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT.  THE BORROWER IS NOT SUBJECT TO REGULATION UNDER ANY FEDERAL OR
STATE STATUTE OR REGULATION (OTHER THAN REGULATION X OF THE BOARD) WHICH LIMITS
ITS ABILITY TO INCUR INDEBTEDNESS AS CONTEMPLATED HEREBY.


4.16                           SUBSIDIARIES.  SCHEDULE 4.16 SETS FORTH ALL THE
SUBSIDIARIES OF THE BORROWER AT THE CLOSING DATE (AFTER GIVING EFFECT TO THE
TRANSACTIONS), THE JURISDICTION OF THEIR ORGANIZATION AND THE DIRECT OR INDIRECT
OWNERSHIP INTEREST OF THE BORROWER THEREIN.


4.17                           PURPOSE OF LOANS.  THE PROCEEDS OF THE TERM LOANS
(OTHER THAN THE DELAYED DRAW TERM LOANS) SHALL BE USED BY THE BORROWER (A) TO
FINANCE, IN PART, THE TRANSACTIONS, (B) TO PAY CERTAIN TRANSACTION FEES AND
EXPENSES RELATED TO THE TRANSACTIONS AND (C) FOR GENERAL CORPORATE PURPOSES. 
THE PROCEEDS FOR THE DELAYED DRAW TERM LOANS SHALL BE USED BY THE BORROWER TO
FINANCE THE REPURCHASE, REPAYMENT OR OTHER SATISFACTION OF THE REDEEMED NOTES,
INCLUDING THE PAYMENT OF ACCRUED INTEREST, FEES, COSTS, EXPENSES AND PREMIUMS
RELATED THERETO.


4.18                           ENVIRONMENTAL MATTERS.  OTHER THAN AS DISCLOSED
ON SCHEDULE 4.18 OR EXCEPTIONS TO ANY OF THE FOLLOWING THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A
MATERIAL ADVERSE EFFECT:

86


--------------------------------------------------------------------------------


(a)                                  The Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws; (ii)
hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereto.

(b)                                 Materials of Environmental Concern have not
been transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or at any other location, that would reasonably be expected to (i) give rise to
liability or other Environmental Costs of the Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Borrower’s or any of its Restricted Subsidiaries’ planned or continued
operations, or (iii) impair the fair saleable value of any real property owned
by the Borrower or any of its Restricted Subsidiaries that is part of the
Collateral.

(c)                                  There is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Borrower or any of its Restricted
Subsidiaries is, or to the knowledge of the Borrower or any of its Restricted
Subsidiaries is reasonably likely to be, named as a party that is pending or, to
the knowledge of the Borrower or any of its Restricted Subsidiaries, threatened.

(d)                                 Neither the Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified that it is a potentially responsible party, under the United
States federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or received any other written request for
information from any Governmental Authority with respect to any Materials of
Environmental Concern.

(e)                                  Neither the Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.


4.19                           NO MATERIAL MISSTATEMENTS.  THE WRITTEN FACTUAL
INFORMATION (INCLUDING THE CONFIDENTIAL INFORMATION MEMORANDUM), REPORTS,
FINANCIAL STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED BY OR ON BEHALF OF THE
BORROWER TO THE ADMINISTRATIVE AGENT, THE OTHER REPRESENTATIVES AND THE LENDERS
IN CONNECTION WITH THE NEGOTIATION OF ANY LOAN DOCUMENT OR INCLUDED THEREIN OR
DELIVERED PURSUANT THERETO, TAKEN AS A WHOLE, DID NOT CONTAIN AS OF THE CLOSING
DATE ANY MATERIAL MISSTATEMENT OF FACT AND DID NOT OMIT TO STATE AS OF THE
CLOSING DATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY

87


--------------------------------------------------------------------------------



WERE MADE, NOT MATERIALLY MISLEADING IN THEIR PRESENTATION OF THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE.  IT IS UNDERSTOOD THAT (A) NO
REPRESENTATION OR WARRANTY IS MADE CONCERNING THE FORECASTS, ESTIMATES, PRO
FORMA INFORMATION, PROJECTIONS AND STATEMENTS AS TO ANTICIPATED FUTURE
PERFORMANCE OR CONDITIONS, AND THE ASSUMPTIONS ON WHICH THEY WERE BASED,
CONTAINED IN ANY SUCH INFORMATION, REPORTS, FINANCIAL STATEMENTS, EXHIBITS OR
SCHEDULES, EXCEPT THAT AS OF THE DATE SUCH FORECASTS, ESTIMATES, PRO FORMA
INFORMATION, PROJECTIONS AND STATEMENTS WERE GENERATED, (I) SUCH FORECASTS,
ESTIMATES, PRO FORMA INFORMATION, PROJECTIONS AND STATEMENTS WERE BASED ON THE
GOOD FAITH ASSUMPTIONS OF THE MANAGEMENT OF THE BORROWER AND (II) SUCH
ASSUMPTIONS WERE BELIEVED BY SUCH MANAGEMENT TO BE REASONABLE AND (B) SUCH
FORECASTS, ESTIMATES, PRO FORMA INFORMATION AND STATEMENTS, AND THE ASSUMPTIONS
ON WHICH THEY WERE BASED, MAY OR MAY NOT PROVE TO BE CORRECT.


4.20                           LABOR MATTERS.  THERE ARE NO STRIKES PENDING OR,
TO THE KNOWLEDGE OF THE BORROWER, REASONABLY EXPECTED TO BE COMMENCED AGAINST
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
HOURS WORKED AND PAYMENTS MADE TO EMPLOYEES OF THE BORROWER AND EACH OF ITS
RESTRICTED SUBSIDIARIES HAVE NOT BEEN IN VIOLATION OF ANY APPLICABLE LAWS, RULES
OR REGULATIONS, EXCEPT WHERE SUCH VIOLATIONS WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


4.21                           INSURANCE.  SCHEDULE 4.21 SETS FORTH A COMPLETE
AND CORRECT LISTING OF ALL INSURANCE THAT IS (A) MAINTAINED BY THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES THAT ARE LOAN PARTIES AND (B) MATERIAL TO THE
BUSINESS AND OPERATIONS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES TAKEN AS
A WHOLE MAINTAINED BY RESTRICTED SUBSIDIARIES OTHER THAN LOAN PARTIES, IN EACH
CASE AS OF THE CLOSING DATE, WITH THE AMOUNTS INSURED (AND ANY DEDUCTIBLES) SET
FORTH THEREIN.


4.22                           ANTI-TERRORISM.  AS OF THE CLOSING DATE, THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES ARE IN COMPLIANCE WITH THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM ACT OF 2001, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.                                          CONDITIONS PRECEDENT.

5.1                                 Conditions to Initial Extension of Credit. 
This Agreement, including the agreement of each Lender to make the initial
Extension of Credit requested to be made by it, each LC Facility Lender to fund
its LC Facility Deposits and the LC Facility Issuing Bank to issue LC Facility
Letters of Credit shall become effective on the date on which the following
conditions precedent shall have been satisfied or waived; provided, however,
that upon the satisfaction or waiver of the conditions (other than those set
forth in clause (e)) set forth in this subsection 5.1 to the extent provided
thereby, all of the other conditions set forth in this subsection 5.1, if not
satisfied or waived on such date, shall be deemed to have been satisfied for all
purposes hereunder and all such other conditions, if not satisfied or waived on
such date, shall automatically be converted into covenants to accomplish the
satisfaction of the applicable matters described in such conditions within the
time period required by subsection 6.11:

88


--------------------------------------------------------------------------------


(a)                                  Loan Documents.  The Administrative Agent
shall have received the following Loan Documents, executed and delivered as
required below, with, in the case of clause (i), a copy for each Lender:

(I)                  THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE BORROWER;

(II)               EACH OF THE GUARANTEE AND COLLATERAL AGREEMENT AND THE
SECURITY AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH
LOAN PARTY SIGNATORY THERETO, AND AN ACKNOWLEDGEMENT AND CONSENT IN THE FORM
ATTACHED TO THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY
EACH ISSUER (AS DEFINED THEREIN), IF ANY, THAT IS NOT A LOAN PARTY; AND

(III)            THE INTERCREDITOR AGREEMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH LOAN PARTY SIGNATORY THERETO;

provided that clauses (a)(ii), (h) and (i) of this subsection 5.1
notwithstanding, to the extent any guarantee or collateral is not provided on
the Closing Date after Holding and its Subsidiaries having used commercially
reasonable efforts to do so (it being understood that UCC-1 financing statements
shall have been provided), the provisions of clauses (a)(ii), (h) and (i) shall
be deemed to have been satisfied and the Loan Parties shall be required to
provide such guarantees and collateral in accordance with the provisions set
forth in subsection 6.11.

(b)                                 Merger.  The Merger shall have been
consummated (or shall be consummated substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 5.1
unless arrangements shall have been made for the return of the net proceeds of
the Loans to the Lenders in the event that the Merger shall not have been
consummated on the Closing Date), substantially pursuant to the provisions of
the Merger Agreement without giving effect to any waiver or other modification
materially adverse to the interests of the Lenders that is not approved by the
Lead Arrangers (such approval not to be unreasonably withheld, conditioned or
delayed).

(c)                                  Debt Financings.

(I)                                     SUBSTANTIALLY CONCURRENTLY WITH THE
SATISFACTION OF THE OTHER CONDITIONS PRECEDENT SET FORTH IN THIS SUBSECTION 5.1,
THE BORROWER SHALL HAVE ENTERED INTO THE SENIOR INTERIM LOAN AGREEMENT.

(II)                                  SUBSTANTIALLY CONCURRENTLY WITH THE
SATISFACTION OF THE OTHER CONDITIONS PRECEDENT SET FORTH IN THIS SUBSECTION 5.1,
THE BORROWER AND CERTAIN SUBSIDIARIES OF THE BORROWER SHALL HAVE ENTERED INTO
THE REVOLVING CREDIT AGREEMENT.

(III)                               ON THE CLOSING DATE, THE ADMINISTRATIVE
AGENT SHALL RECEIVE, SUBSTANTIALLY CONCURRENTLY WITH THE SATISFACTION OF THE
OTHER CONDITIONS PRECEDENT SET FORTH IN THIS SUBSECTION 5.1, A COMPLETE AND
CORRECT COPY OF THE SENIOR INTERIM LOAN AGREEMENT AND THE REVOLVING CREDIT
AGREEMENT, CERTIFIED AS SUCH BY AN APPROPRIATE OFFICER OF THE BORROWER.

89


--------------------------------------------------------------------------------


(d)                                 Outstanding Indebtedness and Preferred
Equity; No Defaults.  After giving effect to the consummation of the Merger, the
Borrower and its subsidiaries shall have no outstanding preferred equity or
Indebtedness for borrowed money, in each case held by third parties, except for
indebtedness incurred or issued pursuant to the Debt Financing, any Existing
Indebtedness and Indebtedness in respect of the Redeemed Notes.  Any existing
Indebtedness for borrowed money, other than the Debt Financing, any such
Existing Indebtedness and Indebtedness in respect of the 2007 Notes, shall have
been repaid, defeased or otherwise discharged (or irrevocable notice for the
redemption thereof shall have been given) substantially concurrently with or
prior to the satisfaction of the other conditions precedent set forth in this
subsection 5.1.

(e)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, of the UCC, judgment and tax lien
filings that have been filed with respect to personal property of the Borrower
and its Subsidiaries in each of the jurisdictions set forth in Schedule 5.1(e).

(f)                                    Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions:

(I)                  THE EXECUTED LEGAL OPINION OF DEBEVOISE & PLIMPTON LLP,
SPECIAL NEW YORK COUNSEL TO EACH OF HOLDING, THE BORROWER AND THE OTHER LOAN
PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT E-1; AND

(II)               THE EXECUTED LEGAL OPINION OF RICHARDS, LAYTON & FINGER P.A.,
SPECIAL DELAWARE COUNSEL TO EACH OF HOLDING, THE BORROWER AND CERTAIN OTHER LOAN
PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT E-2;

(g)                                 Officer’s Certificate.  The Administrative
Agent shall have received a certificate from the Borrower, dated the Closing
Date, substantially in the form of Exhibit H, with appropriate insertions and
attachments.

(h)                                 Perfected Liens.  The Collateral Agent shall
have obtained a valid security interest in the Collateral (to the extent
contemplated in the applicable Security Documents); and all documents,
instruments, filings, recordations and searches reasonably necessary in
connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered or made, or, in the
case of UCC filings, written authorization to make such UCC filings shall have
been delivered to the Collateral Agent, and none of such Collateral shall be
subject to any other pledges, security interests or mortgages except for
Permitted Liens; provided that with respect to any such Collateral the security
interest in which may not be perfected by filing of a UCC financing statement or
by making a filing with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, if perfection of the Collateral Agent’s security interest in
such collateral may not be accomplished on or before the Closing Date without
undue burden or expense, then delivery of documents and instruments for
perfection of such security

90


--------------------------------------------------------------------------------


interest shall not constitute a condition precedent to the initial borrowings
hereunder; and subject in each case to the proviso in clause (a) of this
subsection 5.1.

(i)                                     Pledged Stock; Stock Powers; Pledged
Notes; Endorsements.  The Collateral Agent or the Revolving Collateral Agent (as
bailee for perfection on behalf of the Collateral Agent) shall have received
(subject to the proviso in clause (a) of this subsection 5.1):

(I)                                     THE CERTIFICATES, IF ANY, REPRESENTING
THE PLEDGED STOCK UNDER (AND AS DEFINED IN) THE GUARANTEE AND COLLATERAL
AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE
EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF; AND

(II)                                  THE PROMISSORY NOTES REPRESENTING EACH OF
THE PLEDGED NOTES UNDER (AND AS DEFINED IN) THE GUARANTEE AND COLLATERAL
AGREEMENT, DULY ENDORSED AS REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT.

(j)                                     Fees.  The Agents and the Lenders shall
have received all fees and expenses required to be paid or delivered by the
Borrower to them on or prior to the Closing Date, including the fees referred to
in subsection 3.5.

(k)                                  Corporate Proceedings of the Loan Parties. 
The Administrative Agent shall have received a copy of the resolutions or
equivalent action, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors of each Loan Party authorizing,
as applicable, (i) the execution, delivery and performance of this Agreement,
any Term Loan Notes and the other Loan Documents to which it is or will be a
party as of the Closing Date, (ii) the Extensions of Credit to such Loan Party
(if any) contemplated hereunder and (iii) the granting by it of the Liens to be
created pursuant to the Security Documents to which it will be a party as of the
Closing Date, certified by the Secretary, an Assistant Secretary or other
authorized representatives of such Loan Party as of the Closing Date, which
certificate shall be in substantially the form of Exhibit I and shall state that
the resolutions or other action thereby certified have not been amended,
modified (except as any later such resolution or other action may modify any
earlier such resolution or other action), revoked or rescinded and are in full
force and effect.

(l)                                     Incumbency Certificates of the Loan
Parties.  The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, as to the incumbency and signature of the
officers or other authorized signatories of such Loan Party executing any Loan
Document substantially in the form of Exhibit I executed by a Responsible
Officer or other authorized representative and the Secretary, any Assistant
Secretary or another authorized representative of such Loan Party.

(m)                               Governing Documents.  The Administrative Agent
shall have received copies of the certificate or articles of incorporation and
by-laws (or other similar governing documents serving the same purpose) of each
Loan Party, certified as of the Closing Date as complete and correct copies
thereof by the Secretary, an Assistant Secretary or

91


--------------------------------------------------------------------------------


other authorized representative of such Loan Party pursuant to a certificate
substantially in the form of Exhibit I.

(n)                                 No Material Adverse Change.  Since March 18,
2007, there shall not have been any Material Adverse Change (as defined in the
Merger Agreement).

(o)                                 Representations and Warranties.  All
representations and warranties set forth in Section 4 and in the other Loan
Documents shall, except to the extent that they relate to a particular date, be
true and correct in all material respects; provided that any breach of any such
representations or warranties shall not constitute a failure to satisfy the
condition set forth in this clause (o) unless (x) such breach also constitutes a
breach of a representation or warranty of ServiceMaster in the Merger Agreement
that would result in Acquisition Co. having a right to terminate its obligations
thereunder or (y) such breach is a breach of the representations and warranties
set forth in subsection 4.4 (other than the second sentence thereof), 4.12 or
4.15.

(p)                                 Absence of Defaults.  There shall not exist
(pro forma for the Merger and the financing thereof) any Default or Event of
Default; provided that any Default or Event of Default resulting from (x) the
failure to provide any guarantee or collateral on the Closing Date after the use
of commercially reasonable efforts by Holding or any of its Subsidiaries to do
so or (y) any breach of any representation or warranty made by any Loan Party
pursuant to any Loan Document, other than (A) to the extent such breach also
constitutes a breach of a representation or warranty of ServiceMaster in the
Merger Agreement that would result in Acquisition Co. having a right to
terminate its obligations thereunder or (B) such breach is a breach of the
representations and warranties set forth in subsection 4.4 (other than the
second sentence thereof), 4.12 or 4.15, shall in each case not constitute a
Default or Event of Default for purposes of this clause.

(q)                                 Solvency.  The Administrative Agent shall
have received a certificate of the chief financial officer of the Borrower (or
another authorized financial officer of Acquisition Co. or Holding) certifying
the solvency of the Borrower in customary form.

(r)                                    Equity Contribution.  Acquisition Co.
shall have received (or shall receive, substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 5.1)
the Equity Contribution in an amount of not less than $1,200.0 million.

The making of the initial Extensions of Credit by the Lenders hereunder shall
(except as set forth in the lead-in to this subsection 5.1) conclusively be
deemed to constitute an acknowledgement by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this subsection 5.1
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.


5.2                                 CONDITIONS PRECEDENT TO EACH LC FACILITY
LETTER OF CREDIT AND DELAYED DRAW TERM LOAN.  THE OBLIGATION OF THE LC FACILITY
ISSUING BANK ON ANY DATE (OTHER THAN THE CLOSING DATE) TO ISSUE, INCREASE,
RENEW, AMEND OR EXTEND ANY LC FACILITY LETTER OF CREDIT OR THE

92


--------------------------------------------------------------------------------



LENDERS TO MAKE DELAYED DRAW TERM LOANS IS SUBJECT TO THE SATISFACTION OF EACH
OF THE FOLLOWING CONDITIONS PRECEDENT:

(a)                                  Request for Issuance of LC Facility Letter
of Credit, Notice for Delayed Draw Term Loan.  With respect to any LC Facility
Letter of Credit, the LC Facility Issuing Bank shall have received a request for
an LC Facility Letter of Credit complying with subsection 2.6.  With respect to
any Delayed Draw Term Loan, the Administrative Agent shall have received a
notice of such borrowing as required by subsection 2.3.


(B)                                 REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 AND IN THE OTHER LOAN
DOCUMENTS, SHALL, EXCEPT TO THE EXTENT THAT THEY RELATE TO A PARTICULAR DATE, BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON
AND AS OF SUCH DATE.


(C)                                  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.

The acceptance by the Borrower of the issuance of each LC Facility Letter of
Credit or each Delayed Draw Term Loan requested hereunder at the request of the
Borrower, shall be deemed to constitute a representation and warranty by the
Borrower as to the matters specified in clause (b) above on the date of the
issuance of such LC Facility Letter of Credit or making of Delayed Draw Term
Loans (except that no opinion need be expressed as to the Administrative Agent’s
or the Required Lenders’ satisfaction with any document, instrument or other
matter).


SECTION 6.                                          AFFIRMATIVE COVENANTS.

The Borrower hereby agrees that, from and after the Closing Date, and so long as
the Delayed Draw Term Loan Commitments remain in effect, and thereafter until
payment in full of the Loans and any other amount then due and owing to any
Lender or any Agent hereunder and under any Term Loan Note, the LC Facility
shall have been terminated and no other Letters of Credit shall be outstanding
(unless cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent), the Borrower shall and (except in the
case of delivery of financial information, reports and notices) shall cause each
of the Material Restricted Subsidiaries to:


6.1                                 FINANCIAL STATEMENTS.  FURNISH TO THE
ADMINISTRATIVE AGENT FOR DELIVERY TO EACH LENDER (AND THE ADMINISTRATIVE AGENT
AGREES TO MAKE AND SO DELIVER SUCH COPIES):

(a)                                  as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Borrower ending on or after December 31, 2007, (i) a copy of
the consolidated balance sheet of the Borrower and its consolidated Subsidiaries
as at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, setting forth in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Deloitte & Touche LLP or
other independent certified public accountants of nationally recognized standing
not unacceptable to the Administrative

93


--------------------------------------------------------------------------------


Agent in its reasonable judgment (it being agreed that the furnishing of the
Borrower’s annual report on Form 10-K for such year, as filed with the SEC, will
satisfy the Borrower’s obligation under this subsection 6.1(a) with respect to
such year except with respect to the requirement that such financial statements
be reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit) and (ii) a narrative report
and management’s discussion and analysis, in a form substantially similar to
past practice or otherwise reasonably satisfactory to the Administrative Agent,
of the financial condition and results of operations of the Borrower for such
fiscal year, as compared to amounts for the previous fiscal year;

(b)                                 as soon as available, but in any event not
later than the fifth Business Day after the 45th day following the end of each
of the first three quarterly periods of each fiscal year of the Borrower,
(i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of the Borrower
and its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case, in comparative
form the figures for and as of the corresponding periods of the previous year,
certified by a Responsible Officer of the Borrower as being fairly stated in all
material respects (subject to normal year-end audit and other adjustments) (it
being agreed that the furnishing of the Borrower’s quarterly report on Form 10-Q
for such quarter, as filed with the SEC, will satisfy the Borrower’s obligations
under this subsection 6.1(b) with respect to such quarter) and (ii) a narrative
report and management’s discussion and analysis, in form substantially similar
to past practice or otherwise reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations for such fiscal
quarter and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year;

(c)                                  to the extent applicable, concurrently with
any delivery of consolidated financial statements under subsection 6.1(a) or (b)
above, related unaudited condensed consolidating financial statements reflecting
the material adjustments necessary (as determined by the Borrower in good faith)
to eliminate the accounts of Unrestricted Subsidiaries (if any) from the
accounts of the Borrower and its Restricted Subsidiaries;

(d)                                 all such financial statements delivered
pursuant to subsection 6.1(a) or (b) to be (and, in the case of any financial
statements delivered pursuant to subsection 6.1(b) shall be certified by a
Responsible Officer of the Borrower as being) complete and correct in all
material respects in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to subsection 6.1(b) shall be certified
by a Responsible Officer of the Borrower as being) prepared in reasonable detail
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as approved by such accountants or officer, as the case may be, and disclosed
therein, and except, in the case of any financial statements delivered pursuant
to subsection 6.1(b), for the absence of certain notes).


6.2                                 CERTIFICATES; OTHER INFORMATION.  FURNISH TO
THE ADMINISTRATIVE AGENT FOR DELIVERY TO EACH LENDER (AND THE ADMINISTRATIVE
AGENT AGREES TO MAKE AND SO DELIVER SUCH COPIES):

94


--------------------------------------------------------------------------------


(a)                                  concurrently with the delivery of the
financial statements referred to in subsection 6.1(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the audit necessary therefor no knowledge was obtained of
any Default or Event of Default insofar as the same relates to any financial
accounting matters covered by their audit, except as specified in such
certificate (which certificate may be limited to the extent required by
accounting rules or guidelines);

(b)                                 concurrently with the delivery of the
financial statements and reports referred to in subsections 6.1(a) and (b), a
certificate signed by a Responsible Officer of the Borrower stating that, to the
best of such Responsible Officer’s knowledge, the Borrower and its Subsidiaries
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement or the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate;

(c)                                  as soon as available, but in any event not
later than the fifth Business Day following the 90th day after the beginning of
fiscal year 2008 of the Borrower, and the 90th day after the beginning of each
fiscal year of the Borrower thereafter, a copy of the annual business plan for
such year by the Borrower of the projected operating budget (including an annual
consolidated balance sheet, income statement and statement of cash flows of the
Borrower and its Subsidiaries), each such business plan to be accompanied by a
certificate signed by the Borrower and delivered by a Responsible Officer of the
Borrower to the effect that such projections have been prepared on the basis of
assumptions believed by the Borrower to be reasonable at the time of preparation
and delivery thereof;

(d)                                 within five Business Days after the same are
sent, copies of all financial statements and reports which Holding or the
Borrower sends to its public security holders, and within five Business Days
after the same are filed, copies of all financial statements and periodic
reports which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority;

(e)                                  within five Business Days after the same
are filed, copies of all registration statements and any amendments and exhibits
thereto, which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority, and such other documents or instruments as may
be reasonably requested by the Administrative Agent in connection therewith; and

(f)                                    with reasonable promptness, such
additional information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender (acting through the Administrative
Agent) may reasonably request in writing from time to time.


6.3                                 PAYMENT OF TAXES.  PAY, DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE THEY BECOME DELINQUENT, ALL ITS MATERIAL TAXES,
EXCEPT WHERE THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND RESERVES

95


--------------------------------------------------------------------------------



IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE, AND
EXCEPT TO THE EXTENT THAT FAILURE TO DO SO, IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.4                                 MAINTENANCE OF EXISTENCE.  PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND TAKE ALL
REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT AS OTHERWISE EXPRESSLY
PERMITTED PURSUANT TO SUBSECTION 7.3 OR 7.4, PROVIDED THAT THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES SHALL NOT BE REQUIRED TO MAINTAIN ANY SUCH RIGHTS,
PRIVILEGES OR FRANCHISES AND THE BORROWER’S RESTRICTED SUBSIDIARIES SHALL NOT BE
REQUIRED TO MAINTAIN SUCH EXISTENCE, IF THE FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND COMPLY WITH ALL
CONTRACTUAL OBLIGATIONS AND REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT
FAILURE TO COMPLY THEREWITH, IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


6.5                                 MAINTENANCE OF PROPERTY; INSURANCE.


(A)                                  KEEP ALL PROPERTY USEFUL AND NECESSARY IN
THE BUSINESS OF THE LOAN PARTIES, TAKEN AS A WHOLE, IN GOOD WORKING ORDER AND
CONDITION; MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
INSURANCE ON, OR SELF INSURE, ALL PROPERTY MATERIAL TO THE BUSINESS OF THE LOAN
PARTIES, TAKEN AS A WHOLE, IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH
RISKS (BUT INCLUDING IN ANY EVENT PUBLIC LIABILITY, PRODUCT LIABILITY AND
BUSINESS INTERRUPTION) AS ARE CONSISTENT WITH THE PAST PRACTICES OF THE LOAN
PARTIES AND OTHERWISE AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY
COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS; FURNISH TO THE
ADMINISTRATIVE AGENT, UPON WRITTEN REQUEST, INFORMATION IN REASONABLE DETAIL AS
TO THE INSURANCE CARRIED; AND ENSURE THAT AT ALL TIMES THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, SHALL BE NAMED AS ADDITIONAL INSURED
WITH RESPECT TO LIABILITY POLICIES, AND THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, SHALL BE NAMED AS LOSS PAYEE WITH RESPECT TO PROPERTY
INSURANCE FOR THE MORTGAGED PROPERTIES (IF ANY), MAINTAINED BY THE BORROWER AND
ANY SUBSIDIARY GUARANTOR THAT IS A LOAN PARTY; PROVIDED THAT, UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT SHALL TURN
OVER TO THE BORROWER ANY AMOUNTS RECEIVED BY IT AS LOSS PAYEE UNDER ANY SUCH
PROPERTY INSURANCE MAINTAINED BY SUCH LOAN PARTIES, THE DISPOSITION OF SUCH
AMOUNTS TO BE SUBJECT TO THE PROVISIONS OF SUBSECTION 3.4(D) TO THE EXTENT
APPLICABLE, AND, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE COLLATERAL AGENT AGREES THAT THE BORROWER AND/OR THE APPLICABLE
SUBSIDIARY GUARANTOR SHALL HAVE THE SOLE RIGHT TO ADJUST OR SETTLE ANY CLAIMS
UNDER SUCH INSURANCE.


(B)                                 WITH RESPECT TO EACH PROPERTY OF SUCH LOAN
PARTIES SUBJECT TO A MORTGAGE (IF ANY) ACQUIRED AFTER THE CLOSING DATE:

(I)                                     IF ANY PORTION OF ANY SUCH PROPERTY IS
LOCATED IN AN AREA IDENTIFIED AS A SPECIAL FLOOD HAZARD AREA BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY OR OTHER APPLICABLE AGENCY, SUCH LOAN PARTY SHALL
MAINTAIN OR CAUSE TO BE MAINTAINED, FLOOD INSURANCE TO THE EXTENT REQUIRED BY
LAW.

(II)                                  THE APPLICABLE LOAN PARTY PROMPTLY SHALL
COMPLY WITH AND CONFORM TO (I) ALL PROVISIONS OF EACH SUCH INSURANCE POLICY, AND
(II) ALL REQUIREMENTS OF THE INSURERS

96


--------------------------------------------------------------------------------


APPLICABLE TO SUCH PARTY OR TO SUCH PROPERTY OR TO THE USE, MANNER OF USE,
OCCUPANCY, POSSESSION, OPERATION, MAINTENANCE, ALTERATION OR REPAIR OF SUCH
PROPERTY, EXCEPT FOR SUCH NON-COMPLIANCE OR NON-CONFORMITY AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  SUCH LOAN PARTY SHALL NOT USE OR PERMIT THE USE OF SUCH
PROPERTY IN ANY MANNER THAT WOULD REASONABLY BE EXPECTED TO RESULT IN THE
CANCELLATION OF ANY SUCH INSURANCE POLICY OR WOULD REASONABLY BE EXPECTED TO
VOID COVERAGE REQUIRED TO BE MAINTAINED WITH RESPECT TO SUCH PROPERTY PURSUANT
TO CLAUSE (A) OF THIS SUBSECTION 6.5.

(III)                               IF ANY SUCH LOAN PARTY IS IN DEFAULT OF ITS
OBLIGATIONS TO INSURE OR DELIVER ANY SUCH PREPAID POLICY OR POLICIES, THE RESULT
OF THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THEN THE
ADMINISTRATIVE AGENT, AT ITS OPTION UPON 10 DAYS’ WRITTEN NOTICE TO THE
BORROWER, MAY EFFECT SUCH INSURANCE FROM YEAR TO YEAR AT RATES SUBSTANTIALLY
SIMILAR TO THE RATE AT WHICH SUCH LOAN PARTY HAD INSURED SUCH PROPERTY, AND PAY
THE PREMIUM OR PREMIUMS THEREFORE, AND THE BORROWER SHALL PAY OR CAUSE TO BE
PAID TO THE ADMINISTRATIVE AGENT ON DEMAND SUCH PREMIUM OR PREMIUMS SO PAID BY
THE ADMINISTRATIVE AGENT WITH INTEREST FROM THE TIME OF PAYMENT AT A RATE PER
ANNUM EQUAL TO 2.00%.

(IV)                              IF SUCH PROPERTY, OR ANY PART THEREOF, SHALL
BE DESTROYED OR DAMAGED AND THE REASONABLY ESTIMATED COST THEREOF WOULD EXCEED
$5.0 MILLION THE BORROWER SHALL GIVE PROMPT NOTICE THEREOF TO THE ADMINISTRATIVE
AGENT.  ALL INSURANCE PROCEEDS PAID OR PAYABLE IN CONNECTION WITH ANY DAMAGE OR
CASUALTY TO ANY SUCH PROPERTY SHALL BE APPLIED IN THE MANNER SPECIFIED IN
SUBSECTION 6.5(A).


6.6                                 INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.  KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, COMPLETE
AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW
SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES; AND PERMIT REPRESENTATIVES OF THE ADMINISTRATIVE AGENT TO VISIT AND
INSPECT ANY OF ITS PROPERTIES AND EXAMINE AND, TO THE EXTENT REASONABLE, MAKE
ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AND TO DISCUSS THE BUSINESS,
OPERATIONS, PROPERTIES AND FINANCIAL AND OTHER CONDITION OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES WITH OFFICERS AND EMPLOYEES OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES AND WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS,
IN EACH CASE AT ANY REASONABLE TIME, UPON REASONABLE NOTICE, PROVIDED THAT (A)
EXCEPT DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ONLY ONE SUCH VISIT SHALL
BE AT THE BORROWER’S EXPENSE, AND (B) DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES MAY DO ANY OF THE
FOREGOING AT THE BORROWER’S EXPENSE.


6.7                                 NOTICES.  PROMPTLY GIVE NOTICE TO THE
ADMINISTRATIVE AGENT AND EACH LENDER OF:

(a)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, the occurrence of any Default or Event of
Default;

(b)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Restricted Subsidiaries and any Governmental Authority,

97


--------------------------------------------------------------------------------


which would reasonably be expected to be adversely determined and if adversely
determined, as the case may be, would reasonably be expected to have a Material
Adverse Effect;

(c)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation or proceeding affecting
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to have a Material Adverse Effect;

(d)                                 the following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the Borrower or
any of its Restricted Subsidiaries knows thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Single Employer
Plan, a failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan, the creation of any Lien on the property of the Borrower or
its Restricted Subsidiaries in favor of the PBGC or a Plan or any withdrawal
from, or the full or partial termination, Reorganization or Insolvency of, any
Multiemployer Plan; (ii) the institution of proceedings or the taking of any
other formal action by the PBGC or the Borrower or any of its Restricted
Subsidiaries or any Commonly Controlled Entity or any Multiemployer Plan which
could reasonably be expected to result in the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; and

(e)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, (i) any release or discharge by the
Borrower or any of its Restricted Subsidiaries of any Materials of Environmental
Concern required to be reported under applicable Environmental Laws to any
Governmental Authority, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Borrower reasonably
determines that the total Environmental Costs arising out of such condition,
circumstance, occurrence or event would not reasonably be expected to have a
Material Adverse Effect, or would not reasonably be expected to result in the
imposition of any lien or other material restriction on the title, ownership or
transferability of any facilities and properties owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect; and (iii) any proposed action
to be taken by the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Borrower reasonably determines that the
total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled

98


--------------------------------------------------------------------------------


Entity or Subsidiary) setting forth details of the occurrence referred to
therein and stating what action the Borrower (or, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) proposes to take with respect thereto.


6.8                                 ENVIRONMENTAL LAWS.  (I) COMPLY
SUBSTANTIALLY WITH, AND REQUIRE SUBSTANTIAL COMPLIANCE BY ALL TENANTS,
SUBTENANTS, CONTRACTORS, AND INVITEES WITH RESPECT TO ANY PROPERTY LEASED OR
SUBLEASED FROM, OR OPERATED BY THE BORROWER OR ITS RESTRICTED SUBSIDIARIES WITH,
ALL APPLICABLE ENVIRONMENTAL LAWS INCLUDING ALL ENVIRONMENTAL PERMITS AND ALL
ORDERS AND DIRECTIONS OF ANY GOVERNMENTAL AUTHORITY; (II) OBTAIN, COMPLY
SUBSTANTIALLY WITH AND MAINTAIN ANY AND ALL ENVIRONMENTAL PERMITS NECESSARY FOR
ITS OPERATIONS AS CONDUCTED AND AS PLANNED; AND (III) REQUIRE THAT ALL TENANTS,
SUBTENANTS, CONTRACTORS, AND INVITEES OBTAIN, COMPLY SUBSTANTIALLY WITH AND
MAINTAIN ANY AND ALL ENVIRONMENTAL PERMITS NECESSARY FOR THEIR OPERATIONS AS
CONDUCTED AND AS PLANNED, WITH RESPECT TO ANY PROPERTY LEASED OR SUBLEASED FROM,
OR OPERATED BY THE BORROWER OR ITS RESTRICTED SUBSIDIARIES.  NONCOMPLIANCE SHALL
NOT CONSTITUTE A BREACH OF THIS SUBSECTION 6.8, PROVIDED THAT, UPON LEARNING OF
ANY ACTUAL OR SUSPECTED NONCOMPLIANCE, THE BORROWER AND ANY SUCH AFFECTED
SUBSIDIARY SHALL PROMPTLY UNDERTAKE REASONABLE EFFORTS, IF ANY, TO ACHIEVE
COMPLIANCE, AND PROVIDED FURTHER THAT IN ANY CASE SUCH NONCOMPLIANCE WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.9                                 AFTER-ACQUIRED REAL PROPERTY AND FIXTURES
AND FUTURE SUBSIDIARIES.


(A)                                  WITH RESPECT TO ANY OWNED REAL PROPERTY OR
FIXTURES THEREON, IN EACH CASE WITH A PURCHASE PRICE OR A FAIR MARKET VALUE AT
THE TIME OF ACQUISITION OF AT LEAST $4.0 MILLION IN WHICH THE BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES THAT IS A LOAN PARTY (AND IN ANY EVENT EXCLUDING ANY
FOREIGN SUBSIDIARY AND ANY EXCLUDED SUBSIDIARY) ACQUIRES OWNERSHIP RIGHTS AT ANY
TIME AFTER THE CLOSING DATE, PROMPTLY GRANT TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE APPLICABLE LENDERS, A LIEN OF RECORD ON ALL SUCH OWNED REAL
PROPERTY AND FIXTURES, UPON TERMS REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO THE COLLATERAL AGENT AND IN ACCORDANCE WITH ANY APPLICABLE REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY (INCLUDING ANY REQUIRED APPRAISALS OF SUCH PROPERTY
UNDER FIRREA); PROVIDED THAT (I) NOTHING IN THIS SUBSECTION 6.9 SHALL DEFER OR
IMPAIR THE ATTACHMENT OR PERFECTION OF ANY SECURITY INTEREST IN ANY COLLATERAL
COVERED BY ANY OF THE SECURITY DOCUMENTS THAT WOULD ATTACH OR BE PERFECTED
PURSUANT TO THE TERMS THEREOF WITHOUT ACTION BY ANY LOAN PARTY OR ANY OTHER
PERSON, (II) NO SUCH LIEN SHALL BE REQUIRED TO BE GRANTED AS CONTEMPLATED BY
THIS SUBSECTION 6.9 ON ANY OWNED REAL PROPERTY OR FIXTURES THE ACQUISITION OF
WHICH IS OR IS TO BE FINANCED OR REFINANCED IN WHOLE OR IN PART THROUGH THE
INCURRENCE OF INDEBTEDNESS PERMITTED BY SUBSECTION 7.1, UNTIL SUCH INDEBTEDNESS
IS REPAID IN FULL (AND NOT REFINANCED AS PERMITTED BY SUBSECTION 7.1) OR, AS THE
CASE MAY BE, THE BORROWER DETERMINES NOT TO PROCEED WITH SUCH FINANCING OR
REFINANCING AND (III) NO LIEN SHALL BE REQUIRED TO BE GRANTED AS CONTEMPLATED BY
THIS SUBSECTION 6.9 ON ANY PRINCIPAL PROPERTY (AS DEFINED IN THE EXISTING NOTES
INDENTURE AS IN EFFECT ON THE CLOSING DATE) UNTIL (X) SUCH TIME AS THE EXISTING
NOTES INDENTURE CEASES TO BE IN FULL FORCE AND EFFECT AS A RESULT OF THE
SATISFACTION AND DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS OR (Y) ANY LOAN
PARTY GRANTS ANY LIEN (OTHER THAN ANY LIEN ARISING PURSUANT TO OR BY REASON OF
ANY LOAN DOCUMENT) TO ANY PERSON ON SUCH PRINCIPAL PROPERTY RESULTING IN THE
EXISTING NOTES BECOMING EQUALLY AND RATABLY SECURED BY SUCH PRINCIPAL PROPERTY
PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE, FOR SO LONG AS THE
EXISTING NOTES ARE SO SECURED (AND ANY LIEN GRANTED TO THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY AS A RESULT OF THIS CLAUSE (Y) SHALL BE AUTOMATICALLY
RELEASED ONCE SUCH LIEN IS NO LONGER OUTSTANDING).  IN CONNECTION WITH ANY SUCH
GRANT TO THE

99


--------------------------------------------------------------------------------



COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDERS, OF A LIEN OF RECORD ON ANY
SUCH REAL PROPERTY IN ACCORDANCE WITH THIS SUBSECTION, THE BORROWER OR SUCH
RESTRICTED SUBSIDIARY SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE COLLATERAL
AGENT ANY SURVEYS, TITLE INSURANCE POLICIES, ENVIRONMENTAL REPORTS AND OTHER
DOCUMENTS IN CONNECTION WITH SUCH GRANT OF SUCH LIEN OBTAINED BY IT IN
CONNECTION WITH THE ACQUISITION OF SUCH OWNERSHIP RIGHTS IN SUCH REAL PROPERTY
OR AS THE COLLATERAL AGENT SHALL REASONABLY REQUEST (IN LIGHT OF THE VALUE OF
SUCH REAL PROPERTY AND THE COST AND AVAILABILITY OF SUCH SURVEYS, TITLE
INSURANCE POLICIES, ENVIRONMENTAL REPORTS AND OTHER DOCUMENTS AND WHETHER THE
DELIVERY OF SUCH SURVEYS, TITLE INSURANCE POLICIES, ENVIRONMENTAL REPORTS AND
OTHER DOCUMENTS WOULD BE CUSTOMARY IN CONNECTION WITH SUCH GRANT OF SUCH LIEN IN
SIMILAR CIRCUMSTANCES).


(B)                                 WITH RESPECT TO ANY DOMESTIC SUBSIDIARY
(OTHER THAN AN EXCLUDED SUBSIDIARY) CREATED OR ACQUIRED (INCLUDING BY REASON OF
ANY FOREIGN SUBSIDIARY HOLDCO CEASING TO CONSTITUTE SAME) SUBSEQUENT TO THE
CLOSING DATE BY THE BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES (OTHER THAN AN
EXCLUDED SUBSIDIARY), PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
OCCURRENCE AND, IF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SO REQUEST,
PROMPTLY (I) EXECUTE AND DELIVER TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE
COLLATERAL AGENT SHALL REASONABLY DEEM NECESSARY OR REASONABLY ADVISABLE TO
GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
PERFECTED SECURITY INTEREST (AS AND TO THE EXTENT PROVIDED IN THE GUARANTEE AND
COLLATERAL AGREEMENT) IN THE CAPITAL STOCK OF SUCH NEW DOMESTIC SUBSIDIARY;
PROVIDED THAT IF SUCH CAPITAL STOCK CONSTITUTES RESTRICTED ASSETS (AS DEFINED IN
THE GUARANTEE AND COLLATERAL AGREEMENT), THEN NO SUCH SECURITY INTEREST ON SUCH
CAPITAL STOCK SHALL BE REQUIRED UNTIL (X) SUCH TIME AS THE EXISTING NOTES
INDENTURE CEASES TO BE IN FULL FORCE AND EFFECT AS A RESULT OF THE SATISFACTION
AND DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS OR (Y) ANY LOAN PARTY GRANTS
ANY LIEN (OTHER THAN ANY LIEN ARISING PURSUANT TO OR BY REASON OF ANY LOAN
DOCUMENT) TO ANY PERSON ON SUCH CAPITAL STOCK RESULTING IN THE EXISTING NOTES
BECOMING EQUALLY AND RATABLY SECURED BY SUCH CAPITAL STOCK PURSUANT TO SECTION
5.03 OF THE EXISTING NOTES INDENTURE, FOR SO LONG AS THE EXISTING NOTES ARE SO
SECURED (AND ANY LIEN GRANTED TO THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY
AS A RESULT OF THIS CLAUSE (Y) SHALL BE AUTOMATICALLY RELEASED ONCE SUCH LIEN IS
NO LONGER OUTSTANDING), (II) DELIVER TO THE COLLATERAL AGENT OR TO SUCH AGENT
THEREFOR AS MAY BE PROVIDED BY THE INTERCREDITOR AGREEMENT, THE CERTIFICATES (IF
ANY) REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS,
EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PARENT OF
SUCH NEW DOMESTIC SUBSIDIARY AND (III) CAUSE SUCH NEW DOMESTIC SUBSIDIARY (A) TO
BECOME A PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (B) TO TAKE ALL
ACTIONS REASONABLY DEEMED BY THE COLLATERAL AGENT TO BE NECESSARY OR ADVISABLE
TO CAUSE THE LIEN CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT IN SUCH NEW
DOMESTIC SUBSIDIARY’S COLLATERAL TO BE DULY PERFECTED IN ACCORDANCE WITH ALL
APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE FILING OF FINANCING STATEMENTS IN
SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE COLLATERAL AGENT.


(C)                                  (X) WITH RESPECT TO ANY FOREIGN SUBSIDIARY
OR UNRESTRICTED SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) CREATED OR
ACQUIRED SUBSEQUENT TO THE CLOSING DATE BY THE BORROWER OR ANY OF ITS DOMESTIC
SUBSIDIARIES (OTHER THAN AN EXCLUDED SUBSIDIARY), THE CAPITAL STOCK OF WHICH IS
OWNED DIRECTLY BY THE BORROWER OR A DOMESTIC SUBSIDIARY (OTHER THAN AN EXCLUDED
SUBSIDIARY), PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF SUCH OCCURRENCE AND IF
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SO REQUEST (IT BEING UNDERSTOOD
THAT IF THE ADMINISTRATIVE AGENT DOES NOT SO REQUEST WITH RESPECT TO ANY SUCH
FOREIGN SUBSIDIARY OR UNRESTRICTED SUBSIDIARY THAT IT BELIEVES IS OR IS LIKELY
TO BECOME MATERIAL TO THE BORROWER AND ITS RESTRICTED

100


--------------------------------------------------------------------------------



SUBSIDIARIES TAKEN AS A WHOLE, IT WILL PROVIDE NOTICE TO THE LENDERS THEREOF),
PROMPTLY (I) EXECUTE AND DELIVER TO THE COLLATERAL AGENT A NEW PLEDGE AGREEMENT
OR SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE COLLATERAL
AGENT SHALL REASONABLY DEEM NECESSARY OR REASONABLY ADVISABLE TO GRANT TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED SECURITY INTEREST
(AS AND TO THE EXTENT PROVIDED IN THE GUARANTEE AND COLLATERAL AGREEMENT) IN THE
CAPITAL STOCK OF SUCH NEW FOREIGN SUBSIDIARY OR UNRESTRICTED SUBSIDIARY THAT IS
DIRECTLY OWNED BY THE BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES (OTHER THAN
AN EXCLUDED SUBSIDIARY); PROVIDED THAT IF SUCH CAPITAL STOCK CONSTITUTES
RESTRICTED ASSETS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT), THEN
NO SUCH SECURITY INTEREST ON SUCH CAPITAL STOCK SHALL BE REQUIRED UNTIL (X) SUCH
TIME AS THE EXISTING NOTES INDENTURE CEASES TO BE IN FULL FORCE AND EFFECT AS A
RESULT OF THE SATISFACTION AND DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS OR
(Y) ANY LOAN PARTY GRANTS ANY LIEN (OTHER THAN ANY LIEN ARISING PURSUANT TO OR
BY REASON OF ANY LOAN DOCUMENT) TO ANY PERSON ON SUCH CAPITAL STOCK RESULTING IN
THE EXISTING NOTES BECOMING EQUALLY AND RATABLY SECURED BY SUCH CAPITAL STOCK
PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE, FOR SO LONG AS THE
EXISTING NOTES ARE SO SECURED (AND ANY LIEN GRANTED TO THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY AS A RESULT OF THIS CLAUSE (Y) SHALL BE AUTOMATICALLY
RELEASED ONCE SUCH LIEN IS NO LONGER OUTSTANDING) PROVIDED THAT IN NO EVENT
SHALL MORE THAN 65% OF THE CAPITAL STOCK OF ANY SUCH NEW FOREIGN SUBSIDIARY THAT
IS SO OWNED BE REQUIRED TO BE SO PLEDGED AND, PROVIDED, FURTHER, THAT NO SUCH
PLEDGE OR SECURITY SHALL BE REQUIRED WITH RESPECT TO ANY NON-WHOLLY OWNED
FOREIGN SUBSIDIARY OR UNRESTRICTED SUBSIDIARY TO THE EXTENT THAT THE GRANT OF
SUCH PLEDGE OR SECURITY INTEREST WOULD VIOLATE THE TERMS OF ANY AGREEMENTS UNDER
WHICH THE INVESTMENT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WAS MADE
THEREIN, AND (II) TO THE EXTENT REASONABLY DEEMED ADVISABLE BY THE COLLATERAL
AGENT, DELIVER TO THE COLLATERAL AGENT OR TO ANY AGENT THEREFOR AS PROVIDED BY
THE INTERCREDITOR AGREEMENT, THE CERTIFICATES, IF ANY, REPRESENTING SUCH CAPITAL
STOCK, TOGETHER WITH UNDATED STOCK POWERS, EXECUTED AND DELIVERED IN BLANK BY A
DULY AUTHORIZED OFFICER OF THE RELEVANT PARENT OF SUCH NEW FOREIGN SUBSIDIARY OR
UNRESTRICTED SUBSIDIARY AND TAKE SUCH OTHER ACTION AS MAY BE REASONABLY DEEMED
BY THE COLLATERAL AGENT TO BE NECESSARY OR DESIRABLE TO PERFECT THE COLLATERAL
AGENT’S SECURITY INTEREST THEREIN.


(D)                                 AT ITS OWN EXPENSE, EXECUTE, ACKNOWLEDGE AND
DELIVER, OR CAUSE THE EXECUTION, ACKNOWLEDGEMENT AND DELIVERY OF, AND THEREAFTER
REGISTER, FILE OR RECORD IN AN APPROPRIATE GOVERNMENTAL OFFICE, ANY DOCUMENT OR
INSTRUMENT REASONABLY DEEMED BY THE COLLATERAL AGENT TO BE NECESSARY OR
DESIRABLE FOR THE CREATION, PERFECTION AND PRIORITY AND THE CONTINUATION OF THE
VALIDITY, PERFECTION AND PRIORITY OF THE FOREGOING LIENS OR ANY OTHER LIENS
CREATED PURSUANT TO THE SECURITY DOCUMENTS.


(E)                                  NOTWITHSTANDING ANYTHING TO CONTRARY IN
THIS AGREEMENT, NOTHING IN THIS SUBSECTION 6.9 SHALL REQUIRE THAT ANY LOAN PARTY
GRANT A LIEN WITH RESPECT TO ANY OWNED REAL PROPERTY OR FIXTURES IN WHICH SUCH
SUBSIDIARY ACQUIRES OWNERSHIP RIGHTS TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT, IN ITS REASONABLE JUDGMENT, DETERMINES THAT THE GRANTING OF SUCH A LIEN
IS IMPRACTICABLE.


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (X) NOTHING IN THIS SUBSECTION 6.9
(OR IN ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) SHALL
REQUIRE ANY LOAN PARTY TO GRANT OR MAINTAIN ANY SECURITY INTEREST OR LIEN IN
RESPECT OF ANY ASSET AS A RESULT OF WHICH THE EXISTING NOTES WOULD BE REQUIRED
TO BE EQUALLY AND RATABLY SECURED PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES
INDENTURE AS IN

101


--------------------------------------------------------------------------------



EFFECT ON THE CLOSING DATE, UNLESS AND UNTIL (I) THE EXISTING NOTES INDENTURE
CEASES TO BE IN FULL FORCE AND EFFECT AS A RESULT OF THE SATISFACTION AND
DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS OR (II) SUCH LOAN PARTY GRANTS
ANY LIEN (OTHER THAN ANY LIEN ARISING PURSUANT TO OR BY REASON OF ANY LOAN
DOCUMENT) TO ANY PERSON ON SUCH ASSET RESULTING IN THE EXISTING NOTES BECOMING
EQUALLY AND RATABLY SECURED BY SUCH ASSET PURSUANT TO SECTION 5.03 OF THE
EXISTING NOTES INDENTURE, FOR SO LONG AS THE EXISTING NOTES ARE SO SECURED (AND
ANY LIEN GRANTED TO THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY AS A RESULT
OF THIS CLAUSE (II) SHALL BE AUTOMATICALLY RELEASED ONCE SUCH LIEN IS NO LONGER
OUTSTANDING) AND (Y) THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY SHALL
TAKE SUCH ACTION TO EVIDENCE THE ABSENCE OR TERMINATION OF ANY SECURITY INTEREST
OR LIEN THAT WOULD GIVE RISE TO SUCH REQUIREMENT, OR THAT ARISES AS A RESULT OF
ANY LIEN REFERRED TO IN THE FOREGOING CLAUSE (II) ONCE SUCH LIEN IS NO LONGER
OUTSTANDING, AS THE BORROWER MAY REASONABLY REQUEST.


6.10                           INTEREST RATE PROTECTION.  NO LATER THAN 180 DAYS
FOLLOWING THE CLOSING DATE, ENTER INTO INTEREST RATE PROTECTION AGREEMENTS,
WHICH, TOGETHER WITH THE FIXED INTEREST RATES THEN APPLICABLE TO THE
CONSOLIDATED FUNDED INDEBTEDNESS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES, SHALL PROVIDE INTEREST RATE PROTECTION IN RESPECT OF AT LEAST 50%
OF THE CONSOLIDATED FUNDED INDEBTEDNESS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES.  SUCH INTEREST RATE PROTECTION AGREEMENTS SHALL BE IN FORM AND
SUBSTANCE, AND FOR A TERM, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
PROVIDED THAT SUCH TERM SHALL NOT EXCEED TWO YEARS UNLESS SO DETERMINED BY THE
BORROWER.


6.11                           POST-CLOSING SECURITY PERFECTION.  THE BORROWER
AGREES TO DELIVER OR CAUSE TO BE DELIVERED SUCH DOCUMENTS AND INSTRUMENTS, AND
TAKE OR CAUSE TO BE TAKEN SUCH OTHER ACTIONS AS MAY BE REASONABLY NECESSARY TO
PROVIDE THE PERFECTED SECURITY INTERESTS AND GUARANTEES DESCRIBED IN SUBSECTION
5.1(A)(II), 5.1(H) AND 5.1(I) THAT ARE NOT SO PROVIDED ON THE CLOSING DATE AND
TO SATISFY EACH OTHER CONDITION PRECEDENT THAT WAS NOT ACTUALLY SATISFIED, BUT
RATHER “DEEMED” SATISFIED ON THE CLOSING DATE PURSUANT TO THE PROVISIONS SET
FORTH IN SUBSECTION 5.1, AND IN ANY EVENT TO PROVIDE SUCH PERFECTED SECURITY
INTERESTS AND GUARANTEES AND TO SATISFY SUCH OTHER CONDITIONS WITHIN THE
APPLICABLE TIME PERIODS SET FORTH ON SCHEDULE 6.11, AS SUCH TIME PERIODS MAY BE
EXTENDED BY THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION.


SECTION 7.                                          NEGATIVE COVENANTS.  THE
BORROWER HEREBY AGREES THAT, FROM AND AFTER THE CLOSING DATE AND SO LONG AS THE
DELAYED DRAW TERM LOAN COMMITMENTS REMAIN IN EFFECT, AND THEREAFTER UNTIL
PAYMENT IN FULL OF THE LOANS AND ANY OTHER AMOUNT THEN DUE AND OWING TO ANY
LENDER OR ANY AGENT HEREUNDER AND UNDER ANY TERM LOAN NOTE, THE LC FACILITY
SHALL HAVE BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING (UNLESS
CASH COLLATERALIZED OR OTHERWISE PROVIDED FOR IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT):


7.1                                 LIMITATION ON INDEBTEDNESS.


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY MATERIAL RESTRICTED SUBSIDIARY TO INCUR ANY INDEBTEDNESS; PROVIDED, HOWEVER,
THAT (X) THE BORROWER OR ANY RESTRICTED SUBSIDIARY MAY INCUR INDEBTEDNESS IF ON
THE DATE OF THE INCURRENCE OF SUCH INDEBTEDNESS, AFTER GIVING EFFECT TO THE
INCURRENCE THEREOF, THE CONSOLIDATED COVERAGE RATIO WOULD BE EQUAL TO OR GREATER
THAN 2.00:1.00 AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED
PURSUANT

102


--------------------------------------------------------------------------------



TO THE PRECEDING CLAUSE (X) BY RESTRICTED SUBSIDIARIES THAT ARE NOT SUBSIDIARY
GUARANTORS SHALL NOT EXCEED THE GREATER OF $100.0 MILLION AND 7.5% OF
CONSOLIDATED TANGIBLE ASSETS AT ANY TIME OUTSTANDING.


(B)                                 NOTWITHSTANDING THE FOREGOING PARAGRAPH (A),
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES MAY INCUR THE FOLLOWING
INDEBTEDNESS:

(I)                                     INDEBTEDNESS INCURRED PURSUANT TO ANY
CREDIT FACILITY (INCLUDING BUT NOT LIMITED TO IN RESPECT OF LETTERS OF CREDIT OR
BANKERS’ ACCEPTANCES ISSUED OR CREATED THEREUNDER) AND INDEBTEDNESS INCURRED
OTHER THAN UNDER ANY CREDIT FACILITY, AND (WITHOUT LIMITING THE FOREGOING), IN
EACH CASE, ANY REFINANCING INDEBTEDNESS IN RESPECT THEREOF, IN A MAXIMUM
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING IN THE AGGREGATE THE
AMOUNT EQUAL TO (A) $3,500.0 MILLION, PLUS (B) IN THE EVENT OF ANY REFINANCING
OF ANY SUCH INDEBTEDNESS, THE AGGREGATE AMOUNT OF FEES, UNDERWRITING DISCOUNTS,
PREMIUMS AND OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH
REFINANCING, MINUS (C) THE AGGREGATE PRINCIPAL AMOUNT OF DELAYED DRAW TERM LOANS
(IF ANY) CLASSIFIED BY THE BORROWER AS REFINANCING INDEBTEDNESS INCURRED
PURSUANT TO CLAUSE 7.1(B)(III) BELOW TO REFINANCE ANY 2007 NOTES OR 2009 NOTES,
MINUS (D) THE AMOUNT, IF ANY, NOT BORROWED UNDER THE DELAYED DRAW TERM LOAN
COMMITMENTS UPON THE TERMINATION THEREOF ON THE DELAYED DRAW TERM LOAN
COMMITMENT TERMINATION DATE;

(II)                                  INDEBTEDNESS (A) OF ANY RESTRICTED
SUBSIDIARY TO THE BORROWER OR (B) OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY
TO ANY RESTRICTED SUBSIDIARY; PROVIDED THAT ANY SUBSEQUENT ISSUANCE OR TRANSFER
OF ANY CAPITAL STOCK OF SUCH RESTRICTED SUBSIDIARY TO WHICH SUCH INDEBTEDNESS IS
OWED, OR OTHER EVENT, THAT RESULTS IN SUCH RESTRICTED SUBSIDIARY CEASING TO BE A
RESTRICTED SUBSIDIARY OR ANY OTHER SUBSEQUENT TRANSFER OF SUCH INDEBTEDNESS
(EXCEPT TO THE BORROWER OR A RESTRICTED SUBSIDIARY) WILL BE DEEMED, IN EACH
CASE, AN INCURRENCE OF SUCH INDEBTEDNESS BY THE ISSUER THEREOF NOT PERMITTED BY
THIS SUBSECTION 7.1(B)(II);

(III)                               (A) INDEBTEDNESS INCURRED PURSUANT TO THE
SENIOR INTERIM LOAN FACILITY IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING NOT EXCEEDING (X) $1,150.0 MILLION, PLUS (Y) ANY INCREASE IN THE
PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS ATTRIBUTABLE TO ACCRETION OF ACCRETED
VALUE OR THE PAYMENT OF INTEREST IN THE FORM OF ADDITIONAL INDEBTEDNESS, PLUS
(Z) IN THE EVENT OF ANY REFINANCING OF ANY SUCH INDEBTEDNESS, THE AGGREGATE
AMOUNT OF FEES, UNDERWRITING DISCOUNTS, PREMIUMS AND OTHER COSTS AND EXPENSES
INCURRED IN CONNECTION WITH SUCH REFINANCING, (B) ANY INDEBTEDNESS (OTHER THAN
THE INDEBTEDNESS DESCRIBED IN CLAUSE (II) ABOVE) OUTSTANDING ON THE CLOSING DATE
AND (C) ANY REFINANCING INDEBTEDNESS INCURRED IN RESPECT OF ANY INDEBTEDNESS
DESCRIBED IN THIS SUBSECTION 7.1(B)(III) OR SUBSECTION 7.1(A) ABOVE;

(IV)                              PURCHASE MONEY OBLIGATIONS AND CAPITALIZED
LEASE OBLIGATIONS, AND ANY REFINANCING INDEBTEDNESS WITH RESPECT THERETO;
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH PURCHASE MONEY OBLIGATIONS
INCURRED TO FINANCE THE ACQUISITION OF CAPITAL STOCK OF ANY PERSON AT ANY TIME
OUTSTANDING PURSUANT TO THIS CLAUSE SHALL NOT EXCEED AN AMOUNT EQUAL TO THE
GREATER OF $125.0 MILLION AND 10.0% OF CONSOLIDATED TANGIBLE ASSETS;

103


--------------------------------------------------------------------------------


(V)                                 INDEBTEDNESS (A) SUPPORTED BY A LETTER OF
CREDIT ISSUED PURSUANT TO ANY CREDIT FACILITY IN A PRINCIPAL AMOUNT NOT
EXCEEDING THE FACE AMOUNT OF SUCH LETTER OF CREDIT OR (B) CONSISTING OF
ACCOMMODATION GUARANTEES FOR THE BENEFIT OF TRADE CREDITORS OF THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES;

(VI)                              (A) GUARANTEES BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OF INDEBTEDNESS OR ANY OTHER OBLIGATION OR LIABILITY OF
THE BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN ANY INDEBTEDNESS INCURRED
BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, IN VIOLATION
OF THIS SUBSECTION 7.1), OR (B) WITHOUT LIMITING SUBSECTION 7.2, INDEBTEDNESS OF
THE BORROWER OR ANY RESTRICTED SUBSIDIARY ARISING BY REASON OF ANY LIEN GRANTED
BY OR APPLICABLE TO SUCH PERSON SECURING INDEBTEDNESS OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY (OTHER THAN ANY INDEBTEDNESS INCURRED BY THE BORROWER OR
SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, IN VIOLATION OF THIS SUBSECTION
7.1);

(VII)                           INDEBTEDNESS OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY (A) ARISING FROM THE HONORING OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
DRAWN AGAINST INSUFFICIENT FUNDS, PROVIDED THAT SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE, OR (B) CONSISTING OF
GUARANTEES, INDEMNITIES, OBLIGATIONS IN RESPECT OF EARNOUTS OR OTHER PURCHASE
PRICE ADJUSTMENTS, OR SIMILAR OBLIGATIONS, INCURRED IN CONNECTION WITH THE
ACQUISITION OR DISPOSITION OF ANY BUSINESS, ASSETS OR PERSON;

(VIII)                        INDEBTEDNESS OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY IN RESPECT OF (A) LETTERS OF CREDIT, BANKERS’ ACCEPTANCES OR OTHER
SIMILAR INSTRUMENTS OR OBLIGATIONS ISSUED, OR RELATING TO LIABILITIES OR
OBLIGATIONS INCURRED, IN THE ORDINARY COURSE OF BUSINESS (INCLUDING THOSE ISSUED
TO GOVERNMENTAL ENTITIES IN CONNECTION WITH SELF-INSURANCE UNDER APPLICABLE
WORKERS’ COMPENSATION STATUTES), OR (B) COMPLETION GUARANTEES, SURETY, JUDGMENT,
APPEAL OR PERFORMANCE BONDS, OR OTHER SIMILAR BONDS, INSTRUMENTS OR OBLIGATIONS,
PROVIDED, OR RELATING TO LIABILITIES OR OBLIGATIONS INCURRED, IN THE ORDINARY
COURSE OF BUSINESS, INCLUDING IN RESPECT OF LIABILITIES OR OBLIGATIONS OF
FRANCHISEES OR (C) HEDGING OBLIGATIONS, ENTERED INTO FOR BONA FIDE HEDGING
PURPOSES, OR (D) MANAGEMENT GUARANTEES OR MANAGEMENT INDEBTEDNESS, OR (E) THE
FINANCING OF INSURANCE PREMIUMS IN THE ORDINARY COURSE OF BUSINESS, OR
(F) TAKE-OR-PAY OBLIGATIONS UNDER SUPPLY ARRANGEMENTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS, OR (G) NETTING, OVERDRAFT PROTECTION AND OTHER ARRANGEMENTS
ARISING UNDER STANDARD BUSINESS TERMS OF ANY BANK AT WHICH THE BORROWER OR ANY
RESTRICTED SUBSIDIARY MAINTAINS AN OVERDRAFT, CASH POOLING OR OTHER SIMILAR
FACILITY OR ARRANGEMENT;

(IX)                                INDEBTEDNESS (A) OF A SPECIAL PURPOSE
SUBSIDIARY SECURED BY A LIEN ON ALL OR PART OF THE ASSETS DISPOSED OF IN, OR
OTHERWISE INCURRED IN CONNECTION WITH, A FINANCING DISPOSITION OR (B) OTHERWISE
INCURRED IN CONNECTION WITH A SPECIAL PURPOSE FINANCING; PROVIDED THAT (1) SUCH
INDEBTEDNESS IS NOT RECOURSE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY THAT
IS NOT A SPECIAL PURPOSE SUBSIDIARY (OTHER THAN WITH RESPECT TO SPECIAL PURPOSE
FINANCING UNDERTAKINGS); (2) IN THE EVENT SUCH INDEBTEDNESS SHALL BECOME
RECOURSE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY THAT IS NOT A SPECIAL
PURPOSE SUBSIDIARY (OTHER THAN WITH RESPECT TO SPECIAL PURPOSE FINANCING
UNDERTAKINGS), SUCH INDEBTEDNESS WILL BE DEEMED TO BE, AND MUST BE CLASSIFIED BY
THE BORROWER AS, INCURRED AT SUCH TIME (OR AT THE TIME INITIALLY INCURRED) UNDER
ONE OR MORE OF THE OTHER PROVISIONS OF THIS

104


--------------------------------------------------------------------------------


SUBSECTION 7.1 FOR SO LONG AS SUCH INDEBTEDNESS SHALL BE SO RECOURSE; AND (3) IN
THE EVENT THAT AT ANY TIME THEREAFTER SUCH INDEBTEDNESS SHALL COMPLY WITH THE
PROVISIONS OF THE PRECEDING SUBCLAUSE (1), THE BORROWER MAY CLASSIFY SUCH
INDEBTEDNESS IN WHOLE OR IN PART AS INCURRED UNDER THIS SUBSECTION 7.1(B)(IX);

(X)                                   [RESERVED];

(XI)                                INDEBTEDNESS OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING
NOT EXCEEDING AN AMOUNT EQUAL TO (A) (1) THE FOREIGN BORROWING BASE LESS (2) THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED BY SPECIAL PURPOSE
SUBSIDIARIES THAT ARE FOREIGN SUBSIDIARIES AND THEN OUTSTANDING PURSUANT TO
CLAUSE (IX) OF THIS SUBSECTION 7.1(B) PLUS (B) IN THE EVENT OF ANY REFINANCING
OF ANY INDEBTEDNESS INCURRED UNDER THIS CLAUSE (XI), THE AGGREGATE AMOUNT OF
FEES, UNDERWRITING DISCOUNTS, PREMIUMS AND OTHER COSTS AND EXPENSES INCURRED IN
CONNECTION WITH SUCH REFINANCING;

(XII)                             CONTRIBUTION INDEBTEDNESS AND ANY REFINANCING
INDEBTEDNESS WITH RESPECT THERETO;

(XIII)                          INDEBTEDNESS OF (A) THE BORROWER OR ANY
RESTRICTED SUBSIDIARY INCURRED TO FINANCE OR REFINANCE, OR OTHERWISE INCURRED IN
CONNECTION WITH ANY ACQUISITION OF ASSETS (INCLUDING CAPITAL STOCK), BUSINESS OR
PERSON, OR ANY MERGER OR CONSOLIDATION OF ANY PERSON WITH OR INTO THE BORROWER
OR ANY RESTRICTED SUBSIDIARY, OR (B) ANY PERSON THAT IS ACQUIRED BY OR MERGED OR
CONSOLIDATED WITH OR INTO THE BORROWER OR ANY RESTRICTED SUBSIDIARY (INCLUDING
INDEBTEDNESS THEREOF INCURRED IN CONNECTION WITH ANY SUCH ACQUISITION, MERGER OR
CONSOLIDATION), PROVIDED THAT ON THE DATE OF SUCH ACQUISITION, MERGER OR
CONSOLIDATION, AFTER GIVING EFFECT THERETO, EITHER (1) THE BORROWER WOULD HAVE A
CONSOLIDATED TOTAL LEVERAGE RATIO EQUAL TO OR LESS THAN 7.25:1 OR (2) THE
CONSOLIDATED TOTAL LEVERAGE RATIO OF THE BORROWER WOULD EQUAL OR BE LESS THAN
THE CONSOLIDATED TOTAL LEVERAGE RATIO OF THE BORROWER IMMEDIATELY PRIOR TO
GIVING EFFECT THERETO; AND ANY REFINANCING INDEBTEDNESS WITH RESPECT TO ANY SUCH
INDEBTEDNESS;

(XIV)                         INDEBTEDNESS OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY INCURRED AS CONSIDERATION IN CONNECTION WITH, OR OTHERWISE TO
FINANCE, ANY ACQUISITION OF ASSETS (INCLUDING CAPITAL STOCK), BUSINESS OR
PERSON, OR ANY MERGER OR CONSOLIDATION OF ANY PERSON WITH OR INTO THE BORROWER
OR ANY RESTRICTED SUBSIDIARY AND ANY REFINANCING INDEBTEDNESS WITH RESPECT
THERETO, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING
$75.0 MILLION; AND

(XV)                            INDEBTEDNESS OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT
EXCEEDING AN AMOUNT EQUAL TO THE GREATER OF $150.0 MILLION AND 11.25% OF
CONSOLIDATED TANGIBLE ASSETS.


(C)                                  FOR PURPOSES OF DETERMINING COMPLIANCE
WITH, AND THE OUTSTANDING PRINCIPAL AMOUNT OF ANY PARTICULAR INDEBTEDNESS
INCURRED PURSUANT TO AND IN COMPLIANCE WITH, THIS SUBSECTION 7.1, (I) ANY OTHER
OBLIGATION OF THE OBLIGOR ON SUCH INDEBTEDNESS (OR OF ANY OTHER PERSON WHO COULD
HAVE INCURRED SUCH INDEBTEDNESS UNDER THIS SUBSECTION 7.1) ARISING UNDER ANY
GUARANTEE,

105


--------------------------------------------------------------------------------



LIEN OR LETTER OF CREDIT, BANKERS’ ACCEPTANCE OR OTHER SIMILAR INSTRUMENT OR
OBLIGATION SUPPORTING SUCH INDEBTEDNESS SHALL BE DISREGARDED TO THE EXTENT THAT
SUCH GUARANTEE, LIEN OR LETTER OF CREDIT, BANKERS’ ACCEPTANCE OR OTHER SIMILAR
INSTRUMENT OR OBLIGATION SECURES THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS; (II)
IN THE EVENT THAT INDEBTEDNESS MEETS THE CRITERIA OF MORE THAN ONE OF THE TYPES
OF INDEBTEDNESS DESCRIBED IN SUBSECTION 7.1(B) ABOVE, THE BORROWER, IN ITS SOLE
DISCRETION, SHALL CLASSIFY SUCH ITEM OF INDEBTEDNESS AND MAY INCLUDE THE AMOUNT
AND TYPE OF SUCH INDEBTEDNESS IN ONE OR MORE OF SUCH CLAUSES (INCLUDING IN PART
UNDER ONE SUCH CLAUSE AND IN PART UNDER ANOTHER SUCH CLAUSE); PROVIDED THAT ANY
INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (B)(XV) OF THIS SUBSECTION 7.1 OR
CLAUSE (B)(IV) OF THIS SUBSECTION 7.1 AS LIMITED BY THE PROVISO THERETO, SHALL,
AT THE BORROWER’S ELECTION, CEASE TO BE DEEMED INCURRED OR OUTSTANDING FOR
PURPOSES OF SUCH CLAUSE BUT SHALL BE DEEMED INCURRED FOR THE PURPOSES OF
PARAGRAPH (A) OF THIS SUBSECTION 7.1 FROM AND AFTER THE FIRST DATE ON WHICH SUCH
RESTRICTED SUBSIDIARY COULD HAVE INCURRED SUCH INDEBTEDNESS UNDER PARAGRAPH (A)
OF THIS SUBSECTION 7.1 WITHOUT RELIANCE ON SUCH CLAUSE; AND (III) THE AMOUNT OF
INDEBTEDNESS ISSUED AT A PRICE THAT IS LESS THAN THE PRINCIPAL AMOUNT THEREOF
SHALL BE EQUAL TO THE AMOUNT OF THE LIABILITY IN RESPECT THEREOF DETERMINED IN
ACCORDANCE WITH GAAP.


(D)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
ANY DOLLAR-DENOMINATED RESTRICTION ON THE INCURRENCE OF INDEBTEDNESS DENOMINATED
IN A FOREIGN CURRENCY, THE DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS INCURRED PURSUANT THERETO SHALL BE CALCULATED BASED ON THE RELEVANT
CURRENCY EXCHANGE RATE IN EFFECT ON THE DATE THAT SUCH INDEBTEDNESS WAS
INCURRED, IN THE CASE OF TERM INDEBTEDNESS, OR FIRST COMMITTED, IN THE CASE OF
DELAYED DRAW TERM LOAN COMMITMENTS AND REVOLVING CREDIT INDEBTEDNESS, PROVIDED
THAT (X) THE DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS
OUTSTANDING ON THE CLOSING DATE SHALL BE CALCULATED BASED ON THE RELEVANT
CURRENCY EXCHANGE RATE IN EFFECT ON THE CLOSING DATE, (Y) IF SUCH INDEBTEDNESS
IS INCURRED TO REFINANCE OTHER INDEBTEDNESS DENOMINATED IN A FOREIGN CURRENCY
(OR IN A DIFFERENT CURRENCY FROM SUCH INDEBTEDNESS SO BEING INCURRED), AND SUCH
REFINANCING WOULD CAUSE THE APPLICABLE DOLLAR-DENOMINATED RESTRICTION TO BE
EXCEEDED IF CALCULATED AT THE RELEVANT CURRENCY EXCHANGE RATE IN EFFECT ON THE
DATE OF SUCH REFINANCING, SUCH DOLLAR-DENOMINATED RESTRICTION SHALL BE DEEMED
NOT TO HAVE BEEN EXCEEDED SO LONG AS THE PRINCIPAL AMOUNT OF SUCH REFINANCING
INDEBTEDNESS DOES NOT EXCEED (I) THE OUTSTANDING OR COMMITTED PRINCIPAL AMOUNT
(WHICHEVER IS HIGHER) OF SUCH INDEBTEDNESS BEING REFINANCED PLUS (II) THE
AGGREGATE AMOUNT OF FEES, UNDERWRITING DISCOUNTS, PREMIUMS AND OTHER COSTS AND
EXPENSES INCURRED IN CONNECTION WITH SUCH REFINANCING AND (Z) THE
DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF INDEBTEDNESS DENOMINATED IN A FOREIGN
CURRENCY AND INCURRED PURSUANT TO A SENIOR CREDIT FACILITY SHALL BE CALCULATED
BASED ON THE RELEVANT CURRENCY EXCHANGE RATE IN EFFECT ON, AT THE BORROWER’S
OPTION, (I) THE CLOSING DATE, (II) ANY DATE ON WHICH ANY OF THE RESPECTIVE
COMMITMENTS UNDER SUCH SENIOR CREDIT FACILITY SHALL BE REALLOCATED BETWEEN OR
AMONG FACILITIES OR SUBFACILITIES HEREUNDER OR THEREUNDER, OR ON WHICH SUCH RATE
IS OTHERWISE CALCULATED FOR ANY PURPOSE THEREUNDER, OR (III) THE DATE OF SUCH
INCURRENCE.  THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS INCURRED TO REFINANCE
OTHER INDEBTEDNESS, IF INCURRED IN A DIFFERENT CURRENCY FROM THE INDEBTEDNESS
BEING REFINANCED, SHALL BE CALCULATED BASED ON THE CURRENCY EXCHANGE RATE
APPLICABLE TO THE CURRENCIES IN WHICH SUCH RESPECTIVE INDEBTEDNESS IS
DENOMINATED THAT IS IN EFFECT ON THE DATE OF SUCH REFINANCING.


7.2                                 LIMITATION ON LIENS.  THE BORROWER SHALL
NOT, AND SHALL NOT PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY TO, DIRECTLY OR
INDIRECTLY, CREATE OR PERMIT TO EXIST ANY LIEN ON ANY OF ITS PROPERTY OR ASSETS,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, SECURING ANY INDEBTEDNESS, EXCEPT FOR
THE FOLLOWING LIENS:

106


--------------------------------------------------------------------------------


(a)                                  Liens for taxes, assessments or other
governmental charges not yet delinquent or the nonpayment of which in the
aggregate would not reasonably be expected to have a material adverse effect on
the Borrower and its Restricted Subsidiaries or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower or a Subsidiary thereof, as the case
may be, in accordance with GAAP;

(b)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business in respect of obligations that are not overdue for a
period of more than 60 days or that are bonded or that are being contested in
good faith and by appropriate proceedings;

(c)                                  pledges, deposits or Liens in connection
with workers’ compensation, unemployment insurance and other social security and
other similar legislation or other insurance-related obligations (including,
without limitation, pledges or deposits securing liability to insurance carriers
under insurance or self-insurance arrangements);

(d)                                 pledges, deposits or Liens to secure the
performance of bids, tenders, trade, government or other contracts (other than
for borrowed money), obligations for utilities, leases, licenses, statutory
obligations, completion guarantees, surety, judgment, appeal or performance
bonds, other similar bonds, instruments or obligations, and other obligations of
a like nature incurred in the ordinary course of business;

(e)                                  easements (including reciprocal easement
agreements), rights-of-way, building, zoning and similar restrictions, utility
agreements, covenants, reservations, restrictions, encroachments, charges, and
other similar encumbrances or title defects incurred, or leases or subleases
granted to others, in the ordinary course of business, which do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

(f)                                    Liens existing on, or provided for under
written arrangements existing on, the Closing Date, which Liens or arrangements
are set forth on Schedule 7.2, or (in the case of any such Liens securing
Indebtedness of the Borrower or any of its Subsidiaries existing or arising
under written arrangements existing on the Closing Date) securing any
Refinancing Indebtedness in respect of such Indebtedness so long as the Lien
securing such Refinancing Indebtedness is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;

(g)                                 (i) mortgages, liens, security interests,
restrictions, encumbrances or any other matters of record that have been placed
by any developer, landlord or other third party on property over which the
Borrower or any Restricted Subsidiary has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

107


--------------------------------------------------------------------------------


(h)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Hedging Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with subsection 7.1;

(i)                                     Liens arising out of judgments, decrees,
orders or awards in respect of which the Borrower or any Restricted Subsidiary
shall in good faith be prosecuting an appeal or proceedings for review, which
appeal or proceedings shall not have been finally terminated, or if the period
within which such appeal or proceedings may be initiated shall not have expired;

(j)                                     leases, subleases, licenses or
sublicenses to or from third parties;

(k)                                  Liens securing Indebtedness (including
Liens securing any Obligations in respect thereof) consisting of (i)
Indebtedness Incurred in compliance with subsections 7.1(b)(i), (iii) (other
than under the Senior Interim Loan Facility, the Existing Notes, and Refinancing
Indebtedness Incurred in respect of Indebtedness under the Senior Interim Loan
Facility, the Existing Notes, or Indebtedness Incurred in compliance with
subsection 7.1(a)),(iv), (v), (vii), (viii), (ix) or (xi), (ii) Bank
Indebtedness Incurred in compliance with subsection 7.1(b)(xii), (xiv) or (xv),
(iii) Indebtedness of any Restricted Subsidiary that is not a Subsidiary
Guarantor, (iv) Indebtedness or other obligations of any Special Purpose Entity,
or (v) obligations in respect of Management Advances or Management Guarantees,
in each case including Liens securing any Guarantee of any thereof;

(l)                                     Liens existing on property or assets of
a Person at the time such Person becomes a Subsidiary of the Borrower (or at the
time the Borrower or a Restricted Subsidiary acquires such property or assets,
including any acquisition by means of a merger or consolidation with or into the
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate;

(m)                               Liens on Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary that secure Indebtedness or other
obligations of such Unrestricted Subsidiary;

(n)                                 any encumbrance or restriction (including,
but not limited to, put and call agreements) with respect to Capital Stock of
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(o)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Refinancing
Indebtedness Incurred in respect of any Indebtedness secured by, or securing any
refinancing, refunding, extension, renewal or replacement (in whole or in part)
of any other obligation secured by, any  other Permitted Liens, provided that
any such new Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect

108


--------------------------------------------------------------------------------


thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

(p)                                 Liens (i) arising by operation of law (or by
agreement to the same effect) in the ordinary course of business, (ii) on
property or assets under construction (and related rights) in favor of a
contractor or developer or arising from progress or partial payments by a third
party relating to such property or assets, (iii) on receivables (including
related rights), (iv) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (v) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (vi) in favor of the Borrower or
any Subsidiary (other than Liens on property or assets of the Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (vii) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business, (viii) on inventory or other goods and proceeds securing
obligations in respect of bankers’ acceptances issued or created to facilitate
the purchase, shipment or storage of such inventory or other goods, (ix)
relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft, cash pooling or similar obligations incurred in the ordinary course
of business, (x) attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business, (xi) arising in connection with
repurchase agreements permitted under subsection 7.1, on assets that are the
subject of such repurchase agreements, or (xii) in favor of any Special Purpose
Entity in connection with any Financing Disposition;

(q)                                 other Liens securing obligations incurred in
the ordinary course of business, which obligations do not exceed $40.0 million
at any time outstanding; and

(r)                                    Liens securing Indebtedness (including
Liens securing any Obligations in respect thereof) consisting of Indebtedness
Incurred in compliance with subsection 7.1, provided that on the date of the
Incurrence of such Indebtedness after giving effect to such Incurrence (or on
the date of the initial borrowing of such Indebtedness after giving pro forma
effect to the Incurrence of the entire committed amount of such Indebtedness),
the Consolidated Secured Leverage Ratio shall not exceed 5.00:1.00.


7.3                                 LIMITATION ON FUNDAMENTAL CHANGES.


(A)                                  THE BORROWER WILL NOT CONSOLIDATE WITH OR
MERGE WITH OR INTO, OR CONVEY, TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL ITS
ASSETS TO, ANY PERSON, UNLESS:

(I)                  THE RESULTING, SURVIVING OR TRANSFEREE PERSON (THE
“SUCCESSOR COMPANY”) WILL BE A PERSON ORGANIZED AND EXISTING UNDER THE LAWS OF
THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA AND
THE SUCCESSOR COMPANY (IF NOT THE BORROWER) WILL EXPRESSLY ASSUME ALL THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY BY EXECUTING AND DELIVERING TO THE

109


--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT A JOINDER OR ONE OR MORE OTHER DOCUMENTS OR INSTRUMENTS IN
FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(II)                                  IMMEDIATELY AFTER GIVING EFFECT TO SUCH
TRANSACTION (AND TREATING ANY INDEBTEDNESS THAT BECOMES AN OBLIGATION OF THE
SUCCESSOR COMPANY OR ANY RESTRICTED SUBSIDIARY AS A RESULT OF SUCH TRANSACTION
AS HAVING BEEN INCURRED BY THE SUCCESSOR COMPANY OR SUCH RESTRICTED SUBSIDIARY
AT THE TIME OF SUCH TRANSACTION), NO DEFAULT WILL HAVE OCCURRED AND BE
CONTINUING;

(III)                               IMMEDIATELY AFTER GIVING EFFECT TO SUCH
TRANSACTION, EITHER (A) THE SUCCESSOR COMPANY COULD INCUR AT LEAST $1.00 OF
ADDITIONAL INDEBTEDNESS PURSUANT TO SUBSECTION 7.1(A), OR (B) THE CONSOLIDATED
COVERAGE RATIO OF THE BORROWER (OR, IF APPLICABLE, THE SUCCESSOR COMPANY WITH
RESPECT THERETO) WOULD EQUAL OR EXCEED THE CONSOLIDATED COVERAGE RATIO OF THE
BORROWER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH TRANSACTION;

(IV)                              EACH APPLICABLE SUBSIDIARY GUARANTOR (OTHER
THAN (X) ANY SUBSIDIARY GUARANTOR THAT WILL BE RELEASED FROM ITS OBLIGATIONS
UNDER ITS SUBSIDIARY GUARANTEE IN CONNECTION WITH SUCH TRANSACTION AND (Y) ANY
PARTY TO ANY SUCH CONSOLIDATION OR MERGER) SHALL HAVE DELIVERED A JOINDER OR
OTHER DOCUMENT OR INSTRUMENT IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, CONFIRMING ITS SUBSIDIARY GUARANTEE (OTHER THAN ANY
SUBSIDIARY GUARANTEE THAT WILL BE DISCHARGED OR TERMINATED IN CONNECTION WITH
SUCH TRANSACTION);

(V)                                 TO THE EXTENT REQUIRED TO BE COLLATERAL
PURSUANT TO THE TERMS OF THE SECURITY DOCUMENTS AND THIS AGREEMENT, THE
COLLATERAL OWNED BY THE SUCCESSOR COMPANY WILL (A) CONTINUE TO CONSTITUTE
COLLATERAL UNDER THE SECURITY DOCUMENTS AND (B) BE SUBJECT TO A LIEN IN FAVOR OF
THE COLLATERAL AGENT; AND

(VI)                              THE BORROWER WILL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER AND A LEGAL
OPINION EACH TO THE EFFECT THAT SUCH CONSOLIDATION, MERGER OR TRANSFER COMPLIES
WITH THE PROVISIONS DESCRIBED IN THIS PARAGRAPH, PROVIDED THAT (X) IN GIVING
SUCH OPINION SUCH COUNSEL MAY RELY ON SUCH CERTIFICATE OF SUCH RESPONSIBLE
OFFICER AS TO COMPLIANCE WITH THE FOREGOING CLAUSES (II) AND (III) OF THIS
SUBSECTION 7.3(A) AND AS TO ANY MATTERS OF FACT, AND (Y) NO SUCH LEGAL OPINION
WILL BE REQUIRED FOR A CONSOLIDATION, MERGER OR TRANSFER DESCRIBED IN CLAUSE (D)
OF THIS SUBSECTION 7.3.


(B)                                 ANY INDEBTEDNESS THAT BECOMES AN OBLIGATION
OF THE SUCCESSOR COMPANY OR ANY RESTRICTED SUBSIDIARY (OR THAT IS DEEMED TO BE
INCURRED BY ANY RESTRICTED SUBSIDIARY THAT BECOMES A RESTRICTED SUBSIDIARY) AS A
RESULT OF ANY SUCH TRANSACTION UNDERTAKEN IN COMPLIANCE WITH THIS SUBSECTION
7.3, AND ANY REFINANCING INDEBTEDNESS WITH RESPECT THERETO, SHALL BE DEEMED TO
HAVE BEEN INCURRED IN COMPLIANCE WITH SUBSECTION 7.1.


(C)                                  THE SUCCESSOR COMPANY WILL SUCCEED TO, AND
BE SUBSTITUTED FOR, AND MAY EXERCISE EVERY RIGHT AND POWER OF, THE BORROWER
UNDER THE LOAN DOCUMENTS, AND THEREAFTER THE PREDECESSOR BORROWER SHALL BE
RELIEVED OF ALL OBLIGATIONS AND COVENANTS UNDER THIS AGREEMENT, EXCEPT THAT THE
PREDECESSOR BORROWER IN THE CASE OF A LEASE OF ALL OR SUBSTANTIALLY ALL ITS
ASSETS WILL

110


--------------------------------------------------------------------------------



NOT BE RELEASED FROM THE OBLIGATION TO PAY THE PRINCIPAL OF AND INTEREST ON THE
TERM LOANS AND REIMBURSEMENT OBLIGATIONS OWING UNDER THE LC FACILITY.


(D)                                 CLAUSES (II) AND (III) OF THIS SUBSECTION
7.3(A) WILL NOT APPLY TO ANY TRANSACTION IN WHICH THE BORROWER CONSOLIDATES OR
MERGES WITH OR INTO OR TRANSFERS ALL OR SUBSTANTIALLY ALL ITS PROPERTIES AND
ASSETS TO (X) AN AFFILIATE INCORPORATED OR ORGANIZED FOR THE PURPOSE OF
REINCORPORATING OR REORGANIZING THE BORROWER IN ANOTHER JURISDICTION OR CHANGING
ITS LEGAL STRUCTURE TO A CORPORATION OR OTHER ENTITY OR (Y) A RESTRICTED
SUBSIDIARY OF THE BORROWER SO LONG AS ALL ASSETS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES IMMEDIATELY PRIOR TO SUCH TRANSACTION (OTHER THAN
CAPITAL STOCK OF SUCH RESTRICTED SUBSIDIARY) ARE OWNED BY SUCH RESTRICTED
SUBSIDIARY AND ITS RESTRICTED SUBSIDIARIES IMMEDIATELY AFTER THE CONSUMMATION
THEREOF.  SUBSECTION 7.3(A) WILL NOT APPLY TO (1) ANY TRANSACTION IN WHICH ANY
RESTRICTED SUBSIDIARY CONSOLIDATES WITH, MERGES INTO OR TRANSFERS ALL OR PART OF
ITS ASSETS TO THE BORROWER OR (2) THE TRANSACTIONS.


7.4                                 LIMITATION ON ASSET DISPOSITIONS; PROCEEDS
FROM ASSET DISPOSITIONS AND RECOVERY EVENTS


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY MATERIAL RESTRICTED SUBSIDIARY TO, MAKE ANY ASSET DISPOSITION UNLESS:

(I)                                     THE BORROWER OR SUCH RESTRICTED
SUBSIDIARY RECEIVES CONSIDERATION (INCLUDING BY WAY OF RELIEF FROM, OR BY ANY
OTHER PERSON ASSUMING RESPONSIBILITY FOR, ANY LIABILITIES, CONTINGENT OR
OTHERWISE) AT THE TIME OF SUCH ASSET DISPOSITION AT LEAST EQUAL TO THE FAIR
MARKET VALUE OF THE SHARES AND ASSETS SUBJECT TO SUCH ASSET DISPOSITION, AS SUCH
FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE BORROWER, WHICH
DETERMINATION SHALL BE CONCLUSIVE (INCLUDING AS TO THE VALUE OF ALL NON-CASH
CONSIDERATION),

(II)                                  IN THE CASE OF ANY ASSET DISPOSITION (OR
SERIES OF RELATED ASSET DISPOSITIONS) HAVING A FAIR MARKET VALUE OF
$25.0 MILLION OR MORE, AT LEAST 75% OF THE CONSIDERATION THEREFOR (EXCLUDING, IN
THE CASE OF AN ASSET DISPOSITION (OR SERIES OF RELATED ASSET DISPOSITIONS), ANY
CONSIDERATION BY WAY OF RELIEF FROM, OR BY ANY OTHER PERSON ASSUMING
RESPONSIBILITY FOR, ANY LIABILITIES, CONTINGENT OR OTHERWISE, THAT ARE NOT
INDEBTEDNESS) RECEIVED BY THE BORROWER OR SUCH RESTRICTED SUBSIDIARY IS IN THE
FORM OF CASH, AND

(III)                               TO THE EXTENT REQUIRED BY SUBSECTION 7.4(B)
AN AMOUNT EQUAL TO 100% OF THE NET AVAILABLE CASH FROM SUCH ASSET DISPOSITION IS
APPLIED BY THE BORROWER (OR ANY RESTRICTED SUBSIDIARY, AS THE CASE MAY BE) AS
PROVIDED IN SUCH SUBSECTION.


(B)                                 IN THE EVENT THAT ON OR AFTER THE CLOSING
DATE, (X) BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL MAKE AN ASSET DISPOSITION
OR (Y) A RECOVERY EVENT SHALL OCCUR, AN AMOUNT EQUAL TO 100% OF THE NET
AVAILABLE CASH FROM SUCH ASSET DISPOSITION OR RECOVERY EVENT SHALL BE APPLIED BY
BORROWER (OR ANY RESTRICTED SUBSIDIARY, AS THE CASE MAY BE) AS FOLLOWS:

(I)                                     FIRST, (X) TO THE EXTENT BORROWER OR
SUCH RESTRICTED SUBSIDIARY ELECTS, TO REINVEST OR COMMIT TO REINVEST IN THE
BUSINESS OF BORROWER AND ITS RESTRICTED SUBSIDIARIES (INCLUDING ANY INVESTMENT
IN ADDITIONAL ASSETS BY BORROWER OR ANY RESTRICTED SUBSIDIARY) WITHIN 450 DAYS
FROM THE LATER OF THE DATE OF SUCH ASSET DISPOSITION AND THE DATE OF

111


--------------------------------------------------------------------------------


RECEIPT OF SUCH NET AVAILABLE CASH (OR, IF SUCH REINVESTMENT IS IN A PROJECT
AUTHORIZED BY THE BOARD OF DIRECTORS THAT WILL TAKE LONGER THAN SUCH 450 DAYS TO
COMPLETE, THE PERIOD OF TIME NECESSARY TO COMPLETE SUCH PROJECT) OR (Y) IN THE
CASE OF ANY ASSET DISPOSITION BY ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR, TO THE EXTENT THAT THE BORROWER OR ANY RESTRICTED
SUBSIDIARY ELECTS (OR IS REQUIRED BY THE TERMS OF ANY INDEBTEDNESS OF ANY
RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR), TO PREPAY, REPAY OR
PURCHASE ANY SUCH INDEBTEDNESS OR (IN THE CASE OF LETTERS OF CREDIT, BANKERS’
ACCEPTANCES OR OTHER SIMILAR INSTRUMENTS) CASH COLLATERALIZE ANY SUCH
INDEBTEDNESS (IN EACH CASE OTHER THAN INDEBTEDNESS OWED TO THE BORROWER OR A
RESTRICTED SUBSIDIARY) WITHIN 450 DAYS AFTER THE LATER OF THE DATE OF SUCH ASSET
DISPOSITION AND THE DATE OF RECEIPT OF SUCH NET AVAILABLE CASH,

(II)                                  SECOND, TO THE EXTENT OF THE BALANCE OF
SUCH NET AVAILABLE CASH AFTER APPLICATION IN ACCORDANCE WITH CLAUSE (I) ABOVE
(SUCH BALANCE, THE “EXCESS PROCEEDS”), TOWARD THE PREPAYMENT OF THE TERM LOANS
AND (TO THE EXTENT THE BORROWER OR ANY RESTRICTED SUBSIDIARY IS REQUIRED BY THE
TERMS THEREOF) TO PREPAY, REPAY OR PURCHASE OTHER ADDITIONAL INDEBTEDNESS ON A
PRO RATA BASIS WITH THE TERM LOANS, IN ACCORDANCE WITH SUBSECTION 3.4(D) (AND
SUBJECT TO SUBSECTIONS 3.4(E) AND 3.4(F) THEREOF) OR THE AGREEMENTS OR
INSTRUMENTS GOVERNING SUCH OTHER ADDITIONAL INDEBTEDNESS; AND

(III)                               THIRD, TO THE EXTENT OF THE BALANCE OF SUCH
NET AVAILABLE CASH AFTER APPLICATION IN ACCORDANCE WITH CLAUSES (I) AND
(II) ABOVE (INCLUDING WITHOUT LIMITATION AN AMOUNT EQUAL TO THE AMOUNT OF ANY
PREPAYMENT OTHERWISE CONTEMPLATED BY CLAUSE (II) ABOVE IN CONNECTION WITH SUCH
ASSET DISPOSITION OR RECOVERY EVENT THAT IS DECLINED BY ANY LENDER), TO FUND ANY
GENERAL CORPORATE PURPOSES (INCLUDING BUT NOT LIMITED TO THE REPAYMENT OF SENIOR
INTERIM LOANS, SENIOR NOTES, EXISTING NOTES OR SUBORDINATED OBLIGATIONS) (TO THE
EXTENT CONSISTENT WITH ANY OTHER APPLICABLE PROVISION OF THIS AGREEMENT).


(C)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SUBSECTION 7.4, THE BORROWER AND ITS RESTRICTED SUBSIDIARIES SHALL NOT BE
REQUIRED TO APPLY ANY NET AVAILABLE CASH OR EQUIVALENT AMOUNT IN ACCORDANCE WITH
THIS SUBSECTION 7.4 (X) EXCEPT TO THE EXTENT THAT THE AGGREGATE NET AVAILABLE
CASH FROM ALL ASSET DISPOSITIONS AND RECOVERY EVENTS OR EQUIVALENT AMOUNT THAT
IS NOT APPLIED IN ACCORDANCE WITH THIS SUBSECTION 7.4 EXCEEDS $50.0 MILLION AND
(Y) IN THE CASE OF ANY ASSET DISPOSITION BY, OR RECOVERY EVENT RELATING TO ANY
ASSET OF, ANY RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR, TO THE
EXTENT THAT (I) ANY NET AVAILABLE CASH FROM SUCH ASSET DISPOSITION OR RECOVERY
EVENT IS SUBJECT TO ANY RESTRICTION ON THE TRANSFER OF ALL OR ANY PORTION
THEREOF DIRECTLY OR INDIRECTLY TO THE BORROWER, INCLUDING BY REASON OF
APPLICABLE LAW OR AGREEMENT (OTHER THAN ANY AGREEMENT ENTERED INTO PRIMARILY FOR
THE PURPOSE OF IMPOSING SUCH A RESTRICTION) OR (II) IN THE GOOD FAITH
DETERMINATION OF THE BORROWER (WHICH DETERMINATION SHALL BE CONCLUSIVE) THE
TRANSFER OF ALL OR ANY PORTION OF ANY NET AVAILABLE CASH FROM SUCH ASSET
DISPOSITION DIRECTLY OR INDIRECTLY TO THE BORROWER COULD REASONABLY BE EXPECTED
TO GIVE RISE TO OR RESULT IN (A) ANY VIOLATION OF APPLICABLE LAW, (B) ANY
LIABILITY (CRIMINAL, CIVIL, ADMINISTRATIVE OR OTHER) FOR ANY OF THE OFFICERS,
DIRECTORS OR SHAREHOLDERS OF THE BORROWER, ANY RESTRICTED SUBSIDIARY OR ANY
PARENT, (C) ANY VIOLATION OF THE PROVISIONS OF ANY JOINT VENTURE OR OTHER
MATERIAL AGREEMENT GOVERNING OR BINDING UPON THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, (D) ANY MATERIAL RISK OF ANY SUCH VIOLATION OR LIABILITY REFERRED TO
IN ANY OF THE PRECEDING CLAUSES (A), (B) AND (C), (E) ANY ADVERSE TAX
CONSEQUENCE FOR THE BORROWER OR ANY RESTRICTED SUBSIDIARY, OR (F) ANY COST,
EXPENSE,

112


--------------------------------------------------------------------------------



LIABILITY OR OBLIGATION (INCLUDING, WITHOUT LIMITATION, ANY TAX) OTHER THAN
ROUTINE AND IMMATERIAL OUT-OF-POCKET EXPENSES.


(D)                                 FOR THE PURPOSES OF SUBSECTION 7.4(A)(II)
ABOVE, THE FOLLOWING ARE DEEMED TO BE CASH:  (1) TEMPORARY CASH INVESTMENTS AND
CASH EQUIVALENTS, (2) THE ASSUMPTION OF INDEBTEDNESS OF THE BORROWER (OTHER THAN
DISQUALIFIED STOCK OF THE BORROWER) OR ANY RESTRICTED SUBSIDIARY AND THE RELEASE
OF THE BORROWER OR SUCH RESTRICTED SUBSIDIARY FROM ALL LIABILITY ON PAYMENT OF
THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IN CONNECTION WITH SUCH ASSET
DISPOSITION, (3) INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY THAT IS NO LONGER A
RESTRICTED SUBSIDIARY AS A RESULT OF SUCH ASSET DISPOSITION, TO THE EXTENT THAT
THE BORROWER AND EACH OTHER RESTRICTED SUBSIDIARY ARE RELEASED FROM ANY
GUARANTEE OF PAYMENT OF THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IN CONNECTION
WITH SUCH ASSET DISPOSITION, (4) SECURITIES RECEIVED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY FROM THE TRANSFEREE THAT ARE CONVERTED BY THE BORROWER OR
SUCH RESTRICTED SUBSIDIARY INTO CASH WITHIN 180 DAYS, (5) CONSIDERATION
CONSISTING OF INDEBTEDNESS OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY, (6)
ADDITIONAL ASSETS AND (7) ANY DESIGNATED NONCASH CONSIDERATION RECEIVED BY THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IN AN ASSET DISPOSITION HAVING AN
AGGREGATE FAIR MARKET VALUE, TAKEN TOGETHER WITH ALL OTHER DESIGNATED NONCASH
CONSIDERATION RECEIVED PURSUANT TO THIS CLAUSE, NOT TO EXCEED AN AGGREGATE
AMOUNT AT ANY TIME OUTSTANDING EQUAL TO THE GREATER OF $125.0 MILLION AND 10.0%
OF CONSOLIDATED TANGIBLE ASSETS (WITH THE FAIR MARKET VALUE OF EACH ITEM OF
DESIGNATED NONCASH CONSIDERATION BEING MEASURED AT THE TIME RECEIVED AND WITHOUT
GIVING EFFECT TO SUBSEQUENT CHANGES IN VALUE).


7.5                                 LIMITATION ON DIVIDENDS AND OTHER RESTRICTED
PAYMENTS.


(A)                                  THE BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, (I)
DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON OR IN RESPECT OF ITS
CAPITAL STOCK (INCLUDING ANY SUCH PAYMENT IN CONNECTION WITH ANY MERGER OR
CONSOLIDATION TO WHICH THE BORROWER IS A PARTY) EXCEPT (X) DIVIDENDS OR
DISTRIBUTIONS PAYABLE SOLELY IN ITS CAPITAL STOCK (OTHER THAN DISQUALIFIED
STOCK) AND (Y) DIVIDENDS OR DISTRIBUTIONS PAYABLE TO THE BORROWER OR ANY
RESTRICTED SUBSIDIARY (AND, IN THE CASE OF ANY SUCH RESTRICTED SUBSIDIARY MAKING
SUCH DIVIDEND OR DISTRIBUTION, TO OTHER HOLDERS OF ITS CAPITAL STOCK ON NO MORE
THAN A PRO RATA BASIS, MEASURED BY VALUE), (II) PURCHASE, REDEEM, RETIRE OR
OTHERWISE ACQUIRE FOR VALUE ANY CAPITAL STOCK OF THE BORROWER HELD BY PERSONS
OTHER THAN THE BORROWER OR A RESTRICTED SUBSIDIARY (OTHER THAN ANY ACQUISITION
OF CAPITAL STOCK DEEMED TO OCCUR UPON THE EXERCISE OF OPTIONS IF SUCH CAPITAL
STOCK REPRESENTS A PORTION OF THE EXERCISE PRICE THEREOF), (III) VOLUNTARILY
PURCHASE, REPURCHASE, REDEEM OR DEFEASE OR OTHERWISE VOLUNTARILY ACQUIRE OR
RETIRE FOR VALUE, PRIOR TO SCHEDULED MATURITY, SCHEDULED REPAYMENT OR SCHEDULED
SINKING FUND PAYMENT, SENIOR INTERIM LOAN FACILITY INDEBTEDNESS (INCLUDING,
WITHOUT LIMITATION, ANY SENIOR NOTES), EXISTING NOTES OR SUBORDINATED
OBLIGATIONS (OTHER THAN A PURCHASE, REPURCHASE, REDEMPTION, DEFEASANCE OR OTHER
ACQUISITION OR RETIREMENT FOR VALUE IN ANTICIPATION OF SATISFYING A SINKING FUND
OBLIGATION, PRINCIPAL INSTALLMENT OR FINAL MATURITY, IN EACH CASE DUE WITHIN ONE
YEAR OF THE DATE OF SUCH ACQUISITION OR RETIREMENT) OR (IV) MAKE ANY INVESTMENT
(OTHER THAN A PERMITTED INVESTMENT) IN ANY PERSON (ANY SUCH DIVIDEND,
DISTRIBUTION, PURCHASE, REPURCHASE, REDEMPTION, DEFEASANCE, OTHER ACQUISITION OR
RETIREMENT OR INVESTMENT BEING HEREIN REFERRED TO AS A “RESTRICTED PAYMENT”), IF
AT THE TIME THE BORROWER OR SUCH RESTRICTED SUBSIDIARY MAKES SUCH RESTRICTED
PAYMENT AND AFTER GIVING EFFECT THERETO:

113


--------------------------------------------------------------------------------


(1)                                  a Default shall have occurred and be
continuing (or would result therefrom);

(2)                                  the Borrower could not Incur at least an
additional $1.00 of Indebtedness pursuant to subsection 7.1(a); or

(3)                                  the aggregate amount of such Restricted
Payment and all other Restricted Payments (the amount so expended, if other than
in cash, to be as determined in good faith by the Board of Directors, whose
determination shall be conclusive and evidenced by a resolution of the Board of
Directors) declared or made subsequent to the Closing Date and then outstanding
would exceed, without duplication, the sum of:

(A)                              50% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on April 1, 2007
to the end of the most recent fiscal quarter ending prior to the date of such
Restricted Payment for which consolidated financial statements of the Borrower
are available (or, in case such Consolidated Net Income shall be a negative
number, 100% of such negative number);

(B)                                the aggregate Net Cash Proceeds and the fair
value (as determined in good faith by the Borrower) of property or assets
received (x) by the Borrower as capital contributions to the Borrower after the
Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of its Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) after the Closing Date (other than Excluded Contributions and
Contribution Amounts) or (y) by the Borrower or any Restricted Subsidiary from
the issuance and sale by the Borrower or any Restricted Subsidiary after the
Closing Date of Indebtedness that shall have been converted into or exchanged
for Capital Stock of the Borrower (other than Disqualified Stock or Designated
Preferred Stock) or any Parent, plus the amount of any cash and the fair value
(as determined in good faith by the Borrower) of any property or assets,
received by the Borrower or any Restricted Subsidiary upon such conversion or
exchange;

(C)                                (i) the aggregate amount of cash and the fair
value (as determined in good faith by the Borrower) of any property or assets
received from dividends, distributions, interest payments, return of capital,
repayments of Investments or other transfers of assets to the Borrower or any
Restricted Subsidiary from any Unrestricted Subsidiary, including dividends or
other distributions related to dividends or other distributions made pursuant to
subsection 7.5(b)(x) below, plus (ii) the aggregate amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary (valued
in each case as provided in the definition of “Investment”); and

(D)                               in the case of any disposition or repayment of
any Investment constituting a Restricted Payment (without duplication of any
amount deducted in calculating the amount of Investments at any time outstanding
included in the amount of Restricted Payments), the aggregate amount of cash and
the fair value

114


--------------------------------------------------------------------------------


(as determined in good faith by the Borrower) of any property or assets received
by the Borrower or a Restricted Subsidiary with respect to all such dispositions
and repayments.


(B)                                 THE PROVISIONS OF SUBSECTION 7.5(A) ABOVE DO
NOT PROHIBIT ANY OF THE FOLLOWING (EACH, A “PERMITTED PAYMENT”):

(I)                                     (X) ANY PURCHASE, REDEMPTION,
REPURCHASE, DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT OF CAPITAL STOCK OF
THE BORROWER (“TREASURY CAPITAL STOCK”), SENIOR INTERIM LOAN FACILITY
INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, ANY SENIOR NOTES), EXISTING NOTES
OR SUBORDINATED OBLIGATIONS MADE BY EXCHANGE (INCLUDING ANY SUCH EXCHANGE
PURSUANT TO THE EXERCISE OF A CONVERSION RIGHT OR PRIVILEGE IN CONNECTION WITH
WHICH CASH IS PAID IN LIEU OF THE ISSUANCE OF FRACTIONAL SHARES) FOR, OR OUT OF
THE PROCEEDS OF THE SUBSTANTIALLY CONCURRENT ISSUANCE OR SALE OF, CAPITAL STOCK
OF THE BORROWER (OTHER THAN DISQUALIFIED STOCK AND OTHER THAN CAPITAL STOCK
ISSUED OR SOLD TO A SUBSIDIARY) (“REFUNDING CAPITAL STOCK”) OR A SUBSTANTIALLY
CONCURRENT CAPITAL CONTRIBUTION TO THE BORROWER, IN EACH CASE OTHER THAN
EXCLUDED CONTRIBUTIONS AND CONTRIBUTION AMOUNTS; PROVIDED THAT THE NET CASH
PROCEEDS FROM SUCH ISSUANCE, SALE OR CAPITAL CONTRIBUTION SHALL BE EXCLUDED IN
SUBSEQUENT CALCULATIONS UNDER SUBSECTION 7.5(A)(3)(B) ABOVE AND (Y) IF
IMMEDIATELY PRIOR TO SUCH ACQUISITION OR RETIREMENT OF SUCH TREASURY CAPITAL
STOCK, DIVIDENDS THEREON WERE PERMITTED PURSUANT TO SUBSECTION 7.5(B)(XV),
DIVIDENDS ON SUCH REFUNDING CAPITAL STOCK IN AN AGGREGATE AMOUNT PER ANNUM NOT
EXCEEDING THE AGGREGATE AMOUNT PER ANNUM OF DIVIDENDS SO PERMITTED ON SUCH
TREASURY CAPITAL STOCK;

(II)                                  ANY PURCHASE, REDEMPTION, REPURCHASE,
DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT OF SENIOR INTERIM LOAN FACILITY
INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, SENIOR INTERIM LOANS AND ANY SENIOR
NOTES), EXISTING NOTES OR SUBORDINATED OBLIGATIONS (W) MADE BY EXCHANGE FOR, OR
OUT OF THE PROCEEDS OF THE SUBSTANTIALLY CONCURRENT ISSUANCE OR SALE OF,
INDEBTEDNESS OF THE BORROWER (OTHER THAN THE EXISTING NOTES) OR REFINANCING
INDEBTEDNESS, IN EACH CASE INCURRED IN COMPLIANCE WITH SUBSECTION 7.1, (X) FROM
DECLINED AMOUNTS AS CONTEMPLATED BY SUBSECTION 3.4(F), (Y) FOLLOWING THE
OCCURRENCE OF A CHANGE OF CONTROL (OR OTHER SIMILAR EVENT DESCRIBED THEREIN AS A
“CHANGE OF CONTROL”) BUT ONLY IF THE BORROWER SHALL HAVE COMPLIED WITH
SUBSECTION 7.8(A), OR (Z) CONSTITUTING ACQUIRED INDEBTEDNESS;

(III)                               ANY DIVIDEND PAID WITHIN 60 DAYS AFTER THE
DATE OF DECLARATION THEREOF IF AT SUCH DATE OF DECLARATION SUCH DIVIDEND WOULD
HAVE COMPLIED WITH SUBSECTION 7.5(A) ABOVE;

(IV)                              INVESTMENTS OR OTHER RESTRICTED PAYMENTS IN AN
AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED THE AMOUNT OF EXCLUDED
CONTRIBUTIONS;

(V)                                 LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS
BY THE BORROWER TO ANY PARENT TO PERMIT ANY PARENT TO REPURCHASE OR OTHERWISE
ACQUIRE ITS CAPITAL STOCK (INCLUDING ANY OPTIONS, WARRANTS OR OTHER RIGHTS IN
RESPECT THEREOF), OR PAYMENTS BY THE BORROWER TO REPURCHASE OR OTHERWISE ACQUIRE
CAPITAL STOCK OF ANY PARENT OR THE BORROWER (INCLUDING ANY OPTIONS, WARRANTS OR
OTHER RIGHTS IN RESPECT THEREOF), IN EACH CASE FROM MANAGEMENT

115


--------------------------------------------------------------------------------


INVESTORS, SUCH PAYMENTS, LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS NOT TO
EXCEED AN AMOUNT (NET OF REPAYMENTS OF ANY SUCH LOANS OR ADVANCES) EQUAL TO (X)
(1) $30.0 MILLION, PLUS (2) $10.0 MILLION MULTIPLIED BY THE NUMBER OF CALENDAR
YEARS THAT HAVE COMMENCED SINCE THE CLOSING DATE, PLUS (Y) THE NET CASH PROCEEDS
RECEIVED BY THE BORROWER SINCE THE CLOSING DATE FROM, OR AS A CAPITAL
CONTRIBUTION FROM, THE ISSUANCE OR SALE TO MANAGEMENT INVESTORS OF CAPITAL STOCK
(INCLUDING ANY OPTIONS, WARRANTS OR OTHER RIGHTS IN RESPECT THEREOF), TO THE
EXTENT SUCH NET CASH PROCEEDS ARE NOT INCLUDED IN ANY CALCULATION UNDER
SUBSECTION 7.5(A)(3)(B)(X) ABOVE,  PLUS (Z) THE CASH PROCEEDS OF KEY MAN LIFE
INSURANCE POLICIES RECEIVED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY (OR BY
ANY PARENT AND CONTRIBUTED TO THE BORROWER) SINCE THE CLOSING DATE TO THE EXTENT
SUCH CASH PROCEEDS ARE NOT INCLUDED IN ANY CALCULATION UNDER SUBSECTION
7.5(A)(3)(A) ABOVE; PROVIDED THAT ANY CANCELLATION OF INDEBTEDNESS OWING TO THE
BORROWER OR ANY RESTRICTED SUBSIDIARY BY ANY MANAGEMENT INVESTOR IN CONNECTION
WITH ANY REPURCHASE OR OTHER ACQUISITION OF CAPITAL STOCK (INCLUDING ANY
OPTIONS, WARRANTS OR OTHER RIGHTS IN RESPECT THEREOF) FROM ANY MANAGEMENT
INVESTOR SHALL NOT CONSTITUTE A RESTRICTED PAYMENT FOR PURPOSES OF THIS
SUBSECTION 7.5 OR ANY OTHER PROVISION OF THIS AGREEMENT;

(VI)           THE PAYMENT BY THE BORROWER OF, OR LOANS, ADVANCES, DIVIDENDS OR
DISTRIBUTIONS BY THE BORROWER TO ANY PARENT TO PAY, DIVIDENDS ON THE COMMON
STOCK OR EQUITY OF THE BORROWER OR ANY PARENT FOLLOWING A PUBLIC OFFERING OF
SUCH COMMON STOCK OR EQUITY IN AN AMOUNT NOT TO EXCEED IN ANY FISCAL YEAR 6% OF
THE AGGREGATE GROSS PROCEEDS RECEIVED BY THE BORROWER (WHETHER DIRECTLY, OR
INDIRECTLY THROUGH A CONTRIBUTION TO COMMON EQUITY CAPITAL) IN OR FROM SUCH
PUBLIC OFFERING;

(VII)        RESTRICTED PAYMENTS (INCLUDING LOANS OR ADVANCES) IN AN AGGREGATE
AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED AN AMOUNT (NET OF REPAYMENTS OF ANY
SUCH LOANS OR ADVANCES) EQUAL TO THE GREATER OF $50.0 MILLION AND 3.75% OF
CONSOLIDATED TANGIBLE ASSETS;

(VIII)     LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS TO ANY PARENT OR OTHER
PAYMENTS BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY (A) TO SATISFY OR PERMIT
ANY PARENT TO SATISFY OBLIGATIONS UNDER THE MANAGEMENT AGREEMENTS, (B) PURSUANT
TO THE TAX SHARING AGREEMENT, OR (C) TO PAY OR PERMIT ANY PARENT TO PAY ANY
PARENT EXPENSES OR ANY RELATED TAXES;

(IX)             PAYMENTS BY THE BORROWER, OR LOANS, ADVANCES, DIVIDENDS OR
DISTRIBUTIONS BY THE BORROWER TO ANY PARENT TO MAKE PAYMENTS, TO HOLDERS OF
CAPITAL STOCK OF THE BORROWER OR ANY PARENT IN LIEU OF ISSUANCE OF FRACTIONAL
SHARES OF SUCH CAPITAL STOCK, NOT TO EXCEED $5.0 MILLION IN THE AGGREGATE
OUTSTANDING AT ANY TIME;

(X)                DIVIDENDS OR OTHER DISTRIBUTIONS OF CAPITAL STOCK,
INDEBTEDNESS OR OTHER SECURITIES OF UNRESTRICTED SUBSIDIARIES;

(XI)             ANY RESTRICTED PAYMENT PURSUANT TO OR IN CONNECTION WITH THE
TRANSACTIONS;

116


--------------------------------------------------------------------------------


(XII)                             DIVIDENDS TO HOLDERS OF ANY CLASS OR SERIES OF
DISQUALIFIED STOCK, OR OF ANY PREFERRED STOCK OF A RESTRICTED SUBSIDIARY,
INCURRED IN ACCORDANCE WITH SUBSECTION 7.1;

(XIII)                          RESTRICTED PAYMENTS (INCLUDING LOANS OR
ADVANCES) IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED AN AMOUNT
(NET OF ANY REPAYMENTS OF ANY SUCH LOANS OR ADVANCES) EQUAL TO CUMULATIVE
RETAINED EXCESS CASH FLOW, PROVIDED THAT, IN THE CASE OF SUCH A RESTRICTED
PAYMENT THAT IS A DIVIDEND OR DISTRIBUTION ON OR IN RESPECT OF, OR A PURCHASE,
REDEMPTION, RETIREMENT OR OTHER ACQUISITION FOR VALUE OF, CAPITAL STOCK OF THE
BORROWER, AT THE TIME OF SUCH RESTRICTED PAYMENT, THE CONSOLIDATED COVERAGE
RATIO IS GREATER THAN OR EQUAL TO 2.0:1.0 FOR THE FOUR FISCAL QUARTER PERIOD OF
THE BORROWER ENDING ON THE LAST DAY OF THE MOST RECENTLY COMPLETED FISCAL YEAR
OR QUARTER FOR WHICH FINANCIAL STATEMENTS OF THE BORROWER HAVE BEEN DELIVERED
UNDER SUBSECTION 6.1(A) OR (B);

(XIV)                         RESTRICTED PAYMENTS (INCLUDING LOANS OR ADVANCES)
IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED AN AMOUNT (NET OF
ANY REPAYMENTS OF ANY SUCH LOANS OR ADVANCES) EQUAL TO NET AVAILABLE CASH TO THE
EXTENT PERMITTED BY SUBSECTION 7.4(B)(III), PROVIDED THAT, IN THE CASE OF SUCH A
RESTRICTED PAYMENT THAT IS A DIVIDEND OR DISTRIBUTION ON OR IN RESPECT OF, OR A
PURCHASE, REDEMPTION, RETIREMENT OR OTHER ACQUISITION FOR VALUE OF, CAPITAL
STOCK OF HOLDING PARENT, AT THE TIME OF SUCH RESTRICTED PAYMENT, THE
CONSOLIDATED COVERAGE RATIO IS GREATER THAN OR EQUAL TO 2.0:1.0 FOR THE FOUR
FISCAL QUARTER PERIOD OF THE BORROWER ENDING ON THE LAST DATE OF THE MOST
RECENTLY COMPLETED FISCAL YEAR OR QUARTER FOR WHICH FINANCIAL STATEMENTS OF
BORROWER HAVE BEEN DELIVERED UNDER SUBSECTION 6.1(A) OR (B);

(XV)                            (A) DIVIDENDS ON ANY DESIGNATED PREFERRED STOCK
OF THE BORROWER ISSUED AFTER THE CLOSING DATE, PROVIDED THAT AT THE TIME OF SUCH
ISSUANCE AND AFTER GIVING EFFECT THERETO ON A PRO FORMA BASIS, THE CONSOLIDATED
COVERAGE RATIO WOULD BE AT LEAST 2.00 TO 1.00, OR (B) ANY DIVIDEND ON REFUNDING
CAPITAL STOCK THAT IS PREFERRED STOCK IN EXCESS OF THE AMOUNT OF DIVIDENDS
THEREON PERMITTED BY CLAUSE (I) OF THIS PARAGRAPH (B), PROVIDED THAT AT THE TIME
OF THE DECLARATION OF SUCH DIVIDEND AND AFTER GIVING EFFECT THERETO ON A PRO
FORMA BASIS, THE CONSOLIDATED COVERAGE RATIO WOULD BE AT LEAST 2.00:1.00, OR (C)
LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS TO ANY PARENT TO PERMIT DIVIDENDS ON
ANY DESIGNATED PREFERRED STOCK OF ANY PARENT ISSUED AFTER THE CLOSING DATE, IN
AN AMOUNT (NET OF REPAYMENTS OF ANY SUCH LOANS OR ADVANCES) NOT EXCEEDING THE
AGGREGATE CASH PROCEEDS RECEIVED BY THE BORROWER FROM THE ISSUANCE OR SALE OF
SUCH DESIGNATED PREFERRED STOCK OF SUCH PARENT;

(XVI)                         INVESTMENTS IN UNRESTRICTED SUBSIDIARIES IN AN
AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT EXCEEDING THE GREATER OF $50.0
MILLION AND 5.0% OF CONSOLIDATED TANGIBLE ASSETS; AND

(XVII)                      DISTRIBUTIONS OR PAYMENTS OF SPECIAL PURPOSE
FINANCING FEES;

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix),
(xiii) and (xv)(B), the net amount of any such Permitted Payment shall be
included in subsequent calculations of the amount of Restricted Payments, (B) in
all cases other than pursuant to clause (A) immediately above, the net amount of
any such Permitted Payment shall be excluded in subsequent

117


--------------------------------------------------------------------------------


calculations of the amount of Restricted Payments and (C) solely with respect to
subsections 7.5(b)(vii) and (xiii), no Default or Event of Default shall have
occurred or be continuing at the time of any such Permitted Payment after giving
effect thereto.  For the avoidance of doubt, nothing in this subsection 7.5
shall restrict the making of any “AHYDO catch up payment” required by the Senior
Interim Loan Facility or the Senior Notes Indenture.


(C)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SUBSECTION 7.5 AND FOR SO LONG AS ANY SENIOR INTERIM LOANS REMAIN
OUTSTANDING, THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS MATERIAL
RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, PAY ANY CASH DIVIDEND OR
MAKE ANY CASH DISTRIBUTION ON OR IN RESPECT OF THE BORROWER’S CAPITAL STOCK OR
PURCHASE FOR CASH OR OTHERWISE ACQUIRE FOR CASH ANY CAPITAL STOCK OF THE
BORROWER OR ANY PARENT, FOR THE PURPOSE OF PAYING ANY CASH DIVIDEND OR MAKING
ANY CASH DISTRIBUTION TO, OR ACQUIRING CAPITAL STOCK OF THE BORROWER OR ANY
PARENT FOR CASH FROM, THE INVESTORS, OR GUARANTEE ANY INDEBTEDNESS OF ANY
AFFILIATE OF THE BORROWER FOR THE PURPOSE OF PAYING SUCH DIVIDEND, MAKING SUCH
DISTRIBUTION OR SO ACQUIRING SUCH CAPITAL STOCK TO OR FROM THE INVESTORS, IN
EACH CASE BY MEANS OF UTILIZATION OF THE CUMULATIVE RESTRICTED PAYMENT CREDIT
PROVIDED BY SUBSECTION 7.5(A)(3), OR THE EXCEPTIONS PROVIDED BY SUBSECTIONS
7.5(B)(III), (VII), (X), (XIII), (XIV) OR (XVI) OR CLAUSES (XV) OR (XVIII) OF
THE DEFINITION OF PERMITTED INVESTMENTS, UNLESS AT THE TIME AND AFTER GIVING
EFFECT TO SUCH PAYMENT, (X) THE CONSOLIDATED TOTAL LEVERAGE RATIO OF THE
BORROWER WOULD HAVE BEEN EQUAL TO OR LESS THAN 6.0 TO 1.0, (Y) IF APPLICABLE,
THE BORROWER SHALL HAVE MADE A CASH INTEREST ELECTION WITH RESPECT TO THE SENIOR
INTERIM LOAN FACILITY (INCLUDING, WITHOUT LIMITATION, THE SENIOR INTERIM LOANS
AND ANY SENIOR NOTES) (OR ANY PERIOD IN WHICH THE BORROWER PAID INTEREST IN KIND
WITH RESPECT TO THE SENIOR INTERIM LOAN FACILITY (INCLUDING, WITHOUT LIMITATION,
THE SENIOR INTERIM LOANS AND ANY SENIOR NOTES) SHALL HAVE EXPIRED) AND (Z) SUCH
PAYMENT IS OTHERWISE IN COMPLIANCE WITH THIS SUBSECTION 7.5; PROVIDED THAT
NOTWITHSTANDING THE REFINANCING IN FULL OF THE SENIOR INTERIM LOANS, TO THE
EXTENT THAT ANY AGREEMENT GOVERNING THE  INDEBTEDNESS SO REFINANCING THE SENIOR
INTERIM LOANS INCLUDES A PROVISION SUBSTANTIALLY SIMILAR TO THIS PROVISION, THE
FOREGOING PARAGRAPH (C) (AS MODIFIED AS APPROPRIATE TO CONFORM TO SUCH
PROVISION) SHALL CONTINUE TO APPLY NOTWITHSTANDING THE REFINANCING OF THE SENIOR
INTERIM LOANS FOR SO LONG AS SUCH INDEBTEDNESS SHALL REMAIN OUTSTANDING.


7.6                                 LIMITATION ON TRANSACTIONS WITH AFFILIATES.


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY MATERIAL RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO OR
CONDUCT ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
SERVICE) WITH ANY AFFILIATE OF THE BORROWER (AN “AFFILIATE TRANSACTION”)
INVOLVING AGGREGATE CONSIDERATION IN EXCESS OF $10.0 MILLION UNLESS (I) THE
TERMS OF SUCH AFFILIATE TRANSACTION ARE NOT MATERIALLY LESS FAVORABLE TO THE
BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, THAN THOSE THAT
COULD BE OBTAINED AT THE TIME IN A TRANSACTION WITH A PERSON WHO IS NOT SUCH AN
AFFILIATE AND (II) IF SUCH AFFILIATE TRANSACTION INVOLVES AGGREGATE
CONSIDERATION IN EXCESS OF $40.0 MILLION, THE TERMS OF SUCH AFFILIATE
TRANSACTION HAVE BEEN APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS.  FOR
PURPOSES OF THIS PARAGRAPH, ANY AFFILIATE TRANSACTION SHALL BE DEEMED TO HAVE
SATISFIED THE REQUIREMENTS SET FORTH IN THIS SUBSECTION 7.6(A) IF (X) SUCH
AFFILIATE TRANSACTION IS APPROVED BY A MAJORITY OF THE DISINTERESTED DIRECTORS
OR (Y) IN THE EVENT THERE ARE NO DISINTERESTED DIRECTORS, A FAIRNESS OPINION IS
PROVIDED BY A NATIONALLY RECOGNIZED APPRAISAL OR INVESTMENT BANKING FIRM WITH
RESPECT TO SUCH AFFILIATE TRANSACTION.

118


--------------------------------------------------------------------------------



(B)                                 THE PROVISIONS OF SUBSECTION 7.6(A) ABOVE
WILL NOT APPLY TO:

(I)                                     ANY RESTRICTED PAYMENT TRANSACTION,

(II)                                  (1) THE ENTERING INTO, MAINTAINING OR
PERFORMANCE OF ANY EMPLOYMENT OR CONSULTING CONTRACT, COLLECTIVE BARGAINING
AGREEMENT, BENEFIT PLAN, PROGRAM OR ARRANGEMENT, RELATED TRUST AGREEMENT OR ANY
OTHER SIMILAR ARRANGEMENT FOR OR WITH ANY CURRENT OR FORMER EMPLOYEE, OFFICER,
DIRECTOR OR CONSULTANT OF OR TO THE BORROWER, ANY RESTRICTED SUBSIDIARY OR ANY
PARENT HERETOFORE OR HEREAFTER ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS,
INCLUDING VACATION, HEALTH, INSURANCE, DEFERRED COMPENSATION, SEVERANCE,
RETIREMENT, SAVINGS OR OTHER SIMILAR PLANS, PROGRAMS OR ARRANGEMENTS,
(2) PAYMENTS, COMPENSATION, PERFORMANCE OF INDEMNIFICATION OR CONTRIBUTION
OBLIGATIONS, THE MAKING OR CANCELLATION OF LOANS, OR ANY ISSUANCE, GRANT OR
AWARD OF STOCK, OPTIONS, OTHER EQUITY-RELATED INTERESTS OR OTHER SECURITIES, TO
ANY SUCH EMPLOYEES, OFFICERS, DIRECTORS OR CONSULTANTS IN THE ORDINARY COURSE OF
BUSINESS, (3) THE PAYMENT OF REASONABLE FEES TO DIRECTORS OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES OR ANY PARENT (AS DETERMINED IN GOOD FAITH BY THE BORROWER
OR SUCH SUBSIDIARY), (4) ANY TRANSACTION WITH AN OFFICER OR DIRECTOR OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY PARENT IN THE ORDINARY COURSE OF
BUSINESS NOT INVOLVING MORE THAN $100,000 IN ANY ONE CASE, OR (5) MANAGEMENT
ADVANCES AND PAYMENTS IN RESPECT THEREOF (OR IN REIMBURSEMENT OF ANY EXPENSES
REFERRED TO IN THE DEFINITION OF SUCH TERM),

(III)                               ANY TRANSACTION BETWEEN OR AMONG ANY OF THE
BORROWER, ONE OR MORE RESTRICTED SUBSIDIARIES, AND/OR ONE OR MORE SPECIAL
PURPOSE ENTITIES,

(IV)                              ANY TRANSACTION ARISING OUT OF AGREEMENTS OR
INSTRUMENTS IN EXISTENCE ON THE CLOSING DATE (OTHER THAN ANY TAX SHARING
AGREEMENT OR MANAGEMENT AGREEMENT REFERRED TO IN SUBSECTION 7.6(B)(VII) BELOW),
AND ANY PAYMENTS MADE PURSUANT THERETO,

(V)                                 ANY TRANSACTION IN THE ORDINARY COURSE OF
BUSINESS ON TERMS THAT ARE FAIR TO THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
IN THE REASONABLE DETERMINATION OF THE BOARD OF DIRECTORS OR SENIOR MANAGEMENT
OF THE BORROWER, OR ARE NOT MATERIALLY LESS FAVORABLE TO THE BORROWER OR THE
RELEVANT RESTRICTED SUBSIDIARY THAN THOSE THAT COULD BE OBTAINED AT THE TIME IN
A TRANSACTION WITH A PERSON WHO IS NOT AN AFFILIATE OF THE BORROWER,

(VI)                              ANY TRANSACTION IN THE ORDINARY COURSE OF
BUSINESS, OR APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS, BETWEEN THE
BORROWER OR ANY RESTRICTED SUBSIDIARY AND ANY AFFILIATE OF THE BORROWER
CONTROLLED BY THE BORROWER THAT IS A JOINT VENTURE OR SIMILAR ENTITY,

(VII)                           (1) THE EXECUTION, DELIVERY AND PERFORMANCE OF
ANY TAX SHARING AGREEMENT AND ANY MANAGEMENT AGREEMENTS AND (2) PAYMENTS TO CDR
OR ANY OF ITS AFFILIATES (W) OF FEES OF UP TO $55.0 MILLION IN THE AGGREGATE,
PLUS OUT-OF-POCKET EXPENSES, IN CONNECTION WITH THE TRANSACTIONS, (X) FOR ANY
MANAGEMENT CONSULTING, FINANCIAL ADVISORY, FINANCING, UNDERWRITING OR PLACEMENT
SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING ACTIVITIES, OF UP TO $7.5
MILLION IN ANY FISCAL YEAR (OR SUCH OTHER AMOUNT AS MAY BE APPROVED BY A
MAJORITY OF THE DISINTERESTED DIRECTORS), (Y) IN CONNECTION WITH ANY
ACQUISITION,

119


--------------------------------------------------------------------------------


DISPOSITION, MERGER, RECAPITALIZATION OR SIMILAR TRANSACTIONS, WHICH PAYMENTS
ARE MADE PURSUANT TO THE MANAGEMENT AGREEMENTS OR ARE APPROVED BY A MAJORITY OF
THE BOARD OF DIRECTORS IN GOOD FAITH, AND (Z) OF ALL OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH SUCH SERVICES OR ACTIVITIES,

(VIII)                        THE TRANSACTIONS, ALL TRANSACTIONS IN CONNECTION
THEREWITH (INCLUDING BUT NOT LIMITED TO THE FINANCING THEREOF), AND ALL FEES AND
EXPENSES PAID OR PAYABLE IN CONNECTION WITH THE TRANSACTIONS,

(IX)                                ANY ISSUANCE OR SALE OF CAPITAL STOCK (OTHER
THAN DISQUALIFIED STOCK) OF THE BORROWER OR CAPITAL CONTRIBUTION TO THE
BORROWER, AND

(X)                                   ANY INVESTMENT BY ANY INVESTOR IN
SECURITIES OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES SO LONG AS (I)
SUCH SECURITIES ARE BEING OFFERED GENERALLY TO OTHER INVESTORS ON THE SAME OR
MORE FAVORABLE TERMS AND (II) SUCH INVESTMENT BY ALL INVESTORS CONSTITUTES LESS
THAN 5% OF THE PROPOSED OR OUTSTANDING ISSUE AMOUNT OF SUCH CLASS OF SECURITIES.


7.7                                 LIMITATION ON DISPOSITIONS OF COLLATERAL. 
THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY
THAT IS A LOAN PARTY TO, CONVEY, SELL, TRANSFER, LEASE, OR OTHERWISE DISPOSE OF
ANY OF THE COLLATERAL IN ANY ASSET DISPOSITION, OR ATTEMPT, OFFER OR CONTRACT TO
DO SO (UNLESS SUCH ATTEMPT, OFFER OR CONTRACT IS CONDITIONED UPON OBTAINING ANY
REQUISITE CONSENT OF THE LENDERS HEREUNDER), EXCEPT FOR ANY ASSET DISPOSITION
MADE OR TO BE MADE IN ACCORDANCE WITH SUBSECTION 7.4, AND THE ADMINISTRATIVE
AGENT SHALL, AND THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT TO,
EXECUTE SUCH RELEASES OF LIENS AND TAKE SUCH OTHER ACTIONS AS THE BORROWER MAY
REASONABLY REQUEST IN CONNECTION WITH ANY ASSET DISPOSITION (OR ANY TRANSACTION
EXCLUDED FROM THE DEFINITION OF SUCH TERM).


7.8                                 LIMITATION ON OPTIONAL PAYMENTS AND
MODIFICATIONS OF DEBT INSTRUMENTS AND OTHER DOCUMENTS.  THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY TO:

(a)                                  in the event of the occurrence of a Change
of Control, repurchase or repay any Senior Interim Loan Facility Indebtedness
(including, without limitation, any Senior Notes incurred pursuant to subsection
7.1(b)(iii)) then outstanding pursuant to any of the Senior Interim Loan
Documents, Senior Notes Indenture or the Existing Notes, unless the Borrower
shall have (i) made payment in full of the Term Loans and any other amounts then
due and owing to any Lender or the Administrative Agent hereunder and under any
Term Loan Note and the Delayed Draw Term Loan Commitment shall have been
terminated and the LC Facility shall have been terminated and no LC Facility
Letters of Credit shall be outstanding (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent) or
(ii) made an offer to pay the Term Loans and any amounts then due and owing to
each Lender and the Administrative Agent hereunder and under any Term Loan Note
in respect of each Lender and made an offer to terminate the Delayed Draw Term
Loan Commitment and made an offer to terminate the LC Facility and shall have
made payment in full thereof to each such Lender or the Administrative Agent
that has accepted such offer and so terminated the Delayed Draw

120


--------------------------------------------------------------------------------


Term Loan Commitment and so terminated the LC Facility in respect of each such
Lender that has accepted such offer.  Upon the Borrower having made all payments
of Term Loans and other amounts then due and owing to any Lender and terminating
the LC Facility required by the preceding sentence, any Event of Default arising
under subsection 8(j) by reason of such Change of Control shall be deemed not to
have occurred or be continuing;

(b)                                 amend, supplement, waive or otherwise modify
any of the provisions of the Senior Interim Loan Documents or the Senior Notes
Indenture under which any Senior Interim Loan Facility Indebtedness is
outstanding (including, without limitation, any Senior Notes incurred pursuant
to subsection 7.1(b)(iii)) or Existing Notes Indenture:

(I)                                     EXCEPT AS PERMITTED PURSUANT TO
SUBSECTION 7.1 OR 7.5, WHICH SHORTENS THE FIXED MATURITY OR INCREASES THE
PRINCIPAL AMOUNT OF, OR INCREASES THE RATE OR SHORTENS THE TIME OF PAYMENT OF
INTEREST ON, OR INCREASES THE AMOUNT OR SHORTENS THE TIME OF PAYMENT OF ANY
PRINCIPAL OR PREMIUM PAYABLE WHETHER AT MATURITY, AT A DATE FIXED FOR PREPAYMENT
OR BY ACCELERATION OR OTHERWISE OF THE SENIOR INTERIM LOAN FACILITY INDEBTEDNESS
EVIDENCED BY SUCH SENIOR INTERIM LOAN DOCUMENTS OR EXISTING NOTES, OR INCREASES
THE AMOUNT OF, OR ACCELERATES THE TIME OF PAYMENT OF, ANY FEES OR OTHER AMOUNTS
PAYABLE IN CONNECTION THEREWITH;

(II)                                  WHICH RELATES TO ANY MATERIAL AFFIRMATIVE
OR NEGATIVE COVENANTS OR ANY EVENTS OF DEFAULT OR REMEDIES THEREUNDER AND THE
EFFECT OF WHICH IS TO SUBJECT THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
TO ANY MORE ONEROUS OR MORE RESTRICTIVE PROVISIONS; OR

(III)                               WHICH OTHERWISE ADVERSELY AFFECTS THE
INTERESTS OF THE LENDERS AS SENIOR SECURED CREDITORS WITH RESPECT TO SUCH SENIOR
INTERIM LOAN DOCUMENTS OR EXISTING NOTES OR THE INTERESTS OF THE LENDERS UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY MATERIAL RESPECT.

The provisions of this subsection 7.8(b) shall not restrict or prohibit (x) any
refinancing of the Senior Interim Loan Facility or any Indebtedness in respect
thereof or Existing Notes (in whole or in part) permitted pursuant to subsection
7.5 or (y) any Incurrence of Additional Notes (as defined in any Senior Notes
Indenture) permitted pursuant to subsection 7.1; or

(c)                                  effect any extension, refinancing,
refunding, replacement or renewal of Indebtedness under the Revolving Loan
Documents, unless such refinancing Indebtedness, to the extent secured by any
assets of any Loan Party, is secured only by assets of the Loan Parties that
constitute Collateral for the obligations of the Borrower hereunder and under
the other Loan Documents pursuant to a security agreement subject to the
Intercreditor Agreement or another intercreditor agreement that is no less
favorable to the Secured Parties than the Intercreditor Agreement (as the same
may be amended, supplemented, waived or otherwise modified from time to time, a
“Replacement Intercreditor Agreement”).

121


--------------------------------------------------------------------------------



7.9                                 LIMITATION ON RESTRICTIONS ON DISTRIBUTIONS
FROM RESTRICTED SUBSIDIARIES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
MATERIAL RESTRICTED SUBSIDIARY TO CREATE OR OTHERWISE CAUSE TO EXIST OR BECOME
EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY
RESTRICTED SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON
ITS CAPITAL STOCK OR PAY ANY INDEBTEDNESS OR OTHER OBLIGATIONS OWED TO THE
BORROWER, (II) MAKE ANY LOANS OR ADVANCES TO THE BORROWER OR (III) TRANSFER ANY
OF ITS PROPERTY OR ASSETS TO THE BORROWER (PROVIDED THAT DIVIDEND OR LIQUIDATION
PRIORITY BETWEEN CLASSES OF CAPITAL STOCK, OR SUBORDINATION OF ANY OBLIGATION
(INCLUDING THE APPLICATION OF ANY REMEDY BARS THERETO) TO ANY OTHER OBLIGATION,
WILL NOT BE DEEMED TO CONSTITUTE SUCH AN ENCUMBRANCE OR RESTRICTION), EXCEPT ANY
ENCUMBRANCE OR RESTRICTION:

(a)                                  pursuant to an agreement or instrument in
effect at or entered into on the Closing Date, any Credit Facility (including
without limitation, the Revolving Facility), the Senior Interim Loan Facility,
the Existing Notes Indenture and the Existing Notes;

(b)                                 pursuant to any agreement or instrument of a
Person, or relating to Indebtedness or Capital Stock of a Person, which Person
is acquired by or merged or consolidated with or into the Borrower or any
Restricted Subsidiary, or which agreement or instrument is assumed by the
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets from such Person, as in effect at the time of such acquisition, merger or
consolidation (except to the extent that such Indebtedness was incurred to
finance, or otherwise in connection with, such acquisition, merger or
consolidation); provided that for purposes of this subsection 7.9(b), if a
Person other than the Borrower is the Successor Company with respect thereto,
any Subsidiary thereof or agreement or instrument of such Person or any such
Subsidiary shall be deemed acquired or assumed, as the case may be, by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Company;

(c)                                  pursuant to an agreement or instrument (a
“Refinancing Agreement”) effecting a refinancing of Indebtedness Incurred
pursuant to, or that otherwise extends, renews, refunds, refinances or replaces,
an agreement or instrument referred to in subsections 7.9(a) or (b) above or
this subsection 7.9(c) (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an Initial Agreement (an “Amendment”);
provided, however, that the encumbrances and restrictions contained in any such
Refinancing Agreement or Amendment taken as a whole are not materially less
favorable to the Lenders than encumbrances and restrictions contained in the
Initial Agreement or Initial Agreements to which such Refinancing Agreement or
Amendment relates (as determined in good faith by the Borrower);

(d)                                 (i) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any lease,
license or other contract, (ii) by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, any property or assets of
the Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness of a Restricted Subsidiary to the extent restricting the
transfer of the property or assets subject thereto, (iv) pursuant to customary
provisions restricting

122


--------------------------------------------------------------------------------


dispositions of real property interests set forth in any reciprocal easement
agreements of the Borrower or any Restricted Subsidiary, (v) pursuant to
Purchase Money Obligations that impose encumbrances or restrictions on the
property or assets so acquired, (vi) on cash or other deposits or net worth
imposed by customers or suppliers under agreements entered into in the ordinary
course of business, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements, (viii) that arises or is agreed to in the ordinary course of
business and does not detract from the value of property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
such Restricted Subsidiary, or (ix) pursuant to Hedging Obligations;

(e)                                  with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of all or substantially all the
Capital Stock or assets of such Restricted Subsidiary (or the property or assets
that are subject to such restriction) pending the closing of such sale or
disposition;

(f)                                    by reason of any applicable law, rule,
regulation or order, or required by any regulatory authority having jurisdiction
over the Borrower or any Restricted Subsidiary or any of their businesses,
including any such law, rule, regulation, order or requirement applicable in
connection with such Restricted Subsidiary’s status (or the status of any
Subsidiary of such Restricted Subsidiary) as a Captive Insurance Subsidiary or
Home Warranty Subsidiary; or

(g)                                 pursuant to an agreement or instrument
(i) relating to any Indebtedness permitted to be Incurred subsequent to the
Closing Date pursuant to subsection 7.1, (A) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreements (as determined in good faith by
the Borrower), or (B) if such encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings (as
determined in good faith by the Borrower) and either (x) the Borrower determines
in good faith that such encumbrance or restriction will not materially affect
the Borrower’s ability to make principal or interest payments on the Term Loans
and Reimbursement Obligations owing under the LC Facility or (y) such
encumbrance or restriction applies only if a default occurs in respect of a
payment or financial covenant relating to such Indebtedness, (ii) relating to
any sale of receivables by or Indebtedness of a Foreign Subsidiary or
(iii) relating to Indebtedness of or a Financing Disposition by or to or in
favor of any Special Purpose Entity.


SECTION 8.                                          EVENTS OF DEFAULT.

If any of the following events shall occur and be continuing:

(a)                                  The Borrower shall fail to pay any
principal of any Term Loan or any Reimbursement Obligation when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any

123


--------------------------------------------------------------------------------


interest on any Term Loan or Reimbursement Obligation, or any other amount
payable hereunder, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document (or in any
amendment, modification or supplement hereto or thereto) or that is contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or

(c)                                  Any Loan Party shall default in the
observance or performance of any agreement contained in subsection 6.7(a) or
Section 7 of this Agreement; provided that, in the case of a default in the
observance or performance of its obligations under subsection 6.7(a) hereof,
such default shall have continued unremedied for a period of two days after a
Responsible Officer of the Borrower shall have discovered or should have
discovered such default; or

(d)                                 Any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8), and such default shall continue unremedied for a period ending
on the earlier of (i) the date 32 days after a Responsible Officer of the
Borrower shall have discovered or should have discovered such default and
(ii) the date 15 days after written notice has been given to the Borrower by the
Administrative Agent or the Required Lenders; or

(e)                                  (i) Any Loan Party or any of its Restricted
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness for borrowed money, or any Loan Party or any of its Material
Restricted Subsidiaries shall default in any payment of principal of or interest
on any Indebtedness, in each case (excluding the Loans and any Indebtedness owed
to the Borrower or any Loan Party) in excess of $50.0 million beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Loan Party or
any of its Material Restricted Subsidiaries shall default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Term Loans) referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity (an “Acceleration”), and such time
shall have lapsed and, if any notice (a “Default Notice”) shall be required to
commence a grace period or declare the occurrence of an event of default before
notice of Acceleration may be delivered, such Default Notice shall have been
given, and such Indebtedness shall have been caused to become due prior to its
stated maturity; or

124


--------------------------------------------------------------------------------


(f)                                    If (i) any Loan Party or any of its
Material Restricted Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, interim receiver, receivers, receiver and manager, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any Loan Party or any of its Material Restricted Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Loan Party or any of its Material Restricted
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged,
unstayed or unbonded for a period of 60 days; or (iii) there shall be commenced
against any Loan Party or any of its Material Restricted Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief which shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Loan Party or any of its Material
Restricted Subsidiaries shall take any corporate or other similar organizational
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Loan Party or any of its Material Restricted Subsidiaries shall be
generally unable to, or shall admit in writing its general inability to, pay its
debts as they become due; or

(g)                                 (i)  Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, or (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), or, on and after the effectiveness of the
Pension Act, any failure by any Plan to satisfy the minimum funding standard (as
defined in Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived, shall exist with respect to any Plan or any Lien in
favor of the PBGC or a Plan shall arise on the assets of either of the Borrower
or any Commonly Controlled Entity, or (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA, or
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA, or
(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would be reasonably expected to result in a Material
Adverse Effect; or

125


--------------------------------------------------------------------------------


(h)                                 One or more judgments or decrees shall be
entered against any Loan Party or any of its Material Restricted Subsidiaries
involving in the aggregate at any time a liability (net of any insurance or
indemnity payments actually received in respect thereof prior to or within 60
days from the entry thereof, or to be received in respect thereof in the event
any appeal thereof shall be unsuccessful) of $50.0 million or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

(i)                                     Any of the Security Documents shall
cease for any reason to be in full force and effect (other than pursuant to the
terms hereof or thereof), or the Borrower or any Loan Party, in each case that
is a party to any of the Security Documents shall so assert in writing, or (ii)
the Lien created by any of the Security Documents shall cease to be perfected
and enforceable in accordance with its terms or of the same effect as to
perfection and priority purported to be created thereby with respect to any
significant portion of the Collateral (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any Security Document), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
20 days; or


(J)                                     A CHANGE OF CONTROL SHALL HAVE OCCURRED;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Term Loan Commitments, if any, and any obligation of the LC Facility Issuing
Bank to issue, amend or renew LC Facility Letters of Credit shall automatically
immediately terminate and the Term Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable and the outstanding LC Facility Letters of Credit shall
be cash collateralized in accordance with the following paragraph, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, (x) declare the Term Loan
Commitments, if any, to be terminated forthwith, whereupon the Term Loan
Commitments, if any, shall immediately terminate and/or (y) declare any
obligation of the LC Facility Issuing Bank to issue, amend or renew LC Facility
Letters of Credit to be terminated; and/or (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, (x) declare
the Term Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement to be due and payable forthwith, whereupon the same
shall immediately become due and payable and/or (y) require the Borrower to cash
collateralize all outstanding LC Facility Letters of Credit in accordance with
the following paragraph.

With respect to any LC Facility Letter of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the Borrower shall at such time deposit in
a cash collateral account opened by the Administrative Agent an amount in cash
equal to the aggregate then undrawn and unexpired amount of such LC Facility
Letter of Credit.  The Borrower hereby grants to the Administrative Agent, for
the benefit of the applicable LC Facility Issuing Bank and LC Facility Lenders,
a

126


--------------------------------------------------------------------------------


security interest in such cash collateral to secure all obligations of the
Borrower in respect of such LC Facility Letter of Credit under this Agreement
and the other Loan Documents.  The Borrower shall execute and deliver to the
Administrative Agent, for the account of the applicable LC Facility Issuing Bank
and the LC Facility Lenders, such further documents and instruments as the
Administrative Agent may request to evidence the creation and perfection of such
security interest in such cash collateral account.  If at any time the
Administrative Agent determines that any funds held in such cash collateral
account are subject to any right or claim of any Person other than the
Administrative Agent, the applicable LC Facility Issuing Bank and the LC
Facility Lenders, or that the total amount of such funds is less than the
aggregate undrawn and unexpired amount of the relevant outstanding LC Facility
Letter of Credit, the Borrower shall, forthwith, upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in such cash collateral account, an amount equal to the
excess of (a) such aggregate undrawn and unexpired amount over (b) the total
amount of funds, if any, then held in such cash collateral account that the
Administrative Agent determines to be free and clear of any such right and
claim.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such LC Facility
Letters of Credit, and the unused portion thereof after all such LC Facility
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder.  After all LC
Facility Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to Borrower.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Lender in its capacity as a Secured Party or as
beneficiary of any security granted pursuant to the Security Documents shall
have any right to exercise remedies in respect of such security without the
prior written consent of the Required Lenders.

Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.


SECTION 9.                                          THE AGENTS AND THE OTHER
REPRESENTATIVES.


9.1                                 APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS CITIBANK, N.A., AS THE ADMINISTRATIVE AGENT AND
COLLATERAL AGENT OF SUCH LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY AUTHORIZES CITIBANK, N.A., AS
ADMINISTRATIVE AGENT FOR SUCH LENDER, TO TAKE SUCH ACTION ON ITS BEHALF UNDER
THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE
SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO OR REQUIRED OF
THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT, THE AGENTS AND THE OTHER REPRESENTATIVES SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT, IN THE CASE OF THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT, THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE AGENTS OR
THE OTHER REPRESENTATIVES.  EACH OF THE AGENTS MAY PERFORM ANY OF THEIR
RESPECTIVE DUTIES UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER
INSTRUMENTS AND AGREEMENTS REFERRED TO HEREIN OR THEREIN BY OR THROUGH ITS

127


--------------------------------------------------------------------------------



RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES OR AFFILIATES (IT BEING
UNDERSTOOD AND AGREED, FOR AVOIDANCE OF DOUBT AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THAT THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
MAY PERFORM ANY OF THEIR RESPECTIVE DUTIES UNDER THE SECURITY DOCUMENTS BY OR
THROUGH ONE OR MORE OF THEIR RESPECTIVE AFFILIATES).


9.2                                 DELEGATION OF DUTIES.  IN PERFORMING ITS
FUNCTIONS AND DUTIES UNDER THIS AGREEMENT, EACH AGENT SHALL ACT SOLELY AS AGENT
FOR THE LENDERS AND, AS APPLICABLE, THE OTHER SECURED PARTIES, AND NO AGENT
ASSUMES ANY (AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY) OBLIGATION OR
RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR THE BORROWER OR ANY OF ITS
SUBSIDIARIES.  EACH AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT (INCLUDING
THE COLLATERAL AGENT IN THE CASE OF THE ADMINISTRATIVE AGENT), AND SHALL BE
ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. 
NO AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR
ATTORNEYS-IN-FACT OR COUNSEL SELECTED BY IT WITH REASONABLE CARE.


9.3                                 EXCULPATORY PROVISIONS.  NONE OF THE
ADMINISTRATIVE AGENT OR ANY OTHER REPRESENTATIVE NOR ANY OF THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE (A)
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY SUCH PERSON UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT FOR THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES) OR (B)
RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR (I) ANY RECITALS,
STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER OR ANY OTHER LOAN
PARTY OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO
OR PROVIDED FOR IN, OR RECEIVED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
REPRESENTATIVE UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (II) FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY TERM LOAN NOTES OR ANY
OTHER LOAN DOCUMENT, (III) FOR ANY FAILURE OF THE BORROWER OR ANY OTHER LOAN
PARTY TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,
(IV) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (V) THE SATISFACTION OF ANY OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 5, OR (VI) THE EXISTENCE OR POSSIBLE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  NEITHER THE ADMINISTRATIVE AGENT
NOR ANY OTHER REPRESENTATIVE SHALL BE UNDER ANY OBLIGATION TO ANY LENDER TO
ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE
AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER OR ANY
OTHER LOAN PARTY.  EACH LENDER AGREES THAT, EXCEPT FOR NOTICES, REPORTS AND
OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE
ADMINISTRATIVE AGENT HEREUNDER OR GIVEN TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF OR WITH COPIES FOR THE LENDERS, THE ADMINISTRATIVE AGENT AND THE
OTHER REPRESENTATIVES SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY
LENDER WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS,
PROPERTY, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF
THE BORROWER OR ANY OTHER LOAN PARTY WHICH MAY COME INTO THE POSSESSION OF THE
ADMINISTRATIVE AGENT AND THE OTHER REPRESENTATIVES OR ANY OF THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.


9.4                                 RELIANCE BY THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED
(AND SHALL HAVE NO LIABILITY TO ANY PERSON) IN RELYING, UPON ANY WRITING,
RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR

128


--------------------------------------------------------------------------------



TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY
IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING
COUNSEL TO THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE
OF ANY TERM LOAN NOTE AS THE OWNER THEREOF FOR ALL PURPOSES UNLESS SUCH TERM
LOAN NOTE SHALL HAVE BEEN TRANSFERRED IN ACCORDANCE WITH SUBSECTION 10.6 AND ALL
ACTIONS REQUIRED BY SUCH SUBSECTION IN CONNECTION WITH SUCH TRANSFER SHALL HAVE
BEEN TAKEN.  ANY REQUEST, AUTHORITY OR CONSENT OF ANY PERSON OR ENTITY WHO, AT
THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR CONSENT, IS THE
HOLDER OF ANY TERM LOAN NOTE SHALL BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT
HOLDER, TRANSFEREE, ASSIGNEE OR ENDORSEE, AS THE CASE MAY BE, OF SUCH TERM LOAN
NOTE OR OF ANY TERM LOAN NOTE OR TERM LOAN NOTES ISSUED IN EXCHANGE THEREFOR. 
THE ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED AS BETWEEN ITSELF AND THE
LENDERS IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE REQUIRED LENDERS AND/OR SUCH OTHER REQUISITE PERCENTAGE OF THE LENDERS AS IS
REQUIRED PURSUANT TO SUBSECTION 10.1(A) AS IT DEEMS APPROPRIATE OR IT SHALL
FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL
LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT
AND ANY TERM LOAN NOTES AND THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH A
REQUEST OF THE REQUIRED LENDERS AND/OR SUCH OTHER REQUISITE PERCENTAGE OF THE
LENDERS AS IS REQUIRED PURSUANT TO SUBSECTION 10.1(A), AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE
LENDERS AND ALL FUTURE HOLDERS OF THE LOANS.


9.5                                 NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT
SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT HEREUNDER UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED
NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING
SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT”.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE,
THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.  THE
ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION REASONABLY PROMPTLY WITH RESPECT TO
SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE DIRECTED BY THE REQUIRED LENDERS
AND/OR SUCH OTHER REQUISITE PERCENTAGE OF THE LENDERS AS IS REQUIRED PURSUANT TO
SUBSECTION 10.1(A); PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT
BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH
RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE
BEST INTERESTS OF THE LENDERS.


9.6                                 ACKNOWLEDGEMENTS AND REPRESENTATIONS BY
LENDERS.  EACH LENDER EXPRESSLY ACKNOWLEDGES THAT NONE OF THE ADMINISTRATIVE
AGENT OR THE OTHER REPRESENTATIVES NOR ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAS MADE ANY REPRESENTATIONS
OR WARRANTIES TO IT AND THAT NO ACT BY THE ADMINISTRATIVE AGENT OR ANY OTHER
REPRESENTATIVE HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF THE
BORROWER OR ANY OTHER LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY
REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE AGENT OR SUCH OTHER
REPRESENTATIVE TO ANY LENDER.  EACH LENDER REPRESENTS TO THE ADMINISTRATIVE
AGENT, THE OTHER REPRESENTATIVES AND EACH OF THE LOAN PARTIES THAT,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, THE OTHER
REPRESENTATIVES OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION
AS IT HAS DEEMED APPROPRIATE, IT HAS MADE AND WILL MAKE, ITS OWN APPRAISAL OF
AND INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND

129


--------------------------------------------------------------------------------



OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER AND THE OTHER LOAN PARTIES,
IT HAS MADE ITS OWN DECISION TO MAKE ITS LOANS HEREUNDER AND ENTER INTO THIS
AGREEMENT AND IT WILL MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ANY ACTION
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER
REPRESENTATIVE SHALL HAVE ANY DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A
CONTINUING BASIS, TO PROVIDE ANY LENDER OR THE HOLDER OF ANY TERM LOAN NOTE WITH
ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER COMING INTO ITS
POSSESSION BEFORE THE MAKING OF THE TERM LOANS OR AT ANY TIME OR TIMES
THEREAFTER.  EACH LENDER REPRESENTS TO EACH OTHER PARTY HERETO THAT IT IS A
BANK, SAVINGS AND LOAN ASSOCIATION OR OTHER SIMILAR SAVINGS INSTITUTION,
INSURANCE COMPANY, INVESTMENT FUND OR COMPANY OR OTHER FINANCIAL INSTITUTION
WHICH MAKES OR ACQUIRES COMMERCIAL LOANS IN THE ORDINARY COURSE OF ITS BUSINESS,
THAT IT IS PARTICIPATING HEREUNDER AS A LENDER FOR SUCH COMMERCIAL PURPOSES, AND
THAT IT HAS THE KNOWLEDGE AND EXPERIENCE TO BE AND IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF BEING A LENDER HEREUNDER.  EACH LENDER ACKNOWLEDGES AND
AGREES TO COMPLY WITH THE PROVISIONS OF SUBSECTION 10.6 APPLICABLE TO THE
LENDERS HEREUNDER.


9.7                                 INDEMNIFICATION.


(A)                                  THE LENDERS AGREE TO INDEMNIFY EACH AGENT
(OR ANY AFFILIATE THEREOF) AND THE LC FACILITY ISSUING BANK (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER OR ANY OTHER LOAN PARTY AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO THEIR RESPECTIVE TERM
LOAN PERCENTAGES OR LC FACILITY PERCENTAGES, AS THE CASE MAY BE, IN EFFECT ON
THE DATE ON WHICH INDEMNIFICATION IS SOUGHT UNDER THIS SUBSECTION (OR, IF
INDEMNIFICATION IS SOUGHT AFTER THE DATE UPON WHICH THE DELAYED DRAW TERM LOAN
COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS SHALL HAVE BEEN PAID IN FULL, IN
THE CASE OF TERM LOANS, RATABLY IN ACCORDANCE WITH THEIR TERM LOAN PERCENTAGES
IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME
(INCLUDING AT ANY TIME FOLLOWING THE PAYMENT OF THE TERM LOANS) BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY AFFILIATE
THEREOF) IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY
ACTION TAKEN OR OMITTED BY ANY AGENT (OR ANY AFFILIATE THEREOF) UNDER OR IN
CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL BE LIABLE
FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
TO THE EXTENT ARISING FROM (A) SUCH AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR (B) CLAIMS MADE OR LEGAL PROCEEDINGS COMMENCED AGAINST SUCH AGENT
BY ANY SECURITY HOLDER OR CREDITOR THEREOF ARISING OUT OF AND BASED UPON RIGHTS
AFFORDED ANY SUCH SECURITY HOLDER OR CREDITOR SOLELY IN ITS CAPACITY AS SUCH. 
THE AGREEMENTS IN THIS SUBSECTION SHALL SURVIVE THE PAYMENT OF THE TERM LOANS,
LC FACILITY PARTICIPATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


(B)                                 ANY AGENT SHALL BE FULLY JUSTIFIED IN
FAILING OR REFUSING TO TAKE ANY ACTION HEREUNDER AND UNDER ANY OTHER LOAN
DOCUMENT (EXCEPT ACTIONS EXPRESSLY REQUIRED TO BE TAKEN BY IT HEREUNDER OR UNDER
THE LOAN DOCUMENTS) UNLESS IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY
THE LENDERS PRO RATA AGAINST ANY AND ALL LIABILITY, COST AND EXPENSE THAT IT MAY
INCUR BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.

130


--------------------------------------------------------------------------------



9.8                                 THE AGENTS AND OTHER REPRESENTATIVES IN
THEIR INDIVIDUAL CAPACITY.  THE AGENTS, THE OTHER REPRESENTATIVES AND THEIR
AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY
KIND OF BUSINESS WITH THE BORROWER OR ANY OTHER LOAN PARTY AS THOUGH THE
ADMINISTRATIVE AGENT AND THE OTHER REPRESENTATIVES WERE NOT THE ADMINISTRATIVE
AGENT OR THE OTHER REPRESENTATIVES HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.  WITH RESPECT TO TERM LOANS MADE OR RENEWED BY THEM AND ANY TERM LOAN
NOTE ISSUED TO THEM, THE AGENTS AND THE OTHER REPRESENTATIVES SHALL HAVE THE
SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY
LENDER AND MAY EXERCISE THE SAME AS THOUGH THEY WERE NOT AN AGENT OR AN OTHER
REPRESENTATIVE, AND THE TERMS “LENDER” AND “LENDERS” SHALL INCLUDE THE AGENTS
AND THE OTHER REPRESENTATIVES IN THEIR INDIVIDUAL CAPACITIES.


9.9                                 COLLATERAL MATTERS.


(A)                                  EACH LENDER AUTHORIZES AND DIRECTS THE
COLLATERAL AGENT TO ENTER INTO THE SECURITY DOCUMENTS, THE INTERCREDITOR
AGREEMENT, AND ANY REPLACEMENT INTERCREDITOR AGREEMENT FOR THE BENEFIT OF THE
LENDERS AND THE OTHER SECURED PARTIES.  EACH LENDER HEREBY AGREES, AND EACH
HOLDER OF ANY TERM LOAN NOTE OR PARTICIPANT IN LC FACILITY LETTERS OF CREDIT BY
THE ACCEPTANCE THEREOF WILL BE DEEMED TO AGREE, THAT, EXCEPT AS OTHERWISE SET
FORTH HEREIN, ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
OR THE REQUIRED LENDERS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE
SECURITY DOCUMENTS, THE INTERCREDITOR AGREEMENT OR ANY REPLACEMENT INTERCREDITOR
AGREEMENT, AND THE EXERCISE BY THE AGENTS OR THE REQUIRED LENDERS OF THE POWERS
SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE LENDERS. 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT ARE HEREBY AUTHORIZED ON
BEHALF OF ALL OF THE LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER
CONSENT FROM ANY LENDER, FROM TIME TO TIME, TO TAKE ANY ACTION WITH RESPECT TO
ANY COLLATERAL OR SECURITY DOCUMENTS WHICH MAY BE NECESSARY TO PERFECT AND
MAINTAIN PERFECTED THE SECURITY INTEREST IN AND LIENS UPON THE COLLATERAL
GRANTED PURSUANT TO THE SECURITY DOCUMENTS.


(B)                                 THE LENDERS HEREBY AUTHORIZE THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, AS APPLICABLE, IN EACH CASE AT
ITS OPTION AND IN ITS DISCRETION, TO (A) RELEASE ANY LIEN GRANTED TO OR HELD BY
SUCH AGENT UPON ANY COLLATERAL (I) UPON PAYMENT AND SATISFACTION OF ALL OF THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS AT ANY TIME ARISING UNDER OR IN RESPECT OF
THIS AGREEMENT OR THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND TERMINATION OF THE LC FACILITY WITH NO LC FACILITY LETTERS OF CREDIT
OUTSTANDING (UNLESS CASH COLLATERALIZED OR OTHERWISE PROVIDED FOR IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) AND NO OTHER AMOUNTS OWING
HEREUNDER AND TERMINATION OF THE DELAYED DRAW TERM LOAN COMMITMENT, (II)
CONSTITUTING PROPERTY BEING SOLD OR OTHERWISE DISPOSED OF (TO PERSONS OTHER THAN
A LOAN PARTY) UPON THE SALE OR OTHER DISPOSITION THEREOF IN COMPLIANCE WITH
SUBSECTION 7.4, (III) IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH GREATER AMOUNT, TO THE EXTENT REQUIRED BY SUBSECTION
10.1) OR (IV) AS OTHERWISE MAY BE EXPRESSLY PROVIDED IN THE RELEVANT SECURITY
DOCUMENTS OR (B) ENTER INTO ANY INTERCREDITOR AGREEMENT ON BEHALF OF, AND
BINDING WITH RESPECT TO, THE LENDERS AND THEIR INTEREST IN DESIGNATED ASSETS, TO
GIVE EFFECT TO ANY SPECIAL PURPOSE FINANCING, INCLUDING TO CLARIFY THE
RESPECTIVE RIGHTS OF ALL PARTIES IN AND TO DESIGNATED ASSETS.  UPON REQUEST BY
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AT ANY TIME, THE LENDERS WILL
CONFIRM IN WRITING SUCH AGENT’S AUTHORITY TO RELEASE PARTICULAR TYPES OR ITEMS
OF COLLATERAL PURSUANT TO THIS SUBSECTION 9.9.

131


--------------------------------------------------------------------------------



(C)                                  THE LENDERS HEREBY AUTHORIZE THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, AS THE CASE MAY BE, IN EACH CASE
AT ITS OPTION AND IN ITS DISCRETION, TO ENTER INTO ANY AMENDMENT, AMENDMENT AND
RESTATEMENT, RESTATEMENT, WAIVER, SUPPLEMENT OR MODIFICATION, AND TO MAKE OR
CONSENT TO ANY FILINGS OR TO TAKE ANY OTHER ACTIONS, IN EACH CASE AS
CONTEMPLATED BY SUBSECTION 10.17.  UPON REQUEST BY ANY AGENT, AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AND THE COLLATERAL
AGENT’S AUTHORITY UNDER THIS SUBSECTION 9.9(C).


(D)                                 NO AGENT SHALL HAVE ANY OBLIGATION
WHATSOEVER TO THE LENDERS TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR IS CARED FOR, PROTECTED OR INSURED OR
THAT THE LIENS GRANTED TO ANY AGENT HEREIN OR PURSUANT HERETO HAVE BEEN PROPERLY
OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE EXERCISING AT
ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY ANY OF
THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE AGENTS IN THIS
SUBSECTION 9.9 OR IN ANY OF THE SECURITY DOCUMENTS, IT BEING UNDERSTOOD AND
AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED
THERETO, EACH AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE
DISCRETION, GIVEN SUCH AGENT’S OWN INTEREST IN THE COLLATERAL AS LENDER AND THAT
NO AGENT SHALL HAVE ANY DUTY OR LIABILITY WHATSOEVER TO THE LENDERS, EXCEPT FOR
ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(E)                                  THE COLLATERAL AGENT MAY, AND HEREBY DOES,
APPOINT THE ADMINISTRATIVE AGENT AS ITS AGENT FOR THE PURPOSES OF HOLDING ANY
COLLATERAL AND/OR PERFECTING THE COLLATERAL AGENT’S SECURITY INTEREST THEREIN
AND FOR THE PURPOSE OF TAKING SUCH OTHER ACTION WITH RESPECT TO THE COLLATERAL
AS SUCH AGENTS MAY FROM TIME TO TIME AGREE.


9.10                           SUCCESSOR AGENT.  SUBJECT TO THE APPOINTMENT OF A
SUCCESSOR AS SET FORTH HEREIN, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
MAY RESIGN AS ADMINISTRATIVE AGENT OR COLLATERAL AGENT, RESPECTIVELY, UPON
10 DAYS’ NOTICE TO THE LENDERS AND THE BORROWER.  IF THE ADMINISTRATIVE AGENT
OR  COLLATERAL AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT OR COLLATERAL AGENT,
AS APPLICABLE, UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THEN THE
REQUIRED LENDERS SHALL APPOINT FROM AMONG THE LENDERS A SUCCESSOR AGENT FOR THE
LENDERS, WHICH SUCCESSOR AGENT SHALL BE SUBJECT TO APPROVAL BY THE BORROWER
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), WHEREUPON SUCH
SUCCESSOR AGENT SHALL SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, AND THE TERM
“ADMINISTRATIVE AGENT” OR “COLLATERAL AGENT,” AS APPLICABLE, SHALL MEAN SUCH
SUCCESSOR AGENT EFFECTIVE UPON SUCH APPOINTMENT AND APPROVAL, AND THE FORMER
AGENT’S RIGHTS, POWERS AND DUTIES AS ADMINISTRATIVE AGENT OR COLLATERAL AGENT,
AS APPLICABLE, SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON
THE PART OF SUCH FORMER AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT OR ANY
HOLDERS OF THE TERM LOANS OR LC FACILITY LENDERS.  AFTER ANY RETIRING AGENT’S
RESIGNATION OR REMOVAL AS AGENT, THE PROVISIONS OF THIS SECTION 9 SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  ADDITIONALLY, AFTER
ANY RETIRING AGENT’S RESIGNATION AS SUCH AGENT, THE PROVISIONS OF THIS
SUBSECTION SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS SUCH AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  AFTER THE RESIGNATION OF THE ADMINISTRATIVE AGENT PURSUANT TO THE
PRECEDING PROVISIONS OF THIS SUBSECTION 9.10, THE RESIGNING ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO ACT AS LC FACILITY ISSUING BANK FOR ANY LC FACILITY
LETTERS OF CREDIT TO BE ISSUED AFTER THE DATE OF SUCH RESIGNATION, ALTHOUGH THE
RESIGNING ADMINISTRATIVE AGENT SHALL RETAIN ALL RIGHTS HEREUNDER AS LC FACILITY
ISSUING BANK WITH RESPECT TO ALL

132


--------------------------------------------------------------------------------



LC FACILITY LETTERS OF CREDIT ISSUED BY IT PRIOR TO THE EFFECTIVENESS OF ITS
RESIGNATION AS ADMINISTRATIVE AGENT HEREUNDER.


9.11                           OTHER REPRESENTATIVES.  NONE OF THE ENTITIES
IDENTIFIED AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS PURSUANT TO THE
DEFINITION OF OTHER REPRESENTATIVE CONTAINED HEREIN, SHALL HAVE ANY DUTIES OR
RESPONSIBILITIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IN ITS CAPACITY AS
SUCH.


9.12                           WITHHOLDING TAX.  TO THE EXTENT REQUIRED BY ANY
APPLICABLE LAW, THE ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY PAYMENT TO ANY
LENDER AN AMOUNT EQUIVALENT TO ANY APPLICABLE WITHHOLDING TAX.  IF THE INTERNAL
REVENUE SERVICE OR ANY OTHER AUTHORITY OF THE UNITED STATES OR OTHER
JURISDICTION ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY
WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER FOR ANY
REASON (INCLUDING, WITHOUT LIMITATION, BECAUSE THE APPROPRIATE FORM WAS NOT
DELIVERED OR NOT PROPERLY EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE
ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCE THAT RENDERED THE EXEMPTION
FROM, OR REDUCTION OF, WITHHOLDING TAX INEFFECTIVE), SUCH LENDER SHALL INDEMNIFY
AND HOLD HARMLESS THE ADMINISTRATIVE AGENT (TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT HAS NOT ALREADY BEEN REIMBURSED BY THE BORROWER AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWER TO DO SO) FOR ALL AMOUNTS PAID, DIRECTLY
OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX OR OTHERWISE, INCLUDING ANY
INTEREST, ADDITIONS TO TAX OR PENALTIES THERETO, TOGETHER WITH ALL EXPENSES
INCURRED, INCLUDING LEGAL EXPENSES AND ANY OTHER OUT-OF-POCKET EXPENSES.


9.13                           APPROVED ELECTRONIC COMMUNICATIONS.  EACH OF THE
LENDERS AND THE LOAN PARTIES AGREE, THAT THE ADMINISTRATIVE AGENT MAY, BUT SHALL
NOT BE OBLIGATED TO, MAKE THE APPROVED ELECTRONIC COMMUNICATIONS AVAILABLE TO
THE LENDERS BY POSTING SUCH APPROVED ELECTRONIC COMMUNICATIONS ON INTRALINKS™ OR
A SUBSTANTIALLY SIMILAR ELECTRONIC PLATFORM CHOSEN BY THE ADMINISTRATIVE AGENT
TO BE ITS ELECTRONIC TRANSMISSION SYSTEM (THE “APPROVED ELECTRONIC PLATFORM”). 
THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC PLATFORM ARE
PROVIDED (SUBJECT TO SUBSECTION 10.16) “AS IS” AND “AS AVAILABLE.”

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.


SECTION 10.                                    MISCELLANEOUS.


10.1                           AMENDMENTS AND WAIVERS.


(A)                                  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN
DOCUMENT, NOR ANY TERMS HEREOF OR THEREOF, MAY BE AMENDED, SUPPLEMENTED,
MODIFIED OR WAIVED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION
10.1.  THE REQUIRED LENDERS MAY, OR, WITH THE WRITTEN CONSENT OF THE REQUIRED
LENDERS, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY, FROM TIME TO
TIME, (X) ENTER INTO WITH THE RESPECTIVE LOAN PARTIES HERETO OR THERETO, AS THE
CASE MAY BE, WRITTEN AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE
OTHER LOAN DOCUMENTS FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT
OR TO THE OTHER LOAN DOCUMENTS OR CHANGING,

133


--------------------------------------------------------------------------------



IN ANY MANNER THE RIGHTS OR OBLIGATIONS OF THE LENDERS OR THE LOAN PARTIES
HEREUNDER OR THEREUNDER OR (Y) WAIVE AT ANY LOAN PARTY’S REQUEST, ON SUCH TERMS
AND CONDITIONS AS THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS THE CASE MAY BE, MAY SPECIFY IN SUCH INSTRUMENT, ANY OF THE
REQUIREMENTS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY DEFAULT OR
EVENT OF DEFAULT AND ITS CONSEQUENCES; PROVIDED, HOWEVER, THAT NO SUCH WAIVER
AND NO SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL:

(I)                  REDUCE OR FORGIVE THE AMOUNT OR EXTEND THE SCHEDULED DATE
OF MATURITY OF ANY LOAN OR REIMBURSEMENT OBLIGATION HEREUNDER OR OF ANY
SCHEDULED INSTALLMENT THEREOF OR REDUCE THE STATED RATE OF ANY INTEREST,
COMMISSION OR FEE PAYABLE HEREUNDER (OTHER THAN AS A RESULT OF ANY WAIVER OF THE
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) OR EXTEND THE
SCHEDULED DATE OF ANY PAYMENT THEREOF OR INCREASE THE AMOUNT OR EXTEND THE
EXPIRATION DATE OF ANY LENDER’S TERM LOAN COMMITMENT OR EXTEND THE DATE ON WHICH
THE LC FACILITY DEPOSITS ARE REQUIRED TO BE RETURNED TO LC FACILITY LENDERS OR
CHANGE THE CURRENCY IN WHICH ANY TERM LOAN OR REIMBURSEMENT OBLIGATION IS
PAYABLE, IN EACH CASE WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY (IT BEING UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF CONDITIONS
PRECEDENT, COVENANTS, DEFAULTS OR EVENTS OF DEFAULT OR OF A MANDATORY REDUCTION
IN THE AGGREGATE TERM LOAN COMMITMENT OF ALL LENDERS SHALL NOT CONSTITUTE AN
INCREASE OF THE TERM LOAN COMMITMENT OF ANY LENDER, AND THAT AN INCREASE IN THE
AVAILABLE PORTION OF ANY TERM LOAN COMMITMENT OF ANY LENDER SHALL NOT CONSTITUTE
AN INCREASE IN THE COMMITMENT OF SUCH LENDER);

(II)               AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SUBSECTION
10.1(A) OR REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS
OR SUPERMAJORITY LENDERS, OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE
BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN PURSUANT TO SUBSECTION 7.3 OR 10.6(A)), IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF ALL THE LENDERS;

(III)            RELEASE ANY GUARANTOR UNDER ANY SECURITY DOCUMENT, OR, IN THE
AGGREGATE (IN A SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS), ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL WITHOUT THE CONSENT OF ALL OF THE LENDERS,
EXCEPT AS EXPRESSLY PERMITTED HEREBY OR BY ANY SECURITY DOCUMENT (AS SUCH
DOCUMENTS ARE IN EFFECT ON THE DATE HEREOF OR, IF LATER, THE DATE OF EXECUTION
AND DELIVERY THEREOF IN ACCORDANCE WITH THE TERMS HEREOF);

(IV)           REQUIRE ANY LENDER TO MAKE LOANS HAVING AN INTEREST PERIOD OF
LONGER THAN SIX MONTHS WITHOUT THE CONSENT OF SUCH LENDER;

(V)              AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 9 WITHOUT THE
WRITTEN CONSENT OF THE THEN ADMINISTRATIVE AGENT AND OF ANY OTHER REPRESENTATIVE
AFFECTED THEREBY;

(VI)           AMEND, MODIFY OR WAIVE THE PROVISIONS OF ANY LETTER OF CREDIT OR
ANY OF THE LC FACILITY ISSUING BANK’S RIGHTS UNDER SUBSECTION 2.6 OR 3.14
WITHOUT THE WRITTEN CONSENT OF THE LC FACILITY ISSUING BANK; OR

134


--------------------------------------------------------------------------------


(VII)                           AMEND, MODIFY OR WAIVE THE ORDER OF APPLICATION
OF PAYMENTS SET FORTH IN SUBSECTIONS 3.4(E) OR 3.8(A) HEREOF, OR SUBSECTION 4.1
OF THE INTERCREDITOR AGREEMENT, IN EACH CASE WITHOUT (X) THE CONSENT OF THE
SUPERMAJORITY LENDERS AND (Y) FROM THE CLOSING DATE UNTIL THE FIRST DATE ON
WHICH ORIGINAL LENDERS NO LONGER CONSTITUTE SUPERMAJORITY LENDERS (SUCH DATE,
THE “SUPERMAJORITY TERMINATION DATE”), THE CONSENT OF THE REQUIRED NON-ORIGINAL
LENDERS;

provided further that, notwithstanding the foregoing, the Collateral Agent may,
in its discretion, release the Lien on Collateral valued in the aggregate not in
excess of $7.5 million in any fiscal year without the consent of any Lender.


THE ADMINISTRATIVE AGENT AGREES PROMPTLY TO NOTIFY THE BORROWER OF THE
OCCURRENCE OF THE SUPERMAJORITY TERMINATION DATE.


(B)                                 ANY WAIVER AND ANY AMENDMENT, SUPPLEMENT OR
MODIFICATION PURSUANT TO THIS SUBSECTION 10.1 SHALL APPLY TO EACH OF THE LENDERS
AND SHALL BE BINDING UPON THE LOAN PARTIES, THE LENDERS, THE ADMINISTRATIVE
AGENT, THE LC FACILITY ISSUING BANK AND ALL FUTURE HOLDERS OF THE TERM LOANS OR
LC FACILITY COMMITMENTS.  IN THE CASE OF ANY WAIVER, EACH OF THE LOAN PARTIES,
THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL BE RESTORED TO THEIR FORMER
POSITION AND RIGHTS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND ANY
DEFAULT OR EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT
CONTINUING; BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT
OR EVENT OF DEFAULT, OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


(C)                                  NOTWITHSTANDING ANY PROVISION HEREIN TO THE
CONTRARY, THIS AGREEMENT MAY BE AMENDED (OR AMENDED AND RESTATED) WITH THE
WRITTEN CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND THE
BORROWER (X) TO ADD ONE OR MORE ADDITIONAL CREDIT FACILITIES TO THIS AGREEMENT
AND TO PERMIT THE EXTENSIONS OF CREDIT FROM TIME TO TIME OUTSTANDING THEREUNDER
AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF TO SHARE RATABLY IN THE
BENEFITS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE EXISTING
FACILITIES AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF, (Y) TO INCLUDE,
AS APPROPRIATE, THE LENDERS HOLDING SUCH CREDIT FACILITIES IN ANY REQUIRED VOTE
OR ACTION OF THE REQUIRED LENDERS OR OF THE LENDERS OF EACH FACILITY HEREUNDER
AND (Z) TO PROVIDE CLASS PROTECTION FOR ANY ADDITIONAL CREDIT FACILITIES IN A
MANNER CONSISTENT WITH THOSE PROVIDED THE ORIGINAL FACILITIES PURSUANT TO THE
PROVISIONS OF SUBSECTION 10.1(A) AS ORIGINALLY IN EFFECT.


(D)                                 NOTWITHSTANDING ANY PROVISION HEREIN TO THE
CONTRARY, ANY SECURITY DOCUMENT MAY BE AMENDED (OR AMENDED AND RESTATED),
RESTATED, WAIVED, SUPPLEMENTED OR MODIFIED AS CONTEMPLATED BY SUBSECTION 10.17
WITH THE WRITTEN CONSENT OF THE AGENT PARTY THERETO AND THE LOAN PARTY PARTY
THERETO.


(E)                                  IF, IN CONNECTION WITH ANY PROPOSED CHANGE,
WAIVER, DISCHARGE OR TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS
AGREEMENT AND/OR ANY OTHER LOAN DOCUMENT AS CONTEMPLATED BY SUBSECTION 10.1(A),
THE CONSENT OF EACH LENDER, THE SUPERMAJORITY LENDERS OR EACH AFFECTED LENDER,
AS APPLICABLE, IS REQUIRED AND THE CONSENT OF THE REQUIRED LENDERS AT SUCH TIME
IS OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT
IS REQUIRED IS NOT OBTAINED (EACH SUCH OTHER LENDER, A “NON-CONSENTING LENDER”),
THEN THE BORROWER MAY, ON PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AND THE
NON-CONSENTING LENDER, REPLACE SUCH NON-CONSENTING LENDER BY CAUSING SUCH LENDER
TO (AND SUCH LENDER SHALL BE OBLIGATED TO) ASSIGN PURSUANT TO SUBSECTION 10.6
(WITH THE ASSIGNMENT FEE AND ANY OTHER COSTS AND EXPENSES TO BE PAID BY THE
BORROWER IN SUCH INSTANCE) ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ONE OR MORE ASSIGNEES; PROVIDED THAT NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO THE BORROWER TO FIND A
REPLACEMENT LENDER; PROVIDED, FURTHER, THAT THE APPLICABLE ASSIGNEE SHALL HAVE
AGREED TO THE APPLICABLE CHANGE, WAIVER, DISCHARGE OR TERMINATION OF THIS

135


--------------------------------------------------------------------------------



AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS; AND PROVIDED, FURTHER, THAT ALL
OBLIGATIONS OF THE BORROWER OWING TO THE NON-CONSENTING LENDER RELATING TO THE
TERM LOANS AND PARTICIPATIONS AND LC FACILITY PARTICIPATIONS (INCLUDING ITS
RIGHTS IN RESPECT OF ITS LC FACILITY DEPOSIT AS PROVIDED HEREIN) SO ASSIGNED
SHALL BE PAID IN FULL BY THE ASSIGNEE LENDER TO SUCH NON-CONSENTING LENDER
CONCURRENTLY WITH SUCH ASSIGNMENT AND ACCEPTANCE.  IN CONNECTION WITH ANY SUCH
REPLACEMENT UNDER THIS SUBSECTION 10.1(D), IF THE NON-CONSENTING LENDER DOES NOT
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A DULY COMPLETED ASSIGNMENT AND
ACCEPTANCE AND/OR ANY OTHER DOCUMENTATION NECESSARY TO REFLECT SUCH REPLACEMENT
WITHIN A PERIOD OF TIME DEEMED REASONABLE BY THE ADMINISTRATIVE AGENT AFTER THE
LATER OF (A) THE DATE ON WHICH THE REPLACEMENT LENDER EXECUTES AND DELIVERS SUCH
ASSIGNMENT AND ACCEPTANCE AND/OR SUCH OTHER DOCUMENTATION AND (B) THE DATE AS OF
WHICH ALL OBLIGATIONS OF THE BORROWER OWING TO THE NON-CONSENTING LENDER
RELATING TO THE TERM LOANS AND PARTICIPATIONS AND LC FACILITY PARTICIPATIONS
(INCLUDING ITS RIGHTS IN RESPECT OF ITS LC FACILITY DEPOSIT AS PROVIDED HEREIN)
SO ASSIGNED SHALL BE PAID IN FULL BY THE ASSIGNEE LENDER TO SUCH NON-CONSENTING
LENDER, THEN SUCH NON-CONSENTING LENDER SHALL BE DEEMED TO HAVE EXECUTED AND
DELIVERED SUCH ASSIGNMENT AND ACCEPTANCE AND/OR SUCH OTHER DOCUMENTATION AS OF
SUCH DATE AND THE BORROWER SHALL BE ENTITLED (BUT NOT OBLIGATED) TO EXECUTE AND
DELIVER SUCH ASSIGNMENT AND ACCEPTANCE AND/OR SUCH OTHER DOCUMENTATION ON BEHALF
OF SUCH NON-CONSENTING LENDER.


10.2                           NOTICES.


(A)                                  ALL NOTICES, REQUESTS, AND DEMANDS TO OR
UPON THE RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING
(INCLUDING TELECOPY), AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED BY HAND, OR THREE DAYS
AFTER BEING DEPOSITED IN THE MAIL, POSTAGE PREPAID, OR, IN THE CASE OF TELECOPY
NOTICE, WHEN RECEIVED, OR, IN THE CASE OF DELIVERY BY A NATIONALLY RECOGNIZED
OVERNIGHT COURIER, WHEN RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE OF THE
BORROWER, THE LC FACILITY ISSUING BANK, ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT, AND AS SET FORTH IN SCHEDULE A IN THE CASE OF THE OTHER PARTIES HERETO,
OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE RESPECTIVE PARTIES
HERETO AND ANY FUTURE HOLDERS OF THE LOANS:

The Borrower:

 

The ServiceMaster Company

 

 

860 Ridge Lake Boulevard

 

 

Memphis, Tennessee 38120

 

 

Attention: Treasurer

 

 

Telephone: 901-766-1400

 

 

Facsimile: 901.766.1107

 

 

 

with copies to:

 

The ServiceMaster Company

 

 

860 Ridge Lake Boulevard

 

 

Memphis, Tennessee 38120

 

 

Attention: General Counsel

 

 

Telephone: 901.766.1400

 

 

Facsimile: 901.766.1107

136


--------------------------------------------------------------------------------


 

with copies to:

 

Debevoise & Plimpton LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Attention: David A. Brittenham, Esq.

 

 

Facsimile: (212) 909-6836

 

 

Telephone: (212) 909-6000

 

 

 

The Administrative Agent:

 

Citibank, N.A.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Carl S. Cho

 

 

Facsimile: (866) 492-5916

 

 

Telephone: (212) 723-9295

 

 

 

with copies to:

 

Citigroup Global Markets Inc.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Valerie Burrows

 

 

Facsimile: (212) 994-0961

 

 

Telephone: (302) 894-6065

 

 

 

The Collateral Agent:

 

Citibank, N.A.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Carl S. Cho

 

 

Facsimile: (866) 492-5916

 

 

Telephone: (212) 723-9295

 

 

 

with copies to:

 

Citigroup Global Markets Inc.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Valerie Burrows

 

 

Facsimile: (212) 994-0961

 

 

Telephone: (302) 894-6065

 

 

 

The LC Facility Issuing Bank:

 

Citibank, N.A.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Carl S. Cho

 

 

Facsimile: (866) 492-5916

 

 

Telephone: (212) 723-9295

137


--------------------------------------------------------------------------------


 

with copies to:

 

Citigroup Global Markets Inc.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Valerie Burrows

 

 

Facsimile: (212) 994-0961

 

 

Telephone: (302) 894-6065

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.


(B)                                 WITHOUT IN ANY WAY LIMITING THE OBLIGATION
OF ANY LOAN PARTY AND ITS SUBSIDIARIES TO CONFIRM IN WRITING ANY TELEPHONIC
NOTICE PERMITTED TO BE GIVEN HEREUNDER, THE ADMINISTRATIVE AGENT OR THE LC
FACILITY ISSUING BANK, AS THE CASE MAY BE, MAY PRIOR TO RECEIPT OF WRITTEN
CONFIRMATION ACT WITHOUT LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE,
BELIEVED BY THE ADMINISTRATIVE AGENT OR THE LC FACILITY ISSUING BANK IN GOOD
FAITH TO BE FROM A RESPONSIBLE OFFICER.


10.3                           NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO
EXERCISE AND NO DELAY IN EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT, LC
FACILITY ISSUING BANK, ANY LENDER OR ANY LOAN PARTY, ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


10.4                           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN THE OTHER LOAN DOCUMENTS
(OR IN ANY AMENDMENT, MODIFICATION OR SUPPLEMENT HERETO OR THERETO) AND IN ANY
CERTIFICATE DELIVERED PURSUANT HERETO OR SUCH OTHER LOAN DOCUMENTS SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE LOANS
HEREUNDER.


10.5                           PAYMENT OF EXPENSES AND TAXES.  THE BORROWER
AGREES (A) TO PAY OR REIMBURSE THE AGENTS AND THE OTHER REPRESENTATIVES FOR (1)
ALL THEIR REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION
WITH (I) THE SYNDICATION OF THE FACILITIES AND THE DEVELOPMENT, PREPARATION,
EXECUTION AND DELIVERY OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN
CONNECTION HEREWITH OR THEREWITH, (II) THE CONSUMMATION AND ADMINISTRATION OF
THE TRANSACTIONS (INCLUDING THE SYNDICATION OF THE TERM LOAN COMMITMENTS)
CONTEMPLATED HEREBY AND THEREBY AND (III) EFFORTS TO MONITOR THE LOANS AND
VERIFY, PROTECT, EVALUATE, ASSESS, APPRAISE, COLLECT, SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF ANY OF THE COLLATERAL, AND (2) (I) THE REASONABLE FEES AND
DISBURSEMENTS OF CAHILL GORDON & REINDEL LLP, AND SUCH OTHER SPECIAL OR LOCAL
COUNSEL, CONSULTANTS, ADVISORS, APPRAISERS AND AUDITORS WHOSE RETENTION (OTHER
THAN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT) IS APPROVED BY THE BORROWER,
(B) TO PAY OR REIMBURSE EACH LENDER, THE LEAD ARRANGERS, THE LC FACILITY ISSUING
BANK AND THE AGENTS FOR ALL THEIR REASONABLE AND DOCUMENTED COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN
CONNECTION HEREWITH OR

138


--------------------------------------------------------------------------------



THEREWITH, INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL TO THE AGENTS AND THE
LENDERS, (C) TO PAY, INDEMNIFY OR REIMBURSE EACH LENDER, THE LEAD ARRANGERS, THE
LC FACILITY ISSUING BANK AND THE AGENTS FOR, AND HOLD EACH LENDER, THE LEAD
ARRANGERS, THE LC FACILITY ISSUING BANK AND THE AGENTS HARMLESS FROM, ANY AND
ALL RECORDING AND FILING FEES AND ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, STAMP, EXCISE AND OTHER SIMILAR TAXES, IF
ANY, WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF, OR CONSUMMATION OR ADMINISTRATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF,
OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, AND (D) TO PAY, INDEMNIFY OR REIMBURSE
EACH LENDER, THE LEAD ARRANGERS, THE LC FACILITY ISSUING BANK, EACH AGENT, THEIR
RESPECTIVE AFFILIATES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, MEMBERS, AGENTS AND CONTROLLING PERSONS (EACH, AN “INDEMNITEE”)
FOR, AND HOLD EACH INDEMNITEE HARMLESS FROM AND AGAINST, ANY AND ALL OTHER
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT
TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING ANY
OF THE FOREGOING RELATING TO THE USE OF PROCEEDS OF THE TERM LOANS, THE LC
FACILITY LETTERS OF CREDIT OR THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY
UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF BORROWER OR ANY OF
ITS SUBSIDIARIES OR ANY OF THE PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES (ALL THE FOREGOING IN THIS CLAUSE (D), COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), PROVIDED THAT THE BORROWER SHALL NOT HAVE ANY
OBLIGATION HEREUNDER TO THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY LC
FACILITY ISSUING BANK, ANY LEAD ARRANGER OR ANY LENDER (OR ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, MEMBERS, AGENTS AND CONTROLLING PERSONS) WITH RESPECT
TO INDEMNIFIED LIABILITIES ARISING FROM (I) THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL NON-APPEALABLE DECISION, OR BY SETTLEMENT TANTAMOUNT THERETO) OF THE
ADMINISTRATIVE AGENT, ANY SUCH OTHER AGENT, ANY LC FACILITY ISSUING BANK, ANY
SUCH LEAD ARRANGER OR ANY SUCH LENDER (OR ANY OF THEIR RESPECTIVE AFFILIATES, OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, MEMBERS,
AGENTS AND CONTROLLING PERSONS), (II) CLAIMS MADE OR LEGAL PROCEEDINGS COMMENCED
AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY LC FACILITY ISSUING BANK,
ANY LEAD ARRANGER OR ANY SUCH LENDER BY ANY SECURITY HOLDER OR CREDITOR THEREOF
ARISING OUT OF AND BASED UPON RIGHTS AFFORDED ANY SUCH SECURITY HOLDER OR
CREDITOR SOLELY IN ITS CAPACITY AS SUCH, (III) ANY MATERIAL BREACH OF ANY LOAN
DOCUMENT BY THE PARTY TO BE INDEMNIFIED OR (IV) DISPUTES AMONG THE
ADMINISTRATIVE AGENT, ANY LC FACILITY ISSUING BANK, THE LENDERS AND/OR THEIR
TRANSFEREES.  TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, NO
INDEMNITEE SHALL BE LIABLE FOR ANY CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THE FACILITIES.  ALL AMOUNTS DUE UNDER THIS SUBSECTION 10.5
SHALL BE PAYABLE NOT LATER THAN 30 DAYS AFTER WRITTEN DEMAND THEREFOR. 
STATEMENTS REFLECTING AMOUNTS PAYABLE BY THE LOAN PARTIES PURSUANT TO THIS
SUBSECTION 10.5 SHALL BE SUBMITTED TO THE ADDRESS OF THE BORROWER SET FORTH IN
SUBSECTION 10.2, OR TO SUCH OTHER PERSON OR ADDRESS AS MAY BE HEREAFTER
DESIGNATED BY THE BORROWER IN A NOTICE TO THE ADMINISTRATIVE AGENT. 
NOTWITHSTANDING THE FOREGOING, EXCEPT AS PROVIDED IN CLAUSES (B) AND (C) ABOVE,
THE BORROWER SHALL HAVE NO OBLIGATION UNDER THIS SUBSECTION 10.5 TO ANY
INDEMNITEE WITH RESPECT TO ANY TAXES IMPOSED, LEVIED, COLLECTED, WITHHELD OR
ASSESSED BY ANY GOVERNMENTAL AUTHORITY.  THE AGREEMENTS IN THIS SUBSECTION 10.5
SHALL SURVIVE REPAYMENT OF THE TERM LOANS, THE LC FACILITY PARTICIPATIONS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.

139


--------------------------------------------------------------------------------



10.6                           SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND
ASSIGNMENTS.


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE LC
FACILITY ISSUING BANK THAT ISSUES ANY LETTERS OF CREDIT), EXCEPT THAT (I) OTHER
THAN IN ACCORDANCE WITH SUBSECTION 7.3, THE BORROWER MAY NOT ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH
THIS SUBSECTION 10.6.


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER OTHER THAN A CONDUIT LENDER MAY, IN THE
ORDINARY COURSE OF BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, ASSIGN TO ONE
OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ITS TERM LOAN COMMITMENT, LC
FACILITY PARTICIPATION (INCLUDING ITS RIGHTS IN RESPECT OF ITS LC FACILITY
DEPOSIT AS PROVIDED HEREIN) AND/OR TERM LOANS, PURSUANT TO AN ASSIGNMENT AND
ACCEPTANCE WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED, IT BEING AGREED THAT ANY INCREASE IN ANY UNITED STATES
WITHHOLDING TAXES IMPOSED PURSUANT TO SECTION 1441 OR 1442 OF THE CODE IN
CONNECTION WITH THE PAYMENT OF THE LC FACILITY FEES SHALL NOT BE A REASONABLE
BASIS FOR WITHHOLDING CONSENT) OF:

(A)                              The Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
subsection 8(a) or (f) has occurred and is continuing, any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Borrower’s prior written consent shall be required for such
assignment; and

(B)                                the Administrative Agent.

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

(A)                              except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments, LC Facility
Participation or Term Loans, as the case may be, the amount of Commitments, LC
Facility Participations or Term Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1.0 million unless the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under subsection 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;

140


--------------------------------------------------------------------------------


(B)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments; and

(C)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF (AND BOUND BY ANY RELATED OBLIGATIONS UNDER) SUBSECTIONS 3.10, 3.11,
3.12, 3.13 AND 10.5).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SUBSECTION 10.6
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SUBSECTION.

(IV)                              THE BORROWER HEREBY DESIGNATES THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT AGREES, TO SERVE AS THE
BORROWER’S AGENT, SOLELY FOR PURPOSES OF THIS SUBSECTION 10.6, TO MAINTAIN AT
ONE OF ITS OFFICES IN NEW YORK, NEW YORK A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND INTEREST AND PRINCIPAL
AMOUNT OF THE TERM LOANS OR LC FACILITY PARTICIPATIONS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LC FACILITY ISSUING BANK AND THE LENDERS SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, THE COLLATERAL AGENT, THE LC FACILITY ISSUING BANK AND ANY LENDER
(WITH RESPECT TO ITS OWN INTEREST ONLY), AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SUBSECTION AND ANY WRITTEN CONSENT TO SUCH

141


--------------------------------------------------------------------------------


ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS SUBSECTION, THE ADMINISTRATIVE
AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND GIVE PROMPT NOTICE OF SUCH ASSIGNMENT AND
RECORDATION TO THE BORROWER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF
THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.

(VI)                              ON OR PRIOR TO THE EFFECTIVE DATE OF ANY
ASSIGNMENT PURSUANT TO THIS SUBSECTION 10.6(B), THE ASSIGNING LENDER SHALL
SURRENDER ANY OUTSTANDING TERM LOAN NOTES HELD BY IT ALL OR A PORTION OF WHICH
ARE BEING ASSIGNED.  ANY TERM LOAN NOTES SURRENDERED BY THE ASSIGNING LENDER
SHALL BE RETURNED BY THE ADMINISTRATIVE AGENT TO THE BORROWER MARKED
“CANCELLED.”

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld), the Administrative Agent
shall have the right, but not the obligation, to effectuate assignments of Term
Loans, LC Facility Participations and Commitments via an electronic settlement
system acceptable to the Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by the Administrative Agent (the
“Settlement Service”).  At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this subsection 10.6(b).  Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Term Loans, LC Facility
Participations and Commitments pursuant to the Settlement Service.  If so
elected by each of the Administrative Agent and the Borrower in writing (it
being understood that the Borrower shall have no obligation to make such an
election), the Administrative Agent’s and the Borrower’s approval of such
Assignee shall be deemed to have been automatically granted with respect to any
transfer effected through the Settlement Service.  Assignments and assumptions
of the Term Loans, LC Facility Participations and Commitments shall be effected
by the provisions otherwise set forth herein until Administrative Agent notifies
Lenders of the Settlement Service as set forth herein.  The Borrower may
withdraw its consent to the use of the Settlement Service at any time upon at
least 10 Business Days prior written notice to the Administrative Agent, and
thereafter assignments and assumptions of the Term Loans, LC Facility
Participations and Commitments shall be effected by the provisions otherwise set
forth herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5, other than a greater payment of additional
amounts under subsection 3.11 in respect of any United States withholding Taxes
imposed pursuant to Section 1441 or 1442 of the Code in connection with the
payment of the LC Facility Fees, than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 8(a) or (f) has
occurred and is continuing or  the Borrower has expressly consented in writing
to waive the benefit of this provision at the time of such assignment.

142


--------------------------------------------------------------------------------



(C)                                  (I)  ANY LENDER OTHER THAN A CONDUIT LENDER
MAY, IN THE ORDINARY COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE
LAW, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENTS, LC FACILITY PARTICIPATIONS AND
THE TERM LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(C) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH TERM LOAN FOR ALL PURPOSES
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (D) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LC FACILITY ISSUING BANK AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT PURSUANT TO
WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1) REQUIRES
THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE PROVISO TO
THE SECOND SENTENCE OF SUBSECTION 10.1(A) AND (2) DIRECTLY AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SUBSECTION, THE BORROWER
AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF (AND SHALL
HAVE THE RELATED OBLIGATIONS UNDER) SUBSECTIONS 3.10, 3.11, 3.12, 3.13 AND 10.5
TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SUBSECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SUBSECTION 10.7(B) AS THOUGH IT WERE A LENDER, PROVIDED THAT SUCH PARTICIPANT
SHALL BE SUBJECT TO SUBSECTION 10.7(A) AS THOUGH IT WERE A LENDER.

(II)                                  NO LOAN PARTY SHALL BE OBLIGATED TO MAKE
ANY GREATER PAYMENT UNDER SUBSECTION 3.10, 3.11 OR 10.5, OTHER THAN A GREATER
PAYMENT OF ADDITIONAL AMOUNTS UNDER SUBSECTION 3.11 IN RESPECT OF ANY UNITED
STATES WITHHOLDING TAXES IMPOSED PURSUANT TO SECTION 1441 OR 1442 OF THE CODE IN
CONNECTION WITH THE PAYMENT OF THE LC FACILITY FEES, THAN IT WOULD HAVE BEEN
OBLIGATED TO MAKE IN THE ABSENCE OF ANY PARTICIPATION, UNLESS THE SALE OF SUCH
PARTICIPATION IS MADE WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER AND THE
BORROWER EXPRESSLY WAIVES THE BENEFIT OF THIS PROVISION AT THE TIME OF SUCH
PARTICIPATION.  NO PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SUBSECTION
3.11 TO THE EXTENT SUCH PARTICIPANT FAILS TO COMPLY WITH SUBSECTION 3.11(B)
AND/OR (C) OR TO PROVIDE THE FORMS AND CERTIFICATES REFERENCED THEREIN TO THE
LENDER THAT GRANTED SUCH PARTICIPATION AND SUCH FAILURE INCREASES THE OBLIGATION
OF THE BORROWER UNDER SUBSECTION 3.11.

(III)                               SUBJECT TO PARAGRAPH (C)(II), ANY LENDER
OTHER THAN A CONDUIT LENDER MAY ALSO SELL PARTICIPATIONS ON TERMS OTHER THAN THE
TERMS SET FORTH IN PARAGRAPH (C)(I) ABOVE, PROVIDED SUCH PARTICIPATIONS ARE ON
TERMS AND TO PARTICIPANTS SATISFACTORY TO THE BORROWER AND THE BORROWER HAS
CONSENTED TO SUCH TERMS AND PARTICIPANTS IN WRITING.


(D)                                 ANY LENDER, WITHOUT THE CONSENT OF THE
BORROWER OR THE ADMINISTRATIVE AGENT, MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SUBSECTION SHALL NOT APPLY TO
ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH
PLEDGE OR ASSIGNMENT OF A

143


--------------------------------------------------------------------------------



SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE (BY FORECLOSURE OR OTHERWISE) ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


(E)                                  NO ASSIGNMENT OR PARTICIPATION MADE OR
PURPORTED TO BE MADE TO ANY ASSIGNEE OR PARTICIPANT SHALL BE EFFECTIVE WITHOUT
THE PRIOR WRITTEN CONSENT OF THE BORROWER IF IT WOULD REQUIRE THE BORROWER TO
MAKE ANY FILING WITH ANY GOVERNMENTAL AUTHORITY OR QUALIFY ANY TERM LOAN OR TERM
LOAN NOTE UNDER THE LAWS OF ANY JURISDICTION, AND THE BORROWER SHALL BE ENTITLED
TO REQUEST AND RECEIVE SUCH INFORMATION AND ASSURANCES AS IT MAY REASONABLY
REQUEST FROM ANY LENDER OR ANY ASSIGNEE OR PARTICIPANT TO DETERMINE WHETHER ANY
SUCH FILING OR QUALIFICATION IS REQUIRED OR WHETHER ANY ASSIGNMENT OR
PARTICIPATION IS OTHERWISE IN ACCORDANCE WITH APPLICABLE LAW.


(F)                                    NOTWITHSTANDING THE FOREGOING, ANY
CONDUIT LENDER MAY ASSIGN ANY OR ALL OF THE TERM LOANS IT MAY HAVE FUNDED
HEREUNDER TO ITS DESIGNATING LENDER WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE LIMITATIONS SET FORTH IN
SUBSECTION 10.6(B).  THE BORROWER, EACH LENDER AND THE ADMINISTRATIVE AGENT
HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY DOMESTIC OR FOREIGN
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING
UNDER ANY STATE, FEDERAL OR PROVINCIAL BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR
AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL PAPER
NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER
DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD
HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING
OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER
DURING SUCH PERIOD OF FORBEARANCE.  EACH SUCH INDEMNIFYING LENDER SHALL PAY IN
FULL ANY CLAIM RECEIVED FROM THE BORROWER PURSUANT TO THIS SUBSECTION 10.6(F)
WITHIN 30 BUSINESS DAYS OF RECEIPT OF A CERTIFICATE FROM A RESPONSIBLE OFFICER
OF THE BORROWER SPECIFYING IN REASONABLE DETAIL THE CAUSE AND AMOUNT OF THE
LOSS, COST, DAMAGE OR EXPENSE IN RESPECT OF WHICH THE CLAIM IS BEING ASSERTED,
WHICH CERTIFICATE SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  WITHOUT LIMITING
THE INDEMNIFICATION OBLIGATIONS OF ANY INDEMNIFYING LENDER PURSUANT TO THIS
SUBSECTION 10.6(F), IN THE EVENT THAT THE INDEMNIFYING LENDER FAILS TIMELY TO
COMPENSATE THE BORROWER FOR SUCH CLAIM, ANY TERM LOANS HELD BY THE RELEVANT
CONDUIT LENDER SHALL, IF REQUESTED BY THE BORROWER, BE ASSIGNED PROMPTLY TO THE
LENDER THAT ADMINISTERS THE CONDUIT LENDER AND THE DESIGNATION OF SUCH CONDUIT
LENDER SHALL BE VOID.


(G)                                 IF THE BORROWER WISHES TO REPLACE THE TERM
LOANS OR LC FACILITY PARTICIPATIONS IN WHOLE OR IN PART WITH ONES HAVING
DIFFERENT TERMS, IT SHALL HAVE THE OPTION, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT AND SUBJECT TO AT LEAST THREE BUSINESS DAYS’ ADVANCE NOTICE
TO THE TERM LOAN LENDERS OR LC FACILITY LENDERS, AS APPLICABLE, INSTEAD OF
PREPAYING THE TERM LOANS OR LC FACILITY PARTICIPATIONS TO BE REPLACED, TO (I)
REQUIRE THE LENDERS TO ASSIGN SUCH TERM LOANS OR LC FACILITY PARTICIPATIONS TO
THE ADMINISTRATIVE AGENT OR ITS DESIGNEES AND (II) AMEND THE TERMS THEREOF IN
ACCORDANCE WITH SUBSECTION 10.1 (WITH SUCH REPLACEMENT, IF APPLICABLE, BEING
DEEMED TO HAVE BEEN MADE PURSUANT TO SUBSECTION 10.1(D)).  PURSUANT TO ANY SUCH
ASSIGNMENT, ALL LOANS AND LC PARTICIPATIONS TO BE REPLACED SHALL BE PURCHASED AT
PAR (ALLOCATED AMONG THE LENDERS IN THE SAME MANNER AS WOULD BE REQUIRED IF SUCH
TERM LOANS OR LC FACILITY PARTICIPATIONS WERE BEING OPTIONALLY PREPAID OR SUCH
LC FACILITY COMMITMENTS WERE BEING OPTIONALLY REDUCED OR PREPAID BY THE
BORROWER), ACCOMPANIED BY PAYMENT OF ANY ACCRUED INTEREST AND FEES THEREON AND
ANY AMOUNTS OWING PURSUANT TO SUBSECTION 3.12.  BY RECEIVING SUCH PURCHASE
PRICE, THE TERM

144


--------------------------------------------------------------------------------



LOAN LENDERS OR LC FACILITY LENDERS, AS APPLICABLE, SHALL AUTOMATICALLY BE
DEEMED TO HAVE ASSIGNED THE TERM LOANS OR LC FACILITY PARTICIPATIONS PURSUANT TO
THE TERMS OF THE FORM OF ASSIGNMENT AND ACCEPTANCE ATTACHED HERETO AS EXHIBIT G,
AND ACCORDINGLY NO OTHER ACTION BY SUCH LENDERS SHALL BE REQUIRED IN CONNECTION
THEREWITH.  THE PROVISIONS OF THIS PARAGRAPH ARE INTENDED TO FACILITATE THE
MAINTENANCE OF THE PERFECTION AND PRIORITY OF EXISTING SECURITY INTERESTS IN THE
COLLATERAL DURING ANY SUCH REPLACEMENT.


10.7                           ADJUSTMENTS; SET-OFF; CALCULATIONS; COMPUTATIONS.


(A)                                  IF ANY LENDER (A “BENEFITED LENDER”) SHALL
AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS TERM LOANS OR
REIMBURSEMENT OBLIGATIONS OWING TO IT, OR INTEREST THEREON, OR RECEIVE ANY
COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF,
PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SUBSECTION 8(F),
OR OTHERWISE (EXCEPT PURSUANT TO SUBSECTION 3.4, 3.13(D) OR 10.6)), IN A GREATER
PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER,
IF ANY, IN RESPECT OF SUCH OTHER LENDER’S TERM LOANS OR THE REIMBURSEMENT
OBLIGATIONS, AS THE CASE MAY BE, OWING TO IT, OR INTEREST THEREON, SUCH
BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER TERM LOAN LENDERS OR LC
FACILITY LENDERS, AS APPLICABLE, AN INTEREST (BY PARTICIPATION, ASSIGNMENT OR
OTHERWISE) IN SUCH PORTION OF EACH SUCH OTHER LENDER’S TERM LOANS OR THE
REIMBURSEMENT OBLIGATIONS, AS THE CASE MAY BE, OWING TO IT, OR SHALL PROVIDE
SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS
THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE
EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF
THE TERM LOAN LENDERS OR LC FACILITY LENDERS, AS APPLICABLE; PROVIDED, HOWEVER,
THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER
RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE
PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT
WITHOUT INTEREST.


(B)                                 IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER SUBSECTION 8(A) TO SET OFF AND APPROPRIATE AND APPLY AGAINST ANY
AMOUNT THEN DUE AND PAYABLE UNDER SUBSECTION 8(A) BY THE BORROWER ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY
CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY
THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES
PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH
SET-OFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE
SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


10.8                           JUDGMENT.


(A)                                  IF, FOR THE PURPOSE OF OBTAINING OR
ENFORCING JUDGMENT AGAINST ANY LOAN PARTY IN ANY COURT IN ANY JURISDICTION, IT
BECOMES NECESSARY TO CONVERT INTO ANY OTHER CURRENCY (SUCH OTHER CURRENCY BEING
HEREINAFTER IN THIS SUBSECTION 10.8 REFERRED TO AS THE “JUDGMENT CURRENCY”) AN
AMOUNT DUE UNDER ANY LOAN DOCUMENT IN ANY CURRENCY (THE “OBLIGATION CURRENCY”)
OTHER THAN THE JUDGMENT CURRENCY, THE CONVERSION SHALL BE MADE AT THE RATE OF
EXCHANGE

145


--------------------------------------------------------------------------------



PREVAILING ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE OF ACTUAL PAYMENT
OF THE AMOUNT DUE, IN THE CASE OF ANY PROCEEDING IN THE COURTS OF ANY OTHER
JURISDICTION THAT WILL GIVE EFFECT TO SUCH CONVERSION BEING MADE ON SUCH DATE,
OR THE DATE ON WHICH THE JUDGMENT IS GIVEN, IN THE CASE OF ANY PROCEEDING IN THE
COURTS OF ANY OTHER JURISDICTION (THE APPLICABLE DATE AS OF WHICH SUCH
CONVERSION IS MADE PURSUANT TO THIS SUBSECTION 10.8 BEING HEREINAFTER IN THIS
SUBSECTION 10.8 REFERRED TO AS THE “JUDGMENT CONVERSION DATE”).


(B)                                 IF, IN THE CASE OF ANY PROCEEDING IN THE
COURT OF ANY JURISDICTION REFERRED TO IN SUBSECTION 10.8(A), THERE IS A CHANGE
IN THE RATE OF EXCHANGE PREVAILING BETWEEN THE JUDGMENT CONVERSION DATE AND THE
DATE OF ACTUAL RECEIPT FOR VALUE OF THE AMOUNT DUE, THE APPLICABLE LOAN PARTY
SHALL PAY SUCH ADDITIONAL AMOUNT (IF ANY, BUT IN ANY EVENT NOT A LESSER AMOUNT)
AS MAY BE NECESSARY TO ENSURE THAT THE AMOUNT ACTUALLY RECEIVED IN THE JUDGMENT
CURRENCY, WHEN CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF
PAYMENT, WILL PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE
BEEN PURCHASED WITH THE AMOUNT OF THE JUDGMENT CURRENCY STIPULATED IN THE
JUDGMENT OR JUDICIAL ORDER AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT
CONVERSION DATE. ANY AMOUNT DUE FROM ANY LOAN PARTY UNDER THIS SUBSECTION
10.8(B) SHALL BE DUE AS A SEPARATE DEBT AND SHALL NOT BE AFFECTED BY JUDGMENT
BEING OBTAINED FOR ANY OTHER AMOUNTS DUE UNDER OR IN RESPECT OF ANY OF THE LOAN
DOCUMENTS.


(C)                                  THE TERM “RATE OF EXCHANGE” IN THIS
SUBSECTION 10.8 MEANS THE RATE OF EXCHANGE AT WHICH THE ADMINISTRATIVE AGENT, ON
THE RELEVANT DATE AT OR ABOUT 12:00 NOON (NEW YORK TIME), WOULD BE PREPARED TO
SELL, IN ACCORDANCE WITH ITS NORMAL COURSE FOREIGN CURRENCY EXCHANGE PRACTICES,
THE OBLIGATION CURRENCY AGAINST THE JUDGMENT CURRENCY.


10.9                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY
ONE OR MORE OF THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE
COUNTERPARTS (INCLUDING BY TELECOPY), AND ALL OF SUCH COUNTERPARTS TAKEN
TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF
THE COPIES OF THIS AGREEMENT SIGNED BY ALL THE PARTIES SHALL BE DELIVERED TO THE
BORROWER AND THE ADMINISTRATIVE AGENT.


10.10                     SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH
IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


10.11                     INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE ENTIRE AGREEMENT OF EACH OF THE LOAN PARTIES PARTY
HERETO, THE AGENTS, THE LC FACILITY ISSUING BANKS AND THE LENDERS WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY ANY OF THE LOAN PARTIES PARTY HERETO, THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT
EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.


10.12                     GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING

146


--------------------------------------------------------------------------------



EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


10.13                     SUBMISSION TO JURISDICTION; WAIVERS.  EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient forum and
agrees not to plead or claim the same;

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower, the applicable Lender or the Administrative Agent, as the case may
be, at the address specified in subsection 10.2 or at such other address of
which the Administrative Agent, any such Lender and the Borrower shall have been
notified pursuant thereto;

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this subsection any consequential or punitive
damages.


10.14                     ACKNOWLEDGEMENTS.  THE BORROWER HEREBY ACKNOWLEDGES
THAT:

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(b)                                 neither the Administrative Agent nor any
Agent, Other Representative, LC Facility Issuing Bank or Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor; and

147


--------------------------------------------------------------------------------


(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby and thereby among the Lenders or among any of the Borrower
and the Lenders.


10.15                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.


10.16                     CONFIDENTIALITY.


(A)                                  EACH AGENT, EACH LC FACILITY ISSUING BANK,
EACH LEAD ARRANGER AND EACH LENDER AGREES TO KEEP CONFIDENTIAL ANY INFORMATION
(X) PROVIDED TO IT BY OR ON BEHALF OF HOLDING, OR ANY OF ITS SUBSIDIARIES
PURSUANT TO OR IN CONNECTION WITH THE LOAN DOCUMENTS OR (Y) OBTAINED BY SUCH
LENDER BASED ON A REVIEW OF THE BOOKS AND RECORDS OF HOLDING OR ANY OF ITS
SUBSIDIARIES; PROVIDED THAT NOTHING HEREIN SHALL PREVENT ANY LENDER FROM
DISCLOSING ANY SUCH INFORMATION (I) TO ANY AGENT, LC FACILITY ISSUING BANK, ANY
OTHER REPRESENTATIVE OR ANY OTHER LENDER, (II) TO ANY TRANSFEREE, OR PROSPECTIVE
TRANSFEREE OR ANY CREDITOR OR ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS
OBLIGATIONS WHICH AGREES TO COMPLY WITH THE PROVISIONS OF THIS SUBSECTION (OR
WITH OTHER CONFIDENTIALITY PROVISIONS SATISFACTORY TO AND CONSENTED TO IN
WRITING BY THE BORROWER) PURSUANT TO A WRITTEN INSTRUMENT (OR ELECTRONICALLY
RECORDED AGREEMENT FROM ANY PERSON LISTED ABOVE IN THIS CLAUSE (II), WHICH
PERSON HAS BEEN APPROVED BY THE BORROWER (SUCH APPROVAL NOT BE UNREASONABLY
WITHHELD), IN RESPECT TO ANY ELECTRONIC INFORMATION (WHETHER POSTED OR OTHERWISE
DISTRIBUTED ON INTRALINKS OR ANY OTHER ELECTRONIC DISTRIBUTION SYSTEM)) FOR THE
BENEFIT OF HOLDING AND THE BORROWER (IT BEING UNDERSTOOD THAT EACH RELEVANT
LENDER SHALL BE SOLELY RESPONSIBLE FOR OBTAINING SUCH INSTRUMENT (OR SUCH
ELECTRONICALLY RECORDED AGREEMENT)), (III) TO ITS AFFILIATES AND THE EMPLOYEES,
OFFICERS, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONAL
ADVISORS OF IT AND ITS AFFILIATES, PROVIDED THAT SUCH LENDER SHALL INFORM EACH
SUCH PERSON OF THE AGREEMENT UNDER THIS SUBSECTION 10.16 AND TAKE REASONABLE
ACTIONS TO CAUSE COMPLIANCE BY ANY SUCH PERSON REFERRED TO IN THIS CLAUSE (III)
WITH THIS AGREEMENT (INCLUDING, WHERE APPROPRIATE, TO CAUSE ANY SUCH PERSON TO
ACKNOWLEDGE ITS AGREEMENT TO BE BOUND BY THE AGREEMENT UNDER THIS SUBSECTION
10.16), (IV) UPON THE REQUEST OR DEMAND OF ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER SUCH LENDER OR ITS AFFILIATES OR TO THE EXTENT REQUIRED IN
RESPONSE TO ANY ORDER OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY OR AS SHALL
OTHERWISE BE REQUIRED PURSUANT TO ANY REQUIREMENT OF LAW, PROVIDED THAT SUCH
LENDER SHALL, UNLESS PROHIBITED BY ANY REQUIREMENT OF LAW, NOTIFY THE BORROWER
OF ANY DISCLOSURE PURSUANT TO THIS CLAUSE (IV) AS FAR IN ADVANCE AS IS
REASONABLY PRACTICABLE UNDER SUCH CIRCUMSTANCES, (V) WHICH HAS BEEN PUBLICLY
DISCLOSED OTHER THAN IN BREACH OF THIS AGREEMENT, (VI) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDY HEREUNDER, UNDER ANY LOAN DOCUMENT OR UNDER ANY INTEREST
RATE PROTECTION AGREEMENT, (VII) IN CONNECTION WITH PERIODIC REGULATORY
EXAMINATIONS AND REVIEWS CONDUCTED BY THE NATIONAL ASSOCIATION OF INSURANCE
COMMISSIONERS OR ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER SUCH LENDER
OR ITS AFFILIATES (TO THE EXTENT APPLICABLE), (VIII) IN CONNECTION WITH ANY
LITIGATION TO WHICH SUCH LENDER (OR, WITH RESPECT TO ANY INTEREST RATE
PROTECTION AGREEMENT, ANY AFFILIATE OF ANY LENDER PARTY THERETO) MAY BE A PARTY,
SUBJECT TO THE PROVISO IN CLAUSE (IV), AND (IX) IF, PRIOR TO SUCH INFORMATION
HAVING BEEN SO PROVIDED OR OBTAINED, SUCH INFORMATION WAS ALREADY IN AN AGENT’S,
LC FACILITY ISSUING BANK’S,  ARRANGER’S OR A

148


--------------------------------------------------------------------------------



LENDER’S POSSESSION ON A NON-CONFIDENTIAL BASIS WITHOUT A DUTY OF
CONFIDENTIALITY TO HOLDING OR THE BORROWER (OR ANY OF THEIR RESPECTIVE
AFFILIATES) BEING VIOLATED.


(B)                                 EACH LENDER ACKNOWLEDGES THAT ANY SUCH
INFORMATION REFERRED TO IN SUBSECTION 10.16(A), AND ANY INFORMATION (INCLUDING
REQUESTS FOR WAIVERS AND AMENDMENTS) FURNISHED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER, THE OTHER LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES OR THEIR
RESPECTIVE SECURITIES.  EACH LENDER REPRESENTS AND CONFIRMS THAT SUCH LENDER HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION; THAT SUCH LENDER WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION
IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING UNITED STATES
FEDERAL AND STATE SECURITIES LAWS; AND THAT SUCH LENDER HAS IDENTIFIED TO THE
ADMINISTRATIVE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.


10.17                     ADDITIONAL INDEBTEDNESS.  IN CONNECTION WITH THE
INCURRENCE BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF OF ADDITIONAL
INDEBTEDNESS, EACH OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AGREE TO
EXECUTE AND DELIVER ANY AMENDMENTS, AMENDMENTS AND RESTATEMENTS, RESTATEMENTS OR
WAIVERS OF OR SUPPLEMENTS TO OR OTHER MODIFICATIONS TO, ANY SECURITY DOCUMENT
(INCLUDING BUT NOT LIMITED TO ANY MORTGAGES), AND TO MAKE OR CONSENT TO ANY
FILINGS OR TAKE ANY OTHER ACTIONS IN CONNECTION THEREWITH, AS MAY BE REASONABLY
DEEMED BY THE BORROWER TO BE NECESSARY OR REASONABLY DESIRABLE FOR ANY LIEN ON
THE ASSETS OF ANY LOAN PARTY PERMITTED TO SECURE SUCH ADDITIONAL INDEBTEDNESS TO
BECOME A VALID, PERFECTED LIEN (WITH SUCH PRIORITY AS MAY BE DESIGNATED BY THE
RELEVANT LOAN PARTY OR SUBSIDIARY, TO THE EXTENT SUCH PRIORITY IS PERMITTED BY
THE LOAN DOCUMENTS) PURSUANT TO THE SECURITY DOCUMENT BEING SO AMENDED, AMENDED
AND RESTATED, RESTATED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED OR OTHERWISE.


10.18                     USA PATRIOT ACT NOTICE.  EACH LENDER HEREBY NOTIFIES
THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III
OF PUB. LAW 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT
IS REQUIRED TO OBTAIN, VERIFY, AND RECORD INFORMATION THAT IDENTIFIES THE
BORROWER AND EACH SUBSIDIARY GUARANTOR, WHICH INFORMATION INCLUDES THE NAME OF
THE BORROWER AND EACH SUBSIDIARY GUARANTOR AND OTHER INFORMATION THAT WILL ALLOW
SUCH LENDER TO IDENTIFY THE BORROWER AND EACH SUBSIDIARY GUARANTOR IN ACCORDANCE
WITH THE PATRIOT ACT, AND THE BORROWER AGREES TO PROVIDE SUCH INFORMATION FROM
TIME TO TIME TO ANY LENDER.


10.19                     SPECIAL PROVISIONS REGARDING PLEDGES OF CAPITAL STOCK
IN, AND PROMISSORY NOTES OWED BY, PERSONS NOT ORGANIZED IN THE U.S.  TO THE
EXTENT ANY SECURITY DOCUMENT REQUIRES OR PROVIDES FOR THE PLEDGE OF PROMISSORY
NOTES ISSUED BY, OR CAPITAL STOCK IN, ANY PERSON ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES, IT IS ACKNOWLEDGED THAT, AS OF THE
CLOSING DATE, NO ACTIONS HAVE BEEN REQUIRED TO BE TAKEN TO PERFECT, UNDER LOCAL
LAW OF THE JURISDICTION OF THE PERSON WHO ISSUED THE RESPECTIVE PROMISSORY NOTES
OR WHOSE CAPITAL STOCK IS PLEDGED, UNDER THE SECURITY DOCUMENTS.  THE BORROWER
HEREBY AGREES THAT, FOLLOWING ANY REQUEST BY THE ADMINISTRATIVE AGENT OR
REQUIRED LENDERS TO DO SO, THE BORROWER SHALL, AND SHALL CAUSE ITS RESTRICTED
SUBSIDIARIES TO, TAKE (TO THE EXTENT THEY MAY LAWFULLY DO SO) SUCH ACTIONS
(INCLUDING THE MAKING OF ANY FILINGS AND THE DELIVERY OF APPROPRIATE LEGAL
OPINIONS) UNDER THE LOCAL LAW OF ANY JURISDICTION WITH RESPECT TO WHICH SUCH
ACTIONS HAVE NOT ALREADY BEEN TAKEN AS ARE REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT OR REQUIRED LENDERS TO BE NECESSARY OR REASONABLY DESIRABLE

149


--------------------------------------------------------------------------------



IN ORDER TO FULLY PERFECT, PRESERVE OR PROTECT THE SECURITY INTERESTS GRANTED
PURSUANT TO THE VARIOUS SECURITY DOCUMENTS UNDER THE LAWS OF SUCH JURISDICTIONS.

[Signature Pages Follow]

150


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

BORROWER:

CDRSVM ACQUISITION CO., INC.

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:   Theresa A. Gore

 

 

Title:     Vice President and Treasurer

 

 

 

 

 

 

AGENT:

CITIBANK, N.A.,

 

as Administrative Agent, Collateral Agent and a
Lender

 

 

 

 

 

 

 

By:

/s/ Timothy P. Dilworth

 

 

 

Name:   Timothy P. Dilworth

 

 

Title:     Vice President

 

 

 

 

 

 

AGENT:

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Kathryn A. Duncan

 

 

 

Name:   Kathryn A. Duncan

 

 

Title:     Managing Director

 

 

 

 

 

 

LENDERS:

Bank of America, N.A.

 

 

 

 

 

 

 

By:

/s/ Robert Klawinski

 

 

 

Name:   Robert Klawinski

 

 

Title:     Senior Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

 

 

By:

/s/ Bruce H. Mendelsohn

 

 

 

Name:   Bruce H. Mendelsohn

 

 

Title:     Authorized Signatory

 

S-1


--------------------------------------------------------------------------------


 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

By:

/s/ Henry F. D’Alessandro

 

 

 

Name:   Henry F. D’Alessandro

 

 

Title:     Vice President

 

S-2


--------------------------------------------------------------------------------


EXHIBIT A TO
CREDIT AGREEMENT

FORM OF TERM LOAN NOTE

$                          

 

New York, New York

[    ] [    ], 2007

FOR VALUE RECEIVED, the undersigned, THE SERVICEMASTER COMPANY, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
                            (the “Lender”) and its successors and assigns, at
the office of [Citibank, N.A.], in lawful money of the United States of America
and in immediately available funds, the principal amount of the lesser of (a)
[                                                      ] DOLLARS
($                           ) and (b) the aggregate unpaid principal amount of
the Loan made by the Lender to the undersigned pursuant to subsection 2.1(a) of
the Credit Agreement referred to below, which sum shall be payable in accordance
with subsection 2.2(b) of the Credit Agreement, commencing on [               ]
and thereafter in consecutive quarterly installments on each March 31, June 30,
September 30 and December 31 and on the Term Loan Maturity Date, each such
installment to be in an amount (subject to adjustment as provided therein) equal
to the Lender’s Term Loan Percentage of the amount set forth next to the
applicable installment date in such subsection 2.2(b) (or, if less in any case,
the aggregate amount of the Loans then outstanding).

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in subsection 3.1 of the Credit Agreement until
such principal amount is paid in full (after, as well as before, judgment).

This Note is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of July [24], 2007 (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, as
successor by merger to CDRSVM Acquisition Co., Inc., a Delaware corporation, the
several banks and other financial institutions from time to time party thereto
(including the Lender) (the “Lenders”), Citibank N.A., as administrative agent,
collateral agent and LC Facility issuing bank for the Lenders and JPMorgan Chase
Bank, N.A., as syndication agent, and is entitled to the benefits thereof, is
secured and guaranteed as provided therein and is subject to optional and
mandatory prepayment in whole or in part as provided therein.  Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein or unless the context otherwise requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

A-1


--------------------------------------------------------------------------------


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind under this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-2


--------------------------------------------------------------------------------


EXHIBIT B TO
CREDIT AGREEMENT

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

See Exhibit 10.3

B-1


--------------------------------------------------------------------------------


EXHIBIT C TO
CREDIT AGREEMENT

FORM OF INTERCREDITOR AGREEMENT

 

See Exhibit 10.15


--------------------------------------------------------------------------------


EXHIBIT D TO
CREDIT AGREEMENT

FORM OF MORTGAGE

Assessor’s Parcel Number:                         

 

 

 

This Mortgage was prepared in consultation with counsel in the state in which
the Mortgaged Property is located by the attorney named below and after
recording please return to:

 

 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention:                       , Esq.

 

 

 

(Space Above Line For Recorder’s Use Only)

 

 

 

 

 

 

This document is intended

 

 

to be recorded in

 

 

[County], [State]

 

 

MORTGAGE, SECURITY AGREEMENT,
AND ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING

by

[THE SERVICEMASTER COMPANY],
as Mortgagor,

to

CITIBANK, N.A.,
as Administrative and Collateral Agent,
as Mortgagee,

Dated as of                 , 2007

D-1


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

W I T N E S S E T H:

 

1

 

 

Granting Clauses

 

3

 

 

Terms and Conditions

 

5

1.

 

DEFINED TERMS

 

5

2.

 

WARRANTY OF TITLE

 

5

3.

 

PAYMENT OF OBLIGATIONS

 

6

4.

 

REQUIREMENTS

 

6

5.

 

PAYMENT OF TAXES AND OTHER IMPOSITIONS

 

6

6.

 

INSURANCE

 

6

7.

 

RESTRICTIONS ON LIENS AND ENCUMBRANCES

 

6

8.

 

DUE ON SALE AND OTHER TRANSFER RESTRICTIONS

 

7

9.

 

CONDEMNATION/EMINENT DOMAIN

 

7

10.

 

FURTHER ASSURANCES

 

7

11.

 

MORTGAGEE’S RIGHT TO PERFORM

 

7

12.

 

REMEDIES

 

7

13.

 

RIGHT OF MORTGAGEE TO CREDIT SALE

 

9

14.

 

APPOINTMENT OF RECEIVER

 

9

15.

 

EXTENSION, RELEASE, ETC.

 

9

16.

 

SECURITY AGREEMENT UNDER UNIFORM COMMERCIAL CODE

 

10

17.

 

ASSIGNMENT OF RENTS

 

10

18.

 

ADDITIONAL RIGHTS

 

11

19.

 

NOTICES

 

11

20.

 

NO ORAL MODIFICATION

 

12

21.

 

PARTIAL INVALIDITY

 

12

22.

 

MORTGAGOR’S WAIVER OF RIGHTS

 

13

23.

 

REMEDIES NOT EXCLUSIVE

 

13

24.

 

MULTIPLE SECURITY

 

13

25.

 

SUCCESSORS AND ASSIGNS

 

14

26.

 

NO WAIVERS, ETC.

 

15

27.

 

GOVERNING LAW, ETC.

 

15

28.

 

CERTAIN DEFINITIONS

 

15

29.

 

LAST DOLLARS SECURED; PRIORITY

 

15

30.

 

RELEASE

 

16

31.

 

CONFLICT WITH CREDIT AGREEMENT

 

16

32.

 

EASEMENTS

 

16

33.

 

INTERCREDITOR AGREEMENT

 

16

 

D-i


--------------------------------------------------------------------------------


MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING(1)

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING, dated as of                 is made by [THE SERVICEMASTER COMPANY], a
Delaware corporation (“Mortgagor”), whose address is
                                             , to Citibank, N.A.., as
Administrative Agent and Collateral Agent (in such capacity, “Mortgagee”), a
                                              having an office at
                                             .  References to this “Mortgage”
shall mean this instrument and any and all renewals, modifications, amendments,
supplements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among CDRSVM
ACQUISITION CO., INC., a Delaware corporation (“Acquisition Co.” and, together
with any assignee of, or successor by merger to, Acquisition Co.’s rights and
obligations (including the ServiceMaster Company as a result of the Merger (as
defined in the Credit Agreement)) as provided in the Credit Agreement, the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto (as further defined in the Credit Agreement, the
“Lenders”), CITIBANK, N.A., as administrative agent (in its specific capacity as
administrative agent, the “Administrative Agent”), collateral agent (in its
specific capacity as collateral agent, the “Collateral Agent”) for the Lenders
and JP MORGAN CHASE BANK, N.A., as syndication agent, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or successor agreements, the “Revolving Credit Agreement”);
Borrowers (as defined in the Revolving Credit Agreement), the several banks and
other financial institutions from time to time parties thereto (as further
defined in the Revolving Credit Agreement, the “Revolving Lenders”), CITIBANK,
N.A., as administrative agent (in its specific capacity as administrative agent,
the “Revolving Administrative Agent”), revolving collateral agent (in its
specific capacity as revolving collateral agent, the “Revolving Collateral
Agent”) for the Revolving Lenders thereunder, and JP

--------------------------------------------------------------------------------

(1)                                  Savings clause to be added once agreed.

D-1


--------------------------------------------------------------------------------


MORGAN CHASE BANK, N.A., as syndication agent, the Revolving Lenders have
severally agreed to make extensions of credit to the Borrowers (as defined in
the Revolving Credit Agreement) upon the terms and subject to the conditions set
forth therein;

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Revolving Credit Guarantee and
Collateral Agreement”), among the Borrowers (as defined in the Revolving Credit
Guarantee and Collateral Agreement), certain of the subsidiaries of the
Borrowers (as defined in the Revolving Credit Guarantee and Collateral
Agreement), the Revolving Administrative Agent and the Revolving Collateral
Agent, the Borrowers (as defined in the Revolving Credit Guarantee and
Collateral Agreement) and such subsidiaries have granted a Lien (as defined in
the Revolving Credit Guarantee and Collateral Agreement) to the Revolving
Collateral Agent for the benefit of the Secured Parties (as defined in the
Revolving Credit Guarantee and Collateral Agreement) on the Security Collateral
(as defined in the Revolving Credit Guarantee and Collateral Agreement);

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
among the Borrower, certain of the subsidiaries of the Borrower, the
Administrative Agent and the Collateral Agent, the Borrower and such
subsidiaries have granted a Lien (as defined in the Guarantee and Collateral
Agreement) to the Collateral Agent for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement) on the Security Collateral
(as defined in the Guarantee and Collateral Agreement);

WHEREAS, pursuant to that certain Mortgage, dated as of the date hereof (the
“Revolving Mortgage”), among Mortgagor, the Administrative Agent and the
Revolving Collateral Agent, Mortgagor has granted a mortgage Lien (as defined in
the Revolving Mortgage) to the Revolving Collateral Agent for the benefit of the
Secured Parties (as defined in the Revolving Credit Agreement) on the Mortgaged
Property;

WHEREAS, the Collateral Agent, the Administrative Agent, the Revolving
Collateral Agent and the Revolving Administrative Agent have entered into an
Intercreditor Agreement, acknowledged by the Borrower and the Credit Parties (as
defined in the Intercreditor Agreement), dated as of the date hereof (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, subject to section 21 hereof, the “Intercreditor Agreement”);

WHEREAS, Mortgagor (i) is the owner of the fee simple estate in the parcel(s) of
real property described on Schedule A attached hereto (the “Owned Land”); and
(ii) owns, leases or otherwise has the right to use all of the buildings,
improvements, structures, and fixtures now or subsequently located on the Owned
Land (the “Improvements”; the Owned Land and the Improvements being collectively
referred to as the “Real Estate”);

D-2


--------------------------------------------------------------------------------


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

[WHEREAS, the Borrower and the Mortgagor are engaged in related businesses, and
the Mortgagor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;]

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Mortgagor
shall execute and deliver this Mortgage to the Mortgagee and;

NOW, THEREFORE, in consideration of the premises and to induce the Mortgagee and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, the Mortgagor
hereby agrees with the Mortgagee, for the ratable benefit of the Secured
Parties, as follows:

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees to secure the Obligations (as defined in
the Guarantee and Collateral Agreement) of such Mortgagor (the “Obligations”).

MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES TO MORTGAGEE AND ITS ASSIGNS, SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS:


A.                                   THE OWNED LAND;


B.                                     ALL RIGHT, TITLE AND INTEREST MORTGAGOR
NOW HAS OR MAY HEREAFTER ACQUIRE IN AND TO THE IMPROVEMENTS OR ANY PART THEREOF
(WHETHER OWNED IN FEE BY MORTGAGOR OR HELD OTHERWISE);


C.                                     ALL RIGHT, TITLE AND INTEREST OF
MORTGAGOR IN, TO AND UNDER ALL EASEMENTS, RIGHTS OF WAY, LICENSES, OPERATING
AGREEMENTS, ABUTTING STRIPS AND GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES,
SEWER RIGHTS, WATERS, WATER COURSES, WATER AND FLOWAGE RIGHTS, DEVELOPMENT
RIGHTS, AIR RIGHTS, MINERAL AND SOIL RIGHTS, PLANTS, STANDING AND FALLEN TIMBER,
AND ALL ESTATES, RIGHTS, TITLES, INTERESTS, PRIVILEGES, LICENSES, TENEMENTS,
HEREDITAMENTS AND APPURTENANCES BELONGING, RELATING OR APPERTAINING TO THE REAL
ESTATE, AND ANY REVERSIONS, REMAINDERS, RENTS, ISSUES, PROFITS AND REVENUE
THEREOF AND ALL LAND LYING IN THE BED OF ANY STREET, ROAD OR AVENUE, IN FRONT OF
OR ADJOINING THE REAL ESTATE TO THE CENTER LINE THEREOF;


D.                                    ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR
IN AND TO ALL OF THE FIXTURES, CHATTELS, BUSINESS MACHINES, MACHINERY,
APPARATUS, EQUIPMENT, FURNISHINGS, FITTINGS, AND ARTICLES OF PERSONAL PROPERTY
OF EVERY KIND AND NATURE WHATSOEVER, AND ALL APPURTENANCES AND ADDITIONS THERETO
AND SUBSTITUTIONS OR REPLACEMENTS THEREOF (TOGETHER WITH, IN EACH CASE,
ATTACHMENTS, COMPONENTS, PARTS AND ACCESSORIES) CURRENTLY OWNED OR SUBSEQUENTLY
ACQUIRED BY MORTGAGOR AND

D-3


--------------------------------------------------------------------------------



NOW OR SUBSEQUENTLY ATTACHED TO, THE REAL ESTATE (ALL OF THE FOREGOING IN THIS
PARAGRAPH (D) BEING REFERRED TO AS THE “EQUIPMENT”);


E.                                      ALL RIGHT, TITLE AND INTEREST OF
MORTGAGOR IN AND TO ALL SUBSTITUTES AND REPLACEMENTS OF, AND ALL ADDITIONS AND
IMPROVEMENTS TO, THE REAL ESTATE AND THE EQUIPMENT, SUBSEQUENTLY ACQUIRED BY OR
RELEASED TO MORTGAGOR OR CONSTRUCTED, ASSEMBLED OR PLACED BY MORTGAGOR ON THE
REAL ESTATE, IMMEDIATELY UPON SUCH ACQUISITION, RELEASE, CONSTRUCTION,
ASSEMBLING OR PLACEMENT, INCLUDING ANY AND ALL BUILDING MATERIALS WHETHER STORED
AT THE REAL ESTATE OR OFFSITE, AND, IN EACH SUCH CASE, WITHOUT ANY FURTHER DEED,
CONVEYANCE, ASSIGNMENT OR OTHER ACT BY MORTGAGOR;


F.                                      ALL RIGHT, TITLE AND INTEREST OF
MORTGAGOR IN, TO AND UNDER ALL LEASES, SUBLEASES, UNDERLETTINGS, CONCESSION
AGREEMENTS, MANAGEMENT AGREEMENTS, LICENSES AND OTHER AGREEMENTS RELATING TO THE
USE OR OCCUPANCY OF THE REAL ESTATE OR THE EQUIPMENT OR ANY PART THEREOF, NOW
EXISTING OR SUBSEQUENTLY ENTERED INTO BY MORTGAGOR AND WHETHER WRITTEN OR ORAL
AND ALL GUARANTEES OF ANY OF THE FOREGOING (COLLECTIVELY, AS ANY OF THE
FOREGOING MAY BE AMENDED, RESTATED, EXTENDED, RENEWED OR MODIFIED FROM TIME TO
TIME, THE “LEASES”), AND ALL RIGHTS OF MORTGAGOR IN RESPECT OF CASH AND
SECURITIES DEPOSITED THEREUNDER AND THE RIGHT TO RECEIVE AND COLLECT THE
REVENUES, INCOME, RENTS, ISSUES AND PROFITS THEREOF, TOGETHER WITH ALL OTHER
RENTS, ROYALTIES, ISSUES, PROFITS, REVENUE, INCOME AND OTHER BENEFITS ARISING
FROM THE USE AND ENJOYMENT OF THE MORTGAGED PROPERTY (AS DEFINED BELOW)
(COLLECTIVELY, THE “RENTS”);


G.                                     ALL RIGHT, TITLE AND INTEREST OF
MORTGAGOR, TO THE EXTENT ASSIGNABLE, IN AND TO ALL UNEARNED PREMIUMS UNDER
INSURANCE POLICIES NOW OR SUBSEQUENTLY OBTAINED BY MORTGAGOR RELATING TO THE
REAL ESTATE OR EQUIPMENT AND MORTGAGOR’S INTEREST IN AND TO ALL PROCEEDS OF ANY
SUCH INSURANCE POLICIES (INCLUDING TITLE INSURANCE POLICIES) INCLUDING THE RIGHT
TO COLLECT AND RECEIVE SUCH PROCEEDS, SUBJECT TO THE PROVISIONS RELATING TO
INSURANCE GENERALLY SET FORTH BELOW; AND ALL AWARDS AND OTHER COMPENSATION,
INCLUDING THE INTEREST PAYABLE THEREON AND THE RIGHT TO COLLECT AND RECEIVE THE
SAME, MADE TO THE PRESENT OR ANY SUBSEQUENT OWNER OF THE REAL ESTATE OR
EQUIPMENT FOR THE TAKING BY EMINENT DOMAIN, CONDEMNATION OR OTHERWISE, OF ALL OR
ANY PART OF THE REAL ESTATE OR ANY EASEMENT OR OTHER RIGHT THEREIN, SUBJECT TO
THE PROVISIONS RELATING TO CONDEMNATION AWARDS GENERALLY SET FORTH BELOW;


H.                                    TO THE EXTENT NOT PROHIBITED UNDER THE
APPLICABLE CONTRACT, CONSENT, LICENSE OR OTHER ITEM UNLESS THE APPROPRIATE
CONSENT HAS BEEN OBTAINED, ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR IN AND TO
(I) ALL CONTRACTS FROM TIME TO TIME EXECUTED BY MORTGAGOR OR ANY MANAGER OR
AGENT ON ITS BEHALF RELATING TO THE OWNERSHIP, CONSTRUCTION, MAINTENANCE,
REPAIR, OPERATION, OCCUPANCY, SALE OR FINANCING OF THE REAL ESTATE OR EQUIPMENT
OR ANY PART THEREOF AND ALL AGREEMENTS AND OPTIONS RELATING TO THE PURCHASE OR
LEASE OF ANY PORTION OF THE REAL ESTATE OR ANY PROPERTY WHICH IS ADJACENT OR
PERIPHERAL TO THE REAL ESTATE, TOGETHER WITH THE RIGHT TO EXERCISE SUCH OPTIONS
AND ALL LEASES OF EQUIPMENT, (II) ALL CONSENTS, LICENSES, BUILDING PERMITS,
CERTIFICATES OF OCCUPANCY AND OTHER GOVERNMENTAL APPROVALS RELATING TO
CONSTRUCTION, COMPLETION, OCCUPANCY, USE OR OPERATION OF THE REAL ESTATE OR ANY
PART THEREOF, AND (III) ALL DRAWINGS, PLANS, SPECIFICATIONS AND SIMILAR OR
RELATED ITEMS RELATING TO THE REAL ESTATE; AND

D-4


--------------------------------------------------------------------------------



I.                                         ALL PROCEEDS, BOTH CASH AND NONCASH,
OF THE FOREGOING; BUT EXCLUDING ANY ASSETS OR INTERESTS IN ASSETS TRANSFERRED IN
CONNECTION WITH ANY SPECIAL PURPOSE FINANCING (AS DEFINED IN THE CREDIT
AGREEMENT), OR SUBJECT TO ANY LIENS OF THE TYPE REFERRED TO IN SUBSECTION
7.2(K)(I) (WITH RESPECT TO INDEBTEDNESS UNDER SUBSECTION 7.1(B)(IX)), OR
SUBSECTION 7.2(K)(IV).


(ALL OF THE FOREGOING PROPERTY AND RIGHTS AND INTERESTS NOW OWNED OR HELD OR
SUBSEQUENTLY ACQUIRED BY MORTGAGOR AND DESCRIBED IN THE FOREGOING CLAUSES (A)
THROUGH (D) ARE COLLECTIVELY REFERRED TO AS THE “PREMISES”, AND THOSE DESCRIBED
IN THE FOREGOING CLAUSES (A) THROUGH (I) ARE COLLECTIVELY REFERRED TO AS THE
“MORTGAGED PROPERTY”).

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Obligations are fully paid and performed, provided,
however, that the condition of this Mortgage is such that if the Obligations are
fully paid and performed, then the mortgage hereby granted shall cease,
terminate and become void.

This Mortgage covers present and future advances and re-advances, in the
aggregate amount of the obligations secured hereby, made by the Secured Parties
for the benefit of Mortgagor, and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage.  The maximum amount
of the obligations secured hereby will not exceed
                                                        
($                        ).

The rules of construction set forth in the Intercreditor Agreement shall be
applicable to this Mortgage mutatis mutandis.

Terms and Conditions

Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:


1.                                       DEFINED TERMS.  CAPITALIZED TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE CREDIT
AGREEMENT.  REFERENCES IN THIS MORTGAGE TO THE “DEFAULT RATE” SHALL MEAN THE
INTEREST RATE APPLICABLE PURSUANT TO SUBSECTION 3.1(C) OF THE CREDIT AGREEMENT. 
REFERENCES HEREIN TO THE “SECURED PARTIES” MEAN THE REFERENCE TO THE SECURED
PARTIES AS DEFINED IN [THE GUARANTEE AND COLLATERAL AGREEMENT].


2.                                       WARRANTY OF TITLE.  MORTGAGOR WARRANTS
THAT IT HAS GOOD RECORD TITLE IN FEE SIMPLE TO THE REAL ESTATE, AND GOOD TITLE
TO THE REST OF THE MORTGAGED PROPERTY, SUBJECT ONLY TO THE MATTERS THAT ARE SET
FORTH IN SCHEDULE B OF THE TITLE INSURANCE POLICY OR POLICIES BEING ISSUED TO
MORTGAGEE TO INSURE THE LIEN OF THIS MORTGAGE AND ANY OTHER LIEN OR ENCUMBRANCE
AS PERMITTED BY SUBSECTION 7.2 OF THE CREDIT AGREEMENT (THE “PERMITTED LIENS”). 
MORTGAGOR SHALL WARRANT, DEFEND AND PRESERVE SUCH TITLE AND THE LIEN OF THIS
MORTGAGE AGAINST ALL CLAIMS OF ALL PERSONS AND ENTITIES (NOT INCLUDING THE
HOLDERS OF THE PERMITTED LIENS).  MORTGAGOR REPRESENTS AND WARRANTS THAT IT HAS
THE RIGHT TO MORTGAGE THE MORTGAGED PROPERTY.

D-5


--------------------------------------------------------------------------------



3.                                       PAYMENT OF OBLIGATIONS.  MORTGAGOR
SHALL PAY AND PERFORM THE OBLIGATIONS AT THE TIMES AND PLACES AND IN THE MANNER
SPECIFIED IN THE LOAN DOCUMENTS.


4.                                       REQUIREMENTS.  MORTGAGOR SHALL PROMPTLY
COMPLY WITH ALL COVENANTS, RESTRICTIONS AND CONDITIONS NOW OR LATER OF RECORD
WHICH MAY BE APPLICABLE TO ANY OF THE MORTGAGED PROPERTY, OR TO THE USE, MANNER
OF USE, OCCUPANCY, POSSESSION, OPERATION, MAINTENANCE, ALTERATION, REPAIR OR
RECONSTRUCTION OF ANY OF THE MORTGAGED PROPERTY, EXCEPT WHERE A FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.                                       PAYMENT OF TAXES AND OTHER
IMPOSITIONS.  (A)  PROMPTLY WHEN DUE OR PRIOR TO THE DATE ON WHICH ANY FINE,
PENALTY, INTEREST OR COST MAY BE ADDED THERETO OR IMPOSED, MORTGAGOR SHALL PAY
AND DISCHARGE ALL TAXES, CHARGES AND ASSESSMENTS OF EVERY KIND AND NATURE, ALL
CHARGES FOR ANY EASEMENT OR AGREEMENT MAINTAINED FOR THE BENEFIT OF ANY OF THE
REAL ESTATE, ALL GENERAL AND SPECIAL ASSESSMENTS, LEVIES, PERMITS, INSPECTION
AND LICENSE FEES, ALL WATER AND SEWER RENTS AND CHARGES, VAULT TAXES AND ALL
OTHER PUBLIC CHARGES EVEN IF UNFORESEEN OR EXTRAORDINARY, IMPOSED UPON OR
ASSESSED AGAINST OR WHICH MAY BECOME A LIEN ON ANY OF THE REAL ESTATE, OR
ARISING IN RESPECT OF THE OCCUPANCY, USE OR POSSESSION THEREOF, TOGETHER WITH
ANY PENALTIES OR INTEREST ON ANY OF THE FOREGOING (ALL OF THE FOREGOING ARE
COLLECTIVELY REFERRED TO HEREIN AS THE “IMPOSITIONS”), EXCEPT WHERE THE VALIDITY
OR AMOUNT THEREOF IS BEING CONTESTED IN ACCORDANCE WITH THE PROVISIONS OF THE
CREDIT AGREEMENT.  UPON REQUEST BY MORTGAGEE, MORTGAGOR SHALL WITHIN 30 DAYS
AFTER THE REQUEST OF MORTGAGEE, DELIVER TO MORTGAGEE EVIDENCE REASONABLY
ACCEPTABLE TO MORTGAGEE SHOWING THE PAYMENT OF ANY SUCH IMPOSITION.  IF BY LAW
ANY IMPOSITION, AT MORTGAGOR’S OPTION, MAY BE PAID IN INSTALLMENTS (WHETHER OR
NOT INTEREST SHALL ACCRUE ON THE UNPAID BALANCE OF SUCH IMPOSITION), MORTGAGOR
MAY ELECT TO PAY SUCH IMPOSITION IN SUCH INSTALLMENTS AND SHALL BE RESPONSIBLE
FOR THE PAYMENT OF SUCH INSTALLMENTS WITH INTEREST, IF ANY.

(B)                                 NOTHING HEREIN SHALL AFFECT ANY RIGHT OR
REMEDY OF MORTGAGEE UNDER THIS MORTGAGE OR OTHERWISE, WITHOUT NOTICE OR DEMAND
TO MORTGAGOR, TO PAY ANY IMPOSITION AFTER THE DATE SUCH IMPOSITION SHALL HAVE
BECOME DUE, AND ADD TO THE OBLIGATIONS THE AMOUNT SO PAID, TOGETHER WITH
INTEREST FROM THE TIME OF PAYMENT AT THE DEFAULT RATE.  ANY SUMS PAID BY
MORTGAGEE IN DISCHARGE OF ANY IMPOSITIONS SHALL BE (I) A LIEN ON THE PREMISES
SECURED HEREBY PRIOR TO ANY RIGHT OR TITLE TO, INTEREST IN, OR CLAIM UPON THE
PREMISES SUBORDINATE TO THE LIEN OF THIS MORTGAGE, AND (II) PAYABLE ON DEMAND BY
MORTGAGOR TO MORTGAGEE TOGETHER WITH INTEREST AT THE DEFAULT RATE AS SET FORTH
ABOVE.

(C)                                  MORTGAGOR SHALL NOT BE ENTITLED TO ANY
CREDIT AGAINST THE OBLIGATIONS BY REASON OF THE PAYMENT OF IMPOSITIONS.


6.                                       INSURANCE.  MORTGAGOR SHALL MAINTAIN
INSURANCE IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AGREEMENT.


7.                                       RESTRICTIONS ON LIENS AND
ENCUMBRANCES.  EXCEPT FOR THE LIEN OF THIS MORTGAGE AND THE PERMITTED LIENS AND
EXCEPT AS OTHERWISE PERMITTED PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT,
MORTGAGOR SHALL NOT FURTHER MORTGAGE, NOR OTHERWISE ENCUMBER THE MORTGAGED
PROPERTY NOR CREATE OR SUFFER TO EXIST ANY LIEN, CHARGE OR ENCUMBRANCE ON THE
MORTGAGED

D-6


--------------------------------------------------------------------------------



PROPERTY, OR ANY PART THEREOF, WHETHER SUPERIOR OR SUBORDINATE TO THE LIEN OF
THIS MORTGAGE AND WHETHER RECOURSE OR NON-RECOURSE.


8.                                       DUE ON SALE AND OTHER TRANSFER
RESTRICTIONS.  EXCEPT AS PERMITTED BY THE CREDIT AGREEMENT, MORTGAGOR SHALL NOT
SELL, TRANSFER, CONVEY OR ASSIGN ALL OR ANY PORTION OF, OR ANY INTEREST IN, THE
MORTGAGED PROPERTY.


9.                                       CONDEMNATION/EMINENT DOMAIN.  PROMPTLY
UPON OBTAINING KNOWLEDGE OF THE INSTITUTION OF ANY PROCEEDINGS FOR THE
CONDEMNATION OF THE MORTGAGED PROPERTY, OR ANY MATERIAL PORTION THEREOF,
MORTGAGOR WILL NOTIFY MORTGAGEE OF THE PENDENCY OF SUCH PROCEEDINGS.  ALL AWARDS
AND PROCEEDS RELATING TO SUCH CONDEMNATION SHALL BE DEEMED PROCEEDS FROM A
RECOVERY EVENT AND APPLIED IN THE MANNER SPECIFIED IN THE CREDIT AGREEMENT.


10.                                 FURTHER ASSURANCES.  TO FURTHER ASSURE
MORTGAGEE’S RIGHTS UNDER THIS MORTGAGE, MORTGAGOR AGREES PROMPTLY UPON DEMAND OF
MORTGAGEE TO DO ANY ACT OR EXECUTE ANY ADDITIONAL DOCUMENTS (INCLUDING, BUT NOT
LIMITED TO, SECURITY AGREEMENTS ON ANY PERSONALTY INCLUDED OR TO BE INCLUDED IN
THE MORTGAGED PROPERTY AND A SEPARATE ASSIGNMENT OF EACH LEASE IN RECORDABLE
FORM) AS MAY BE REASONABLY REQUIRED BY MORTGAGEE TO CONFIRM THE LIEN OF THIS
MORTGAGE AND ALL OTHER RIGHTS OR BENEFITS CONFERRED ON MORTGAGEE BY THIS
MORTGAGE.


11.                                 MORTGAGEE’S RIGHT TO PERFORM.  IF MORTGAGOR
FAILS TO PERFORM ANY OF THE COVENANTS OR AGREEMENTS OF MORTGAGOR UNDER THIS
MORTGAGE, WITHIN THE APPLICABLE GRACE PERIOD, IF ANY, PROVIDED FOR IN THIS
MORTGAGE OR IN THE CREDIT AGREEMENT, MORTGAGEE, WITHOUT WAIVING OR RELEASING
MORTGAGOR FROM ANY OBLIGATION OR DEFAULT UNDER THIS MORTGAGE, MAY, AT ANY TIME
UPON 10 DAYS’ WRITTEN NOTICE TO MORTGAGOR (BUT SHALL BE UNDER NO OBLIGATION TO)
PAY OR PERFORM THE SAME, AND THE AMOUNT OR COST THEREOF, WITH INTEREST AT THE
DEFAULT RATE, SHALL IMMEDIATELY BE DUE FROM MORTGAGOR TO MORTGAGEE AND THE SAME
SHALL BE SECURED BY THIS MORTGAGE AND SHALL BE A LIEN ON THE MORTGAGED PROPERTY
PRIOR TO ANY RIGHT, TITLE TO, INTEREST IN, OR CLAIM UPON THE MORTGAGED PROPERTY
ATTACHING SUBSEQUENT TO THE LIEN OF THIS MORTGAGE.  NO PAYMENT OR ADVANCE OF
MONEY BY MORTGAGEE UNDER THIS SECTION SHALL BE DEEMED OR CONSTRUED TO CURE
MORTGAGOR’S DEFAULT OR WAIVE ANY RIGHT OR REMEDY OF MORTGAGEE.


12.                                 REMEDIES.  (A)  SUBJECT TO THE TERMS OF ANY
DOCUMENT GOVERNING ANY SPECIAL PURPOSE FINANCING, AND UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, MORTGAGEE MAY IMMEDIATELY TAKE
SUCH ACTION, WITHOUT NOTICE OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND
ENFORCE ITS RIGHTS AGAINST MORTGAGOR AND IN AND TO THE MORTGAGED PROPERTY,
INCLUDING THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE PURSUED CONCURRENTLY OR
OTHERWISE, AT SUCH TIME AND IN SUCH MANNER AS MORTGAGEE MAY DETERMINE, IN ITS
SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND
REMEDIES OF MORTGAGEE:

(I)                                     MORTGAGEE MAY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, (A) INSTITUTE AND MAINTAIN AN ACTION OF MORTGAGE FORECLOSURE
AGAINST ALL OR ANY PART OF THE MORTGAGED PROPERTY, (B) INSTITUTE AND MAINTAIN AN
ACTION ON THE LOANS OR THE CREDIT AGREEMENT, THE GUARANTEE AND COLLATERAL
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (C) SELL ALL OR PART OF THE MORTGAGED
PROPERTY (MORTGAGOR EXPRESSLY GRANTING TO MORTGAGEE THE POWER OF SALE), OR (D)
TAKE SUCH OTHER ACTION AT LAW OR IN EQUITY FOR THE ENFORCEMENT OF THIS MORTGAGE
OR

D-7


--------------------------------------------------------------------------------


ANY OF THE LOAN DOCUMENTS AS THE LAW MAY ALLOW.  MORTGAGEE MAY PROCEED IN ANY
SUCH ACTION TO FINAL JUDGMENT AND EXECUTION THEREON FOR ALL SUMS DUE HEREUNDER,
TOGETHER WITH INTEREST THEREON AS PROVIDED IN THE CREDIT AGREEMENT AND ALL
REASONABLE OUT-OF-POCKET COSTS OF SUIT, INCLUDING REASONABLE OUT-OF-POCKET
ATTORNEYS’ FEES AND DISBURSEMENTS.  INTEREST AT THE DEFAULT RATE SHALL BE DUE ON
ANY JUDGMENT OBTAINED BY MORTGAGEE FROM THE DATE OF JUDGMENT UNTIL ACTUAL
PAYMENT IS MADE OF THE FULL AMOUNT OF THE JUDGMENT. MORTGAGOR AGREES THAT IN
ADDITION TO ALL OTHER RIGHTS OF MORTGAGEE HEREUNDER AND WITHOUT WAIVING OR
MODIFYING ANY OF ITS RIGHTS, MORTGAGEE MAY TO THE MAXIMUM EXTENT PERMITTED BY
LAW, FORECLOSE AND AT ITS SOLE OPTION UTILIZE THE PROVISIONS OF ANY STATUTE
WHICH ALLOWS MORTGAGEE TO OBTAIN THE MORTGAGED PROPERTY BY USING A SHORTENED
REDEMPTION PERIOD; AND

(II)                                  SUBJECT TO THE TERMS OF ANY DOCUMENT
GOVERNING ANY SPECIAL PURPOSE FINANCING, MORTGAGEE MAY PERSONALLY, OR BY ITS
AGENTS, ATTORNEYS AND EMPLOYEES AND WITHOUT REGARD TO THE ADEQUACY OR INADEQUACY
OF THE MORTGAGED PROPERTY OR ANY OTHER COLLATERAL AS SECURITY FOR THE
OBLIGATIONS ENTER INTO AND UPON THE MORTGAGED PROPERTY AND EACH AND EVERY PART
THEREOF AND EXCLUDE MORTGAGOR AND ITS AGENTS AND EMPLOYEES THEREFROM WITHOUT
LIABILITY FOR TRESPASS, DAMAGE OR OTHERWISE (MORTGAGOR HEREBY AGREEING TO
SURRENDER POSSESSION OF THE MORTGAGED PROPERTY TO MORTGAGEE UPON DEMAND AT ANY
SUCH TIME) AND USE, OPERATE, MANAGE, MAINTAIN AND CONTROL THE MORTGAGED PROPERTY
AND EVERY PART THEREOF. SUBJECT TO THE TERMS OF ANY DOCUMENT GOVERNING ANY
SPECIAL PURPOSE FINANCING, FOLLOWING SUCH ENTRY AND TAKING OF POSSESSION,
MORTGAGEE SHALL BE ENTITLED, WITHOUT LIMITATION, (X) TO LEASE ALL OR ANY PART OR
PARTS OF THE MORTGAGED PROPERTY FOR SUCH PERIODS OF TIME AND UPON SUCH
CONDITIONS AS MORTGAGEE MAY, IN ITS DISCRETION, DEEM PROPER, (Y) TO ENFORCE,
CANCEL OR MODIFY ANY LEASE AND (Z) GENERALLY TO EXECUTE, DO AND PERFORM ANY
OTHER ACT, DEED, MATTER OR THING CONCERNING THE MORTGAGED PROPERTY AS MORTGAGEE
SHALL DEEM APPROPRIATE AS FULLY AS MORTGAGOR MIGHT DO.

(B)                                 IN CASE OF A FORECLOSURE SALE, THE REAL
ESTATE MAY BE SOLD, AT MORTGAGEE’S ELECTION, IN ONE PARCEL OR IN MORE THAN ONE
PARCEL AND MORTGAGEE IS SPECIFICALLY EMPOWERED (WITHOUT BEING REQUIRED TO DO SO,
AND IN ITS SOLE AND ABSOLUTE DISCRETION) TO CAUSE SUCCESSIVE SALES OF PORTIONS
OF THE MORTGAGED PROPERTY TO BE HELD.

(C)                                  IN THE EVENT OF ANY BREACH OF ANY OF THE
COVENANTS, AGREEMENTS, TERMS OR CONDITIONS CONTAINED IN THIS MORTGAGE, MORTGAGEE
SHALL BE ENTITLED TO ENJOIN SUCH BREACH AND OBTAIN SPECIFIC PERFORMANCE OF ANY
COVENANT, AGREEMENT, TERM OR CONDITION AND MORTGAGEE SHALL HAVE THE RIGHT TO
INVOKE ANY EQUITABLE RIGHT OR REMEDY AS THOUGH OTHER REMEDIES WERE NOT PROVIDED
FOR IN THIS MORTGAGE.

It is agreed that if an Event of Default shall occur and be continuing, any and
all proceeds of the Mortgaged Property received by the Mortgagee shall be held
by the Mortgagee for the benefit of the Secured Parties as collateral security
for the Obligations (whether matured or unmatured), and/or then or at any time
thereafter may, in the sole discretion of the Mortgagee, be applied by the
Mortgagee against the Obligations then due and owing in the order of priority
set forth in the Intercreditor Agreement.

D-8


--------------------------------------------------------------------------------



13.                                 RIGHT OF MORTGAGEE TO CREDIT SALE.  UPON THE
OCCURRENCE OF ANY SALE MADE UNDER THIS MORTGAGE, WHETHER MADE UNDER THE POWER OF
SALE OR BY VIRTUE OF JUDICIAL PROCEEDINGS OR OF A JUDGMENT OR DECREE OF
FORECLOSURE AND SALE, MORTGAGEE MAY BID FOR AND ACQUIRE THE MORTGAGED PROPERTY
OR ANY PART THEREOF.  IN LIEU OF PAYING CASH THEREFOR, MORTGAGEE MAY MAKE
SETTLEMENT FOR THE PURCHASE PRICE BY CREDITING UPON THE OBLIGATIONS OR OTHER
SUMS SECURED BY THIS MORTGAGE, THE NET SALES PRICE AFTER DEDUCTING THEREFROM THE
EXPENSES OF SALE AND THE REASONABLE, OUT-OF-POCKET COST OF THE ACTION AND ANY
OTHER SUMS WHICH MORTGAGEE IS AUTHORIZED TO DEDUCT UNDER THIS MORTGAGE.  IN SUCH
EVENT, THIS MORTGAGE, THE LOAN DOCUMENTS AND DOCUMENTS EVIDENCING EXPENDITURES
SECURED HEREBY MAY BE PRESENTED TO THE PERSON OR PERSONS CONDUCTING THE SALE IN
ORDER THAT THE AMOUNT SO USED OR APPLIED MAY BE CREDITED UPON THE OBLIGATIONS AS
HAVING BEEN PAID.


14.                                 APPOINTMENT OF RECEIVER.  IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, MORTGAGEE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, AS A MATTER OF RIGHT AND WITHOUT NOTICE TO
MORTGAGOR, AND WITHOUT REGARD TO THE ADEQUACY OR INADEQUACY OF THE MORTGAGED
PROPERTY OR ANY OTHER COLLATERAL OR THE INTEREST OF MORTGAGOR THEREIN AS
SECURITY FOR THE OBLIGATIONS, SHALL HAVE THE RIGHT TO APPLY TO ANY COURT HAVING
JURISDICTION TO APPOINT A RECEIVER OR RECEIVERS OR OTHER MANAGER OF THE
MORTGAGED PROPERTY, AND MORTGAGOR HEREBY IRREVOCABLY CONSENTS TO SUCH
APPOINTMENT AND WAIVES NOTICE OF ANY APPLICATION THEREFOR (EXCEPT AS MAY BE
REQUIRED BY LAW).  ANY SUCH RECEIVER OR RECEIVERS OR MANAGER SHALL HAVE ALL THE
USUAL POWERS AND DUTIES OF RECEIVERS IN LIKE OR SIMILAR CASES AND ALL THE POWERS
AND DUTIES OF MORTGAGEE IN CASE OF ENTRY AS PROVIDED IN THIS MORTGAGE, INCLUDING
AND TO THE EXTENT PERMITTED BY LAW, THE RIGHT TO ENTER INTO LEASES OF ALL OR ANY
PART OF THE MORTGAGED PROPERTY, AND SHALL CONTINUE AS SUCH AND EXERCISE ALL SUCH
POWERS UNTIL THE DATE OF CONFIRMATION OF SALE OF THE MORTGAGED PROPERTY UNLESS
SUCH RECEIVERSHIP IS SOONER TERMINATED.


15.                                 EXTENSION, RELEASE, ETC.  (A)  WITHOUT
AFFECTING THE LIEN OR CHARGE OF THIS MORTGAGE UPON ANY PORTION OF THE MORTGAGED
PROPERTY NOT THEN OR THERETOFORE RELEASED AS SECURITY FOR THE FULL AMOUNT OF THE
OBLIGATIONS, MORTGAGEE MAY, FROM TIME TO TIME AND WITHOUT NOTICE, AGREE TO (I)
RELEASE ANY PERSON LIABLE FOR THE INDEBTEDNESS BORROWED OR GUARANTEED UNDER THE
LOAN DOCUMENTS, (II) EXTEND THE MATURITY OR ALTER ANY OF THE TERMS OF THE
INDEBTEDNESS BORROWED OR GUARANTEED UNDER THE LOAN DOCUMENTS OR ANY OTHER
GUARANTY THEREOF, (III) GRANT OTHER INDULGENCES, (IV) RELEASE OR RECONVEY, OR
CAUSE TO BE RELEASED OR RECONVEYED AT ANY TIME AT MORTGAGEE’S OPTION ANY PARCEL,
PORTION OR ALL OF THE MORTGAGED PROPERTY, (V) TAKE OR RELEASE ANY OTHER OR
ADDITIONAL SECURITY FOR ANY OBLIGATION HEREIN MENTIONED, OR (VI) MAKE
COMPOSITIONS OR OTHER ARRANGEMENTS WITH DEBTORS IN RELATION THERETO.

(B)                                 NO RECOVERY OF ANY JUDGMENT BY MORTGAGEE AND
NO LEVY OF AN EXECUTION UNDER ANY JUDGMENT UPON THE MORTGAGED PROPERTY OR UPON
ANY OTHER PROPERTY OF MORTGAGOR SHALL AFFECT THE LIEN OF THIS MORTGAGE OR ANY
LIENS, RIGHTS, POWERS OR REMEDIES OF MORTGAGEE HEREUNDER, AND SUCH LIENS,
RIGHTS, POWERS AND REMEDIES SHALL CONTINUE UNIMPAIRED.

(C)                                  IF MORTGAGEE SHALL HAVE THE RIGHT TO
FORECLOSE THIS MORTGAGE OR TO DIRECT A POWER OF SALE, MORTGAGOR AUTHORIZES
MORTGAGEE AT ITS OPTION TO FORECLOSE THE LIEN OF THIS MORTGAGE OR DIRECT THE
SALE OF THE MORTGAGED PROPERTY, AS THE CASE MAY BE, SUBJECT TO THE RIGHTS OF ANY
TENANTS OF THE MORTGAGED PROPERTY.  THE FAILURE TO MAKE ANY SUCH TENANTS PARTIES
DEFENDANT TO

D-9


--------------------------------------------------------------------------------


ANY SUCH FORECLOSURE PROCEEDING AND TO FORECLOSE THEIR RIGHTS, OR TO PROVIDE
NOTICE TO SUCH TENANTS AS REQUIRED IN ANY STATUTORY PROCEDURE GOVERNING A SALE
OF THE MORTGAGED PROPERTY, OR TO TERMINATE SUCH TENANT’S RIGHTS IN SUCH SALE
WILL NOT BE ASSERTED BY MORTGAGOR AS A DEFENSE TO ANY PROCEEDING INSTITUTED BY
MORTGAGEE TO COLLECT THE OBLIGATIONS OR TO FORECLOSE THE LIEN OF THIS MORTGAGE.

(D)                                 UNLESS EXPRESSLY PROVIDED OTHERWISE, IN THE
EVENT THAT OWNERSHIP OF THIS MORTGAGE AND TITLE TO THE MORTGAGED PROPERTY OR ANY
ESTATE THEREIN SHALL BECOME VESTED IN THE SAME PERSON OR ENTITY, THIS MORTGAGE
SHALL NOT MERGE IN SUCH TITLE BUT SHALL CONTINUE AS A VALID LIEN ON THE
MORTGAGED PROPERTY FOR THE AMOUNT SECURED HEREBY.


16.                                 SECURITY AGREEMENT UNDER UNIFORM COMMERCIAL
CODE.  (A) SUBJECT TO THE TERMS OF ANY DOCUMENT GOVERNING ANY SPECIAL PURPOSE
FINANCING, IT IS THE INTENTION OF THE PARTIES HERETO THAT THIS MORTGAGE SHALL
CONSTITUTE A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE UNIFORM COMMERCIAL
CODE (THE “CODE”) OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED.  IF
AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THEN IN ADDITION TO HAVING
ANY OTHER RIGHT OR REMEDY AVAILABLE AT LAW OR IN EQUITY, MORTGAGEE SHALL HAVE
THE OPTION OF EITHER (I) PROCEEDING UNDER THE CODE AND EXERCISING SUCH RIGHTS
AND REMEDIES AS MAY BE PROVIDED TO A SECURED PARTY BY THE CODE WITH RESPECT TO
ALL OR ANY PORTION OF THE MORTGAGED PROPERTY WHICH IS PERSONAL PROPERTY
(INCLUDING, WITHOUT LIMITATION, TAKING POSSESSION OF AND SELLING SUCH PROPERTY)
OR (II) TREATING SUCH PROPERTY AS REAL PROPERTY AND PROCEEDING WITH RESPECT TO
BOTH THE REAL AND PERSONAL PROPERTY CONSTITUTING THE MORTGAGED PROPERTY IN
ACCORDANCE WITH MORTGAGEE’S RIGHTS, POWERS AND REMEDIES WITH RESPECT TO THE REAL
PROPERTY (IN WHICH EVENT THE DEFAULT PROVISIONS OF THE CODE SHALL NOT APPLY). 
IF MORTGAGEE SHALL ELECT TO PROCEED UNDER THE CODE, THEN TEN DAYS’ NOTICE OF
SALE OF THE PERSONAL PROPERTY SHALL BE DEEMED REASONABLE NOTICE AND THE
REASONABLE EXPENSES OF RETAKING, HOLDING, PREPARING FOR SALE, SELLING AND THE
LIKE INCURRED BY MORTGAGEE SHALL INCLUDE REASONABLE, OUT-OF-POCKET ATTORNEYS’
FEES AND LEGAL EXPENSES.  AT MORTGAGEE’S REQUEST, DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, MORTGAGOR SHALL ASSEMBLE THE PERSONAL PROPERTY AND MAKE IT
AVAILABLE TO MORTGAGEE AT A PLACE DESIGNATED BY MORTGAGEE WHICH IS REASONABLY
CONVENIENT TO BOTH PARTIES.

(B)                                 MORTGAGOR AND MORTGAGEE AGREE, TO THE EXTENT
PERMITTED BY LAW, THAT: (I) ALL OF THE GOODS DESCRIBED WITHIN THE DEFINITION OF
THE WORD “EQUIPMENT” ARE OR ARE TO BECOME FIXTURES ON THE REAL ESTATE; (II) THIS
MORTGAGE UPON RECORDING OR REGISTRATION IN THE REAL ESTATE RECORDS OF THE PROPER
OFFICE SHALL CONSTITUTE A FINANCING STATEMENT FILED AS A “FIXTURE FILING” WITHIN
THE MEANING OF [SECTIONS 9-334 AND 9-502] OF THE CODE; (III) MORTGAGOR IS A
DELAWARE CORPORATION WITH A ORGANIZATION IDENTIFICATION NUMBER AS
[              ]; AND (IV) THE ADDRESSES OF MORTGAGOR AND MORTGAGEE ARE AS SET
FORTH ON THE FIRST PAGE OF THIS MORTGAGE.


17.                                 ASSIGNMENT OF RENTS.  (A)  SUBJECT TO THE
TERMS OF ANY DOCUMENT GOVERNING ANY SPECIAL PURPOSE FINANCING, MORTGAGOR HEREBY
ASSIGNS TO MORTGAGEE THE RENTS AS FURTHER SECURITY FOR THE PAYMENT OF AND
PERFORMANCE OF THE OBLIGATIONS, AND MORTGAGOR GRANTS TO MORTGAGEE THE RIGHT TO
ENTER THE MORTGAGED PROPERTY FOR THE PURPOSE OF COLLECTING THE SAME AND TO LET
THE MORTGAGED PROPERTY OR ANY PART THEREOF, AND TO APPLY THE RENTS ON ACCOUNT OF
THE OBLIGATIONS.  THE FOREGOING ASSIGNMENT AND GRANT IS PRESENT AND ABSOLUTE AND
SHALL CONTINUE IN EFFECT UNTIL THE OBLIGATIONS ARE FULLY PAID AND PERFORMED, BUT
MORTGAGEE HEREBY WAIVES THE RIGHT

D-10


--------------------------------------------------------------------------------



TO ENTER THE MORTGAGED PROPERTY FOR THE PURPOSE OF COLLECTING THE RENTS AND
MORTGAGOR SHALL BE ENTITLED TO COLLECT, RECEIVE, USE AND RETAIN THE RENTS UNTIL
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH RIGHT OF
MORTGAGOR TO COLLECT, RECEIVE, USE AND RETAIN THE RENTS MAY BE REVOKED BY
MORTGAGEE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT
UNDER THIS MORTGAGE BY GIVING NOT LESS THAN TEN DAYS’ WRITTEN NOTICE OF SUCH
REVOCATION TO MORTGAGOR; IN THE EVENT SUCH NOTICE IS GIVEN, MORTGAGOR SHALL PAY
OVER TO MORTGAGEE, OR TO ANY RECEIVER APPOINTED TO COLLECT THE RENTS, ANY LEASE
SECURITY DEPOSITS, AND SHALL PAY MONTHLY IN ADVANCE TO MORTGAGEE, OR TO ANY SUCH
RECEIVER, THE FAIR AND REASONABLE RENTAL VALUE AS DETERMINED BY MORTGAGEE FOR
THE USE AND OCCUPANCY OF SUCH PART OF THE MORTGAGED PROPERTY AS MAY BE IN THE
POSSESSION OF MORTGAGOR OR ANY AFFILIATE OF MORTGAGOR, AND UPON DEFAULT IN ANY
SUCH PAYMENT MORTGAGOR AND ANY SUCH AFFILIATE WILL VACATE AND SURRENDER THE
POSSESSION OF THE MORTGAGED PROPERTY TO MORTGAGEE OR TO SUCH RECEIVER, AND IN
DEFAULT THEREOF MAY BE EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE.  MORTGAGOR
SHALL NOT ACCEPT PREPAYMENTS OF INSTALLMENTS OF RENT TO BECOME DUE FOR A PERIOD
OF MORE THAN ONE MONTH IN ADVANCE (EXCEPT FOR SECURITY DEPOSITS AND ESTIMATED
PAYMENTS OF PERCENTAGE RENT, IF ANY).

(B)                                 MORTGAGOR HAS NOT AFFIRMATIVELY DONE ANY ACT
WHICH WOULD PREVENT MORTGAGEE FROM, OR LIMIT MORTGAGEE IN, ACTING UNDER ANY OF
THE PROVISIONS OF THE FOREGOING ASSIGNMENT.

(C)                                  EXCEPT FOR ANY MATTER DISCLOSED IN THE
CREDIT AGREEMENT, NO ACTION HAS BEEN BROUGHT OR, SO FAR AS IS KNOWN TO
MORTGAGOR, IS THREATENED, WHICH WOULD INTERFERE IN ANY WAY WITH THE RIGHT OF
MORTGAGOR TO EXECUTE THE FOREGOING ASSIGNMENT AND PERFORM ALL OF MORTGAGOR’S
OBLIGATIONS CONTAINED IN THIS SECTION AND IN THE LEASES.


18.                                 ADDITIONAL RIGHTS.  THE HOLDER OF ANY
SUBORDINATE LIEN OR SUBORDINATE MORTGAGE ON THE MORTGAGED PROPERTY SHALL HAVE NO
RIGHT TO TERMINATE ANY LEASE WHETHER OR NOT SUCH LEASE IS SUBORDINATE TO THIS
MORTGAGE NOR SHALL MORTGAGOR CONSENT TO ANY HOLDER OF ANY SUBORDINATE LIEN OR
SUBORDINATE MORTGAGE JOINING ANY TENANT UNDER ANY LEASE IN ANY ACTION TO
FORECLOSE THE LIEN OR MODIFY, INTERFERE WITH, DISTURB OR TERMINATE THE RIGHTS OF
ANY TENANT UNDER ANY LEASE.  BY RECORDATION OF THIS MORTGAGE ALL SUBORDINATE
LIENHOLDERS AND THE MORTGAGEES UNDER SUBORDINATE MORTGAGES ARE SUBJECT TO AND
NOTIFIED OF THIS PROVISION, AND ANY ACTION TAKEN BY ANY SUCH LIENHOLDER OR
MORTGAGEE CONTRARY TO THIS PROVISION SHALL BE NULL AND VOID.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, MORTGAGEE MAY, IN
ITS SOLE DISCRETION AND WITHOUT REGARD TO THE ADEQUACY OF ITS SECURITY UNDER
THIS MORTGAGE, APPLY ALL OR ANY PART OF ANY AMOUNTS ON DEPOSIT WITH MORTGAGEE
UNDER THIS MORTGAGE AGAINST ALL OR ANY PART OF THE OBLIGATIONS.  ANY SUCH
APPLICATION SHALL NOT BE CONSTRUED TO CURE OR WAIVE ANY DEFAULT OR EVENT OF
DEFAULT OR INVALIDATE ANY ACT TAKEN BY MORTGAGEE ON ACCOUNT OF SUCH DEFAULT OR
EVENT OF DEFAULT.


19.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE GIVEN IN ACCORDANCE WITH THE PROVISIONS
OF SUBSECTION 11.2 OF THE CREDIT AGREEMENT TO MORTGAGOR AND TO MORTGAGEE AS
SPECIFIED THEREIN.

If to Mortgagor:

[The ServiceMaster Company

 

860 Ridge Lake Boulevard

D-11


--------------------------------------------------------------------------------


 

 

Memphis, Tennessee 38120

 

Attention: Treasurer

 

Telephone: 901-766-1400

 

Facsimile: 901.766.1107]

 

 

with copies to:

The ServiceMaster Company

 

860 Ridge Lake Boulevard

 

Memphis, Tennessee 38120

 

Attention: General Counsel

 

Telephone: 901-766-1400

 

Facsimile: 901.766.1107

 

 

with copies to:

Debevoise & Plimpton LLP

 

919 Third Avenue, New York, New York 10022

 

Attention: [David A. Brittenham, Esq.]

 

Facsimile: [(212) 909-6836]

 

Telephone: [(212) 909-6000]

 

 

 

 

If to Mortgagee:

Citibank, N.A.

 

 

 

 

Attn:

 

 

 

Fax:

 

 

 


20.                                 NO ORAL MODIFICATION.  NONE OF THE TERMS OR
PROVISIONS OF THIS MORTGAGE MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH AFFECTED CREDIT PARTY
AND THE COLLATERAL AGENT; PROVIDED THAT ANY PROVISION OF THIS MORTGAGE IMPOSING
OBLIGATIONS ON ANY CREDIT PARTY MAY BE WAIVED BY THE COLLATERAL AGENT IN A
WRITTEN INSTRUMENT EXECUTED BY THE COLLATERAL AGENT.  FOR THE AVOIDANCE OF
DOUBT, IT IS UNDERSTOOD AND AGREED THAT ANY AMENDMENT, AMENDMENT AND
RESTATEMENT, WAIVER, SUPPLEMENT OR OTHER MODIFICATION OF OR TO THE INTERCREDITOR
AGREEMENT THAT WOULD HAVE THE EFFECT, DIRECTLY OR INDIRECTLY, THROUGH ANY
REFERENCE HEREIN TO THE INTERCREDITOR AGREEMENT OR OTHERWISE, OF WAIVING,
AMENDING, SUPPLEMENTING OR OTHERWISE MODIFYING THIS MORTGAGE, OR ANY TERM OR
PROVISION HEREOF, OR ANY RIGHT OR OBLIGATION OF ANY CREDIT PARTY HEREUNDER OR IN
RESPECT HEREOF, SHALL NOT BE GIVEN SUCH EFFECT EXCEPT PURSUANT TO A WRITTEN
INSTRUMENT EXECUTED BY EACH AFFECTED CREDIT PARTY AND THE COLLATERAL AGENT IN
ACCORDANCE WITH THIS SUBSECTION 20.


21.                                 PARTIAL INVALIDITY.  IN THE EVENT ANY ONE OR
MORE OF THE PROVISIONS CONTAINED IN THIS MORTGAGE SHALL FOR ANY REASON BE HELD
TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF, BUT
EACH SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION
HAD NEVER BEEN INCLUDED.  NOTWITHSTANDING TO THE CONTRARY ANYTHING CONTAINED IN
THIS MORTGAGE OR IN ANY PROVISIONS OF ANY LOAN DOCUMENT, THE OBLIGATIONS OF
MORTGAGOR AND OF ANY OTHER OBLIGOR UNDER ANY LOAN DOCUMENTS SHALL BE SUBJECT TO
THE LIMITATION THAT MORTGAGEE SHALL NOT CHARGE, TAKE OR RECEIVE, NOR SHALL
MORTGAGOR OR ANY OTHER OBLIGOR BE OBLIGATED TO PAY TO MORTGAGEE, ANY

D-12


--------------------------------------------------------------------------------



AMOUNTS CONSTITUTING INTEREST IN EXCESS OF THE MAXIMUM RATE PERMITTED BY LAW TO
BE CHARGED BY MORTGAGEE.


22.                                 MORTGAGOR’S WAIVER OF RIGHTS.  TO THE
FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR WAIVES THE BENEFIT OF ALL LAWS NOW
EXISTING OR THAT MAY SUBSEQUENTLY BE ENACTED PROVIDING FOR (A) ANY APPRAISEMENT
BEFORE SALE OF ANY PORTION OF THE MORTGAGED PROPERTY, (B) ANY EXTENSION OF THE
TIME FOR THE ENFORCEMENT OF THE COLLECTION OF THE OBLIGATIONS OR THE CREATION OR
EXTENSION OF A PERIOD OF REDEMPTION FROM ANY SALE MADE IN COLLECTING SUCH DEBT
AND (C) EXEMPTION OF THE MORTGAGED PROPERTY FROM ATTACHMENT, LEVY OR SALE UNDER
EXECUTION OR EXEMPTION FROM CIVIL PROCESS.  TO THE FULL EXTENT MORTGAGOR MAY DO
SO, MORTGAGOR AGREES THAT MORTGAGOR WILL NOT AT ANY TIME INSIST UPON, PLEAD,
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF ANY LAW NOW OR HEREAFTER IN FORCE
PROVIDING FOR ANY APPRAISEMENT, VALUATION, STAY, EXEMPTION, EXTENSION OR
REDEMPTION, OR REQUIRING FORECLOSURE OF THIS MORTGAGE BEFORE EXERCISING ANY
OTHER REMEDY GRANTED HEREUNDER AND MORTGAGOR, FOR MORTGAGOR AND ITS SUCCESSORS
AND ASSIGNS, AND FOR ANY AND ALL PERSONS EVER CLAIMING ANY INTEREST IN THE
MORTGAGED PROPERTY, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES AND RELEASES
ALL RIGHTS OF REDEMPTION, VALUATION, APPRAISEMENT, STAY OF EXECUTION, NOTICE OF
ELECTION TO MATURE (EXCEPT AS EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT) OR
DECLARE DUE THE WHOLE OF THE SECURED INDEBTEDNESS AND MARSHALLING IN THE EVENT
OF EXERCISE BY MORTGAGEE OF THE FORECLOSURE RIGHTS, POWER OF SALE, OR OTHER
RIGHTS HEREBY CREATED.


23.                                 REMEDIES NOT EXCLUSIVE.  SUBJECT TO THE
TERMS OF ANY DOCUMENT GOVERNING ANY SPECIAL PURPOSE FINANCING, MORTGAGEE SHALL
BE ENTITLED TO ENFORCE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS AND TO
EXERCISE ALL RIGHTS AND POWERS UNDER THIS MORTGAGE OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS OR OTHER AGREEMENT OR ANY LAWS NOW OR HEREAFTER IN FORCE,
NOTWITHSTANDING SOME OR ALL OF THE OBLIGATIONS MAY NOW OR HEREAFTER BE OTHERWISE
SECURED, WHETHER BY MORTGAGE, SECURITY AGREEMENT, PLEDGE, LIEN, ASSIGNMENT OR
OTHERWISE.  NEITHER THE ACCEPTANCE OF THIS MORTGAGE NOR ITS ENFORCEMENT, SHALL
PREJUDICE OR IN ANY MANNER AFFECT MORTGAGEE’S RIGHTS TO REALIZE UPON OR ENFORCE
ANY OTHER SECURITY NOW OR HEREAFTER HELD BY MORTGAGEE, IT BEING AGREED THAT
MORTGAGEE SHALL BE ENTITLED TO ENFORCE THIS MORTGAGE AND ANY OTHER SECURITY NOW
OR HEREAFTER HELD BY MORTGAGEE IN SUCH ORDER AND MANNER AS MORTGAGEE MAY
DETERMINE IN ITS ABSOLUTE DISCRETION.  NO REMEDY HEREIN CONFERRED UPON OR
RESERVED TO MORTGAGEE IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY HEREIN OR
BY LAW PROVIDED OR PERMITTED, BUT EACH SHALL BE CUMULATIVE AND SHALL BE IN
ADDITION TO EVERY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT
LAW OR IN EQUITY OR BY STATUTE.  EVERY POWER OR REMEDY GIVEN BY ANY OF THE LOAN
DOCUMENTS TO MORTGAGEE OR TO WHICH EITHER MAY OTHERWISE BE ENTITLED, MAY BE
EXERCISED, CONCURRENTLY OR INDEPENDENTLY, FROM TIME TO TIME AND AS OFTEN AS MAY
BE DEEMED EXPEDIENT BY MORTGAGEE, AS THE CASE MAY BE.  IN NO EVENT SHALL
MORTGAGEE, IN THE EXERCISE OF THE REMEDIES PROVIDED IN THIS MORTGAGE (INCLUDING
IN CONNECTION WITH THE ASSIGNMENT OF RENTS TO MORTGAGEE, OR THE APPOINTMENT OF A
RECEIVER AND THE ENTRY OF SUCH RECEIVER ON TO ALL OR ANY PART OF THE MORTGAGED
PROPERTY), BE DEEMED A “MORTGAGEE IN POSSESSION,” AND MORTGAGEE SHALL NOT IN ANY
WAY BE MADE LIABLE FOR ANY ACT, EITHER OF COMMISSION OR OMISSION, IN CONNECTION
WITH THE EXERCISE OF SUCH REMEDIES.


24.                                 MULTIPLE SECURITY.  IF (A) THE PREMISES
SHALL CONSIST OF ONE OR MORE PARCELS, WHETHER OR NOT CONTIGUOUS AND WHETHER OR
NOT LOCATED IN THE SAME COUNTY, OR (B) IN ADDITION TO THIS MORTGAGE, MORTGAGEE
SHALL NOW OR HEREAFTER HOLD OR BE THE MORTGAGEE OF ONE OR MORE

D-13


--------------------------------------------------------------------------------



ADDITIONAL MORTGAGES, LIENS, DEEDS OF TRUST OR OTHER SECURITY (DIRECTLY OR
INDIRECTLY) FOR THE OBLIGATIONS UPON OTHER PROPERTY IN THE STATE IN WHICH THE
PREMISES ARE LOCATED (WHETHER OR NOT SUCH PROPERTY IS OWNED BY MORTGAGOR OR BY
OTHERS) OR (C) BOTH THE CIRCUMSTANCES DESCRIBED IN CLAUSES (A) AND (B) SHALL BE
TRUE, THEN TO THE FULLEST EXTENT PERMITTED BY LAW, MORTGAGEE MAY, AT ITS
ELECTION, COMMENCE OR CONSOLIDATE IN A SINGLE FORECLOSURE ACTION ALL FORECLOSURE
PROCEEDINGS AGAINST ALL SUCH COLLATERAL SECURING THE OBLIGATIONS (INCLUDING THE
MORTGAGED PROPERTY), WHICH ACTION MAY BE BROUGHT OR CONSOLIDATED IN THE COURTS
OF, OR SALE CONDUCTED IN, ANY COUNTY IN WHICH ANY OF SUCH COLLATERAL IS
LOCATED.  MORTGAGOR ACKNOWLEDGES THAT THE RIGHT TO MAINTAIN A CONSOLIDATED 
FORECLOSURE ACTION IS A SPECIFIC INDUCEMENT TO MORTGAGEE TO EXTEND THE
INDEBTEDNESS BORROWED PURSUANT TO OR GUARANTEED BY THE LOAN DOCUMENTS, AND
MORTGAGOR EXPRESSLY AND IRREVOCABLY WAIVES ANY OBJECTIONS TO THE COMMENCEMENT OR
CONSOLIDATION OF THE FORECLOSURE PROCEEDINGS IN A SINGLE ACTION AND ANY
OBJECTIONS TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS WHICH IT MAY NOW OR HEREAFTER HAVE.  MORTGAGOR FURTHER AGREES THAT IF
MORTGAGEE SHALL BE PROSECUTING ONE OR MORE FORECLOSURE OR OTHER PROCEEDINGS
AGAINST A PORTION OF THE MORTGAGED PROPERTY OR AGAINST ANY COLLATERAL OTHER THAN
THE MORTGAGED PROPERTY, WHICH COLLATERAL DIRECTLY OR INDIRECTLY SECURES THE
OBLIGATIONS, OR IF MORTGAGEE SHALL HAVE OBTAINED A JUDGMENT OF FORECLOSURE AND
SALE OR SIMILAR JUDGMENT AGAINST SUCH COLLATERAL, THEN, WHETHER OR NOT SUCH
PROCEEDINGS ARE BEING MAINTAINED OR JUDGMENTS WERE OBTAINED IN OR OUTSIDE THE
STATE IN WHICH THE PREMISES ARE LOCATED, MORTGAGEE MAY COMMENCE OR CONTINUE ANY 
FORECLOSURE PROCEEDINGS AND EXERCISE ITS OTHER REMEDIES GRANTED IN THIS MORTGAGE
AGAINST ALL OR ANY PART OF THE MORTGAGED PROPERTY AND MORTGAGOR WAIVES ANY
OBJECTIONS TO THE COMMENCEMENT OR CONTINUATION OF A FORECLOSURE OF THIS MORTGAGE
OR EXERCISE OF ANY OTHER REMEDIES HEREUNDER BASED ON SUCH OTHER PROCEEDINGS OR
JUDGMENTS, AND WAIVES ANY RIGHT TO SEEK TO DISMISS, STAY, REMOVE, TRANSFER OR
CONSOLIDATE EITHER ANY ACTION UNDER THIS MORTGAGE OR SUCH OTHER PROCEEDINGS ON
SUCH BASIS.  NEITHER THE COMMENCEMENT NOR CONTINUATION OF PROCEEDINGS TO
FORECLOSE THIS MORTGAGE, NOR THE EXERCISE OF ANY OTHER RIGHTS HEREUNDER NOR THE
RECOVERY OF ANY JUDGMENT BY MORTGAGEE IN ANY SUCH PROCEEDINGS OR THE OCCURRENCE
OF ANY SALE IN ANY SUCH PROCEEDINGS SHALL PREJUDICE, LIMIT OR PRECLUDE
MORTGAGEE’S RIGHT TO COMMENCE OR CONTINUE ONE OR MORE FORECLOSURE OR OTHER
PROCEEDINGS OR OBTAIN A JUDGMENT AGAINST ANY OTHER COLLATERAL (EITHER IN OR
OUTSIDE THE STATE IN WHICH THE PREMISES ARE LOCATED) WHICH DIRECTLY OR
INDIRECTLY SECURES THE OBLIGATIONS, AND MORTGAGOR EXPRESSLY WAIVES ANY
OBJECTIONS TO THE COMMENCEMENT OF, CONTINUATION OF, OR ENTRY OF A JUDGMENT IN
SUCH OTHER SALES OR PROCEEDINGS OR EXERCISE OF ANY REMEDIES IN SUCH SALES OR
PROCEEDINGS BASED UPON ANY ACTION OR JUDGMENT CONNECTED TO THIS MORTGAGE, AND
MORTGAGOR ALSO WAIVES ANY RIGHT TO SEEK TO DISMISS, STAY, REMOVE, TRANSFER OR
CONSOLIDATE EITHER SUCH OTHER SALES OR PROCEEDINGS OR ANY SALE OR ACTION UNDER
THIS MORTGAGE ON SUCH BASIS.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT TO THE
FULLEST EXTENT PERMITTED BY LAW, MORTGAGEE MAY, AT ITS ELECTION, CAUSE THE SALE
OF ALL COLLATERAL WHICH IS THE SUBJECT OF A SINGLE  FORECLOSURE ACTION AT EITHER
A SINGLE SALE OR AT MULTIPLE SALES CONDUCTED SIMULTANEOUSLY AND TAKE SUCH OTHER
MEASURES AS ARE APPROPRIATE IN ORDER TO EFFECT THE AGREEMENT OF THE PARTIES TO
DISPOSE OF AND ADMINISTER ALL COLLATERAL SECURING THE OBLIGATIONS (DIRECTLY OR
INDIRECTLY) IN THE MOST ECONOMICAL AND LEAST TIME-CONSUMING MANNER.


25.                                 SUCCESSORS AND ASSIGNS.  ALL COVENANTS OF
MORTGAGOR CONTAINED IN THIS MORTGAGE ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE
BENEFIT OF MORTGAGEE, AND ITS SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON OR
ENTITY SHALL HAVE STANDING TO REQUIRE COMPLIANCE WITH SUCH

D-14


--------------------------------------------------------------------------------


covenants or be deemed, under any circumstances, to be a beneficiary of such
covenants, any or all of which may be freely waived in whole or in part by
Mortgagee at any time if in its sole discretion it deems such a waiver
advisable.  All such covenants of Mortgagor shall run with the land and bind
Mortgagor, the successors and assigns of Mortgagor (and each of them) and all
subsequent owners, encumbrancers and tenants of the Mortgaged Property, and
shall inure to the benefit of Mortgagee and its successors and assigns.  The
word “Mortgagor” shall be construed as if it read “Mortgagors” whenever the
sense of this Mortgage so requires and if there shall be more than one
Mortgagor, the obligations of the Mortgagors shall be joint and several.


26.                                 NO WAIVERS, ETC.  ANY FAILURE BY MORTGAGEE
TO INSIST UPON THE STRICT PERFORMANCE BY MORTGAGOR OF ANY OF THE TERMS AND
PROVISIONS OF THIS MORTGAGE SHALL NOT BE DEEMED TO BE A WAIVER OF ANY OF THE
TERMS AND PROVISIONS HEREOF, AND MORTGAGEE, NOTWITHSTANDING ANY SUCH FAILURE,
SHALL HAVE THE RIGHT THEREAFTER TO INSIST UPON THE STRICT PERFORMANCE BY
MORTGAGOR OF ANY AND ALL OF THE TERMS AND PROVISIONS OF THIS MORTGAGE TO BE
PERFORMED BY MORTGAGOR.  MORTGAGEE MAY RELEASE, REGARDLESS OF CONSIDERATION AND
WITHOUT THE NECESSITY FOR ANY NOTICE TO OR CONSENT BY THE HOLDER OF ANY
SUBORDINATE LIEN ON THE MORTGAGED PROPERTY, ANY PART OF THE SECURITY HELD FOR
THE OBLIGATIONS SECURED BY THIS MORTGAGE WITHOUT, AS TO THE REMAINDER OF THE
SECURITY, IN ANY WAY IMPAIRING OR AFFECTING THE LIEN OF THIS MORTGAGE OR THE
PRIORITY OF SUCH LIEN OVER ANY SUBORDINATE LIEN OR MORTGAGE.


27.                                 GOVERNING LAW, ETC.  THE LAWS OF THE STATE
OF NEW YORK SHALL GOVERN THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF,
AND ALL ASPECTS OF THE RIGHTS, OBLIGATIONS AND DUTIES CREATED UNDER, THIS
MORTGAGE, EXCEPT WHERE THE LAWS OF THE STATE OF               ARE REQUIRED TO
GOVERN THE ENFORCEMENT OF THE SECURITY OF THE OBLIGATIONS.


28.                                 CERTAIN DEFINITIONS.  UNLESS THE CONTEXT
CLEARLY INDICATES A CONTRARY INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, WORDS USED IN THIS MORTGAGE SHALL BE USED INTERCHANGEABLY IN SINGULAR OR
PLURAL FORM AND THE WORD “MORTGAGOR” SHALL MEAN “EACH MORTGAGOR OR ANY
SUBSEQUENT OWNER OR OWNERS OF THE MORTGAGED PROPERTY OR ANY PART THEREOF OR
INTEREST THEREIN,” THE WORD “MORTGAGEE” SHALL MEAN “MORTGAGEE OR ANY SUCCESSOR
ADMINISTRATIVE AGENT, COLLATERAL AGENT,” THE WORD “PERSON” SHALL INCLUDE ANY
INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST,
UNINCORPORATED ASSOCIATION, GOVERNMENT, GOVERNMENTAL AUTHORITY, OR OTHER ENTITY,
AND THE WORDS “MORTGAGED PROPERTY” SHALL INCLUDE ANY PORTION OF THE MORTGAGED
PROPERTY OR INTEREST THEREIN.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS
USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS,
AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL AND VICE
VERSA.  THE CAPTIONS IN THIS MORTGAGE ARE FOR CONVENIENCE OR REFERENCE ONLY AND
IN NO WAY LIMIT OR AMPLIFY THE PROVISIONS HEREOF.


29.                                 LAST DOLLARS SECURED; PRIORITY.  THIS
MORTGAGE SECURES ONLY A PORTION OF THE INDEBTEDNESS OWING OR WHICH MAY BECOME
OWING BY THE MORTGAGOR TO THE SECURED PARTIES.  THE PARTIES AGREE THAT ANY
PAYMENTS OR REPAYMENTS OF SUCH INDEBTEDNESS SHALL BE AND BE DEEMED TO BE APPLIED
FIRST TO THE PORTION OF THE INDEBTEDNESS THAT IS NOT SECURED HEREBY, IT BEING
THE PARTIES’ INTENT THAT THE PORTION OF THE INDEBTEDNESS LAST REMAINING UNPAID
SHALL BE SECURED HEREBY.  IF AT ANY TIME THIS MORTGAGE SHALL SECURE LESS THAN
ALL OF THE PRINCIPAL AMOUNT OF THE OBLIGATIONS, IT IS EXPRESSLY AGREED THAT ANY
REPAYMENTS OF THE PRINCIPAL AMOUNT OF THE OBLIGATIONS SHALL NOT

D-15


--------------------------------------------------------------------------------



REDUCE THE AMOUNT OF THE LIEN OF THIS MORTGAGE UNTIL THE LIEN AMOUNT SHALL EQUAL
THE PRINCIPAL AMOUNT OF THE OBLIGATIONS OUTSTANDING.


30.                                 RELEASE.  IF ANY OF THE MORTGAGED PROPERTY
SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF BY ANY MORTGAGOR IN A
TRANSACTION PERMITTED BY THE CREDIT AGREEMENT (INCLUDING, WITHOUT LIMITATION, A
SPECIAL PURPOSE FINANCING), THEN THE MORTGAGEE, AT THE REQUEST AND SOLE EXPENSE
OF SUCH MORTGAGOR, SHALL EXECUTE AND DELIVER TO SUCH MORTGAGOR ALL RELEASES OR
OTHER DOCUMENTS REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS
CREATED HEREBY ON SUCH MORTGAGED PROPERTY.  THE MORTGAGOR SHALL DELIVER TO THE
MORTGAGEE, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED
RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE SALE OR OTHER DISPOSITION
IN REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION
THEREWITH, TOGETHER WITH A CERTIFICATION BY THE MORTGAGOR STATING THAT SUCH
TRANSACTION IS IN COMPLIANCE WITH, AND PERMITTED BY, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


31.                                 CONFLICT WITH CREDIT AGREEMENT.  IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS AND PROVISIONS OF THIS
MORTGAGE AND THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT, THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT SHALL GOVERN, OTHER THAN WITH RESPECT TO THE
SECTION OF THIS MORTGAGE CAPTIONED “GOVERNING LAW, ETC.”.  BY THEIR EXECUTION OF
THE CREDIT AGREEMENT, EACH LENDER HEREBY AGREES THAT IT SHALL NOT HAVE THE RIGHT
TO INSTITUTE ANY SUIT FOR ENFORCEMENT OF ANY NOTE OR ANY OTHER INDEBTEDNESS
SECURED BY THIS MORTGAGE OR ANY OTHER SECURITY DOCUMENT, IF AND TO THE EXTENT
THAT THE INSTITUTION OR PROSECUTION THEREOF OR THE ENTRY OF JUDGMENT THEREIN
WOULD, UPON APPLICABLE LAW, RESULT IN THE SURRENDER, IMPAIRMENT, WAIVER OR LOSS
OF THE LIEN OF THIS MORTGAGE OR ANY OTHER SECURITY DOCUMENT OR IMPEDE OR DELAY
THE ENFORCEMENT OF THE LIEN OF THIS MORTGAGE OR ANY OTHER SECURITY DOCUMENT.


32.                                 EASEMENTS.  AT ANY TIME, OR FROM TIME TO
TIME, WITHOUT LIABILITY THEREFOR AND WITH TEN (10) DAY’S PRIOR WRITTEN NOTICE TO
MORTGAGEE, UPON WRITTEN REQUEST OF MORTGAGOR AND WITHOUT AFFECTING THE EFFECT OF
THIS MORTGAGE UPON THE REMAINDER OF THE MORTGAGED PROPERTY, MORTGAGEE SHALL JOIN
IN GRANTING ANY EASEMENT, RIGHT OF WAY, ENCUMBRANCE OR LIEN ON ALL OR ANY
PORTION OF THE MORTGAGED PROPERTY, SO LONG AS MORTGAGOR CERTIFIES TO MORTGAGEE
THAT SUCH EASEMENT, RIGHT OF WAY, ENCUMBRANCE OR LIEN IS A PERMITTED LIEN.


33.                                 INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IT IS THE UNDERSTANDING OF THE PARTIES THAT THE
LIENS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) GRANTED PURSUANT TO THIS
MORTGAGE (X) PRIOR TO THE DISCHARGE OF REVOLVING CREDIT OBLIGATIONS (AS DEFINED
IN THE INTERCREDITOR AGREEMENT), BE PARI PASSU AND EQUAL IN PRIORITY TO THE
LIENS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) GRANTED TO THE REVOLVING
COLLATERAL AGENT FOR THE BENEFIT OF THE HOLDERS OF THE REVOLVING CREDIT
OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) TO SECURE THE REVOLVING
CREDIT OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) PURSUANT TO THE
APPLICABLE REVOLVING CREDIT DOCUMENT (AS DEFINED IN THE INTERCREDITOR AGREEMENT)
AND (Y) PRIOR TO THE DISCHARGE OF ADDITIONAL OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) THAT ARE FIRST PRIORITY OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BE PARI PASSU AND EQUAL IN PRIORITY TO THE LIENS (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) GRANTED TO ANY FIRST PRIORITY ADDITIONAL
AGENT (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT) FOR THE BENEFIT OF
THE HOLDERS OF THE APPLICABLE ADDITIONAL OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) THAT ARE FIRST PRIORITY OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), TO SECURE SUCH

D-16


--------------------------------------------------------------------------------



ADDITIONAL OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) PURSUANT TO
THE APPLICABLE ADDITIONAL DOCUMENTS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT).  THE COLLATERAL AGENT ACKNOWLEDGES AND AGREES THAT THE RELATIVE
PRIORITY OF SUCH LIENS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) GRANTED TO
THE COLLATERAL AGENT, THE REVOLVING COLLATERAL AGENT AND ANY ADDITIONAL AGENT
(AS DEFINED IN THE INTERCREDITOR AGREEMENT) MAY BE DETERMINED SOLELY PURSUANT TO
THE INTERCREDITOR AGREEMENT, AND NOT BY PRIORITY AS A MATTER OF LAW OR
OTHERWISE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT PURSUANT TO THIS MORTGAGE AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS MORTGAGE, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL AS AMONG THE COLLATERAL AGENT, THE REVOLVING
COLLATERAL AGENT AND ANY ADDITIONAL AGENT (AS DEFINED IN THE INTERCREDITOR
AGREEMENT).  NOTWITHSTANDING ANY OTHER PROVISION HEREOF, (X) FOR SO LONG AS ANY
REVOLVING CREDIT OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) REMAIN
OUTSTANDING, ANY OBLIGATION HEREUNDER TO PHYSICALLY DELIVER TO THE COLLATERAL
AGENT ANY SECURITY COLLATERAL (AS DEFINED IN THE GUARANTEE AND COLLATERAL
AGREEMENT) SHALL BE SATISFIED BY CAUSING SUCH SECURITY COLLATERAL (AS DEFINED IN
THE GUARANTEE AND COLLATERAL AGREEMENT) TO BE PHYSICALLY DELIVERED TO THE
REVOLVING COLLATERAL AGENT TO BE HELD IN ACCORDANCE WITH THE INTERCREDITOR
AGREEMENT AND (Y) FOR SO LONG AS ANY ADDITIONAL OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) THAT ARE FIRST PRIORITY OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) REMAIN OUTSTANDING, ANY OBLIGATION HEREUNDER TO
PHYSICALLY DELIVER TO THE COLLATERAL AGENT ANY SECURITY COLLATERAL (AS DEFINED
IN THE GUARANTEE AND COLLATERAL AGREEMENT) SHALL BE SATISFIED BY CAUSING SUCH
SECURITY COLLATERAL (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT) TO BE
PHYSICALLY DELIVERED TO ANY FIRST PRIORITY ADDITIONAL AGENT (AS DEFINED IN THE
GUARANTEE AND COLLATERAL AGREEMENT) TO BE HELD IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

D-17


--------------------------------------------------------------------------------


This Mortgage has been duly executed by [THE SERVICEMASTER COMPANY] and is
intended to be effective as the date first above written.

 

[THE SERVICEMASTER COMPANY],

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

D-18


--------------------------------------------------------------------------------


 

STATE OF)

)

 

) ss.

COUNTY OF)

)

This instrument was acknowledged before me on             ,            by
             as                of [THE SERVICEMASTER COMPANY].

 

 

 

 

 

 

 

NOTARY PUBLIC

 

My Commission Expires

 

 

 

D-19


--------------------------------------------------------------------------------


Schedule A

Description of the Owned Land

D-1


--------------------------------------------------------------------------------


EXHIBIT E-1 TO
CREDIT AGREEMENT

FORM OF OPINION OF DEBEVOISE & PLIMPTON LLP

July   , 2007

Citibank, N.A., as

Administrative Agent and Collateral Agent

under the Credit Agreement referred to below
390 Greenwich Street

New York, New York 10013

Each of the Lenders named in Schedule I
attached hereto that are parties
to the Credit Agreement referred to below

ServiceMaster Term Loan Credit Agreement

Ladies and Gentlemen:

We have acted as special New York counsel to (i) CDRSVM Acquisition Co., Inc. a
Delaware corporation (the “Borrower”), (ii) The ServiceMaster Company, a
Delaware corporation (the “Company”),  (iii) CDRSVM Holding, Inc., a Delaware
corporation (“Holdings”) and (iv) each of the Subsidiary Parties referred to
below, in connection with the preparation, and execution and delivery today, of
(a) the Credit Agreement, dated as of July 24, 2007 (the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions parties
thereto (collectively, the “Lenders”), and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and collateral agent (in
such capacity, the “Collateral Agent”) and (b) the agreements to which Holdings,
the Borrower, the Company or any Subsidiary Party is today a party that are
listed in Schedule II hereto (together with the Credit Agreement, the “Loan
Documents”).

The opinions expressed below are furnished to you pursuant to Section 5.1(f)(i)
of the Credit Agreement.  Unless otherwise defined herein, terms defined in or
defined by reference in the Credit Agreement and used herein shall have the
meanings assigned thereto in the Credit Agreement.  The term “Guarantee and
Collateral Agreement” has the meaning specified in Schedule II hereto. The term
“Security Agreement” has the meaning specified in Schedule II hereto. The term
“Intercreditor Agreement” has the meaning specified therefor in the Credit
Agreement. The term “Investment Company Act” means the Investment Company Act of
1940, as amended.  The term “Loan Parties” means the Borrower, the Company,
Holdings and the Subsidiary Parties.  The term “Material Adverse Effect” means a
material adverse effect on the business, operations, property or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole.  

 


--------------------------------------------------------------------------------


The term “Obligations” has the meaning specified therefor in the Guarantee and
Collateral Agreement.  The term “Pledged Notes” means those promissory notes
constituting “instruments” (within the meaning of Section 9-102(a)(47) of the
UCC) and described in Schedule 2 of the Guarantee and Collateral Agreement that
are delivered to the Collateral Agent on the date hereof.  The term “Terminix
Pledged Note” means the “Pledged Note” as defined in the Security Agreement to
the extent constituting an “instrument” (within the meaning of Section
9-102(a)(47) of the UCC).  The term “Pledged Stock” means those shares of
Pledged Stock (as defined in the Guarantee and Collateral Agreement)
constituting “certificated securities” (as defined in Section 8-102 of the UCC)
and described in Schedule 2 to the Guarantee and Collateral Agreement that are
delivered to the Collateral Agent in certificated form on the date hereof.  The
term “Subsidiary Parties” means the following Subsidiaries of the Company:  (1)
InStar Services Holdings, LLC, InStar Services Management, LLC, MM Maids L.L.C.,
SM Clean L.L.C., TruGreen Companies L.L.C. and TruGreen LandCare L.L.C., each a
Delaware limited liability company, (2) InStar Services Group, L.P., Merry Maids
Limited Partnership, ServiceMaster Consumer Services Limited Partnership,
ServiceMaster Residential/Commercial Services Limited Partnership, The Terminix
International Company Limited Partnership and TruGreen Limited Partnership, each
a Delaware limited partnership, and (3) InStar Services Group, Inc.,
ServiceMaster Consumer Services, Inc., ServiceMaster Holding Corporation,
ServiceMaster Management Corporation, Terminix International, Inc. and TruGreen,
Inc., each a Delaware corporation.  The term “Secured Parties” has the meaning
specified therefor in the Guarantee and Collateral Agreement.  The term “UCC”
means the Uniform Commercial Code as in effect in the State of New York on the
date hereof.

In arriving at the opinions expressed below,

(a)                         we have examined and relied on the originals, or
copies certified or otherwise identified to our satisfaction, of the Loan
Documents,

(b)                        we have examined and relied on such corporate,
limited liability company, and limited partnership documents and records of
Holdings, the Borrower, the Company and its Subsidiaries and such other
instruments and certificates of public officials, officers and representatives
of Holdings, the Borrower, the Company and its Subsidiaries and other Persons as
we have deemed necessary or appropriate for the purposes of this opinion,

(c)                         we have examined and relied as to factual matters
upon, and assumed the accuracy of, the representations and warranties contained
in or made pursuant to the Loan Documents, and

(d)                        we have made such investigations of law as we have
deemed appropriate as a basis for this opinion.

2


--------------------------------------------------------------------------------


In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to us as originals, (b) the genuineness of all
signatures on all documents that we examined, (c) the conformity to authentic
originals of documents submitted to us as certified, conformed or photostatic
copies, (d) the due authorization of each of the Loan Documents by each party
thereto, (e) the due execution and delivery of each of the Loan Documents by
each party thereto, (f) the enforceability of each Loan Document against each
party thereto (other than the Loan Parties), (g) the valid existence and good
standing of each Loan Party, (h) the corporate, limited liability company,
limited partnership, or other power and authority, as applicable, of each party
to each of the Loan Documents to enter into and perform its obligations under
such Loan Document, (i) the correctness of the legal opinion letter delivered as
of the date hereof by  Richards, Layton & Finger, P.A., special Delaware counsel
to certain of the Loan Parties, (j) that the proceeds of the Loans (as defined
in the Credit Agreement) have been disbursed in whole or in part and (k) that
the Merger has been consummated.

Based upon and subject to the foregoing and the qualifications hereinafter set
forth, we are of the opinion that:


1.               EXCEPT FOR (A) ANY CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES
AND FILINGS THAT HAVE BEEN OBTAINED OR MADE, (B) FILINGS IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, AND APPROPRIATE
OFFICES UNDER ANY APPLICABLE STATE TRADEMARK LAWS, (C) FILINGS TO PERFECT THE
SECURITY INTERESTS CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, (D) ANY
MORTGAGE FILINGS RELATED TO ANY OF THE LOAN DOCUMENTS, (E) FILINGS OR CONSENTS
REQUIRED TO CREATE OR PERFECT ANY LIEN ON COLLATERAL CONSTITUTING MOBILE GOODS
COVERED BY A CERTIFICATE OF TITLE AND (F) THOSE CONSENTS, AUTHORIZATIONS,
APPROVALS, NOTICES AND FILINGS THAT IF NOT MADE, OBTAINED OR DONE, WOULD NOT, TO
OUR KNOWLEDGE, HAVE A MATERIAL ADVERSE EFFECT, TO OUR KNOWLEDGE NO CONSENT OR
AUTHORIZATION OF, APPROVAL BY, NOTICE TO, OR FILING WITH, ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT OR GOVERNMENTAL AUTHORITY IS REQUIRED UNDER
UNITED STATES FEDERAL OR NEW YORK STATE LAW TO BE OBTAINED OR MADE ON OR PRIOR
TO THE DATE HEREOF BY THE BORROWER IN CONNECTION WITH ITS EXECUTION AND DELIVERY
OF, OR PERFORMANCE OF ITS OBLIGATIONS UNDER, THE CREDIT AGREEMENT OR WITH ITS
BORROWINGS UNDER THE CREDIT AGREEMENT, OR IN CONNECTION WITH THE VALIDITY OR
ENFORCEABILITY AGAINST IT OF THE CREDIT AGREEMENT.


2.               EXCEPT FOR (A) ANY CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES
AND FILINGS THAT HAVE BEEN OBTAINED OR MADE, (B) FILINGS IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, AND APPROPRIATE
OFFICES UNDER ANY APPLICABLE STATE TRADEMARK LAWS, (C) FILINGS TO PERFECT THE
SECURITY INTERESTS CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, (D) ANY
MORTGAGE FILINGS RELATED TO ANY OF THE LOAN DOCUMENTS, (E) FILINGS OR CONSENTS
REQUIRED TO CREATE OR PERFECT ANY LIEN ON COLLATERAL CONSTITUTING MOBILE GOODS
COVERED BY A CERTIFICATE OF TITLE AND (F) THOSE CONSENTS, AUTHORIZATIONS,

3


--------------------------------------------------------------------------------



APPROVALS, NOTICES AND FILINGS THAT IF NOT MADE, OBTAINED OR DONE, WOULD NOT, TO
OUR KNOWLEDGE, HAVE A MATERIAL ADVERSE EFFECT, TO OUR KNOWLEDGE NO CONSENT OR
AUTHORIZATION OF, APPROVAL BY, NOTICE TO, OR FILING WITH, ANY UNITED STATES
FEDERAL, NEW YORK STATE COURT OR GOVERNMENTAL AUTHORITY IS REQUIRED UNDER UNITED
STATES FEDERAL OR NEW YORK STATE LAW TO BE OBTAINED OR MADE ON OR PRIOR TO THE
DATE HEREOF BY THE COMPANY IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF, OR
PERFORMANCE OF ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
OR IN CONNECTION WITH THE VALIDITY OR ENFORCEABILITY AGAINST IT OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY.


3.               EXCEPT FOR (A) ANY CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES
AND FILINGS THAT HAVE BEEN OBTAINED OR MADE, (B) FILINGS IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, AND APPROPRIATE
OFFICES UNDER ANY APPLICABLE STATE TRADEMARK LAWS, (C) FILINGS TO PERFECT THE
SECURITY INTERESTS CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, (D) ANY
MORTGAGE FILINGS RELATED TO ANY OF THE LOAN DOCUMENTS, (E) FILINGS OR CONSENTS
REQUIRED TO CREATE OR PERFECT ANY LIEN ON COLLATERAL CONSTITUTING MOBILE GOODS
COVERED BY A CERTIFICATE OF TITLE AND (F) THOSE CONSENTS, AUTHORIZATIONS,
APPROVALS, NOTICES AND FILINGS THAT IF NOT MADE, OBTAINED OR DONE, WOULD NOT, TO
OUR KNOWLEDGE, HAVE A MATERIAL ADVERSE EFFECT, TO OUR KNOWLEDGE NO CONSENT OR
AUTHORIZATION OF, APPROVAL BY, NOTICE TO, OR FILING WITH, ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT OR GOVERNMENTAL AUTHORITY IS REQUIRED UNDER
UNITED STATES FEDERAL OR NEW YORK STATE LAW TO BE OBTAINED OR MADE ON OR PRIOR
TO THE DATE HEREOF BY HOLDINGS IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF,
OR PERFORMANCE OF ITS OBLIGATIONS UNDER, THE GUARANTEE AND COLLATERAL AGREEMENT
OR IN CONNECTION WITH THE VALIDITY OR ENFORCEABILITY AGAINST IT OF THE GUARANTEE
AND COLLATERAL AGREEMENT.


4.               EXCEPT FOR (A) ANY CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES
AND FILINGS THAT HAVE BEEN OBTAINED OR MADE, (B) FILINGS IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, AND APPROPRIATE
OFFICES UNDER ANY APPLICABLE STATE TRADEMARK LAWS, (C) FILINGS TO PERFECT THE
SECURITY INTERESTS CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR THE
SECURITY AGREEMENT, (D) ANY MORTGAGE FILINGS RELATED TO ANY OF THE LOAN
DOCUMENTS, (E) FILINGS OR CONSENTS REQUIRED TO CREATE OR PERFECT ANY LIEN ON
COLLATERAL CONSTITUTING MOBILE GOODS COVERED BY A CERTIFICATE OF TITLE AND
(F) THOSE CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES AND FILINGS THAT IF NOT
MADE, OBTAINED OR DONE, WOULD NOT, TO OUR KNOWLEDGE, HAVE A MATERIAL ADVERSE
EFFECT, TO OUR KNOWLEDGE NO CONSENT OR AUTHORIZATION OF, APPROVAL BY, NOTICE TO,
OR FILING WITH, ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT OR
GOVERNMENTAL AUTHORITY IS REQUIRED UNDER UNITED STATES FEDERAL OR NEW YORK STATE
LAW TO BE OBTAINED OR MADE ON OR PRIOR TO THE DATE HEREOF BY ANY SUBSIDIARY
PARTY IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF, OR PERFORMANCE OF ITS
OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OR IN CONNECTION
WITH THE VALIDITY OR ENFORCEABILITY AGAINST IT OF THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY.

4


--------------------------------------------------------------------------------



5.               (A)                              THE CREDIT AGREEMENT (PRIOR TO
THE CONSUMMATION OF THE MERGER)  CONSTITUTES A VALID AND BINDING OBLIGATION OF
THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH ITS TERMS.

(b)                             Each of the Loan Documents to which the Company
is a party constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

(c)                              The Guarantee and Collateral Agreement
constitutes a valid and binding obligation of Holdings enforceable against
Holdings in accordance with its terms.

(d)                             Each of the Loan Documents to which any
Subsidiary Party is a party constitutes a valid and binding obligation of such
Subsidiary Party enforceable against such Subsidiary Party in accordance with
its terms.


6.               (A)                              THE EXECUTION AND DELIVERY BY
THE BORROWER OF THE CREDIT AGREEMENT (X) WILL NOT VIOLATE (I) ANY EXISTING
UNITED STATES FEDERAL OR NEW YORK STATE LAW, RULE OR REGULATION APPLICABLE TO
THE BORROWER OR (II) ANY CONTRACT LISTED IN SCHEDULE III HERETO TO WHICH THE
BORROWER IS A PARTY, EXCEPT, IN EACH CASE UNDER THIS CLAUSE (X), FOR SUCH
VIOLATIONS THAT, TO OUR KNOWLEDGE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND
(Y) WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN
(OTHER THAN UNDER THE LOAN DOCUMENTS OR THE REVOLVING LOAN DOCUMENTS) ON ANY OF
ITS PROPERTIES OR REVENUES BY OPERATION OF ANY LAW, RULE OR REGULATION REFERRED
TO IN THE PRECEDING CLAUSE (X) OR PURSUANT TO ANY SUCH CONTRACT.

(b)                             The execution and delivery by the Company of the
Loan Documents to which it is a party (x) will not violate (i) any existing
United States federal or New York State law, rule or regulation applicable to
the Company or (ii) any contract listed in Schedule III hereto to which the
Company is a party, except, in each case under this clause (x), for such
violations that, to our knowledge, would not have a Material Adverse Effect, and
(y) will not result in, or require, the creation or imposition of any Lien
(other than under the Loan Documents or the Revolving Loan Documents) on any of
its properties or revenues by operation of any law, rule or regulation referred
to in the preceding clause (x) or pursuant to any such contract.

(c)                              The execution and delivery by Holdings of the
Guarantee and Collateral Agreement (x) will not violate (i) any existing United
States federal or New York State law, rule or regulation applicable to Holdings
or (ii) any contract listed in Schedule III hereto to which Holdings is a party,
except, in each case under this clause (x), for such violations that, to our
knowledge, would not have a Material Adverse Effect, and (y) will not result in,
or require, the creation or imposition of any Lien (other than under the Loan
Documents or the Revolving Loan Documents) on any of its properties or

5


--------------------------------------------------------------------------------


revenues by operation of any law, rule or regulation referred to in the
preceding clause (x) or pursuant to any such contract.

(d)                             The execution and delivery by any Subsidiary
Party of the Loan Documents to which it is a party (x) will not violate (i) any
existing United States federal or New York State law, rule or regulation
applicable to such Subsidiary Party or (ii) any contract listed in Schedule III
hereto to which such Subsidiary Party is a party, except, in each case under
this clause (x), for such violations that, to our knowledge, would not have a
Material Adverse Effect, and (y) will not result in, or require, the creation or
imposition of any Lien (other than under the Loan Documents or the Revolving
Loan Documents) on any of its properties or revenues by operation of any law,
rule or regulation referred to in the preceding clause (x) or pursuant to any
such contract.


7.               (A)                              THE GUARANTEE AND COLLATERAL
AGREEMENT IS EFFECTIVE TO CREATE A VALID SECURITY INTEREST IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AS SECURITY FOR THE
OBLIGATIONS (AS AND TO THE EXTENT DESCRIBED IN THE GUARANTEE AND COLLATERAL
AGREEMENT), IN ALL OF THE COLLATERAL DESCRIBED THEREIN THAT IS OF THE TYPE IN
WHICH A SECURITY INTEREST CAN BE CREATED UNDER ARTICLE 9 OF THE UCC (THE
“ARTICLE 9 COLLATERAL”), TO THE EXTENT THE UCC IS APPLICABLE TO THE CREATION OF
SUCH SECURITY INTEREST.


(B)                             THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE A
VALID SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, AS SECURITY FOR THE OBLIGATIONS (AS AND TO THE EXTENT DESCRIBED
IN THE SECURITY AGREEMENT), IN THE TERMINIX PLEDGED NOTE, TO THE EXTENT THE UCC
IS APPLICABLE TO THE CREATION OF SUCH SECURITY INTEREST.


(C)                              UPON THE DELIVERY OF THE ARTICLE 9 COLLATERAL
(INCLUDING ANY PLEDGED NOTES) IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY
POSSESSION PURSUANT TO THE UCC TO (AND PROVIDED THAT THE SAME REMAINS IN THE
POSSESSION OF) THE COLLATERAL AGENT, THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, WILL HAVE A PERFECTED SECURITY INTEREST IN SUCH ARTICLE 9
COLLATERAL.


(D)                             UPON DELIVERY OF THE PLEDGED STOCK (IN
CERTIFICATED FORM) IN EITHER BEARER FORM OR REGISTERED FORM (ISSUED OR ENDORSED
IN EACH CASE IN THE NAME OF THE COLLATERAL AGENT OR IN BLANK) TO (AND RETENTION
OF CONTROL (AS DEFINED IN SECTION 8-106 OF THE UCC) THEREOF BY) THE COLLATERAL
AGENT, THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WILL HAVE A
PERFECTED SECURITY INTEREST THEREIN, TO THE EXTENT THE UCC IS APPLICABLE TO THE
PERFECTION OF SUCH SECURITY INTEREST.


(E)                              UPON THE DELIVERY OF THE TERMINIX PLEDGED NOTE
TO (AND PROVIDED THAT THE SAME REMAINS IN THE POSSESSION OF) THE COLLATERAL
AGENT, THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WILL HAVE A
PERFECTED SECURITY INTEREST IN THE TERMINIX PLEDGED NOTE.

6


--------------------------------------------------------------------------------



8.               THE COMPANY IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING
OF THE INVESTMENT COMPANY ACT.

*     *     *

Our opinions set forth above are subject to the effects of (i) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization and
moratorium laws and other similar laws relating to or affecting creditors’
rights or remedies generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law), (iii) an implied covenant of
good faith, reasonableness and fair dealing, and concepts of materiality,
(iv) limitations on the enforceability of indemnification, contribution or
exculpation under applicable laws, rules or regulations (including court
decisions) or public policy and (v) possible judicial action giving effect to
foreign laws or foreign governmental or judicial action affecting or relating to
the rights or remedies of creditors.  In addition, applicable laws and
interpretations may affect the validity or enforceability of certain provisions
of the Loan Documents, but such limitations do not, in our opinion, make the
remedies provided for therein inadequate for the practical realization of the
principal benefits intended to be provided thereby (subject to the other
qualifications expressed herein).

Without limiting the foregoing, we express no opinion as to the validity,
binding effect or enforceability of the penultimate paragraph of Section 8 of
the Credit Agreement, subsection 9.9(d) of the Credit Agreement, Section 2.2 of
the Guarantee and Collateral Agreement or any provision of any Loan Document
that purports to (i) prohibit any Loan Party from transferring its respective
rights in the collateral described in the Loan Documents or any proceeds
thereof, as contemplated by Section 9-401 of the UCC, (ii) permit the Collateral
Agent or any other Secured Party to vote or otherwise exercise any rights with
respect to any of the collateral under the Loan Documents absent compliance with
the requirements of applicable laws and regulations as to the voting of or other
exercise of rights with respect to such collateral, (iii) waive, release or vary
any defense, right or privilege of, or any duties owing to, any Loan Party to
the extent that such waiver, release or variation may be limited by
Section 1-102(3), 9-602 or 9-603 of the UCC or other provisions of applicable
law, (iv) grant a right to collect any amount that a court determines to
constitute unearned interest, (v) grant any right of set-off with respect to any
contingent or unmatured obligation, (vi) maintain or impose any obligation to
pay any amount in U.S. dollars where a final judgment concerning such obligation
is rendered in another currency, or specify any method or rate of exchange,
(vii) constitute a waiver of inconvenient forum or improper venue, or
(viii) relate to the subject matter jurisdiction of a court to adjudicate any
controversy.

We express no opinion as to the creation, validity or perfection of any security
interest, or the validity, binding effect or enforceability of any Loan
Document, to the extent that such Loan Document grants or purports to grant
(a) a security interest (i) that is not governed by the UCC (including but not
limited to any such security interest with

7


--------------------------------------------------------------------------------


respect to (A) copyrights, copyright licenses, patents, patent licenses,
trademarks and trademark licenses or (B) insurance policies), (ii) in commercial
tort claims, letter-of-credit rights, fixtures, cooperative interests, farm
products, as-extracted collateral or timber to be cut, (iii) in any property the
terms of or governing which void or prohibit, or are violated by, the granting
of such security interest or (iv) in any claim against the United States, (b) a
mortgage or other interest in real property or (c) an agricultural lien.  Our
opinions set forth in paragraph 7 above are limited to Articles 8 and 9 of the
UCC and therefore do not address (i) laws of jurisdictions other than the State
of New York, (ii) laws of the State of New York other than Articles 8 and 9 of
the UCC or (iii) collateral of a type not subject to Article 9 of the UCC.  We
express no opinion as to what law governs perfection of any security interest
granted by the Loan Documents.  We have assumed with your permission that
(i) none of the Secured Parties has waived, subordinated or agreed with any
third party to any modification of the perfection or priority of any security
interest granted by the Loan Documents, (ii) the Pledged Stock, the Pledged
Notes, the Terminix Pledged Note and all collateral under the Loan Documents in
which a security interest may be perfected by possession will be held at all
times by the Collateral Agent in the State of New York, (iii) the Pledged Stock,
the Pledged Notes, the Terminix Pledged Note and all collateral under the Loan
Documents in which a security interest may be perfected by possession will be
held at all times by the Collateral Agent for purposes of possessing the Pledged
Stock, the Pledged Notes, the Terminix Pledged Note and such collateral on
behalf of the Collateral Agent, and not as agent for any Loan Party and
(iv) each Loan Party has sufficient rights in the collateral described in the
Loan Documents for the security interests granted thereby to attach.  We express
no opinion as to the title or any other interest of any Loan Party in or to any
of the collateral described in the Loan Documents.  No security interest will
exist with respect to after-acquired property of any Loan Party until such Loan
Party has rights therein within the meaning of Section 9-203 of the UCC.

Except as set forth in paragraph 7 above, we express no opinion as to the
validity or perfection of the security interests purported to be created by the
Loan Documents.  Without limiting the foregoing, we express no opinion as to the
validity, perfection or priority of such security interests:


(I)                                     WITH RESPECT TO COLLATERAL SOLD,
EXCHANGED OR OTHERWISE DISPOSED OF BY ANY LOAN PARTY;


(II)                                  TO THE EXTENT SUCH SECURITY INTERESTS MAY
BE AFFECTED BY (X) SECTION 552 OF THE UNITED STATES BANKRUPTCY CODE, UNDER WHICH
A BANKRUPTCY COURT HAS DISCRETION AS TO THE EXTENT TO WHICH POST-PETITION
PROCEEDS MAY BE SUBJECT TO A LIEN ARISING FROM A SECURITY AGREEMENT ENTERED INTO
BY THE DEBTOR BEFORE THE COMMENCEMENT OF THE CASE, OR (Y) SECTION 547(B) OF THE
UNITED STATES BANKRUPTCY CODE, RELATING TO THE POWER TO AVOID A PREFERENCE;

8


--------------------------------------------------------------------------------



(III)                               WITH RESPECT TO PROCEEDS, TO THE EXTENT OF
LIMITATIONS UNDER SECTION 9-315 OF THE UCC ON THE PERFECTION OF A SECURITY
INTEREST IN PROCEEDS;


(IV)                              AS TO ANY COLLATERAL ACQUIRED BY THE PARTY
GRANTING SUCH SECURITY INTEREST MORE THAN FOUR MONTHS AFTER SUCH PARTY CHANGES
ITS NAME SO AS TO MAKE THE RELEVANT FINANCING STATEMENTS SERIOUSLY MISLEADING,
UNLESS AMENDMENTS TO SUCH FINANCING STATEMENTS INDICATING THE NEW NAME OF SUCH
PARTY ARE PROPERLY FILED BEFORE THE EXPIRATION OF SUCH FOUR MONTHS;


(V)                                 AS TO ANY COLLATERAL ACQUIRED BY ANY LOAN
PARTY FOLLOWING ANY CHANGE IN THE JURISDICTION OF ORGANIZATION (WITHIN THE
MEANING OF SECTION 9-102(A)(50) OF THE UCC) OF SUCH LOAN PARTY UNLESS A NEW
FINANCING STATEMENT IS PROPERLY FILED IN THE APPLICABLE NEW JURISDICTION WITHIN
THE TIME SPECIFIED IN SECTION 9-316 OF THE UCC;


(VI)                              AS TO ANY PROPERTY SUBJECT TO A STATUTE,
REGULATION OR TREATY OF THE UNITED STATES, WHOSE REQUIREMENTS FOR A SECURITY
INTEREST’S OBTAINING PRIORITY OVER THE RIGHTS OF A LIEN CREDITOR WITH RESPECT TO
SUCH PROPERTY PREEMPT SECTION 9-310(A) OF THE UCC;


(VII)                           AS TO ANY GOODS THAT ARE AN ACCESSION TO, OR
COMMINGLED OR PROCESSED WITH, OTHER GOODS, TO THE EXTENT LIMITED BY SECTION
9-335 OR 9-336 OF THE UCC; OR


(VIII)                        AS TO GOODS OF ANY KIND, SUCH AS MOTOR VEHICLES,
SUBJECT TO CERTIFICATE OF TITLE STATUTES.

We call to your attention that (A) the UCC requires periodic filing of
continuation statements in order to maintain the effectiveness of financing
statements filed pursuant thereto, (B) Section 8-107 of the UCC may in certain
circumstances limit the rights of a secured party in respect of any unauthorized
endorsement with respect to certificated securities constituting collateral
under the Loan Documents not registered in the name of or issued to the
Collateral Agent and not originally issued in bearer form, (C) under certain
circumstances Section 9-408 of the UCC limits the enforcement of security
interests in promissory notes, health-care-insurance receivables and general
intangibles and (D) the perfection of the security interests granted by the Loan
Documents may be limited by (i) rights under Article 2 of the UCC of a seller of
goods as to which the debtor does not yet have possession, (ii) the right of
reservation of a seller of goods under Section 2-505 of the UCC, (iii) the right
of reclamation of a seller of goods on credit under Section 2-702 of the UCC,
(iv) rights of buyers and lessees in the ordinary course to take goods free of
such security interests to the extent provided in Sections 9-320 and 9-321 of
the UCC, (v) rights of licensees in the ordinary course of business to license
general intangibles free of such security interest to the extent provided in
Section 9-321

9


--------------------------------------------------------------------------------


of the UCC and (vi) rights of a purchaser of chattel paper and instruments to
claim priority over such security interests to the extent provided in Section
9-330 of the UCC.

We express no opinion as to the priority of the security interests purported to
be created by the Loan Documents.  Without limiting the foregoing, we express no
opinion as to the priority of any security interest (i) as against any claims or
liens in favor of the United States or any state thereof, or any federal or
state agency, instrumentality or political subdivision, including but not
limited to liens for payment of federal, state or local taxes that are given
priority by operation of law, liens under Title IV of the Employee Retirement
Security Act of 1974, as amended, or claims arising under 31 U.S.C. § 3713,
(ii) as against any rights of a person in possession of proceeds consisting of
money or “instruments” (as defined in Section 9-102(a)(47) of the UCC), (iii) as
against liens under Section 4-208 of the UCC, relating to security interests of
a collecting bank, (iv) as against liens granted under Section 364(d) of the
United States Bankruptcy Code, relating to liens granted by a court after the
commencement of a case, or (v) that has been perfected by “control” under
Section 9-104, 9-105, 9-106 or 9-107 of the UCC, as against any other security
interest in the same property that has also been perfected by “control.”

We call to your attention that, pursuant to the Intercreditor Agreement the
security interest of the Collateral Agent in the Security Collateral (as defined
in the Guarantee and Collateral Agreement) and the Pledged Collateral (as
defined in the Security Agreement) is pari passu with the security interest of
the Revolving Collateral Agent and the Revolving Administrative Agent in the
Security Collateral and the Pledged Collateral, as applicable, in the manner and
to the extent set forth in the Intercreditor Agreement.

In rendering our opinion in paragraph 6 above, we have assumed with your
permission that (i) the limitations set forth in subsection 3.3(a) of the
Security Agreement are effective without regard to the proviso thereto, and the
Pledgor (as defined therein) is in compliance with subsection 3.3(b) thereof and
will have made (and given notice of) any determination contemplated by
subsection 3.3(c) thereof, (ii) nothing has occurred that would cause the second
sentence of the definition of the term “Restricted Assets” set forth in the
Guarantee and Collateral Agreement to be given effect, and (iii) the limitations
and other provisions of the Loan Documents relating to Restricted Assets are
effective and enforceable against the Administrative Agent, the Collateral Agent
and each other Secured Party, and each such party will comply with subsection
3.3(c) of the Security Agreement and subsection 6.9(f) of the Credit Agreement.

We express no opinion as to the effect of, or compliance with, any federal or
state laws regarding fraudulent transfers or fraudulent conveyances or laws
governing preferential transfers, or provisions of state law restricting
dividends, loans or other distributions by a corporation, limited liability
company, limited partnership or other entity to or for the benefit of its
stockholders, member, partners or other equityholders, or any federal or state
securities laws, rules or regulations, including without limitation as to

10


--------------------------------------------------------------------------------


the effect thereof on the validity, binding effect or enforceability of any of
the Loan Documents.

We express no opinion as to the laws of any jurisdiction other than the laws of
the State of New York and the federal laws of the United States of America, in
each case that in our experience are generally applicable to transactions of
this type.  In particular (and without limiting the generality of the foregoing)
we express no opinion as to (a) the laws of any country (other than the federal
laws of the United States of America) or (b) the effect of such laws (whether
limiting, prohibitive or otherwise) on any of the rights or obligations of any
Loan Party or of any other party to or beneficiary of any of the Loan
Documents.  We have assumed, with your permission, that the execution and
delivery of each of the Loan Documents by each of the parties thereto and the
performance of their respective obligations thereunder will not be illegal or
unenforceable or violate any fundamental public policy under applicable law
(other than the laws of the State of New York and federal laws of the United
States of America), and that no such party has entered therein with the intent
of avoiding or a view to violating applicable law.  In giving the foregoing
opinion, we express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located that
limits the rate of interest that such Lender may charge or collect.

*     *     *

The opinions expressed herein are solely for your benefit and, without our prior
consent, neither our opinion nor this opinion letter may be relied upon by any
other person (other than the persons that become Lenders within 14 days of the
date of this opinion letter) or publicly disclosed to any other person.

This opinion letter is limited to the matters stated and no opinion is implied
or may be inferred beyond the matters expressly stated herein.  The opinions
expressed herein are rendered only as of the date hereof, and we assume no
responsibility to advise you of facts, circumstances, events or developments
which hereafter may be brought to our attention and which may alter, affect or
modify the opinions expressed herein.

Very truly yours,

11


--------------------------------------------------------------------------------


EXHIBIT E-2 TO
CREDIT AGREEMENT

FORM OF OPINION OF RICHARDS, LAYTON & FINGER P.A., SPECIAL DELAWARE
COUNSEL TO THE LOAN PARTIES

July   , 2007

To Each of the Persons Listed
 on Schedule A Attached Hereto

Re:                               ServiceMaster – Corporate and Transactional
Opinion

Ladies and Gentlemen:

We have acted as special Delaware counsel for each of the Delaware corporations
listed on Schedule B attached hereto (collectively, the “Corporations”), each of
the Delaware limited liability companies listed on Schedule C attached hereto
(collectively, the “LLCs”), and each of the Delaware limited partnerships listed
on Schedule D attached hereto (collectively, the “Partnerships” and, together
with the Corporations and the LLCs, the “Delaware Entities”), in connection with
the matters set forth herein.  At your request, this opinion is being furnished
to you.

For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of executed or conformed
counterparts, or copies otherwise proved to our satisfaction, of the following:


(A)                                  EACH OF THE DOCUMENTS LISTED ON SCHEDULE E
ATTACHED HERETO (COLLECTIVELY, THE “CERTIFICATES OF INCORPORATION”);


(B)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE F
ATTACHED HERETO (COLLECTIVELY, THE “CERTIFICATES OF FORMATION”);


(C)                                  EACH OF THE DOCUMENTS LISTED ON SCHEDULE G
ATTACHED HERETO (COLLECTIVELY, THE “CERTIFICATES OF LIMITED PARTNERSHIP” AND,
TOGETHER WITH THE CERTIFICATES OF INCORPORATION AND THE CERTIFICATES OF
FORMATION, THE “ORGANIZATIONAL CERTIFICATES”);


(D)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE H
ATTACHED HERETO (JOINTLY, THE “BYLAWS”);

 


--------------------------------------------------------------------------------



(E)                                  EACH OF THE DOCUMENTS LISTED ON SCHEDULE I
ATTACHED HERETO (COLLECTIVELY, THE “LLC AGREEMENTS”);


(F)                                    EACH OF THE DOCUMENTS LISTED ON SCHEDULE
J ATTACHED HERETO (COLLECTIVELY, THE “PARTNERSHIP AGREEMENTS” AND, TOGETHER WITH
THE LLC AGREEMENTS, THE “AGREEMENTS”);


(G)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE K
ATTACHED HERETO (COLLECTIVELY, THE “TRANSACTION DOCUMENTS”);


(H)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE L
ATTACHED HERETO COLLECTIVELY, THE “CONSENTS”);


(I)                                     A SEPARATE CERTIFICATE OF AN OFFICER OF
EACH OF THE DELAWARE ENTITIES (OR ITS GENERAL PARTNER, AS THE CASE MAY BE), EACH
DATED JULY 24, 2007 (COLLECTIVELY, THE “OFFICERS’ CERTIFICATES”), AS TO CERTAIN
MATTERS; AND


(J)                                     A CERTIFICATE OF GOOD STANDING OF EACH
OF THE DELAWARE ENTITIES, OBTAINED FROM THE SECRETARY OF STATE.

The Organizational Certificates, the Bylaws, the Agreements and the Consents are
hereinafter referred to collectively as the “Organizational Documents.”

For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (j) above.  In particular, we have
not reviewed any document (other than the documents listed in paragraphs (a)
through (j) above) that is referred to in or incorporated by reference into any
document reviewed by us.  We have assumed that there exists no provision in any
document that we have not reviewed that is inconsistent with the opinions stated
herein.  We have conducted no independent factual investigation of our own but
rather have relied solely upon the foregoing documents, the statements and
information set forth therein and the additional matters recited or assumed
herein, all of which we have assumed to be true, complete and accurate in all
material respects.

With respect to all documents examined by us, we have assumed that (i) all
signatures on documents examined by us are genuine, (ii) all documents submitted
to us as originals are authentic, and (iii) all documents submitted to us as
copies conform with the original copies of those documents.

For purposes of this opinion, we have assumed (i) that the Organizational
Documents are in full force and effect, have not been amended and no amendment
of such documents is pending or has been proposed, (ii) that any amendment or
restatement of any document reviewed by us has been accomplished in accordance
with, and was permitted by, the relevant provisions of said document prior to
its amendment or restatement from time to time,

2


--------------------------------------------------------------------------------


(iii) except to the extent provided in paragraphs 1 through 3 below, the due
organization, formation or creation, as the case may be, and valid existence in
good standing of each party to the documents examined by us under the laws of
the jurisdiction governing its organization, formation or creation, (iv) the
legal capacity of natural persons who are signatories to the documents examined
by us, (v) except to the extent provided in paragraphs 4 through 6 below, that
each of the parties to the documents examined by us has the power and authority
to execute and deliver, and to perform its obligations under, such documents,
(vi) except to the extent provided in paragraphs 7 through 12 below, the due
authorization, execution and delivery by all parties thereto of all documents
examined by us, (vii) that each of the Transaction Documents constitutes a
legal, valid and binding obligation of the parties thereto, and is enforceable
against the parties thereto, in accordance with its terms, and (viii) that there
have been obtained such authorizations, consents, approvals and orders as are
customarily required in the conduct of the Delaware Entities’ business.  We have
not participated in the preparation of any offering material relating to the
Delaware Entities and assume no responsibility for the contents of any such
material.

This opinion is limited to the laws of the State of Delaware (excluding the
securities laws and blue sky laws of the State of Delaware), and we have not
considered and express no opinion on the laws of any other jurisdiction,
including federal laws and rules and regulations relating thereto.  Our opinions
are rendered only with respect to Delaware laws and rules, regulations and
orders thereunder that are currently in effect.  In rendering the opinions set
forth herein, we express no opinion concerning the creation, attachment,
perfection or priority of any security interest, lien or other encumbrance.

Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:


1.                                       EACH OF THE CORPORATIONS HAS BEEN DULY
INCORPORATED AND IS VALIDLY EXISTING IN GOOD STANDING AS A CORPORATION UNDER THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, 8 DEL. C. §101 ET SEQ. (THE
“GCL”).


2.                                       EACH OF THE LLCS HAS BEEN DULY FORMED
AND IS VALIDLY EXISTING IN GOOD STANDING AS A LIMITED LIABILITY COMPANY UNDER
THE DELAWARE LIMITED LIABILITY COMPANY ACT, 6 DEL. C. §18-101 ET SEQ. (THE “LLC
ACT”).


3.                                       EACH OF THE PARTNERSHIPS HAS BEEN DULY
FORMED AND IS VALIDLY EXISTING IN GOOD STANDING AS A LIMITED PARTNERSHIP UNDER
THE DELAWARE REVISED UNIFORM LIMITED PARTNERSHIP ACT, 6 DEL. C. §17-101 ET SEQ.
(THE “LP ACT”).

3


--------------------------------------------------------------------------------



4.                                       UNDER THE GCL, THE APPLICABLE
CERTIFICATE OF INCORPORATION, THE APPLICABLE BYLAWS AND THE APPLICABLE CONSENT,
EACH OF THE CORPORATIONS HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY.


5.                                       UNDER THE LLC ACT, THE APPLICABLE
CERTIFICATE OF FORMATION, THE APPLICABLE LLC AGREEMENT AND THE APPLICABLE
CONSENT, EACH OF THE LLCS HAS ALL NECESSARY LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.


6.                                       UNDER THE LP ACT, THE APPLICABLE
CERTIFICATE OF LIMITED PARTNERSHIP, THE APPLICABLE PARTNERSHIP AGREEMENT AND THE
APPLICABLE CONSENT, EACH OF THE PARTNERSHIPS HAS ALL NECESSARY PARTNERSHIP POWER
AND AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.


7.                                       UNDER THE GCL, THE APPLICABLE
CERTIFICATE OF INCORPORATION, THE APPLICABLE BYLAWS AND THE APPLICABLE CONSENT,
THE EXECUTION AND DELIVERY BY EACH OF THE CORPORATIONS OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, AND THE PERFORMANCE BY SUCH CORPORATION OF ITS
OBLIGATIONS THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON THE PART OF SUCH CORPORATION.


8.                                       UNDER THE LLC ACT, THE APPLICABLE
CERTIFICATE OF FORMATION, THE APPLICABLE LLC AGREEMENT AND THE APPLICABLE
CONSENT, THE EXECUTION AND DELIVERY BY EACH OF THE LLCS OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, AND THE PERFORMANCE BY SUCH LLC OF ITS
OBLIGATIONS THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LIMITED
LIABILITY COMPANY ACTION ON THE PART OF SUCH LLC.


9.                                       UNDER THE LP ACT, THE APPLICABLE
CERTIFICATE OF LIMITED PARTNERSHIP, THE APPLICABLE PARTNERSHIP AGREEMENT AND THE
APPLICABLE CONSENT, THE EXECUTION AND DELIVERY BY EACH OF THE PARTNERSHIPS OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, AND THE PERFORMANCE BY SUCH
PARTNERSHIP OF ITS OBLIGATIONS THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY PARTNERSHIP ACTION ON THE PART OF SUCH PARTNERSHIP.


10.                                 UNDER THE GCL, THE APPLICABLE CERTIFICATE OF
INCORPORATION, THE APPLICABLE BYLAWS AND THE APPLICABLE CONSENT, EACH OF THE
TRANSACTION DOCUMENTS TO WHICH EACH OF THE CORPORATIONS IS A PARTY HAS BEEN DULY
EXECUTED BY SUCH CORPORATION.


11.                                 UNDER THE LLC ACT, THE APPLICABLE
CERTIFICATE OF FORMATION, THE APPLICABLE LLC AGREEMENT AND THE APPLICABLE
CONSENT, EACH OF THE TRANSACTION DOCUMENTS TO WHICH EACH OF THE LLCS IS A PARTY
HAS BEEN DULY EXECUTED BY SUCH LLC.

4


--------------------------------------------------------------------------------



12.                                 UNDER THE LP ACT, THE APPLICABLE CERTIFICATE
OF LIMITED PARTNERSHIP, THE APPLICABLE PARTNERSHIP AGREEMENT AND THE APPLICABLE
CONSENT, EACH OF THE TRANSACTION DOCUMENTS TO WHICH EACH OF THE PARTNERSHIPS IS
A PARTY HAS BEEN DULY EXECUTED BY SUCH PARTNERSHIP.


13.                                 NO AUTHORIZATION, CONSENT, APPROVAL OR ORDER
OF ANY DELAWARE COURT OR ANY DELAWARE GOVERNMENTAL OR ADMINISTRATIVE BODY IS
REQUIRED TO BE OBTAINED BY ANY OF THE DELAWARE ENTITIES SOLELY IN CONNECTION
WITH OR AS A RESULT OF THE EXECUTION AND DELIVERY BY THE DELAWARE ENTITIES OF
THE TRANSACTION DOCUMENTS.


14.                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH OF THE DELAWARE ENTITIES OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY DO NOT VIOLATE (I) ANY DELAWARE LAW, RULE OR REGULATION, OR (II) THE
APPLICABLE ORGANIZATIONAL DOCUMENTS.


15.                                 BASED SOLELY ON AN INQUIRY ON JULY 23, 2007,
LIMITED TO, AND SOLELY TO THE EXTENT REFLECTED ON THE RESULTS OF COMPUTER
SEARCHES OF, COURT DOCKETS FOR ACTIVE CASES OF THE COURT OF CHANCERY OF THE
STATE OF DELAWARE IN AND FOR NEW CASTLE COUNTY, DELAWARE, OF THE SUPERIOR COURT
OF THE STATE OF DELAWARE IN AND FOR NEW CASTLE COUNTY, DELAWARE, OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND OF THE UNITED STATES
BANKRUPTCY COURT SITTING IN THE STATE OF DELAWARE, EXCEPT AS SET FORTH ON
EXHIBIT M ATTACHED HERETO, WE ARE NOT AWARE OF ANY LEGAL OR GOVERNMENTAL
PROCEEDINGS (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY OR INSOLVENCY
PROCEEDINGS) PENDING AGAINST ANY OF THE DELAWARE ENTITIES.

The opinions expressed in paragraphs 10 through 12 above are based solely upon
our review of the GCL, the LLC Act, the LP Act, the Officers’ Certificates and
counterpart signature pages of each of the Transaction Documents.

We understand that you will rely as to matters of Delaware law upon this opinion
in connection with the Transaction Documents.  In addition, your successors and
assigns may rely as to matters of Delaware law upon this opinion in connection
with the matters set forth herein.  In connection with the foregoing, we hereby
consent to your and your successors’ and assigns’ relying as to matters of
Delaware law upon this opinion as of its date, subject to the understanding that
the opinions herein are given on the date hereof and such opinions are rendered
only with respect to facts existing on the date hereof and laws and rules,
regulations and orders thereunder in effect as of such date.  Except as stated
above, without our prior written consent, this opinion may not be furnished or
quoted to, or relied upon by, any other person or entity for any purpose.

Very truly yours,

5


--------------------------------------------------------------------------------


EXHIBIT F TO
CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement, dated as of July [24], 2007 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among CDRSVM
Acquisition Co., Inc., a Delaware corporation (the rights and obligations of
which have been assumed by The ServiceMaster Company, a Delaware corporation)
(the “Borrower”), the several banks and other financial institutions from time
to time party thereto (the “Lenders”), Citibank N.A., as administrative agent,
collateral agent and LC Facility issuing bank for the Lenders (the
“Administrative Agent”) and JPMorgan Chase Bank, N.A., as syndication agent. The
undersigned hereby certifies under penalty of perjury that:

1.                                       The undersigned is the sole record and
beneficial owner of the Term Loan(s) (as well as any Term Loan Note(s)
evidencing such Term Loan(s)) registered in its name;

2.                                       The income from the Term Loan(s) held
by the undersigned is not effectively connected with the conduct of a trade or
business within the United States;

3.                                       The undersigned is not a bank (as such
term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”)), is not subject to regulatory or other legal requirements
as a bank in any jurisdiction, and has not been treated as a bank for purposes
of any tax, securities law or other filing or submission made to any
governmental authority, any application made to a rating agency or any
qualification for any exemption from any tax, securities law or other legal
requirements;

4.                                       The undersigned is not a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and

5.                                       The undersigned is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall so inform the Borrower and the Administrative
Agent in writing within 30 days of such change and (2) the undersigned shall
furnish the Borrower and the Administrative Agent, a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the Borrower to the undersigned, or in either of the two calendar
years preceding such payment.

F-1


--------------------------------------------------------------------------------


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

Dated:              , 200[    ]

 

 

F-2


--------------------------------------------------------------------------------


EXHIBIT G TO
CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of July [24], 2007 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among CDRSVM Acquisition Co., Inc., a Delaware corporation
(the rights and obligations of which have been assumed by The ServiceMaster
Company, a Delaware corporation) (the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”), Citibank
N.A., as administrative agent, collateral agent and LC Facility issuing bank for
the Lenders (the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
syndication agent.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

                        (the “Assignor”) and                          (the
“Assignee”) agree as follows:

1.                                       The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Transfer Effective Date (as defined below), an interest
(the “Assigned Interest”) as set forth in Schedule 1 in and to the Assignor’s
rights and obligations under the Credit Agreement and the other Loan Documents
with respect to those credit facilities provided for in the Credit Agreement as
are set forth on Schedule 1 (individually, an “Assigned Facility”; collectively,
the “Assigned Facilities”), in a principal amount for each Assigned Facility as
set forth on Schedule 1.

2.                                       The Assignor (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, other
than that it is the legal and beneficial owner of the Assigned Interest and that
it has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim;
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Holding, the Borrower, any of their
Subsidiaries or any other obligor or the performance or observance by Holding,
the Borrower, any of their Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (c)
attaches the Term Loan Note(s), if any, held by it evidencing the

G-1


--------------------------------------------------------------------------------


Assigned Facilities [and requests that the Administrative Agent exchange such
Term Loan Note(s) for a new Term Loan Note or Term Loan Notes payable to the
Assignee and (if the Assignor has retained any interest in the Assigned
Facilities) a new Term Loan Note or Term Loan Notes payable to the Assignor in
the respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)(1)].

3.                                       The Assignee (a) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in subsection 6.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (c) agrees that it will, independently and without reliance upon the
Assignor, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Assignee as a Lender contained in subsection 9.6 of the
Credit Agreement; and (f) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to subsection 10.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
subsection 3.11(b) of the Credit Agreement.

4.                                       The effective date of this Assignment
and Acceptance shall be                    , 20[  ] (the “Transfer Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to subsection 10.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not,

--------------------------------------------------------------------------------

(1)                                  Notes: should only be requested when
specifically required by the Assignee and/or the Assignor, as the case may be.

G-2


--------------------------------------------------------------------------------


unless otherwise agreed to by the Administrative Agent, be earlier than five
Business Days after the date of such acceptance and recording by the
Administrative Agent).

5.                                       Upon such acceptance and recording,
from and after the Transfer Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to the Transfer Effective Date or accrued subsequent
to the Transfer Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Transfer Effective Date or with respect to the making of this
assignment directly between themselves.

6.                                       From and after the Transfer Effective
Date, (a) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement, but shall nevertheless
continue to be entitled to the benefits of subsections 3.10, 3.11, 3.12 and 10.5
and the obligations of Section 3.13 thereof.

7.                                       Notwithstanding any other provision
hereof, if the consents of the Borrower and the Administrative Agent hereto are
required under subsection 10.6 of the Credit Agreement, this Assignment and
Acceptance shall not be effective unless such consents shall have been obtained.

8.                                       This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of New
York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

G-3


--------------------------------------------------------------------------------


SCHEDULE 1 to the
Assignment and Acceptance

Re:  Credit Agreement, dated as of July [24], 2007, among CDRSVM Acquisition
Co., Inc., a Delaware corporation (the rights and obligations of which have been
assumed by The ServiceMaster Company, a Delaware corporation) (the “Borrower”),
the several banks and other financial institutions from time to time party
thereto (the “Lenders”), Citibank N.A., as administrative agent, collateral
agent and LC Facility issuing bank for the Lenders (the “Administrative Agent”)
and JPMorgan Chase Bank, N.A., as syndication agent.

Name of Assignor:

Name of Assignee:

Transfer Effective Date of Assignment:

Credit Facility Assigned

 

Aggregate Amount of 
Commitment/Loans 
under Credit 
Facility for all Lenders

 

Amount of 
Commitment/Loans 
under Credit 
Facility Assigned

 

LC Facility Participation

 

               .              

%

 

 

 

 

 

 

 

 

Term Loan

 

               .              

%

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

G-4


--------------------------------------------------------------------------------


 

Accepted for recording in the Register:

 

 

Consented To:

 

CITIBANK, N.A.

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

CITIBANK, N.A., as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

G-5


--------------------------------------------------------------------------------


EXHIBIT H TO
CREDIT AGREEMENT

FORM OF OFFICER’S CERTIFICATE

[                  ]

Pursuant to subsection 5.1(g) of the Credit Agreement, dated as of July [24],
2007 (the “Credit Agreement” terms defined therein being used herein as therein
defined), among CDRSVM Acquisition Co., Inc., a Delaware corporation (the rights
and obligations of which have been assumed by The ServiceMaster Company, a
Delaware corporation) (the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), Citibank N.A., as
administrative agent, collateral agent and LC Facility issuing bank for the
Lenders (the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
syndication agent, the Borrower hereby certifies that:

1.                                       The representations and warranties made
by the Borrower pursuant to the Credit Agreement or any other Loan Documents to
which it is a party, or which are contained in any certificate furnished by or
on behalf of the Borrower pursuant to the Credit Agreement or any other Loan
Documents are, except to the extent that they relate to a particular date, true
and correct in all material respects on and as of the date hereof, after giving
effect to the Term Loans and to the application of the proceeds therefrom, as if
made on the date hereof; and

2.                                       No Default or Event of Default under
the Credit Agreement exists (pro forma for the Merger and the financing thereof)
on the date hereof; provided that any Default or Event of Default resulting from
(x) the failure to provide any guarantee or collateral on the date hereof after
the use of commercially reasonable efforts by Holding or any of its Subsidiaries
to do so or (y) any breach of any representation or warranty made by any Loan
Party pursuant to any Loan Document, other than (A) to the extent such breach
also constitutes a breach of a representation or warranty of Acquisition Co. in
the Merger Agreement that would result in Acquisition Co. having a right to
terminate its obligations thereunder or (B) such breach is a breach of the
representations and warranties set forth in subsections 4.4 (other than the
second sentence thereof), 4.12 and 4.15 of the Credit Agreement, shall in each
case not constitute a Default or Event of Default for the purposes hereof.

H-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has hereunto set [his] [her] name as of the
date set forth below.

[             ]

By:

 

 

 

Name:

 

Title:

 

 

 

Date:                      , 20    

 

H-2


--------------------------------------------------------------------------------


EXHIBIT I TO
CREDIT AGREEMENT

FORM OF SECRETARY’S CERTIFICATE

Pursuant to subsections 5.1(k), (l) and (m) of the Credit Agreement, dated as of
July [24], 2007 (the “Credit Agreement”), among CDRSVM Acquisition Co., Inc., a
Delaware corporation (the rights and obligations of which have been assumed by
The ServiceMaster Company, a Delaware corporation) (the “Borrower”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), Citibank N.A., as administrative agent, collateral agent and LC
Facility issuing bank for the Lenders (the “Administrative Agent”) and JPMorgan
Chase Bank, N.A., as syndication agent.

I, the duly elected and acting Secretary of [               ] (the “Certifying
Loan Party”), hereby certify in such capacity on behalf of the Certifying Loan
Party and not in my individual capacity, as follows:

1.                                       Attached hereto as Annex 1 is a
complete and correct copy of resolutions adopted by the Board of Directors or
action of the sole or managing member or general partner, as the case may be, of
the Certifying Loan Party on July [24], 2007; such resolutions have not been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect and are the only proceedings of such Board of Directors or sole or
managing member or general partner, as the case may be, now in force relating to
or affecting the matters referred to therein.

2.                                       Attached hereto as Annex 2 is a
complete and correct copy of the By-Laws or the equivalent organization document
of the Certifying Loan Party as in effect on the date hereof.

3.                                       Attached hereto as Annex 3 is a
complete and correct copy of the Certificate of Incorporation or the equivalent
charter document of the Certifying Loan Party as in effect on the date hereof.

4.                                       The following persons are now duly
elected and qualified officers of the Certifying Loan Party holding the offices
indicated next to their respective names below, and the signatures appearing
opposite their respective names below are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Certifying Loan Party each of the Loan Documents (as
defined in the Credit Agreement) to which it is a party and any certificate or
other document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents (as defined in the Credit Agreement) to which it is a party.

I-1


--------------------------------------------------------------------------------


Each of Debevoise & Plimpton LLP and Richards Layton & Finger P.A. is entitled
to rely on this certificate in connection with the opinions that it is rendering
pursuant to Subsection 5.1(f) of the Credit Agreement.

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Certifying Loan Party has caused this certificate to be
executed on its behalf by its Secretary, this [24th] day of July, 2007.

 

By:

 

 

 

Name:

 

 

Title:

 

I, [             ], am the duly elected and acting [          ] of the
Certifying Loan Party, and do hereby certify in such capacity on behalf of the
Certifying Loan Party and not in my individual capacity that [          ] is the
duly elected, qualified and acting Secretary of the Certifying Loan Party and
that the signature appearing above is his genuine signature.

IN WITNESS WHEREOF, the Certifying Loan Party has caused this certificate to be
executed on its behalf this [24th] day of July, 2007.

 

By:

 

 

 

Name:

 

 

Title:

 

I-3


--------------------------------------------------------------------------------


ANNEX 1
TO EXHIBIT I

Board Resolutions


--------------------------------------------------------------------------------


ANNEX 2
TO EXHIBIT I

By-Laws


--------------------------------------------------------------------------------


ANNEX 3
TO EXHIBIT I

Certificate of Incorporation


--------------------------------------------------------------------------------


EXHIBIT J TO
CREDIT AGREEMENT

FORM OF LC FACILITY LETTER OF CREDIT REQUEST

No.                               (1)

 

Dated                               

 

 

Citibank, N.A.. [or name of other LC Facility Issuing bank], as LC Facility
Issuing Bank and Administrative Agent, under the Credit Agreement, dated as of
July [24], 2007 (as amended, amended and restated, modified or supplemented from
time to time, the “Credit Agreement”), among CDRSVM Acquisition Co., Inc., a
Delaware corporation (the rights and obligations of which have been assumed by
The ServiceMaster Company, a Delaware corporation) (the “Borrower”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), Citibank N.A., as administrative agent and collateral agent for the
Lenders (the “Administrative Agent”), and JPMorgan Chase Bank, N.A., as
syndication agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

Citibank, N.A.,

as Administrative Agent for the Lenders referred to below,

390 Greenwich Street

New York, NY 10013

Attention: [              ]

--------------------------------------------------------------------------------

(1)                               LC Facility Letter of Credit Request Number.


--------------------------------------------------------------------------------


[with a copy to:
                            
                                              
Attention:                          (2)

Ladies and Gentlemen:

Pursuant to subsection 2.6 of the Credit Agreement, the undersigned hereby
requests that the LC Facility Issuing Bank referred to above [issue] [amend](3)
[renew] [extend] a Letter of Credit for the account of the undersigned on
                                     (4) (the “Date of Issuance”) in the
aggregate stated amount of $                           .(5)

For purposes of this LC Facility Letter of Credit Request, unless otherwise
defined, all capitalized terms used herein that are defined in the Credit
Agreement shall have the respective meanings provided therein.

The beneficiary of the requested LC Facility Letter of Credit [will be] [is]
                 ,(6) and such LC Facility Letter of Credit [will be] [is] in
support of                   (7) and [will have] [has] a stated expiration date
of                     .(8)

The undersigned hereby certifies that:

(a)                                  The representations and warranties
contained in the Credit Agreement or in the other Loan Documents are true and
correct in all material respects as of the date hereof, except to the extent
such representations and warranties expressly relate to an

--------------------------------------------------------------------------------

(2)                              Insert name and address of LC Facility Issuing
Bank in the case of an LC Facility Letter of Credit Request to any LC Facility
Issuing Bank other than Citibank N.A.

(3)                                  If an amendment, include a description of
the proposed amendment.

(4)                                  Date of Issuance.

(5)                                  Aggregate initial stated amount of LC
Facility Letter of Credit.

(6)                                  Insert name and address of beneficiary.

(7)                                  Insert description of supported obligations
and name of agreement to which it relates, if any.

(8)                                  Insert last date upon which drafts may be
presented.

J-2


--------------------------------------------------------------------------------


earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

(b)                                 No Default or Event of Default has occurred
and is continuing as of the date hereof nor, immediately after giving effect to
the issuance of the LC Facility Letter of Credit requested hereby, would such a
Default or Event of Default occur.

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

J-3


--------------------------------------------------------------------------------


EXHIBIT K TO
CREDIT AGREEMENT

FORM OF SECURITY AGREEMENT

 

See Exhibit 10.4


--------------------------------------------------------------------------------